Exhibit 10.2
Execution Version
 
CREDIT AGREEMENT
among
WASTE SERVICES, INC.,
as US Borrower,
WASTE SERVICES (CA) INC.,
as Canadian Borrower
The Several Lenders
from Time to Time Party Hereto,
BARCLAYS CAPITAL
and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Lead Bookrunners,
BANK OF AMERICA, N.A.,
as Syndication Agent,
BOSIC INC.,
SUNTRUST BANK
and THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents,
THE BANK OF NOVA SCOTIA,
as Canadian Agent and Canadian Collateral Agent,
and
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of October 8, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    31  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    31  
 
       
2.1 Term Loan Commitments
    31  
2.2 Procedure for Borrowing of Term Loans
    31  
2.3 Repayment of Term Loans
    32  
2.4 Revolving Credit Commitments
    33  
2.5 Procedure for Revolving Credit Borrowing
    34  
2.6 Swing Line Commitments
    35  
2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
    36  
2.8 Bankers’ Acceptances
    38  
2.9 Repayment of Loans; Evidence of Debt
    41  
2.10 Commitment Fees, etc.
    42  
2.11 Termination or Reduction of Revolving Credit Commitments
    42  
2.12 Optional Prepayments
    43  
2.13 Mandatory Prepayments and Commitment Reductions
    43  
2.14 Conversion and Continuation Options
    45  
2.15 Minimum Amounts and Maximum Number of Eurodollar Tranches; Bankers’
Acceptances
    46  
2.16 Interest Rates and Payment Dates
    46  
2.17 Computation of Interest and Fees
    48  
2.18 Inability to Determine Interest Rate
    48  
2.19 Pro Rata Treatment and Payments
    50  
2.20 Requirements of Law
    52  
2.21 Taxes
    53  
2.22 Indemnity
    56  
2.23 Illegality
    56  
2.24 Change of Lending Office
    57  
2.25 Replacement of Lenders under Certain Circumstances
    57  
2.26 Incremental Term Loan Facilities
    57  
 
       
SECTION 3. LETTERS OF CREDIT
    59  
 
       
3.1 L/C Commitment
    59  
3.2 Procedure for Issuance of Letter of Credit
    60  
3.3 Fees and Other Charges
    61  
3.4 L/C Participations
    61  
3.5 Reimbursement Obligation of the Borrowers
    63  
3.6 Obligations Absolute
    63  

i



--------------------------------------------------------------------------------



 



              Page  
3.7 Letter of Credit Payments
    64  
3.8 Applications
    64  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    64  
 
       
4.1 Financial Condition
    64  
4.2 No Change
    65  
4.3 Corporate Existence; Compliance with Law
    65  
4.4 Corporate Power; Authorization; Enforceable Obligations
    65  
4.5 No Legal Bar
    66  
4.6 No Material Litigation
    66  
4.7 No Default
    66  
4.8 Ownership of Property; Liens
    66  
4.9 Intellectual Property
    66  
4.10 Taxes
    67  
4.11 Federal Regulations
    67  
4.12 Labor Matters
    67  
4.13 Pensions and Benefit Plans
    67  
4.14 Investment Company Act; Other Regulations
    68  
4.15 Subsidiaries
    68  
4.16 Use of Proceeds
    69  
4.17 Environmental Matters
    69  
4.18 Accuracy of Information, etc.
    70  
4.19 Security Documents
    70  
4.20 Solvency
    71  
4.21 Senior Indebtedness
    71  
4.22 Regulation H
    71  
4.23 Insurance
    72  
4.24 Real Estate
    72  
 
       
SECTION 5. CONDITIONS PRECEDENT
    72  
 
       
5.1 Conditions to Initial Extension of Credit
    72  
5.2 Conditions to Each Extension of Credit
    78  
 
     
SECTION 6. AFFIRMATIVE COVENANTS
    78  
 
       
6.1 Financial Statements
    79  
6.2 Certificates; Other Information
    79  
6.3 Payment of Obligations
    81  
6.4 Conduct of Business and Maintenance of Existence, etc.
    81  
6.5 Maintenance of Property; Insurance
    82  
6.6 Inspection of Property; Books and Records; Discussions
    82  
6.7 Notices
    82  
6.8 Environmental Laws
    83  
6.9 Interest Rate Protection
    83  
6.10 Additional Collateral, etc.
    83  

ii



--------------------------------------------------------------------------------



 



              Page  
6.11 Use of Proceeds
    86  
6.12 Pension and Benefits Plans
    86  
6.13 Further Assurances
    88  
6.14 Maintenance of Ratings
    88  
6.15 Quebec Subsidiary
    88  
6.16 Post Closing Obligations
    88  
 
       
SECTION 7. NEGATIVE COVENANTS
    89  
 
       
7.1 Financial Condition Covenants
    89  
7.2 Limitation on Indebtedness
    90  
7.3 Limitation on Liens
    92  
7.4 Limitation on Fundamental Changes
    93  
7.5 Limitation on Disposition of Property
    94  
7.6 Limitation on Restricted Payments
    94  
7.7 Limitation on Capital Expenditures
    95  
7.8 Limitation on Investments
    95  
7.9 Limitation on Optional Payments and Modifications of Debt Instruments and
Other Agreements
    97  
7.10 Limitation on Transactions with Affiliates
    98  
7.11 Limitation on Sales and Leasebacks
    98  
7.12 Limitation on Changes in Fiscal Periods
    98  
7.13 Limitation on Negative Pledge Clauses
    98  
7.14 Limitation on Restrictions on Subsidiary Distributions
    98  
7.15 Limitation on Lines of Business
    99  
7.16 Limitation on Hedge Agreements
    99  
7.17 Limitation on Performance Bonds
    99  
 
       
SECTION 8. EVENTS OF DEFAULT
    99  
 
       
SECTION 9. THE AGENTS; THE ARRANGERS
    103  
 
       
9.1 Appointment
    103  
9.2 Delegation of Duties
    104  
9.3 Exculpatory Provisions
    104  
9.4 Reliance by Agents
    104  
9.5 Notice of Default
    105  
9.6 Non-Reliance on the Arrangers, the Agents and Other Lenders
    105  
9.7 Indemnification
    106  
9.8 Arrangers and Agents in their Individual Capacities
    106  
9.9 Successor Agents
    106  
9.10 Authorization to Release Liens and Guarantees
    107  
9.11 The Arrangers; the Syndication Agent; the Co-Documentation Agents
    107  
9.12 Withholding Tax
    107  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 10. MISCELLANEOUS
    108  
 
       
10.1 Amendments and Waivers
    108  
10.2 Notices
    111  
10.3 No Waiver; Cumulative Remedies
    112  
10.4 Survival of Representations and Warranties
    112  
10.5 Payment of Expenses
    112  
10.6 Successors and Assigns; Participations and Assignments
    113  
10.7 Adjustments; Set-off
    117  
10.8 Counterparts
    118  
10.9 Severability
    118  
10.10 Integration
    118  
10.11 GOVERNING LAW
    118  
10.12 Submission To Jurisdiction; Waivers
    118  
10.13 Acknowledgments
    119  
10.14 Confidentiality
    119  
10.15 Release of Collateral and Guarantee Obligations
    120  
10.16 Accounting Changes
    121  
10.17 Delivery of Lender Addenda
    121  
10.18 WAIVERS OF JURY TRIAL
    121  
10.19 Subordination of Intercompany Indebtedness
    121  
10.20 Judgment Currency
    122  

iv



--------------------------------------------------------------------------------



 



     
ANNEX:
   
 
   
A
  Pricing Grid
B
  Existing Letters of Credit
 
   
SCHEDULES:
   
 
   
4.4
  Consents, Authorizations, Filings and Notices
4.6
  Material Litigation
4.10
  Taxes
4.15(a)
  Subsidiaries
4.15(b)
  Agreements Related to Capital Stock
4.17
  Environmental Matters
4.19(a)
  Filing Jurisdictions under Personal Property Security Legislation
4.19(b)
  UCC Financing Statements to be Terminated
4.24
  Owned and Leased Property; Mortgaged Properties
5.1(h)
  Environmental Assessments
6.15
  Post Closing Obligations
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.5(e)
  Certain Dispositions
7.10
  Transactions with Affiliates
 
   
EXHIBITS:
   
 
   
A-1
  Guarantee and US Collateral Agreement
A-2
  Canadian Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Date Certificate
D-1
  Form of US Mortgage
D-2
  Form of Canadian Mortgage
E
  Form of Assignment and Assumption
F-1
  Form of Legal Opinion of Akin Gump Strauss Hauer & Feld LLP
F-2
  Form of Legal Opinion of Blakes, Cassels & Graydon LLP
F-3
  Form of Legal Opinion of Stewart McKelvey
G-1
  Form of Term Note
G-2
  Form of Revolving Credit Note
G-3
  Form of Swing Line Note
G-4
  Form of Discount Note
H
  Form of Exemption Certificate
I
  Form of Lender Addendum
J
  Form of Borrowing Notice
K
  Form of Solvency Certificate

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of October 8, 2008, among WASTE SERVICES
(CA) INC., an Ontario corporation (the “Canadian Borrower”), WASTE SERVICES,
INC., a Delaware corporation (the “US Borrower”, and together with the Canadian
Borrower, the “Borrowers”), the several banks and other financial institutions
or entities from time to time party to this Agreement (the “Lenders”), BARCLAYS
CAPITAL, the investment banking division of BARCLAYS BANK PLC, and BANC OF
AMERICA SECURITIES LLC, as joint lead arrangers and joint lead bookrunners,
(collectively, in such capacities, the “Arrangers”), BANK OF AMERICA, N.A., as
syndication agent (in such capacity, the “Syndication Agent”), BOSIC INC.,
SUNTRUST BANK and THE BANK OF NOVA SCOTIA, as co-documentation agents
(collectively, in such capacities, the “Co-Documentation Agents”), BARCLAYS BANK
PLC, as administrative agent (in such capacity, together with its permitted
successors and assigns in such capacity, the “Administrative Agent”), and THE
BANK OF NOVA SCOTIA, as Canadian agent (n such capacity, together with its
permitted successors and assigns in such capacity, the “Canadian Agent”) and
Canadian collateral agent (in such capacity, together with its permitted
successors and assigns in such capacity, the “Canadian Collateral Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrowers have requested that the Lenders make credit
facilities available to the Borrowers in order to consummate the Refinancing (as
defined below) and for the other purposes set forth herein;
          WHEREAS, the Lenders are willing to make such credit facilities
available upon and subject to the terms and conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Acceptance Fee”: a fee payable by the Canadian Borrower with respect
to the acceptance of a Bankers’ Acceptance by a Lender under this Agreement, as
set forth in Section 2.16(d).
          “Acquisition Agreements”: any and all asset purchase or stock purchase
agreements entered into by any Group Member in connection with any Permitted
Acquisition, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.
          “Acquisition Documentation”: collectively, the Acquisition Agreements
and all schedules, exhibits, annexes and amendments thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith, in each case, as amended, supplemented or otherwise modified from
time to time in accordance with this Agreement.

 



--------------------------------------------------------------------------------



 



          “Additional Lender”: as defined in Section 2.26(b).
          “Adjustment Date”: as defined in the Pricing Grid.
          “Administrative Agent”: as defined in the preamble hereto.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents, the Canadian Agent, the Canadian Collateral Agent and
the Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (ii) the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the sum of the Aggregate Exposures of all Lenders at such time.
          “Agreement”: this Credit Agreement, as amended, restated,
supplemented, replaced or otherwise modified from time to time.
          “Applicable Margin”: for each Type of Loan under each Facility, the
rate per annum set forth opposite such Facility under the relevant column
heading below:

                                      Canadian Prime   Base Rate   Acceptance  
Eurodollar     Rate Loans   Loans   Fee   Loans
Revolving Credit Facilities (including Swing Line Loans)
    2.50 %     2.50 %     3.50 %     3.50 %
US Term Loan Facility
    N.A.       2.50 %     N.A.       3.50 %
Canadian Term Loan Facility
    2.50 %     N.A.       3.50 %     N.A.  

provided, that on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the US Borrower after the Closing
Date, the Applicable Margin with respect to Revolving Credit Loans, Swing Line
Loans and Term Loans will be determined pursuant to the Pricing Grid.
          “Application”: an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

2



--------------------------------------------------------------------------------



 



          “Arrangers”: as defined in the preamble hereto.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c) or (f) of Section 7.5) which yields gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $1,000,000.
          “Assignee”: as defined in Section 10.6(c).
          “Assignment and Assumption”: as defined in Section 10.6(c).
          “Assignor”: as defined in Section 10.6(c).
          “Auto-Reinstatement Letter of Credit”: as defined in Section 3.1(b).
          “Available Revolving Credit Commitment”: with respect to any Revolving
Credit Lender at any time, an amount in Dollars equal to the excess, if any, of
(a) such Lender’s Revolving Credit Commitments then in effect over (b) the
Dollar Equivalent of such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s (other than the Swing Line
Lender’s) Available Revolving Credit Commitment for purposes of Section 2.10(a),
the aggregate principal amount of Swing Line Loans then outstanding shall be
deemed to be zero. The Available Revolving Credit Commitment with respect to the
US Borrower shall be calculated by using only the Revolving Credit US/CA
Commitments then in effect and the Revolving US/CA Extensions of Credit.
          “BA Equivalent Loan”: a Canadian Term Loan or a Revolving Credit Loan
denominated in Canadian Dollars made by a Non BA Lender evidenced by a Discount
Note.
          “Bankers’ Acceptance”: a bill of exchange, including a depository bill
issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars and accepted by a Lender, and includes a
Discount Note.
          “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime
lending rate as set forth on the British Banking Association Telerate Page 5 (or
such other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rate), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available. Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate, or the Federal Funds Effective Rate, respectively.
          “Base Rate Loans”: Loans for which the applicable rate of interest is
based upon the Base Rate or, with respect to Canadian Loans denominated in
Dollars, the US Base Rate in Canada.

3



--------------------------------------------------------------------------------



 



          “Benefited Lender”: as defined in Section 10.7.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States of America (or any successor).
          “Borrowers”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the applicable
Borrower, as a date on which such Borrower requests the relevant Lenders to make
Loans hereunder.
          “Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the applicable Borrower substantially in the form of,
and containing the information prescribed by, Exhibit J, delivered to the
Administrative Agent or the Canadian Agent, as applicable.
          “Business Day”: (a) for all purposes other than as covered by clause
(b) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City or (solely with respect to all notices and determinations
in connection with, and payments of principal and interest on, Canadian Loans)
Toronto, Ontario, are authorized or required by law to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the interbank Eurodollar market.
          “Canadian Agent”: as defined in the preamble hereto.
          “Canadian Benefit Plans”: all material employee benefit plans
maintained or contributed to by any Group Member that are not Canadian Pension
Plans including, without limitation, all profit sharing, savings, supplemental
retirement, retiring allowance, severance, pension, deferred compensation,
welfare, bonus, incentive compensation, phantom stock, supplementary
unemployment benefit plans or arrangements and all material life, health, dental
and disability plans and arrangements in which the employees or former employees
of any Group Member employed in Canada participate or are eligible to
participate, but excluding all stock option or stock purchase plans.
          “Canadian Borrower”: as defined in the preamble hereto.
          “Canadian Collateral Agent”: as defined in the preamble hereto.
          “Canadian Collateral Agreement”: the Canadian Collateral Agreement to
be executed and delivered by the Canadian Borrower and each Canadian Subsidiary
Guarantor, substantially in the form of Exhibit A-2, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.
          “Canadian Dollars and Cdn. $”: lawful currency of Canada.

4



--------------------------------------------------------------------------------



 



          “Canadian Funding Office”: the office specified from time to time by
the Canadian Agent as its funding office by notice to the Canadian Borrower, the
Administrative Agent and the applicable Lenders.
          “Canadian Loans”: (a) the Canadian Term Loans and (b) any Revolving
Credit Loans made to the Canadian Borrower.
          “Canadian Payment Office”: the office specified from time to time by
the Canadian Agent as its payment office by notice to the Canadian Borrower.
          “Canadian Pension Plans”: any plan which is considered to be a pension
plan for the purposes of any applicable pension benefits standards statute
and/or regulation in Canada established, maintained or contributed to by any
Group Member, their respective employees or former employees.
          “Canadian Prime Rate”: on any day, the greater of: (a) the annual rate
of interest announced from time to time by the Canadian Agent as being its
reference rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans made by it in Canada, and (b) the CDOR Rate in
effect from time to time plus 75 basis points per annum. Any change in the
Canadian Prime Rate shall be effective as of the opening of business on the date
the change becomes effective generally.
          “Canadian Prime Rate Loans”: Loans for which the applicable rate of
interest is based upon the Canadian Prime Rate.
          “Canadian Subsidiaries”: Ram-Pak Compaction Systems Ltd, a corporation
organized under the laws of Canada, and each other Subsidiary of the US
Borrower, to the extent such Subsidiary is organized under the laws of Canada or
any province thereof.
          “Canadian Term Loan”: as defined in Section 2.1(a).
          “Canadian Term Loan Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Canadian Term Loan to the Canadian Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Canadian Term Loan Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Canadian Term Loan Commitments is
Cdn. $132,192,200.
          “Canadian Term Loan Facility”: as defined in the definition of
Facility.
          “Canadian Term Loan Lenders”: each Lender that has a Canadian Term
Loan Commitment or is the holder of a Canadian Term Loan.
          “Canadian Term Loan Percentages”: as to any Canadian Term Loan Lender
at any time, the percentage which such Lender’s Canadian Term Loan Commitment
then constitutes of the aggregate Canadian Term Loan Commitments (or, at any
time after the funding

5



--------------------------------------------------------------------------------



 



of the Canadian Term Loans, the percentage which the aggregate principal amount
of such Lender’s Canadian Term Loans then outstanding constitutes of the
aggregate principal amount of the Canadian Term Loans then outstanding).
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) to the extent required to be capitalized under GAAP on a balance
sheet of such Person.
          “Capital Holdings Company”: Capital Environmental Holdings Company, a
Nova Scotia unlimited liability company.
          “Capital Lease Obligations”: with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States of America or Canada or issued
by any agency thereof and backed by the full faith and credit of the United
States of America or Canada or any agency, state, province or territory thereof,
in each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits or overnight bank deposits having
maturities of six months or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof or is a bank listed in Schedule I of the Bank
Act (Canada) and having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-2 by S&P or P-2
by Moody’s or R-1 by Dominion Bond Rating Service Limited (“DBRS”) or carrying
an equivalent rating by a nationally recognized rating agency, if all of the
three named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States of America or the Government of Canada; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States of America or Canada, by any political subdivision or taxing authority of
any such state, province, commonwealth or territory or by any foreign
government, the securities of which state, province, commonwealth, territory,
political subdivision, taxing authority or foreign government (as the case may
be) are rated at least A by S&P, A by Moody’s, or A by DBRS; (f) securities with
maturities of six months or less from the

6



--------------------------------------------------------------------------------



 



date of acquisition backed by standby letters of credit issued by any Lender or
any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
          “CDOR Rate”: on any day, the annual rate of interest which is the
arithmetic average of the “BA 1 month” rates applicable to Canadian Dollar
Bankers’ Acceptances issued by Schedule I Lenders identified as such on the
Reuters Screen CDOR Page at approximately 10:00 A.M. (Toronto time) on such day
(as adjusted by the Canadian Agent after 10:00 A.M. to reflect any error in any
posted rate or in the posted average annual rate). If the rate does not appear
on the Reuters Screen CDOR Page as contemplated above, then the CDOR Rate on any
day shall be calculated as the arithmetic average of the discount rates
applicable to one month Canadian Dollar Bankers’ Acceptances of, and as quoted
by, any two of the Schedule I Lenders, chosen by the Canadian Agent in its
discretion, as of 10:00 A.M. on the day, or if the day is not a Business Day,
then on the immediately preceding Business Day. If less than two Lenders quote
the aforementioned rate, the CDOR Rate shall be the rate quoted by the Canadian
Agent.
          “Change of Control”: the occurrence of any of the following events:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Existing Investors, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 30% of the outstanding common stock of the US Borrower;
(b) during any period of 12 consecutive months the board of directors of the US
Borrower shall cease to consist of a majority of Continuing Directors; (c) the
US Borrower shall cease to beneficially own and control 100% on a fully diluted
basis of the economic and voting interest in the common stock of the Canadian
Borrower; or (d) any Specified Change of Control.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 have been satisfied or waived, which date shall be deemed to be
October 8, 2008.
          “Co-Documentation Agents”: as defined in the preamble hereto.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: with respect to any Lender, the sum of the Term Loan
Commitment and the Revolving Credit Commitment of such Lender.
          “Commitment Fee Rate”: 1/2 of 1% per annum.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the US Borrower within the meaning of
Section 4001(b)(1) of ERISA or is part of a group that includes the US Borrower
and that is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for purposes of Section 412 of the Code to the extent required
by such section, Section 414(m) or 414(o) of the Code.

7



--------------------------------------------------------------------------------



 



          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit B.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated July 2008 and furnished to the initial Lenders in connection
with the syndication of the Facilities.
          “Consolidated Current Assets”: of any Person at any date, all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of such Person and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: of any Person at any date, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of such Person and its Subsidiaries at such date, but excluding, with
respect to the US Borrower, (a) the current portion of any Funded Debt of the
Group Members and (b), without duplication, all Indebtedness consisting of
Revolving Credit Loans, Letters of Credit or Swing Line Loans, to the extent
otherwise included therein.
          “Consolidated EBITDA”: of any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) total cash interest expense of such Person and its Subsidiaries,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (f) any other non-cash charges and expenses
(including any losses attributable to fluctuations in foreign currency exchange
rates), (g) one-time severance charges and restructuring charges not to exceed
$5,000,000 over the term of this Agreement, (h) costs incurred in connection
with Permitted Acquisitions and other acquisitions permitted hereunder, whether
or not consummated, in each case to the extent expensed and not capitalized and
(i) to the extent not constituting cash interest expense, all expenses
attributable to dividends and accruals in respect of preferred stock, and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income (except to the extent deducted in
determining total cash interest expense), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (c) any other non-cash income (including any gains attributable to
fluctuations in foreign currency exchange rates), all as determined on a
consolidated basis; provided that, for purposes of calculating Consolidated
EBITDA of the Group Members for any period for any reason other than the
calculation of the Consolidated Interest Coverage Ratio, (i) the Consolidated
EBITDA of any business unit acquired by the Group Members during such period
shall be included on a pro forma basis (but without giving effect to any
projected synergies or cost savings resulting from such acquisition except those
adjustments in accordance with Regulation S-X of the

8



--------------------------------------------------------------------------------



 



Securities Act of 1933 or otherwise agreed to by the Administrative Agent) for
such period (assuming for purposes of the calculation of Consolidated EBITDA the
consummation of such acquisition occurred on the first day of such period but
without duplication of the Consolidated EBITDA of such business unit after the
date of acquisition thereof) if the consolidated balance sheet of such acquired
business unit as at the end of the period preceding the acquisition of such
business unit and the related consolidated statements of income and
stockholders’ equity and of cash flows (or, if no such balance sheet or
statements of income and stockholder’s equity and of cash flows is available,
such other financial information reasonably satisfactory to the Administrative
Agent) for the period in respect of which Consolidated EBITDA is to be
calculated (x) have been previously provided to the Administrative Agent and
(y) either (1) have been reported on without a qualification arising out of the
scope of the audit by independent certified public accountants of nationally
recognized standing or (2) have been found acceptable by the Administrative
Agent and (ii) the Consolidated EBITDA of any business unit Disposed of by the
Group Members during such period shall be excluded for such period (assuming for
purposes of the calculation of Consolidated EBITDA the consummation of such
Disposition occurred on the first day of such period).
          “Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA of the Group Members for such period to (b) Consolidated
Interest Expense of the Group Members for such period.
          “Consolidated Interest Expense”: of any Person for any period, total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net cash costs of such Person under Hedge Agreements in respect of interest
rates to the extent such net cash costs are allocable to such period in
accordance with GAAP).
          “Consolidated Leverage Ratio”: as at the last day of any period of the
US Borrower, the ratio of (a) Consolidated Total Debt on such day to
(b) Consolidated EBITDA of the Group Members for such period.
          “Consolidated Net Income”: of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Group Members for any period,
there shall be excluded (a) the income (or deficit) of any Person accrued prior
to the date it becomes a Group Member, or is merged into or consolidated with
any Group Member, (b) the income (or deficit) of any Person (other than a Group
Member) in which any Group Member has an ownership interest, except to the
extent that any such income is actually received by a Group Member in the form
of cash dividends or similar distributions and (c) the undistributed earnings of
any Group Member, to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

9



--------------------------------------------------------------------------------



 



          “Consolidated Senior Debt”: all Consolidated Total Debt other than
Subordinated Debt.
          “Consolidated Senior Secured Debt”: at any date, without duplication,
the sum of (i) the aggregate principal amount of all Term Loans then
outstanding, (ii) the aggregate principal amount of Revolving Credit Loans then
outstanding, (iii) the aggregate principal amount of Swing Line Loans then
outstanding and (iv) the aggregate principal amount of any other secured
Consolidated Senior Debt then outstanding.
          “Consolidated Senior Secured Leverage Ratio”: as of the last day of
any period of the US Borrower, the ratio of (a) Consolidated Senior Secured Debt
on such day to (b) Consolidated EBITDA of the Group Members for such period.
          “Consolidated Total Debt”: at any date, without duplication, the
aggregate principal amount of all Indebtedness of the Group Members at such date
that would be classified as a liability on the consolidated balance sheet of the
Group Members, determined on a consolidated basis in accordance with GAAP;
provided that earnouts and other similar contingent purchase price obligations
incurred in connection with any Permitted Acquisition shall be excluded from the
determination of Consolidated Total Debt.
          “Consolidated Working Capital”: at any date, the difference of
(a) Consolidated Current Assets of the Group Members on such date less
(b) Consolidated Current Liabilities of the Group Members on such date.
          “Continuing Directors”: the directors of the US Borrower on the
Closing Date and each other director of the US Borrower, if, in each case, such
other director’s nomination for election to the board of directors of the US
Borrower is recommended by at least a majority of the then Continuing Directors,
or such other director receives the vote of the Existing Investors in his or her
election by the shareholders of the US Borrower.
          “Contractual Obligation”: with respect to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
          “Control Investment Affiliate”: with respect to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized by such Person or
the manager, advisor or administrator of such Person primarily for the purpose
of making equity or debt investments in one or more companies. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Derivatives Counterparty”: as defined in Section 7.6.

10



--------------------------------------------------------------------------------



 



          “Discount Note”: a non-interest bearing promissory note denominated in
Canadian Dollars, substantially in the form of Exhibit G-4, issued to a Non BA
Lender to evidence a BA Equivalent Loan.
          “Discount Proceeds”: for any Bankers’ Acceptance issued hereunder, an
amount calculated on the applicable Borrowing Date by multiplying (a) the face
amount of the Bankers’ Acceptance by (b) the quotient obtained by dividing
(i) one by (ii) the sum of one plus the product of (A) the Discount Rate
applicable to the Bankers’ Acceptance and (B) a fraction, the numerator of which
is the applicable Interest Period and the denominator of which is 365
with the quotient being rounded up or down to the fifth decimal place and
0.00005 being rounded up.
          “Discount Rate”: (a) in respect of any Bankers’ Acceptance accepted by
a Lender that is a Schedule I Lender, the CDOR Rate for the applicable period;
and (b) in respect of any Bankers’ Acceptance accepted by a Lender that is a
Schedule II Lender, the CDOR Rate for the applicable period plus 0.10%.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (other
than the granting or creation of any Liens with respect to such property); and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: lawful currency of the United States of America.
          “Dollar Equivalent”: (i) as to any amount denominated in Canadian
Dollars at any time, the equivalent amount in Dollars as determined on the basis
of the Exchange Rate for the purchase of Dollars with Canadian Dollars as of the
date of the calculation and (ii) as to any amount denominated in Dollars at any
time, such amount.
          “Domestic Subsidiary”: any Subsidiary of the US Borrower organized
under the laws of any jurisdiction within the United States of America.
          “Environmental Laws”: any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees, or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States of America, Canada or any state,
provincial, territorial, local, municipal or other Governmental Authority,
regulating, relating to or imposing liability or standards of conduct concerning
pollution, the protection of the environment or of human health, or employee
health and safety, or the use, manufacture, generation, storage, treatment,
disposal, handling or transportation of, or exposure to, hazardous substances
and wastes, as has been, is now, or hereafter becomes, in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any applicable Environmental Law.

11



--------------------------------------------------------------------------------



 



          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Reuters Screen
LIBOR01 Page (or otherwise on such screen), the “Eurodollar Base Rate” for
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent.
          “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate
1.00 – Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excess Cash Flow”: for any fiscal year of the US Borrower, the
difference, if any, of (a) the sum, without duplication, of (i) Consolidated Net
Income of the US Borrower for such fiscal year, (ii) the amount of all non-cash
charges (including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) the amount of the decrease, if any, in
Consolidated Working Capital for such fiscal year, (iv) the aggregate net amount
of non cash loss on the Disposition of Property by the Group Members during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income and (v) the
net increase during such fiscal year (if any) in deferred tax accounts of the
Group Members, minus (b) the sum, without duplication, of (i) the amount of all
non-cash credits included in arriving at such Consolidated Net Income,

12



--------------------------------------------------------------------------------



 



(ii) the aggregate amount actually paid by the Group Members in cash during such
fiscal year on account of Capital Expenditures (excluding (x) the amount of any
Capital Expenditure to the extent financed by Funded Debt (other than
Indebtedness under revolving credit arrangements) incurred and used to finance
such expenditures and (y) the amount of any such Capital Expenditures financed
with the proceeds of any Reinvestment Deferred Amount in such fiscal year),
(iii) to the extent added in calculating Consolidated Net Income the aggregate
amount of Reinvestment Deferred Amounts on the last day of such fiscal year,
(iv) the aggregate amount of all optional prepayments of Revolving Credit Loans
and Swing Line Loans during such fiscal year to the extent accompanying
permanent optional reductions of the Revolving Credit Commitments and all
optional prepayments of the Term Loans during such fiscal year, (v) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including, without limitation, the Term Loans) of the Group Members made during
such fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (vi) the amount of the increase, if any, in Consolidated Working
Capital for such fiscal year, (vii) the aggregate net amount of non cash gain on
the Disposition of Property by the Group Members during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income, (viii) the net decrease
during such fiscal year (if any) in deferred tax accounts of the Group Members,
(ix) the amount of any Restricted Payments permitted under Sections 7.6(b) and
(f) made in such fiscal year and (x) the aggregate amount of cash from
operations used to consummate any acquisition permitted under Section 7.8 in
such fiscal year.
          “Excess Cash Flow Application Date”: as defined in Section 2.13(c).
          “Exchange Rate”: on any day, (i) with respect to Canadian Dollars, the
spot rate at which Dollars are offered on such day by the Canadian Agent in
Toronto, Canada (or such other location selected by the Canadian Agent) for
Canadian Dollars, and (ii) with respect to Dollars, the spot rate at which
Canadian Dollars are offered on such day by the Canadian Agent in Toronto,
Canada (or such other location selected by the Canadian Agent) for Dollars.
          “Exchangeable Shares”: equity securities issued by the Canadian
Borrower to certain of its security holders in connection with the Migration
that are exchangeable into common stock of the US Borrower.
          “Excluded Foreign Subsidiaries”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock or any of the assets of
such Subsidiary as Collateral for the Obligations or (b) the guaranteeing by
such Subsidiary of the Obligations, would, in the good faith judgment of the US
Borrower, result in adverse tax consequences to the US Borrower.
          “Excluded Proceeds”: Net Cash Proceeds received by the US Borrower
from the issuance of its Capital Stock (including preferred stock) to the extent
such proceeds are used to make Investments permitted by Sections 7.8(g) and
(i) or Restricted Payments permitted by Section 7.6(c).
          “Excluded Taxes”: as defined in Section 2.21(a).

13



--------------------------------------------------------------------------------



 



          “Existing Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of December 28, 2006 (as amended, restated, supplemented or
otherwise modified prior to the Closing Date), among the Borrowers, the lenders
party thereto, Lehman Brothers Inc., as exclusive advisor, sole lead arranger
and sole bookrunner, CIBC World Markets Corp., as syndication agent, Bank of
America, N.A., as documentation agent, Lehman Commercial Paper Inc., as
administrative agent, and Canadian Imperial Bank of Commerce, as Canadian agent.
          “Existing Investors”: the collective reference to Michael DeGroote and
each manager, officer and director of the US Borrower who owned Capital Stock of
the US Borrower on the Closing Date and their Control Investment Affiliates.
          “Existing Issuing Lender”: Bank of America, N.A., as issuer of the
Existing Letters of Credit.
          “Existing Letters of Credit”: the letters of credit described in Annex
B.
          “Facility”: each of (a) the US Term Loan Commitment and the US Term
Loans made thereunder, (the “US Term Loan Facility”), (b) the Canadian Term Loan
Commitment and the Canadian Term Loans made thereunder, (the “Canadian Term Loan
Facility”), (c) the Revolving Credit CA Commitments and the extensions of credit
made thereunder (the “Revolving Credit CA Facility”), (d) the Revolving Credit
US/CA Commitments and the extensions of credit made thereunder (the “Revolving
Credit US/CA Facility”) and (e) any Incremental Term Loan Facility.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of the US Borrower that is not a
Domestic Subsidiary or a Canadian Subsidiary.
          “FQ1”, “FQ2 ”, “FQ3”, and “FQ4”: when used with a numerical year
designation, means the first, second, third or fourth fiscal quarters,
respectively, of such fiscal year of the US Borrower (e.g., FQ1 2009 means the
first fiscal quarter of the US Borrower’s 2009 fiscal year, which ends March 31,
2009).
          “Funded Debt”: means Indebtedness that matures more than one year from
the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date.
          “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the US Borrower and the
Lenders.

14



--------------------------------------------------------------------------------



 



          “GAAP”: generally accepted accounting principles in the United States
of America as in effect from time to time.
          “Governmental Authority”: any nation or government, any state,
province, territory or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Group Member”: the US Borrower and each of its Subsidiaries
(including the Canadian Borrower).
          “Guarantee and US Collateral Agreement”: the Guarantee and US
Collateral Agreement to be executed and delivered by the Borrowers and each
Subsidiary Guarantor, substantially in the form of Exhibit A-1, as the same may
be amended, restated, supplemented, replaced or otherwise modified from time to
time.
          “Guarantee Obligation”: with respect to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit), if to
induce the creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrowers in good
faith.
          “Guarantors”: the collective reference to the Subsidiary Guarantors.
          “Hedge Agreements”: all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by any Group Member providing for protection against
fluctuations in interest rates,

15



--------------------------------------------------------------------------------



 



currency exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.
          “Incremental Amendment”: as defined in Section 2.26(b).
          “Incremental Canadian Term Loans”: as defined in Section 2.26(a).
          “Incremental Canadian Term Loan Facility”: a term loan facility
established pursuant to Section 2.26(a).
          “Incremental Term Loan Facility”: each of the Incremental Canadian
Term Loan Facility and the Incremental US Term Loan Facility.
          “Incremental Term Loans”: as defined in Section 2.26(a).
          “Incremental US Term Loans”: as defined in Section 2.26(a).
          “Incremental US Term Loan Facility”: a term loan facility established
pursuant to Section 2.26(a).
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services (other than
trade payables incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations or Synthetic Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bonds (except unmatured reimbursement obligations in respect of surety
bonds obtained in the ordinary course of business to secure the performance of
obligations that are not Indebtedness pursuant to another clause of this
definition) or similar facilities, (g) the liquidation value of all redeemable
preferred Capital Stock of such Person, to the extent mandatorily redeemable
(upon the occurrence of a contingency or otherwise) in cash on or prior to the
date which is one year after the final maturity date of the Loans (other than in
connection with change of control events and asset sales to the extent that the
terms of such Capital Stock provide that such Person may not repurchase or
redeem any such Capital Stock in connection with such change of control or asset
sale unless such repurchase or redemption complies with the provisions of this
Agreement, (h) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person in cash on or prior to the date which is one year after the final
maturity date of the Loans (other than in connection with change of control
events and asset sales to the extent that the terms of such Capital Stock
provide that such Person may not repurchase or redeem any such Capital Stock in
connection with such change of control or asset sale unless such repurchase or
redemption complies with the provisions of this Agreement), (i) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (h) above, (j) all obligations of the kind referred to in
clauses (a) through (i) above secured by (or for which the holder of such
obligation

16



--------------------------------------------------------------------------------



 



has an existing right, contingent or otherwise, to be secured by) any Lien on
Property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation and (k) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Hedge Agreements.
          “Indemnified Liabilities”: as defined in Section 10.5.
          “Indemnitee”: as defined in Section 10.5.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States of America, Canada, state, provincial, territorial,
multinational or foreign laws or otherwise, including, without limitation,
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, service-marks, technology, know-how and processes, recipes, formulas,
trade secrets, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.
          “Interest Payment Date”: (a) as to any Base Rate Loan (other than any
Loan bearing interest at the US Base Rate in Canada) the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Canadian Prime Rate Loan and any
Loan bearing interest at the US Base Rate in Canada, the first day of the month
following the month in which such interest was accrued, (c) as to any Eurodollar
Loan having an Interest Period of three months or shorter, the last day of such
Interest Period, (d) as to any Eurodollar Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period and (e) as to any Loan (other than any Revolving Credit Loan that is a
Base Rate Loan or a Canadian Prime Rate Loan and any Swing Line Loan), the date
of any repayment or prepayment made in respect thereof.
          “Interest Period”: as to any Eurodollar Loan or Bankers’ Acceptance,
(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan or Bankers’ Acceptance and
ending one, two, three or six months thereafter, as selected by the applicable
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan or Bankers’ Acceptance and ending one, two, three or six months thereafter,
as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent or the Canadian Agent (in respect of a Bankers’ Acceptance)
not less than three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day

17



--------------------------------------------------------------------------------



 



unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
          (ii) any Interest Period in respect of any Eurodollar Loan that would
otherwise extend beyond the Revolving Credit Termination Date (in the case of a
Eurodollar Loan which is a Revolving Loan) or beyond the date final payment is
due on the Term Loan (in the case of a Eurodollar Loan which is a Term Loan),
shall end on the Revolving Credit Termination Date or such due date, as
applicable;
          (iii) no Interest Period in respect of a Bankers’ Acceptance may
extend beyond the Revolving Credit Termination Date; and
          (iv) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
          “Investments”: as defined in Section 7.8.
          “IRB Transaction”: means the issuance of industrial revenue bonds by
Governmental Authorities in connection with the purchase, construction,
development or improvement of real property by any Group Member to be used in
its business or any buildings and equipment related thereto which are guaranteed
by or backed by the credit of any Group Member.
          “Issuing Lender”: Bank of America, N.A., The Bank of Nova Scotia and
any other Revolving Credit Lender from time to time designated by any Borrower
as an Issuing Lender with the consent of such Revolving Credit Lender and the
Administrative Agent or the Canadian Agent, as applicable.
          “Judgment Currency”: as defined in Section 10.20.
          “L/C Commitment”: $124,833,333.33.
          “L/C Fee Payment Date”: (a) as to any Letters of Credit denominated in
Dollars, the last day of each March, June, September and December and the last
day of the Revolving Credit Commitment Period and (b) as to any Letters of
Credit denominated in Canadian Dollars, the first day of each April, July,
October and January and the last day of the Revolving Credit Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate then undrawn and unexpired amount of
the then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit that have not then been reimbursed pursuant to
Section 3.5.
          “L/C Participants”: with respect to any Letter of Credit, the
collective reference to the Revolving Credit Lenders other than the Issuing
Lender that issued such Letter of Credit.

18



--------------------------------------------------------------------------------



 



          “Lender Addendum”: with respect to any applicable Lender, a Lender
Addendum, substantially in the form of Exhibit I or such other form
substantially similar to Exhibit I and reasonably acceptable to the Borrowers
and the Administrative Agent.
          “Lenders”: as defined in the preamble hereto.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement (including any amendments, consents
or waivers with respect thereto), the Security Documents, the Applications and
the Notes.
          “Loan Parties”: the Borrowers and each Subsidiary of either Borrower
that is a party to a Loan Document.
          “Majority Revolving Credit Facility Lenders”: the holders of more than
50% of the Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Revolving Extensions of Credit then
outstanding.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, assets, financial condition, or results of operation of the Group
Members taken as a whole or (b) the validity or enforceability of this Agreement
or any of the other Loan Documents or the rights or remedies of the Agents or
the Lenders hereunder or thereunder.
          “Material Environmental Amount”: an amount or amounts payable by the
Group Members, in the aggregate in excess of $2,000,000 for: unbudgeted costs to
comply with any Environmental Law; costs of any investigation, and any
remediation, of any Material of Environmental Concern; and compensatory damages
(including, without limitation damages to natural resources), punitive damages,
fines, and penalties pursuant to any Environmental Law.
          “Materials of Environmental Concern”: any gasoline, petroleum
(including crude oil or any fraction thereof), petroleum products or
by-products, polychlorinated biphenyls, urea-formaldehyde insulation, asbestos,
radioactive substances, and any other substances, pollutants, contaminants or
forces of any kind that are defined, listed, regulated or otherwise
characterized as hazardous, dangerous or toxic (or words of similar intent or
meaning) under any Environmental Law or could give rise to liability under any
Environmental Law.
          “Migration”: the reorganization in which the Canadian Borrower and its
Canadian Subsidiaries became indirect Subsidiaries of the US Borrower by way of
a plan of arrangement under the Business Corporations Act (Ontario) approved by
the Ontario Superior Court of Justice and certain security holders of the
Canadian Borrower.

19



--------------------------------------------------------------------------------



 



          “Moody’s”: Moody’s Investors Service, Inc.
          “Mortgaged Properties”: the owned real properties listed on
Schedule 4.24, as to which the Administrative Agent for the benefit of the
Secured Parties shall be granted a Lien pursuant to the Mortgages.
          “Mortgages”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D-1 with
respect to property in the United States of America, and Exhibit D-2 with
respect to property in Canada (with such changes thereto as shall be advisable
under the law of the jurisdiction in which such mortgage or deed of trust is to
be recorded), as the same may be amended, supplemented, replaced or otherwise
modified from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA to which the US Borrower or a Commonly Controlled
Entity is making or accruing an obligation to make contributions, or has within
any of the preceding five plan years made or accrued an obligation to make
contributions.
          “Net Cash Proceeds”: (a)  in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of reasonable and customary attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
which is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), and other reasonable and customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and, solely in connection with any such Asset Sale, any reserves
in accordance with GAAP with respect to any adjustments to the sales prices of
such assets or established with respect to any liabilities (including
indemnities) potentially arising in connection with such sale; provided, that
any such reserved amount shall be Net Cash Proceeds to the extent and at the
time not required to be so reserved, (b) in connection with any issuance or sale
of equity securities or debt securities or instruments or the incurrence of
loans, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith and (c) in connection with any Purchase Price
Refund, the cash amount thereof, net of any reasonable and customary expenses
incurred in the collection thereof and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangement).
          “Non BA Lender”: a Lender that cannot or does not as a matter of
policy issue Bankers’ Acceptances.
          “Non-Excluded Taxes”: as defined in Section 2.21(a).

20



--------------------------------------------------------------------------------



 



          “Non-Reinstatement Deadline”: as defined in Section 3.1(b).
          “Non-U.S. Lender”: as defined in Section 2.21(f).
          “Note”: any promissory note evidencing any Loan.
          “Obligation Currency”: as defined in Section 10.20.
          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrowers to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Arrangers, to the Agents or to any Lender that are required to be paid by
the Borrowers pursuant hereto) or otherwise and; provided, that (x) obligations
of any Group Member under any Specified Hedge Agreement shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (y) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(b).
          “PATRIOT Act”: as defined in Section 4.25.
          “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to the US Borrower.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permits”: the collective reference to (i) Environmental Permits, and
(ii) any and all other franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, and rights of way.
          “Permitted Acquisition”: as defined in Section 7.8(g).

21



--------------------------------------------------------------------------------



 



          “Permitted Liens”: the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3 and (ii) in
the case of Collateral consisting of Pledged Stock, non-consensual Liens
permitted by Section 7.3 to the extent arising by operation of law.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Personal Property Security Legislation”: all applicable personal
property security legislation as all such legislation now exists or may from
time to time hereafter be amended, modified, recodified, supplemented or
replaced, together with all rules and regulations thereunder or related thereto,
including without limitation, the UCC and the Personal Property Security Act
(Ontario).
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the US Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA, but excluding, for greater certainty, Canadian Benefit Plans and
Canadian Pension Plans.
          “Pledged Stock”: as defined in the Guarantee and US Collateral
Agreement or the Canadian Collateral Agreement, as applicable.
          “Pricing Grid”: the pricing grid attached hereto as Annex A.
          “Pro Forma Balance Sheet”: as defined in Section 4.1(a).
          “Projections”: as defined in Section 6.2(c).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “Purchase Price Refund”: any amount received by any Group Member as a
result of a purchase price adjustment or similar event in connection with any
acquisition of Property by any Group Member.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender or an affiliate of a Lender.
          “Quebec Subsidiary”: 9180-1720 Quebec Inc., a Quebec corporation
          “Real Estate”: all Real Property held or used by the Group Members,
which the relevant Group Member owns in fee or in which it holds a leasehold
interest as a tenant.

22



--------------------------------------------------------------------------------



 



          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.
          “Refinancing”: the repayment in full in cash of all Indebtedness and
other obligations (other than indemnities and other similar obligations not yet
due and payable and letters of credit which are either assumed hereunder or
backed with a Letter of Credit) outstanding under the Existing Credit Agreement
and the other “Loan Documents” as defined in the Existing Credit Agreement, and
the termination of all commitments provided thereunder and the discharge and/or
release of all guarantees and collateral provided in connection therewith.
          “Refunded Swing Line Loans”: as defined in Section 2.7(b).
          “Refunding Date”: as defined in Section 2.7(c).
          “Register”: as defined in Section 10.6(d).
          “Regulation H”: Regulation H of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrowers to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued by such Issuing Lender.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Credit Commitments pursuant to Section 2.13(b) as a result of the
delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale, Purchase Price Refund or
Recovery Event in respect of which the US Borrower has delivered a Reinvestment
Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Default or Event of Default has occurred and is
continuing and that the US Borrower (directly or indirectly through a Wholly
Owned Subsidiary of the US Borrower) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Asset Sale, Purchase Price
Refund or Recovery Event to acquire assets useful in its or such Subsidiary’s
business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended on or prior to the relevant Reinvestment Prepayment Date to acquire
assets useful in the US Borrower’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring one year after such Reinvestment
Event and (b) the date on which the US Borrower shall have determined not to, or
shall have otherwise ceased to, acquire

23



--------------------------------------------------------------------------------



 



assets useful in the US Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.
          “Related Fund”: with respect to any Lender, any fund that (x) invests
in commercial loans and (y) is managed or advised by the same investment advisor
as such Lender, by such Lender or an Affiliate of such Lender.
          “Release”: means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material into or through the environment.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. § 4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Credit Commitments then in effect or,
if the Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
          “Responsible Officer”: as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person, and
for purposes of (i) Section 6.7, the chief legal officer of such Person and
(ii) Section 5.1(a), any Vice President or other duly authorized officer of such
Person. Unless otherwise qualified, all references to a “Responsible Officer”
shall refer to a Responsible Officer of the US Borrower.
          “Restricted Debt Repayment”: as defined in Section 7.9(b).
          “Restricted Payments”: as defined in Section 7.6.
          “Reuters Screen CDOR Page”: the display designated as page CDOR on the
Reuters Monitor Money Rates Service or other page as may, from time to time,
replace that page on that service for the purpose of displaying bid quotations
for Bankers’ Acceptances accepted by leading Canadian banks.
          “Revolving CA Extensions of Credit”: as to any Revolving Credit CA
Lender at any time, an amount equal to the sum of (a) the aggregate principal
amount of all Revolving Credit CA Loans made by such Lender then outstanding,
(b) such Lender’s Revolving Credit CA

24



--------------------------------------------------------------------------------



 



Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Credit CA Percentage of the aggregate principal amount of Swing Line
Loans then outstanding.
          “Revolving Credit CA Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit CA Loans and participate in Swing
Line Loans to the Canadian Borrower and Letters of Credit of the Canadian
Borrower , in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Revolving Credit CA Commitment” opposite such
Lender’s name on Schedule 1 to the Lender Addendum delivered by such Lender, or,
as the case may be, in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the aggregate
Revolving Credit CA Commitments is Cdn. $16,333,333.33.
          “Revolving Credit CA Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Revolving Credit CA Facility Percentage”: the percentage which the
aggregate amount of the Commitments with respect to the Revolving Credit CA
Facility then constitutes of the aggregate amount of the Commitments with
respect to the Revolving Credit Facilities.
          “Revolving Credit CA Lender”: each Lender that has a Revolving Credit
CA Commitment or that is the holder of Revolving Credit CA Loans.
          “Revolving Credit CA Loans”: as defined in Section 2.4.
          “Revolving Credit CA Percentage”: as to any Revolving Credit CA Lender
at any time, the percentage which such Lender’s Revolving Credit CA Commitment
then constitutes of the Total Revolving Credit CA Commitments (or, at any time
after the Revolving Credit CA Commitments shall have expired or terminated, the
percentage which the aggregate amount of such Lender’s Revolving CA Extensions
of Credit then outstanding constitutes of the amount of the aggregate Revolving
CA Extensions of Credit then outstanding).
          “Revolving Credit Commitment”: as to any Lender, its Revolving Credit
CA Commitment and its Revolving Credit US/CA Commitment.
          “Revolving Credit Commitment Period”: the period from and including
the Closing Date to the Revolving Credit Termination Date.
          “Revolving Credit Facilities”: the Revolving Credit CA Facility and
the Revolving Credit US/CA Facility.
          “Revolving Credit Lender”: each Revolving Credit CA Lender and each
Revolving Credit US/CA Lender.
          “Revolving Credit Loans”: as defined in Section 2.4.
          “Revolving Credit Note”: as defined in Section 2.9(e).

25



--------------------------------------------------------------------------------



 



          “Revolving Credit Percentage”: as to any Revolving Credit Lender at
any time, with respect to Loans to the Canadian Borrower, the percentage which
such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the amount of the aggregate Revolving Extensions of Credit then
outstanding) and with respect to Loans to the US Borrower, such Revolving Credit
Lender’s Revolving Credit US/CA Percentage.
          “Revolving Credit Termination Date”: October 8, 2013.
          “Revolving Credit US/CA Commitment”: as to any Lender, the obligation
of such Lender, if any, to make Revolving Credit US/CA Loans and participate in
Swing Line Loans and Letters of Credit, in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Revolving Credit
US/CA Commitment” opposite such Lender’s name on Schedule 1 to the Lender
Addendum delivered by such Lender, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the aggregate Revolving Credit US/CA Commitments is
$124,833,333.33.
          “Revolving Credit US/CA Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Revolving Credit US/CA Facility Percentage”: the percentage which the
aggregate amount of the Commitments with respect to the Revolving Credit US/CA
Facility then constitutes of the aggregate amount of the Commitments with
respect to the Revolving Credit Facilities.
          “Revolving Credit US/CA Lender”: each Lender that has a Revolving
Credit US/CA Commitment or that is the holder of Revolving Credit Loans.
          “Revolving Credit US/CA Loans”: as defined in Section 2.4.
          “Revolving Credit US/CA Percentage”: as to any Revolving Credit US/CA
Lender at any time, the percentage which such Lender’s Revolving Credit US/CA
Commitment then constitutes of the Total Revolving Credit US/CA Commitments (or,
at any time after the Revolving Credit US/CA Commitments shall have expired or
terminated, the percentage which the aggregate amount of such Lender’s Revolving
US/CA Extensions of Credit then outstanding constitutes of the amount of the
aggregate Revolving US/CA Extensions of Credit then outstanding).
          “Revolving Extensions of Credit”: as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans made by such Lender then outstanding, (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding and
(c) such Lender’s Revolving Credit Percentage of the aggregate principal amount
of Swing Line Loans then outstanding.

26



--------------------------------------------------------------------------------



 



          “Revolving US/CA Extensions of Credit”: as to any Revolving Credit
US/CA Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Revolving Credit US/CA Loans made by such Lender then
outstanding, (b) such Lender’s Revolving Credit US/CA Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Credit US/CA
Percentage of the aggregate principal amount of Swing Line Loans then
outstanding.
          “S&P”: Standard & Poor’s Ratings Services.
          “Schedule I Lender”: any Lender named on Schedule I to the Bank Act
(Canada).
          “Schedule II Lender”: any Lender named on Schedule II or Schedule III
to the Bank Act (Canada).
          “SEC”: the Securities and Exchange Commission of the United States of
America (or successors thereto or an analogous Governmental Authority).
          “Secured Parties”: as defined in the Guarantee and US Collateral
Agreement.
          “Security Documents”: the collective reference to the Guarantee and US
Collateral Agreement, the Canadian Collateral Agreement, the Mortgages, any
intellectual property security agreements or control agreements that may be
required to be delivered pursuant to the Guarantee and US Collateral Agreement
or any other Loan Document and all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any Property of any Person to
secure the obligations and liabilities of any Loan Party under any Loan
Document.
          “Senior Subordinated Note Indenture”: the Indenture entered into by
the US Borrower and certain of its Subsidiaries in connection with the issuance
of the Senior Subordinated Notes, together with all instruments and other
agreements entered into by the US Borrower or such Subsidiaries in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time after the Closing Date in accordance with Section 7.9.
          “Senior Subordinated Notes”: the subordinated notes of the US Borrower
issued from time to time pursuant to the Senior Subordinated Note Indenture and
any indenture governing any refinancing thereof permitted by Section 7.2(h).
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person

27



--------------------------------------------------------------------------------



 



will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, (d) such Person will be able to pay its debts as
they mature and (e) such Person is not insolvent within the meaning of any
applicable Requirements of Law relating to bankruptcy, insolvency or creditor’s
rights. For purposes of this definition, (i) “debt” shall mean liability on a
“claim”, and (ii) “claim” shall mean any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.
          “Specified Change of Control”: a “change of control” or similar event
(howsoever defined) as defined in the Senior Subordinated Note Indenture.
          “Specified Hedge Agreement”: any Hedge Agreement entered into by
either Borrower or any Guarantor and any Qualified Counterparty.
          “Subordinated Debt”: the Senior Subordinated Notes and any other
Indebtedness of any Group Member which by its terms is expressly subordinated to
the Obligations.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of either Borrower.
          “Subsidiary Guarantor”: each Subsidiary of either Borrower other than
(a) any Excluded Foreign Subsidiary and (b) the Quebec Subsidiary.
          “Swing Line Commitment”: an aggregate principal amount at any one time
outstanding not to exceed $8,000,000.
          “Swing Line Lender”: Barclays Bank PLC and, with respect to Swing Line
Loans to the Canadian Borrower, The Bank of Nova Scotia, and any successor or
assignee of any of the foregoing consented to by the Borrowers and who has
agreed to act as Swing Line Lender hereunder.
          “Swing Line Loans”: as defined in Section 2.6.
          “Swing Line Note”: as defined in Section 2.9(e).
          “Swing Line Participation Amount”: as defined in Section 2.7(c).
          “Syndication Agent”: as defined in the preamble hereto.

28



--------------------------------------------------------------------------------



 



          “Synthetic Lease Obligations”: all monetary obligations of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations
which do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment); it being
understood that obligations in respect of operating leases entered into by any
Group Member in the ordinary course of business which would not, upon the
insolvency of a Group Member be characterized as indebtedness of a Group Member,
shall not constitute “Synthetic Lease Obligations”.
          “Term Loan Maturity Date”: October 8, 2013.
          “Term Loan Commitment”: as to any Canadian Term Loan Lender, its
Canadian Term Loan Commitment, and as to any US Term Loan Lender, its US Term
Loan Commitment.
          “Term Loan Facilities”: collectively, the Canadian Term Loan Facility
and the US Term Loan Facility.
          “Term Loan Lenders”: the collective reference to the Canadian Term
Loan Lenders, the US Term Loan Lenders and the Lenders with respect to any
Incremental Term Loans.
          “Term Loans”: collectively, the Canadian Term Loans, the US Term Loans
and any Incremental Term Loans.
          “Term Note”: as defined in Section 2.9(e).
          “Title Insurance Company”: as defined in Section 5.1(m).
          “Total Revolving Credit CA Commitments”: at any time, the aggregate
amount of the Revolving Credit CA Commitments then in effect.
          “Total Revolving Credit Commitments”: at any time, the aggregate
amount of the Revolving Credit Commitments then in effect.
          “Total Revolving Credit US/CA Commitments”: at any time, the aggregate
amount of the Revolving Credit US/CA Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.
          “Transferee”: as defined in Section 10.14.
          “Type”: as to any Loan, its nature as a Base Rate Loan, a Eurodollar
Loan, a Canadian Prime Rate Loan or BA Equivalent Loan.
          “UCC”: the Uniform Commercial Code, as in effect from time to time in
any jurisdiction.

29



--------------------------------------------------------------------------------



 



          “US Base Rate in Canada”: at any time, the greater of (i) the rate of
interest per annum equal to the rate at which the principal office of the
Canadian Agent in Toronto, Ontario, announces from time to time as the reference
rate of interest for loans in Dollars to its Canadian borrowers, adjusted
automatically with each change in such rate without the necessity of any notice
to the Borrowers or any other Person, and (ii) the Federal Funds Effective Rate
(converted to a rate based on based on a 365 or 366 day period, as the case may
be), in effect from time to time, plus .50% per annum. Any change in the US Base
Rate in Canada shall be effective as of the opening of business on the day the
change becomes effective generally.
          “US Borrower”: as defined in the preamble hereto.
          “US Term Loan”: as defined in Section 2.1(a).
          “US Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a US Term Loan to the US Borrower hereunder in a
principal amount not to exceed the amount set forth under the heading “US Term
Loan Commitment” opposite such Lender’s name on Schedule 1 to the Lender
Addendum delivered by such Lender, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the US Term Loan Commitments is $39,891,423.74.
          “US Term Loan Facility”: as defined in the definition of Facility in
this document.
          “US Term Loan Lenders”: each Lender that has a US Term Loan Commitment
or is the holder of a US Term Loan.
          “US Term Loan Percentages”: as to any US Term Loan Lender at any time,
the percentage which such Lender’s US Term Loan Commitment then constitutes of
the aggregate US Term Loan Commitments (or, at any time after the funding of the
US Term Loans, the percentage which the aggregate principal amount of such
Lender’s US Term Loans then outstanding constitutes of the aggregate principal
amount of the US Term Loans then outstanding).
          “Weighted Average Life to Maturity”: when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of either Borrower.

30



--------------------------------------------------------------------------------



 



          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) All calculations of financial ratios set forth in Section 7.1 and
the calculation of the Consolidated Leverage Ratio for purposes of determining
the Applicable Margin shall be calculated to the same number of decimal places
as the relevant ratios are expressed in and shall be rounded upward if the
number in the decimal place immediately following the last calculated decimal
place is five or greater. For example, if the relevant ratio is to be calculated
to the hundredth decimal place and the calculation of the ratio is 5.126, the
ratio will be rounded up to 5.13.
          (f) The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to the Obligations shall
mean the payment in full, in immediately available funds, of all of the
Obligations.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Term Loan Commitments. (a) Subject to the terms and conditions
hereof, (a) the US Term Loan Lenders severally agree to make term loans (each, a
“US Term Loan”) to the US Borrower on the Closing Date in an aggregate principal
amount for each US Term Loan Lender not to exceed the amount of the US Term Loan
Commitment of such Lender, and (b) the Canadian Term Loan Lenders severally
agree to make term loans (each, a “Canadian Term Loan”) to the Canadian Borrower
on the Closing Date in an aggregate principal amount for each Canadian Term Loan
Lender not to exceed the amount of the Canadian Term Loan Commitment of such
Lender.
          (b)  The Term Loans may from time to time be, in the case of US Term
Loans, Eurodollar Loans or Base Rate Loans and, in the case of Canadian Term
Loans, Bankers’ Acceptances or Canadian Prime Rate Loans, as determined in
accordance with Sections 2.2 or 2.13 hereof.
          2.2 Procedure for Borrowing of Term Loans. (a) The Borrowers shall
deliver to the Administrative Agent or, in the case of Canadian Term Loans, the
Canadian Agent, a Borrowing Notice (which Borrowing Notice must be received by
the Administrative Agent or

31



--------------------------------------------------------------------------------



 



the Canadian Agent, as applicable) prior to 11:00 A.M., New York City time,
(a) three Business Days prior to the Closing Date, in the case of Eurodollar
Loans, (b) two Business Days prior to the Closing Date, in the case of Bankers’
Acceptances, or (c) one Business Day prior to the Closing Date, in the case of
Base Rate Loans and Canadian Prime Rate Loans) requesting that the Term Loan
Lenders make the Term Loans on the Closing Date and specifying the amount to be
borrowed. Upon receipt of such Borrowing Notice, the Administrative Agent or the
Canadian Agent, as applicable, shall promptly notify each applicable Term Loan
Lender thereof. Not later than 11:00 A.M., New York City time, on the Closing
Date, each Term Loan Lender shall make available to the Administrative Agent or
the Canadian Agent, as applicable, at the Funding Office or the Canadian Funding
Office, as applicable, an amount in immediately available funds equal to the
Term Loans to be made by such Lender on the Closing Date. The Administrative
Agent or the Canadian Agent, as applicable, shall make available to the
applicable Borrower the aggregate of the amounts made available to the
Administrative Agent or the Canadian Agent, as applicable, by the applicable
Term Loan Lenders, in like funds as received by the Administrative Agent or the
Canadian Agent, as applicable.
          2.3 Repayment of Term Loans. (a) The US Term Loan of each US Term Loan
Lender shall mature in 20 consecutive quarterly installments commencing on
December 31, 2008, each of which shall be in an amount equal to such Lender’s US
Term Loan Percentage multiplied by the percentage of the original principal
amount of the US Term Loan outstanding as of the Closing Date, as set forth
below opposite such installment.

              Percentage of     Original Principal Installment   Amount
December 31, 2008
    1.25 %
March 31, 2009
    1.25 %
June 30, 2009
    1.25 %
September 30, 2009
    1.25 %
December 31, 2009
    2.50 %
March 31, 2010
    2.50 %
June 30, 2010
    2.50 %
September 30, 2010
    2.50 %
December 31, 2010
    3.75 %
March 31, 2011
    3.75 %
June 30, 2011
    3.75 %
September 30, 2011
    3.75 %
December 31, 2011
    5.00 %
March 31, 2012
    5.00 %
June 30, 2012
    5.00 %
September 30, 2012
    5.00 %
December 31, 2012
    12.50 %
March 31, 2013
    12.50 %
June 30, 2013
    12.50 %
Term Loan Maturity Date
    12.50 %

32



--------------------------------------------------------------------------------



 



          (b) The Canadian Term Loan of each Canadian Term Loan Lender shall
mature in 20 consecutive quarterly installments commencing on December 31, 2008,
each of which shall be in an amount equal to such Lender’s Canadian Term Loan
Percentage multiplied by the percentage of the original aggregate amount of the
Canadian Term Loan outstanding as of the Closing Date, as set forth below
opposite such installment.

              Percentage of     Original Principal Installment   Amount
December 31, 2008
    1.25 %
March 31, 2009
    1.25 %
June 30, 2009
    1.25 %
September 30, 2009
    1.25 %
December 31, 2009
    2.50 %
March 31, 2010
    2.50 %
June 30, 2010
    2.50 %
September 30, 2010
    2.50 %
December 31, 2010
    3.75 %
March 31, 2011
    3.75 %
June 30, 2011
    3.75 %
September 30, 2011
    3.75 %
December 31, 2011
    5.00 %
March 31, 2012
    5.00 %
June 30, 2012
    5.00 %
September 30, 2012
    5.00 %
December 31, 2012
    12.50 %
March 31, 2013
    12.50 %
June 30, 2013
    12.50 %
Term Loan Maturity Date
    12.50 %

          2.4 Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, the Revolving Credit CA Lenders severally agree to make
revolving credit loans denominated in Canadian Dollars or Dollars (“Revolving
Credit CA Loans”) to the Canadian Borrower from time to time during the
Revolving Credit Commitment Period in the Dollar Equivalent of an aggregate
principal amount at any one time outstanding for each Revolving Credit CA Lender
which, when added to such Lender’s Revolving Credit CA Percentage of the sum of
the Revolving Credit CA Facility Percentage of (i) the L/C Obligations of the
Canadian Borrower then outstanding and (ii) the Dollar Equivalent of the
aggregate principal amount of the Swing Line Loans of the Canadian Borrower then
outstanding, does not exceed the amount of such Lender’s Revolving Credit CA
Commitment. Subject to the terms and conditions hereof, the Revolving Credit
US/CA Lenders severally agree to make revolving credit loans denominated in
Dollars or Canadian Dollars (with respect to the Canadian Borrower) or Dollars
(with respect to the US Borrower) (“Revolving Credit US/CA Loans” and together
with Revolving Credit CA Loans, “Revolving Credit Loans”) to the Borrowers from
time to time during the Revolving Credit Commitment Period in the Dollar
Equivalent of an aggregate principal amount at any one time outstanding for each
Revolving Credit US/CA Lender which,

33



--------------------------------------------------------------------------------



 



when added to such Lender’s Revolving Credit US/CA Percentage of the sum of
(i) the L/C US/CA Obligations of the US Borrower then outstanding, (ii) the
Dollar Equivalent of the aggregate principal amount of the Swing Line Loans of
the US Borrower then outstanding, (iii) the Revolving Credit US/CA Facility
Percentage of the L/C Obligations of the Canadian Borrower and (iv) the Dollar
Equivalent of the Revolving Credit US/CA Facility Percentage of the aggregate
principal amount of the Swing Line Loans of the Canadian Borrower then
outstanding, does not exceed the amount of such Lender’s Revolving Credit US/CA
Commitment. During the Revolving Credit Commitment Period, the Borrowers may use
the Revolving Credit Commitments by borrowing, prepaying (in whole or in part),
and reborrowing, the Revolving Credit Loans, all in accordance with the terms
and conditions hereof. The Revolving Credit Loans may from time to time be
Eurodollar Loans, Base Rate Loans, Bankers’ Acceptances or Canadian Prime Rate
Loans, as applicable, as determined by the applicable Borrower and notified to
the Administrative Agent or the Canadian Agent, as applicable, in accordance
with Sections 2.5 and 2.14, provided that no Revolving Credit Loan shall be made
as a Eurodollar Loan or a Bankers’ Acceptance after the day that is one month
prior to the Revolving Credit Termination Date.
          (b) The Borrowers shall repay all outstanding Revolving Credit Loans
on the Revolving Credit Termination Date.
          2.5 Procedure for Revolving Credit Borrowing. (a)  The Borrowers may
borrow under the Revolving Credit Commitments on any Business Day during the
Revolving Credit Commitment Period, provided that the applicable Borrower shall
deliver to the Administrative Agent and, with respect to any Canadian Loans, the
Canadian Agent, as applicable, a Borrowing Notice (which Borrowing Notice must
be received by the Administrative Agent and, if applicable, the Canadian Agent,
prior to 11:00 A.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, (b) two Business Days
prior to the Closing Date, in the case of Bankers’ Acceptances or (c) one
Business Day prior to the requested Borrowing Date, in the case of Base Rate
Loans and Canadian Prime Rate Loans). Every borrowing by the Canadian Borrower
must be made pro rata between the Revolving Credit CA Commitments and the
Revolving Credit US/CA Commitments, based upon the Revolving Credit CA Facility
Percentage and the Revolving Credit US/CA Facility Percentage, as applicable.
Any borrowing by the Borrowers of Revolving Credit Loans made on the Closing
Date shall initially be Base Rate Loans or Canadian Prime Rate Loans, as
applicable. Each borrowing by the Borrowers of Revolving Credit Loans under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans and Canadian Prime Rate Loans, $1,000,000 (or Cdn. $1,000,000,
as applicable) or a whole multiple thereof (or, if the then aggregate Available
Revolving Credit Commitments are less than $1,000,000 (or Cdn. $1,000,000), such
lesser amount), and (y) in the case of Eurodollar Loans and Bankers’
Acceptances, $5,000,000 (or Cdn. $5,000,000, as applicable) or a whole multiple
of $1,000,000 (or Cdn. $1,000,000), in excess thereof; provided, that a Swing
Line Lender may request, on behalf of the applicable Borrower, borrowings of
Base Rate Loans and Canadian Prime Rate Loans under the Revolving Credit
Commitments in other amounts pursuant to Section 2.7. Upon receipt of any such
Borrowing Notice from the Canadian Borrower, the Canadian Agent shall promptly
notify each Revolving Credit CA Lender thereof. Upon receipt of any such
Borrowing Notice from the US Borrower, the Administrative Agent shall promptly
notify each Revolving Credit US/CA Lender thereof. Each Revolving Credit CA

34



--------------------------------------------------------------------------------



 



Lender will make its Revolving Credit CA Percentage of the amount of each
borrowing of Revolving Credit CA Loans available to the Canadian Agent for the
account of the Canadian Borrower at the Canadian Funding Office prior to
11:00 A.M., New York City time, on the Borrowing Date requested by the Canadian
Borrower in funds immediately available to the Canadian Agent. Each Revolving
Credit US/CA Lender will make its Revolving Credit US/CA Percentage of the
amount of each borrowing of Revolving Credit CA/US Loans available to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
the applicable Borrower at the Funding Office or the Canadian Funding Office, as
applicable, prior to 11:00 A.M., New York City time, on the Borrowing Date
requested by such Borrower in funds immediately available to the Administrative
Agent or the Canadian Agent, as applicable. Such borrowings will then be made
available to such Borrower by the Administrative Agent or the Canadian Agent, as
applicable, in like funds as received by the Administrative Agent or the
Canadian Agent, as applicable.
          (b) The Canadian Borrower hereby designates the US Borrower as its
representative and agent on its behalf for the purposes of issuing Borrowing
Notices and notices of conversion or continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of the Canadian Borrower under
the Loan Documents. The Administrative Agent, the Canadian Agent and each Lender
may regard any notice or other communication pursuant to any Loan Document from
the US Borrower as a notice or communication from the Canadian Borrower and the
US Borrower. Each warranty, covenant, agreement and undertaking made on its
behalf by the US Borrower shall be deemed for all purposes to have been made by
the Canadian Borrower and shall be binding upon and enforceable against the
Canadian Borrower to the same extent as it if the same had been made directly by
the Canadian Borrower.
          (c) It is agreed and understood that each Borrower shall be a
Guarantor of the other Borrower’s Obligations pursuant to the Guarantee and
Collateral Agreement, but not co-Borrowers in respect of any Loans or other
obligations under this Agreement.
          2.6 Swing Line Commitments. (a)  Subject to the terms and conditions
hereof, each Swing Line Lender agrees that, during the Revolving Credit
Commitment Period, it will make available to the Borrowers in the form of swing
line loans denominated in Dollars or Canadian Dollars (with respect to the
Canadian Borrower) or Dollars (with respect to the US Borrower) (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrowers under the
Revolving Credit Commitments; provided, that (i) the Dollar Equivalent of the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed the Swing Line Commitment then in effect (notwithstanding that the Swing
Line Loans outstanding at any time, when aggregated with the Swing Line Lenders’
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender’s Revolving Credit
Commitment then in effect) and (ii) the Borrowers shall not request, and no
Swing Line Lender shall make, any Swing Line Loan if, after giving effect to the
making of such Swing Line Loan, the aggregate amount of the Available Revolving
Credit Commitments with respect to the Borrower requesting such Swing Line Loan
would be less than zero. During the Revolving Credit Commitment Period, the
Borrowers may use the Swing Line Commitment

35



--------------------------------------------------------------------------------



 



by borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans denominated in Dollars shall be Base Rate
Loans only, and Swing Line Loans denominated in Canadian Dollars shall be
Canadian Prime Rate Loans only. Notwithstanding the foregoing, if a Swing Line
Lender has not consented to a Revolving Credit Lender becoming a party hereto by
Lender Addendum on the Closing Date, such Swing Line Lender shall not be
required to make a Swing Line Loan hereunder unless such Swing Line Lender has
entered into arrangements satisfactory to it and the applicable Borrower with
respect to such Revolving Credit Lender’s participation in such Swing Line Loan,
including by cash collateralizing an amount equal to such Revolving Credit
Lender’s share of the Swing Line Loans outstanding.
          (b) The Borrowers shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.
          2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
          (a) The Borrowers may borrow under the Swing Line Commitment on any
Business Day during the Revolving Credit Commitment Period, provided, the
applicable Borrower shall give the relevant Swing Line Lender and the
Administrative Agent irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by such Swing Line Lender and the
Administrative Agent not later than 11:00 A.M., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date. Each borrowing under the Swing Line Commitment shall
be in an amount equal to (A) in the case of Swing Line Loans denominated in
Dollars, $500,000 or a whole multiple of $100,000 in excess thereof, and (B) in
the case of Swing Line Loans denominated in Canadian Dollars, Cdn. $500,000 or a
whole multiple of Cdn. $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in the borrowing notice in
respect of any Swing Line Loan, the relevant Swing Line Lender shall make
available to the Administrative Agent or the Canadian Agent, as applicable, at
the Funding Office or the Canadian Funding Office, as applicable, an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent or the Canadian Agent, as applicable, shall make the
proceeds of such Swing Line Loan available to the applicable Borrower on such
Borrowing Date in like funds as received by the Administrative Agent or the
Canadian Agent, as applicable.
          (b) Each Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the applicable Borrower (which
hereby irrevocably directs such Swing Line Lender to act on its behalf), on one
Business Day’s notice given by such Swing Line Lender to the Administrative
Agent and, if applicable, the Canadian Agent, no later than 11:00 A.M., New York
City time), request each Revolving Credit Lender to make, and each Revolving
Credit Lender hereby agrees to make, a Revolving Credit Loan (which shall
initially be a Base Rate Loan or a Canadian Prime Rate Loan, as applicable), in
an amount equal to such Revolving Credit Lender’s Revolving Credit CA Percentage
or Revolving Credit US/CA Percentage, as applicable, of the aggregate amount of
the Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
of such notice, to repay such Swing Line Lender and any such request with
respect to Swing Line Loans owing by the Canadian Borrower shall be made pro
rata between the Revolving Credit CA Commitments and the Revolving Credit US/CA
Commitments based upon the Revolving Credit Facility Percentages and no
Revolving Credit

36



--------------------------------------------------------------------------------



 



CA Lender shall be required to make a Revolving Credit Loan to the US Borrower.
Each Revolving Credit CA Lender shall make the amount of such Revolving Credit
CA Loan available to the Canadian Agent at the Canadian Funding Office, in
immediately available funds, not later than 11:00 A.M., New York City time, one
Business Day after the date of such notice. Each Revolving Credit US/CA Lender
shall make the amount of such Revolving Credit Loan available to the
Administrative Agent or the Canadian Agent, as applicable, at the Funding Office
or the Canadian Funding Office, as applicable, in immediately available funds,
not later than 11:00 A.M., New York City time, one Business Day after the date
of such notice. The proceeds of such Revolving Credit Loans shall be made
immediately available by the Administrative Agent or the Canadian Agent, as
applicable, to the relevant Swing Line Lender for application by such Swing Line
Lender to the repayment of the Refunded Swing Line Loans. Each Borrower
irrevocably authorizes such Swing Line Lender to charge such Borrower’s accounts
with the Administrative Agent or the Canadian Agent, as applicable, (up to the
amount available in each such account) in order to immediately pay the amount of
such Refunded Swing Line Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full such Refunded Swing Line
Loans.
          (c) If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to any Borrower,
or if for any other reason, as determined by the relevant Swing Line Lender in
its sole discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.7(b), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan was to have been made pursuant to the notice referred to in
Section 2.7(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swing Line Loans by paying to
such Swing Line Lender an amount (the “Swing Line Participation Amount”) equal
to, with respect to Swing Line Loans owed by the Canadian Borrower (i) such
Revolving Credit Lender’s Revolving Credit CA Percentage or Revolving Credit
US/CA Percentage, as applicable times the applicable Revolving Credit Facility
Percentage of (ii)  the aggregate principal amount of Swing Line Loans then
outstanding which were to have been repaid with such Revolving Credit Loans.
          (d) Whenever, at any time after the relevant Swing Line Lender has
received from any Revolving Credit Lender such Lender’s Swing Line Participation
Amount, such Swing Line Lender receives any payment on account of the Swing Line
Loans with respect to which such Revolving Credit Lender purchased a
participating interest, such Swing Line Lender will distribute to such Lender
its Swing Line Participation Amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
such Swing Line Loans then due); provided, however, that in the event that such
payment received by such Swing Line Lender is required to be returned, such
Revolving Credit Lender will return to such Swing Line Lender any portion
thereof previously distributed to it by such Swing Line Lender.
          (e) Each Revolving Credit Lender’s obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation,

37



--------------------------------------------------------------------------------



 



(i) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender or any Borrower may have against any Swing Line Lender,
the other Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5; (iii) any adverse
change in the condition (financial or otherwise) of any Borrower; (iv) any
breach of this Agreement or any other Loan Document by any Borrower, any other
Loan Party or any other Revolving Credit Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
          2.8 Bankers’ Acceptances.
          (a) Discount Rate. On each Borrowing Date on which Bankers’
Acceptances are to be accepted, the Administrative Agent or the Canadian Agent,
as applicable, shall advise the applicable Borrower as to the Administrative
Agent’s or the Canadian Agent’s, as applicable, determination of the applicable
Discount Rate for the Bankers’ Acceptances which any of the Canadian Term Loan
Lenders or any of the Revolving Credit Lenders making Revolving Credit Loans
denominated in Canadian Dollars have agreed to purchase.
          (b) Purchase. Each Canadian Term Loan Lender and each Revolving Credit
Lender making Loans denominated in Canadian Dollars shall purchase a Bankers’
Acceptance accepted by it, and the applicable Borrower shall sell such Bankers’
Acceptance at the applicable Discount Rate. Such Canadian Term Loan Lender or
Revolving Credit Lender making Revolving Credit Loans denominated in Canadian
Dollars shall provide to the Administrative Agent or the Canadian Agent, as
applicable, on the Borrowing Date the Discount Proceeds less the Acceptance Fee
payable by the applicable Borrower with respect to the Bankers’ Acceptance.
          (c) Sale. Each Canadian Term Loan Lender and each Revolving Credit
Lender making Revolving Credit Loans denominated in Canadian Dollars may from
time to time hold, sell, rediscount or otherwise dispose of any or all Bankers’
Acceptances accepted and purchased by it.
          (d) Power of Attorney for the Execution of Bankers’ Acceptances. To
facilitate the issuance of Bankers’ Acceptances, the Canadian Borrower hereby
appoints each Canadian Term Loan Lender and each Revolving Credit Lender making
Revolving Credit Loans denominated in Canadian Dollars as its attorney to sign
and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Canadian Term Loan Lender or
Revolving Credit Lender making Revolving Credit Loans denominated in Canadian
Dollars, blank forms of Bankers’ Acceptances. In this respect, it is the
responsibility of each Canadian Term Loan Lender and each Revolving Credit
Lender making Revolving Credit Loans denominated in Canadian Dollars to maintain
an adequate supply of blank forms of Bankers’ Acceptances for acceptance under
this Agreement. The applicable Borrower recognizes and agrees that all Bankers’
Acceptances signed and/or endorsed on its behalf by a Canadian Term Loan Lender
or a Revolving Credit Lender making Revolving Credit Loans denominated in
Canadian Dollars shall bind such Borrower as fully and effectually as if signed
in the handwriting of and duly issued by the proper signing officers of such
Borrower. Each Canadian Term Loan Lender and each Revolving Credit Lender making
Revolving Credit Loans denominated in Canadian Dollars is hereby authorized to
issue such Bankers’ Acceptance

38



--------------------------------------------------------------------------------



 



endorsed in blank in such face amounts as may be determined by such Canadian
Term Loan Lender or Revolving Credit Lender making Revolving Credit Loans
denominated in Canadian Dollars; provided that the aggregate amount thereof is
equal to the aggregate amount of Bankers’ Acceptances required to be accepted
and purchased by such Canadian Term Loan Lender or Revolving Credit Lender
making Revolving Credit Loans denominated in Canadian Dollars. No Canadian Term
Loan Lender and no Revolving Credit Lender making Revolving Credit Loans
denominated in Canadian Dollars shall be liable for any damage, loss or other
claim arising by reason of any loss or improper use of any such instrument
except the gross negligence or willful misconduct of such Canadian Term Loan
Lender or such Revolving Credit Lender or its respective officers, employees,
agents or representatives. Each Canadian Term Loan Lender and each Revolving
Credit Lender making Revolving Credit Loans denominated in Canadian Dollars
shall maintain a record with respect to Bankers’ Acceptances held by it in blank
hereunder, voided by it for any reason, accepted and purchased by it hereunder,
and cancelled at their respective maturities. Each Canadian Term Loan Lender and
each Revolving Credit Lender making Revolving Credit Loans denominated in
Canadian Dollars agrees to provide such records to the applicable Borrower at
such Borrower’s expense upon request.
          (e) Execution. Drafts drawn by any Borrower to be accepted as Bankers’
Acceptances shall be signed by a duly authorized officer or officers of such
Borrower or by its attorneys including attorneys appointed pursuant to this
Section 2.8. Notwithstanding that any Person whose signature appears on any
Bankers’ Acceptance may no longer be an authorized signatory for any Borrower at
the time of issuance of a Bankers’ Acceptance, that signature shall nevertheless
be valid and sufficient for all purposes as if the authority had remained in
force at the time of issuance and any Bankers’ Acceptance so signed shall be
binding on such Borrower.
          (f) Issuance. The Administrative Agent or the Canadian Agent, as
applicable, promptly following receipt of a Borrowing Notice for Bankers’
Acceptances, shall advise the Canadian Term Loan Lenders and the Revolving
Credit Lenders making Revolving Credit Loans denominated in Canadian Dollars of
the notice and shall advise each such Canadian Term Loan Lender and each such
Revolving Credit Lender of the face amount of Bankers’ Acceptances to be
accepted by it and the applicable Interest Period (which shall be identical for
all Canadian Term Loan Lenders and Revolving Credit Lenders making Revolving
Credit Loans denominated in Canadian Dollars). The aggregate face amount of
Bankers’ Acceptances to be accepted by a Canadian Term Loan Lender or a
Revolving Credit Lender making Revolving Credit Loans denominated in Canadian
Dollars shall be determined by the Canadian Agent by reference to such Canadian
Term Loan Lender’s Canadian Term Loan Percentage or such Revolving Credit
Lender’s Revolving Credit Percentage of the issue of Bankers’ Acceptances,
except that, if the face amount of a Bankers’ Acceptance which would otherwise
be accepted by a Canadian Term Loan Lender or a Revolving Credit Lender making
Revolving Credit Loans denominated in Canadian Dollars would not be Cdn.
$1,000,000 or a whole multiple thereof, the face amount shall be increased or
reduced by the Administrative Agent or the Canadian Agent, as applicable, in its
sole discretion to Cdn. $1,000,000, or the nearest whole multiple of that
amount, as appropriate; provided that after such issuance, no Canadian Term Loan
Lender shall have aggregate outstanding Canadian Term Loans in excess of its
Canadian Term Loan Commitment and no Revolving Credit Lender making Revolving
Credit Loans denominated in Canadian Dollars shall have aggregate outstanding
Revolving Credit Loans in excess of its Revolving Credit Commitment.

39



--------------------------------------------------------------------------------



 



          (g) Waiver of Presentment and Other Conditions. The applicable
Borrower waives presentment for payment and any other defense to payment of any
amounts due to a Canadian Term Loan Lender or a Revolving Credit Lender making
Revolving Credit Loans denominated in Canadian Dollars in respect of a Bankers’
Acceptance accepted and purchased by it pursuant to this Agreement which might
exist solely by reason of the Bankers’ Acceptance being held, at the maturity
thereof, by the Lender in its own right and such Borrower agrees not to claim
any days of grace if the Lender as holder sues such Borrower on the Bankers’
Acceptance for payment of the amount payable by the such Borrower thereunder.
          (h) BA Equivalent Loans by Non BA Lenders. Whenever either Borrower
requests a Canadian Term Loan or a Revolving Credit Loan denominated in Canadian
Dollars under this Agreement by way of Bankers’ Acceptances, each Non BA Lender
shall, in lieu of accepting a Bankers’ Acceptance, make a BA Equivalent Loan in
an amount equal to the Non BA Lender’s ratable portion of the Canadian Term Loan
or the Revolving Credit Loan denominated in Canadian Dollars.
          (i) Terms Applicable to Discount Notes. As set out in the definition
of Bankers’ Acceptances, that term includes Discount Notes and all terms of this
Agreement applicable to Bankers’ Acceptances shall apply equally to Discount
Notes evidencing BA Equivalent Loans with such changes as may in the context be
necessary. For greater certainty:
          (i) the term of a Discount Note shall be the same as the Interest
Period for Bankers’ Acceptances accepted and purchased on the same Borrowing
Date in respect of the same Canadian Term Loan or Revolving Credit Loan
denominated in Canadian Dollars;
          (ii) an acceptance fee will be payable in respect of a Discount Note
and shall be calculated at the same rate and in the same manner as the
Acceptance Fee in respect of a Bankers’ Acceptance;
          (iii) the Discount Rate applicable to a Discount Note shall be the
Discount Rate applicable to Bankers’ Acceptances accepted by the Canadian Agent
(as Lender) on the same Borrowing Date, as the case may be, in respect of the
same Canadian Term Loan or Revolving Credit Loan denominated in Canadian
Dollars; and
          (iv) a Non BA Lender may elect to not have its Discount Notes
evidenced by a physical promissory note, in which case, the Canadian Agent’s
loan accounts and Register shall evidence the issuance thereof.
          (j) Depository Bills and Notes Act. At the option of either Borrower
and any Lender, Bankers’ Acceptances under this Agreement to be accepted by that
Lender may be issued in the form of depository bills for deposit with The
Canadian Depository for Securities Limited pursuant to the Depository Bills and
Notes Act (Canada). All depository bills so issued shall be governed by the
provisions of this Section 2.8.
          (k) Prepayments and Mandatory Payments. If at any time any Bankers’
Acceptances are to be paid prior to their maturity, the Canadian Borrower shall
be required to deposit the amount of such prepayment in a cash collateral
account with the Canadian Agent

40



--------------------------------------------------------------------------------



 



until the date of maturity of those Bankers’ Acceptances. The cash collateral
account shall be under the sole control of the Canadian Agent. Except as
contemplated by this Section 2.8, neither any Borrower nor any Person claiming
on behalf of such Borrower shall have any right to any of the cash in the cash
collateral account. The Canadian Agent shall apply the cash held in the cash
collateral account to the face amount of those Bankers’ Acceptances at maturity
whereupon any cash remaining in the cash collateral account shall be released by
the Canadian Agent to the applicable Borrower.
          2.9 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent or the Canadian
Agent, as applicable, for the account of the appropriate Revolving Credit
Lender, (i) the then unpaid principal amount of each Revolving Credit Loan of
such Revolving Credit Lender on the Revolving Credit Termination Date (or on
such earlier date on which the Loans become due and payable pursuant to
Section 8) and (ii) the then unpaid principal amount of each Swing Line Loan of
such Swing Line Lender on the Revolving Credit Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8).
The US Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of the appropriate US Term Loan Lender, (i) the principal
amount of each US Term Loan of such US Term Loan Lender in installments
according to the amortization schedule set forth in Section 2.3(a) (or on such
earlier date on which the Loans become due and payable pursuant to Section 8)
and (ii) with respect to any Incremental US Term Loan under an Incremental US
Term Loan Facility, the principal amount of each Incremental US Term Loan of the
relevant series of Incremental US Term Loans according to the relevant repayment
schedule agreed to by the Lenders of such Incremental US Term Loan pursuant to
Section 2.26 (or such earlier date on which the Loans become due and payable
pursuant to Section 8). The Canadian Borrower hereby unconditionally promises to
pay to the Canadian Agent, for the account of the appropriate Canadian Term Loan
Lender, (i) the principal amount of each Canadian Term Loan of such Canadian
Term Loan Lender in installments according to the amortization schedule set
forth in Section 2.3(b) (or on such earlier date on which the Loans become due
and payable pursuant to Section 8) and (ii) with respect to any Incremental
Canadian Term Loan under an Incremental Canadian Term Loan Facility, the
principal amount of each Incremental Canadian Term Loan of the relevant series
of Incremental Canadian Term Loans according to the relevant repayment schedule
agreed to by the Lenders of such Incremental Canadian Term Loan pursuant to
Section 2.26 (or such earlier date on which the Loans become due and payable
pursuant to Section 8). Each Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans borrowed by such Borrower from time to
time outstanding from the Closing Date until payment in full thereof at the rate
per annum and on the dates, set forth in Section 2.16.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the applicable Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
          (c) The Administrative Agent, on behalf of the US Borrower, and the
Canadian Agent, on behalf of the Canadian Borrower, shall maintain the Register
pursuant to Section 10.6(d), and a subaccount therein for each Lender, in which
shall be recorded (i) the amount of each Loan made hereunder and any Note
evidencing such Loan, the Type of such

41



--------------------------------------------------------------------------------



 



Loan and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) both the amount of any
sum received by the Administrative Agent hereunder from the US Borrower, or by
the Canadian Agent from the Canadian Borrower, and each Lender’s share thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.9(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, however, that the
failure of any Lender, the Administrative Agent or the Canadian Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of either Borrower to repay (with applicable
interest) the Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.
          (e) Each Borrower agrees that, upon the request to the Administrative
Agent or the Canadian Agent by any Lender, such Borrower will promptly execute
and deliver to such Lender a promissory note of the applicable Borrower
evidencing any US Term Loans, Canadian Term Loans, Revolving Credit Loans or
Swing Line Loans as the case may be, of such Lender, substantially in the forms
of Exhibit G-1, G-2, G-3, respectively (a “Term Note”, “Revolving Credit Note”
or “Swing Line Note”, respectively), with appropriate insertions as to date and
principal amount; provided, that delivery of Notes shall not be a condition
precedent to the occurrence of the Closing Date or the making of the Loans on
the Closing Date, and the obligations of the Borrowers in respect of each Loan
shall be enforceable in accordance with the Loan Documents whether or not
evidenced by any Note.
          2.10 Commitment Fees, etc. (a) Each Borrower, jointly and severally
with the other Borrower, agrees to pay to the Administrative Agent or the
Canadian Agent, as applicable, for the account of each Revolving Credit Lender,
a commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the Closing Date.
          (b) The Borrowers, jointly and severally, agree to pay (i) to the
Administrative Agent the fees in the amounts and on the dates from time to time
agreed to in writing by the Borrowers and the Administrative Agent and (ii) to
the Canadian Agent the fees in the amounts and on the dates from time to time
agreed to in writing by the Borrowers and the Canadian Agent.
          2.11 Termination or Reduction of Revolving Credit Commitments. Each
Borrower shall have the right, upon not less than three Business Days notice to
the Administrative Agent and, if applicable, the Canadian Agent, to terminate
the Revolving Credit Commitments, or, from time to time, to reduce the aggregate
amount of the Revolving Credit Commitments; provided, that no such termination
or reduction of the Revolving Credit CA Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Credit Loans and
Swing Line Loans made on the effective date thereof, the Dollar

42



--------------------------------------------------------------------------------



 



Equivalent of the aggregate amount of Revolving CA Extensions of Credit would
exceed the aggregate amount of Revolving Credit CA Commitments and no such
termination or reduction of the Revolving Credit US/CA Commitments shall be
permitted if, after giving effect thereto and to any prepayments of Revolving
Credit Loans and Swing Line Loans made on the effective date thereof, the Dollar
Equivalent of the aggregate amount of Revolving US/CA Extensions of Credit would
exceed the aggregate amount of the Revolving Credit US/CA Commitments. Any such
reduction shall be in an amount equal to $1,000,000 or a whole multiple thereof,
and shall reduce permanently the applicable Revolving Credit Commitments then in
effect.
          2.12 Optional Prepayments. Each Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty
(except as otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent (and, with respect to Canadian Loans, the Canadian Agent),
at least three Business Days prior thereto in the case of Eurodollar Loans or
Bankers’ Acceptances and at least one Business Day prior thereto in the case of
Base Rate Loans or Canadian Prime Rate Loans, which notice shall specify the
date and amount of such prepayment, and whether such prepayment is of US Term
Loans, Canadian Term Loans or Revolving Credit Loans, and whether such
prepayment is of Eurodollar Loans, Bankers’ Acceptances, Base Rate Loans or
Canadian Prime Rate Loans; provided, that (i) if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
applicable Borrower shall also pay any amounts owing pursuant to Section 2.22,
(ii) prepayments of Bankers’ Acceptances shall be made in accordance with
Section 2.8(k), and (iii) no prior notice is required for the prepayment of
Swing Line Loans. Upon receipt of any such notice, the Administrative Agent (or
the Canadian Agent, if applicable) shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of (1) Revolving Credit Loans that are Base Rate Loans, (2) Canadian Prime
Rate Loans and (3) Swing Line Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Credit Loans shall be
in an aggregate principal amount of $1,000,000 or Cdn. $1,000,000, as
applicable, or a whole multiple thereof. Partial prepayments of Swing Line Loans
shall be in an aggregate principal amount of $100,000 or Cdn. $100,000, as
applicable, or a whole multiple thereof. Amounts applied in connection with the
prepayments made pursuant to this Section 2.12 shall be applied to the relevant
Loans as provided in Section 2.19.
          2.13 Mandatory Prepayments and Commitment Reductions. (a) If any
Capital Stock shall be issued by the US Borrower (other than as set forth below
with respect to Excluded Proceeds) or (ii) if any Indebtedness shall be incurred
by any Group Member, excluding any Indebtedness incurred in accordance with
Section 7.2 as in effect on the Closing Date (except Indebtedness incurred
pursuant to Section 7.2(g)(i)(x)), then on the date of such issuance or
incurrence, the Term Loans shall be prepaid, and/or the Revolving Credit Loans
shall be repaid, by an amount equal to, in the case of an issuance of Capital
Stock, 50% of the Net Cash Proceeds thereof, or in the case of Indebtedness,
100% of the Net Cash Proceeds, other than any Excluded Proceeds, of such
issuance or incurrence, as set forth in Section 2.13(d). The provisions of this
Section do not constitute a consent to the issuance of any equity securities by
any entity whose equity securities are pledged pursuant to the Guarantee and US
Collateral Agreement or the Canadian Collateral Agreement, or a consent to the
incurrence of any Indebtedness by any Group Member.

43



--------------------------------------------------------------------------------



 



          (b) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale, Purchase Price Refund or Recovery Event then, except as
provided in the following sentence, unless a Reinvestment Notice shall be
delivered in respect thereof, on the date of receipt by such Group Member of
such Net Cash Proceeds, the Term Loans shall be prepaid, and/or the Revolving
Credit Loans shall be repaid, by an amount equal to the amount of such Net Cash
Proceeds, as set forth in Section 2.13(d); provided, that, notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to one or
more Reinvestment Notices and pending reinvestment at any given time shall not
exceed $40,000,000 and (ii) on each Reinvestment Prepayment Date the Term Loans
shall be prepaid, and/or the Revolving Credit Loans shall be repaid, by an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event, as set forth in Section 2.13(d). Notwithstanding the
foregoing, Net Cash Proceeds received from dispositions permitted by Section
7.5(e) shall be applied on the date of receipt to repay outstanding Revolving
Loans. The provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 7.5.
          (c) If for any fiscal year of the US Borrower commencing with the
fiscal year ending December 31, 2009 there shall be Excess Cash Flow, then, on
the relevant Excess Cash Flow Application Date, the Term Loans shall be prepaid
and/or the Revolving Credit Loans shall be repaid, by an amount equal to 50% of
such Excess Cash Flow, as set forth in Section 2.13(d). Each such prepayment
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
five days after the earlier of (i) the date on which the financial statements of
the US Borrower referred to in Section 6.1(a), for the fiscal year with respect
to which such prepayment is made, are required to be delivered to the Lenders
and (ii) the date such financial statements are actually delivered.
          (d) Except as otherwise provided in clause (b) above with respect to
Net Cash Proceeds received from dispositions permitted by Section 7.5(e),
amounts to be applied in connection with prepayments and Commitment reductions
made pursuant to this Section 2.13 shall be applied, first, to the prepayment of
the Term Loans and, second, to the repayment of the Revolving Credit Loans, as
provided in Section 2.19. Any repayment of Revolving Credit Loans pursuant to
this Section 2.13 shall not result in a reduction of the Revolving Credit
Commitments.
          (e) If at any time the Dollar Equivalent of the total aggregate amount
of the Revolving US/CA Extensions of Credit exceeds the Total Revolving Credit
US/CA Commitments, the Borrowers shall repay Revolving Credit US/CA Loans and/or
Swing Line Loans to such extent; provided that if the aggregate principal amount
of Revolving Credit US/CA Loans and Swing Line Loans is less than such excess
(because L/C Obligations constitute a portion thereof), the Borrowers shall, to
the extent of the balance of such excess, replace outstanding Letters of Credit
and/or deposit an amount in a cash collateral account established with the
Administrative Agent for the benefit of the Secured Parties on terms and
conditions satisfactory to the Administrative Agent. If at any time the total
aggregate amount of the Revolving CA Extensions of Credit exceeds the Total
Revolving Credit CA Commitments, the Canadian Borrower shall repay Revolving
Credit CA Loans and/or Swing Line Loans to such extent; provided that if the
aggregate principal amount of Revolving Credit CA Loans and Swing Line Loans to
the Canadian Borrower is less than such excess (because L/C Obligations of the

44



--------------------------------------------------------------------------------



 



Canadian Borrower constitute a portion thereof), the Canadian Borrower shall, to
the extent of the balance of such excess, replace its outstanding Letters or
Credit and/or deposit an amount in a cash collateral account established with
the Canadian Agent for the benefit of the Secured Parties on terms and
conditions satisfactory to the Canadian Agent.
          (f) If at any time the Dollar Equivalent of the aggregate amount of
the Total Extensions of Credit exceeds the Total Revolving Credit Commitment,
the Borrowers shall repay Revolving Credit Loans and/or Swing Line Loans to such
extent; provided that if the aggregate principal amount of Revolving Credit
Loans and Swing Line Loans is less than such excess (because L/C Obligations
constitute a portion thereof), the Borrowers shall to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in a cash collateral account established with the Administrative Agent for the
benefit of the Secured Parties on terms and conditions satisfactory to the
Administrative Agent.
          2.14 Conversion and Continuation Options. (a)  Each Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans, and each
Borrower may elect to convert Bankers’ Acceptances upon their maturity to
Canadian Prime Rate Loans by giving the Administrative Agent (and, with respect
to Canadian Loans, the Canadian Agent) at least one Business Day’s prior
irrevocable notice of such election, provided, that, any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. Each Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans, and each Borrower may elect to convert Canadian Prime
Rate Loans to Bankers’ Acceptances, by giving the Administrative Agent (and,
with respect to Canadian Loans, the Canadian Agent) at least three Business Days
prior irrevocable notice of such election (which notice shall specify the length
of the initial Interest Period therefor), provided, that no Base Rate Loan under
a particular Facility may be converted into a Eurodollar Loan and no Canadian
Prime Rate Loan may be converted to Bankers’ Acceptances (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has (or,
with respect to any Canadian Loans, the Canadian Agent has), or the holders of
more than 50% of the Loans in respect of such Facility (or, in the case of the
Revolving Credit CA Facility or the Revolving Credit US/CA Facility, the holders
of more than 50% of the applicable Revolving Credit Commitments, or, if such
Revolving Credit Commitments have been terminated, 50% of the applicable
Revolving Extensions of Credit then outstanding) have, determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the final scheduled termination or maturity date of the
applicable Facility. Upon receipt of any such notice, the Administrative Agent
or the Canadian Agent, as applicable, shall promptly notify each relevant Lender
thereof.
          (b) each Borrower may elect to continue any Eurodollar Loan as such,
and each Borrower may elect to continue Bankers’ Acceptances as such upon the
expiration of the then current Interest Period with respect thereto by giving at
least two Business Days’ prior irrevocable notice to the Administrative Agent
(and, with respect to Canadian Loans, the Canadian Agent), in accordance with
the applicable provisions of the term “Interest Period” set forth in Section 1.1
in respect of Eurodollar Loans, of the length of the next Interest Period to be
applicable to such Loans, provided, that no Eurodollar Loan or Bankers’
Acceptance under a particular Facility may be continued as such (i) when any
Event of Default has occurred and is continuing and the Administrative Agent has
(or with respect to the Canadian Term Loan Facility, the Canadian Agent has), or
the holders of more than 50% of the Loans in respect of

45



--------------------------------------------------------------------------------



 



such Facility (or, in the case of the Revolving Credit CA Facility or the
Revolving Credit US/CA Facility, the holders of more than 50% of the applicable
Revolving Credit Commitments, or, if such Revolving Credit Commitments have been
terminated, 50% of the applicable Revolving Extensions of Credit then
outstanding) have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the applicable Borrower shall fail to give any required notice as
described above in this paragraph (i) such Eurodollar Loans shall be continued
for the same Interest Period as the then expiring Interest Period as of the last
day of such then expiring Interest Period, except that if such continuation is
not permitted pursuant to the first proviso in this Section 2.14(b), such Loans
shall be repaid or converted automatically to Base Rate Loans, and (ii) the face
amount of such Bankers’ Acceptance shall be repaid or automatically converted to
Canadian Prime Rate Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice, the Administrative Agent or the Canadian Agent,
as applicable, shall promptly notify each relevant Lender thereof.
          2.15 Minimum Amounts and Maximum Number of Eurodollar Tranches;
Bankers’ Acceptances. (a) Notwithstanding anything to the contrary in this
Agreement, all borrowings, conversions, continuations and optional prepayments
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (i) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (ii) no more than 10 Eurodollar Tranches shall
be outstanding at any one time.
          (b)  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Bankers’
Acceptances and all selections of Interest Periods shall be in such amounts and
be made pursuant to such elections so that after giving effect thereto, the
aggregate principal amount of any Bankers’ Acceptances shall be equal to Cdn.
$500,000 or a whole multiple of Cdn. $100,000 in excess thereof.
          2.16 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
          (b) Each Base Rate Loan (other than a Revolving Credit Loan made to
the Canadian Borrower denominated in Dollars) shall bear interest for each day
on which it is outstanding at a rate per annum equal to the Base Rate in effect
for such day plus the Applicable Margin in effect for such day and each Base
Rate Loan which is a Revolving Credit Loan made to the Canadian Borrower
denominated in Dollars shall bear interest for each day on which it is
outstanding at a rate per annum equal to the US Base Rate in Canada in effect
for such day plus the Applicable Margin in effect for such day.
          (c) Each Canadian Prime Rate Loan shall bear interest for each day on
which it is outstanding at a rate per annum equal to the Canadian Prime Rate in
effect for such day plus the Applicable Margin in effect for such day.

46



--------------------------------------------------------------------------------



 



          (d) Upon acceptance of a Bankers’ Acceptance by a Lender, the Canadian
Borrower shall pay to the Canadian Agent on behalf of the Lender a fee (the
“Acceptance Fee”) calculated on the face amount of the Bankers’ Acceptances at a
rate per annum equal to the Applicable Margin on the basis of the number of days
in the Interest Period for the Bankers’ Acceptance and a year of 365 days.
          (e) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2.00%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to (x) Base Rate
Loans under the relevant Facility plus 2.00% for interest due in Dollars and
(y) the Canadian Prime Rate plus 2.00% for interest due in Canadian Dollars (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to (x) Base Rate Loans under the Revolving
Credit Facilities plus 2.00% for amounts due in Dollars and (y) the Canadian
Prime Rate plus 2.00% for amounts due in Canadian Dollars), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (after as well as before judgment).
          (f) Interest shall be payable quarterly in arrears on each Interest
Payment Date, provided, that interest accruing pursuant to paragraph (e) of this
Section shall be payable from time to time on demand.
          (g) If any provision of this Agreement or any of the other Loan
Documents would obligate the Canadian Borrower to make any payment of interest
with respect to the Obligations or other amount payable to the Canadian Agent or
any Lender in an amount or calculated at a rate which would be prohibited by law
or would result in a receipt by the Canadian Agent or such Lender of interest
with respect to the Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)) then, notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Canadian Agent or such Lender
of interest with respect to the Obligations at a criminal rate, such adjustment
to be effected, to the extent necessary, as follows: (1) first, by reducing the
amount or rates of interest required to be paid to the Canadian Agent or the
affected Lender under this Section 2.16(g); and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to the
Canadian Agent or the affected Lender which would constitute interest with
respect to the Obligations for purposes of Section 347 of the Criminal Code
(Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the Canadian Agent or any Lender shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then the Canadian Borrower shall be entitled, by notice
in writing to the Canadian Agent or the affected Lender, to obtain reimbursement
from the Canadian Agent or such Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount

47



--------------------------------------------------------------------------------



 



payable by the Canadian Agent or such Lender to the Canadian Borrower. Any
amount or rate of interest under the Obligations referred to in this
Section 2.16(g) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that any Canadian Loans remain outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Closing Date to the Revolving Credit Termination Date or the
Term Loan Maturity Date, as applicable, and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Canadian Agent shall be conclusive for the purposes of such determination.
          (h) For purposes of disclosure pursuant to the Interest Act (Canada),
the annual rates of interest or fees to which the rates of interest or fees
provided in this Agreement and the other Loan Documents (and stated herein or
therein, as applicable, to be computed on the basis of a 360 day year or any
other period of time less than a calendar year) are equivalent to the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or such other period of time, respectively.
          2.17 Computation of Interest and Fees. (a)  Interest, fees,
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to (i) Base
Rate Loans on which interest is calculated on the basis of the Prime Rate and
(ii) Base Rate Loans in which interest is calculated on the US Base Rate in
Canada, Canadian Prime Rate Loans on which interest is calculated on the basis
of the Canadian Prime Rate, Bankers’ Acceptances and Discount Notes, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent (or,
with respect to Canadian Loans, the Canadian Agent) shall as soon as practicable
notify the applicable Borrower and the relevant Lenders of each determination of
a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Canadian Prime Rate, the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent (or, with respect
to Canadian Loans, the Canadian Agent) shall as soon as practicable notify the
applicable Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
(or, with respect to Canadian Loans, the Canadian Agent) pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrowers and
the Lenders in the absence of manifest error. The Administrative Agent or the
Canadian Agent, as applicable, shall, at the request of any Borrower, deliver to
such Borrower a statement showing the quotations used by the Administrative
Agent or the Canadian Agent, as applicable, in determining any interest rate or
Acceptance Fee pursuant to Section 2.16.
          2.18 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
          (a) (i) the Administrative Agent (or, with respect to Canadian Loans,
the Canadian Agent) shall have determined (which determination shall be
conclusive and binding upon the

48



--------------------------------------------------------------------------------



 



Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or
          (ii)  the Administrative Agent (and, with respect to Canadian Loans,
the Canadian Agent) shall have received notice from the holders of more than 50%
of the Loans in respect of the relevant Facility (or, in the case of the
Revolving Credit CA Facility or the Revolving Credit US/CA Facility, the holders
of more than 50% of the applicable Revolving Credit Commitments, or, if such
Revolving Credit Commitments have been terminated, 50% of the applicable
Revolving Extensions of Credit then outstanding) that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent or the Canadian Agent, as applicable, shall give
telecopy or telephonic notice thereof to the applicable Borrower and the
relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as Base Rate
Loans and (z) any outstanding Eurodollar Loans under the relevant Facility shall
be converted, on the last day of the then current Interest Period with respect
thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent and, if applicable, the Canadian Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the applicable Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
          (b)  any Lender making Loans denominated in Canadian Dollars
determines in good faith, which determination shall be final, conclusive and
binding upon the applicable Borrower, and notifies such Borrower that, by reason
of circumstances affecting the money market there is no market for Bankers’
Acceptances or the demand for Bankers’ Acceptances is insufficient to allow the
sale or trading of the Bankers’ Acceptances created hereunder, then:
          (i)  the right of the applicable Borrower to request a Loan
denominated in Canadian Dollars by means of Bankers’ Acceptances shall be
suspended until such Lender determines that the circumstances causing such
suspension no longer exist and such Lender so notifies the applicable Borrower;
and
          (ii) any notice for the issuance of a Bankers’ Acceptance which is
outstanding shall be cancelled and the request for such issuance shall be deemed
to be a request for a Canadian Prime Rate Loan in the face amount of the
requested Bankers’ Acceptance;
such Lender shall promptly notify the applicable Borrower of the suspension of
such Borrower’s right to request a Loan denominated in Canadian Dollars by way
of a Bankers’ Acceptance and of the termination of any such suspension.

49



--------------------------------------------------------------------------------



 



          2.19 Pro Rata Treatment and Payments. (a) Each borrowing by any
Borrower from the Lenders hereunder, each payment by any Borrower on account of
any commitment fee or Letter of Credit fee, and any reduction of the Commitments
of the Lenders, shall be made (i) with respect to obligations of the Canadian
Borrower under the Revolving Credit Facilities, allocated among the Revolving
Credit Facilities pro rata based on the Revolving Credit CA Facility Percentage
and the Revolving Credit US/CA Facility Percentage, as applicable, and
(ii) otherwise, pro rata according to the respective US Term Loan Percentages,
Canadian Term Loan Percentages or Revolving Credit US/CA Percentage, as the case
may be, of the relevant Lenders. Each payment (other than prepayments) in
respect of principal in respect of the Term Loans or interest in respect of the
Loans and each payment in respect of fees or expenses payable hereunder shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders (and with
respect to amounts owed by the Canadian Borrower under the Revolving Credit
Facilities, allocated among the Revolving Credit Facilities pro rata based on
the applicable Revolving Credit Facility Percentage).
          (b) Each optional and mandatory payment (including prepayments)
required by Section 2.13 to be applied to the Term Loans shall be allocated
among the Term Loan Facilities pro rata according to the respective outstanding
principal amounts of Term Loans under such Facilities. Each payment (including
each prepayment) of the Term Loans outstanding under any Term Loan Facility
shall be allocated among the Term Loan Lenders holding such Term Loans pro rata
based on the principal amount of such Term Loans held by such Term Loan Lenders,
and shall be applied to the remaining installments of such Term Loans ratably in
accordance with the then outstanding amounts thereof. Amounts prepaid on account
of the Term Loans may not be reborrowed.
          (c) Each payment (including each prepayment) of the Revolving Credit
Loans of the Canadian Borrower outstanding under the Revolving Credit Facilities
shall be allocated among the Revolving Credit Facilities, pro rata, based on the
Revolving Credit CA Facility Percentage and the Revolving Credit US/CA Facility
Percentage, as applicable, and then to the Revolving Credit Lenders with respect
to such Revolving Credit Facility, pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans of the Canadian
Borrower then held by such Revolving Credit Lenders. Each payment (including
each prepayment) of the Revolving Credit Loans of the US Borrower shall be
allocated among the Revolving Credit Lenders holding such Revolving Credit
Loans, pro rata, according to the respective outstanding principal amounts of
the Revolving Credit Loans of the US Borrower then held by such Revolving Credit
Lenders. Each payment in respect of Reimbursement Obligations in respect of any
Letter of Credit shall be made to the Issuing Lender that issued such Letters of
Credit.
          (d) The application of any payment of Loans under any Facility
(including optional and mandatory prepayments) shall be made, first, to Base
Rate Loans (or Canadian Prime Rate Loans, if applicable), under such Facility
and, second, to Eurodollar Loans (or Bankers’ Acceptances, if applicable), under
such Facility. Each payment of the Loans (except in the case of Swing Line Loans
and Revolving Credit Loans that are Base Rate Loans or Canadian Prime Rate
Loans) shall be accompanied by accrued interest to the date of such payment on
the amount paid.

50



--------------------------------------------------------------------------------



 



          (e) All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim. All payments (including prepayments) to
be made by the US Borrower hereunder, whether on account of principal, interest,
fees or otherwise shall be made prior to 11:00 A.M., New York City time, on the
due date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Payment Office, in Dollars (or Canadian Dollars, as applicable)
and in immediately available funds. Any such payment made by the US Borrower
after 11:00 A.M., New York City time, on any Business Day shall be deemed to
have been made on the next following Business Day. The Administrative Agent
shall distribute such payments to the relevant Lenders promptly upon receipt in
like funds as received. All payments (including prepayments) to be made by the
Canadian Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made prior to 11:00 A.M., Toronto time, on the due date
thereof to the Canadian Agent, for the account of the relevant Lenders, at the
Canadian Payment Office, in Canadian Dollars (or Dollars, as applicable) and in
immediately available funds. Any payment made by the Canadian Borrower after
11:00 A.M., Toronto time, on any Business Day shall be deemed to have been made
on the next following Business Day. The Canadian Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans
and Bankers’ Acceptances) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan or Bankers’ Acceptance becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
          (f) Unless the Administrative Agent or the Canadian Agent, as
applicable, shall have been notified in writing by any Lender prior to a
borrowing that such Lender will not make the amount that would constitute its
share of such borrowing available to the applicable Agent, such Agent may assume
that such Lender is making such amount available to such Agent, and such Agent
may, in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent or the Canadian Agent, as applicable, by the required time on the
Borrowing Date therefor, such Lender shall pay to the Administrative Agent or
the Canadian Agent, as applicable, on demand, such amount with interest thereon
at a rate equal to the daily average Federal Funds Effective Rate plus 0.50% for
amounts in Dollars and the interbank offered rate quoted by the Canadian Agent
plus 0.50% for amounts in Canadian Dollars for the period until such Lender
makes such amount immediately available to such Agent. A certificate of the
applicable Agent submitted to any Lender with respect to any amounts owing under
this paragraph shall be conclusive in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the applicable Agent
by such Lender within three Business Days after such Borrowing Date, the
applicable Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans under the relevant
Facility, on demand, from the applicable Borrower (and such amounts shall be
applied solely to the amounts owed to the Administrative Agent, notwithstanding
the other provisions of this Section 2.19). If the Administrative Agent shall
have been notified in writing by any Lender prior to the Closing Date

51



--------------------------------------------------------------------------------



 



that such Lender will not make the amount that would constitute its share of the
borrowings on the Closing Date available to the Administrative Agent, the
Administrative Agent may, in its sole discretion, and in reliance upon this
Section 2.19(f), make available to the relevant Borrowers a corresponding
amount. If at the request of any Lender, the Administrative Agent so agrees to
make such amount available to the relevant Borrowers, such Lender hereby agrees
that such amount shall be made available to the Administrative Agent no later
than the required time on the Second Business Day after the original Borrowing
Date therefor and such Lender shall pay to the Administrative Agent such amount
with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate plus 0.50% for amounts in Dollars and the interbank offered rate
quoted by the Canadian Agent plus 0.50% for amounts in Canadian Dollars for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within two Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the applicable Borrower (and such amounts shall be applied solely to the
amounts owed to the Administrative Agent, notwithstanding the other provisions
of this Section 2.19).
          (g) Unless the Administrative Agent or the Canadian Agent, as
applicable, shall have been notified in writing by the relevant Borrower prior
to the date of any payment due to be made by such Borrower hereunder that such
Borrower will not make such payment to the applicable Agent, the applicable
Agent may assume that such Borrower is making such payment, and the applicable
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the applicable Agent by such Borrower
within three Business Days after such due date, the applicable Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate for amounts in Dollars and the interbank offered rate quoted by the
Canadian Agent for amounts in Canadian Dollars. Nothing herein shall be deemed
to limit the rights of the Administrative Agent, the Canadian Agent or any
Lender against any Borrower.
          2.20 Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Closing Date (other than with respect to taxes, which shall be governed
exclusively by Section 2.21):
          (i) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
          (ii) shall impose on such Lender any other condition;

52



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the relevant Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this Section, it shall promptly notify
the relevant Borrower (with a copy to the Administrative Agent and, if
applicable, the Canadian Agent) of the event by reason of which it has become so
entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Closing Date shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the relevant Borrower (with a copy to the
Administrative Agent and, if applicable, the Canadian Agent) of a written
request therefor, the relevant Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction on an after-tax basis.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to any Borrower (with a copy to the
applicable Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrowers pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.21 Taxes. (a) All payments made by any Borrower under this Agreement
or any other Loan Documents shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, which for purposes of this Section 2.21 shall include interest or
penalties thereon, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes, and
gross income taxes, gross receipts taxes, capital taxes and franchise taxes (in
each case, imposed in lieu of net income taxes) imposed on any Arranger, any
Agent or any Lender as a result of a present or former connection between such
Arranger, such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Arranger’s, such Agent’s or such Lender’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document in such jurisdiction) and (ii) any branch
profit taxes imposed by the United States of America (or any similar tax imposed
by any other jurisdiction described in clause (i) above) (collectively,
“Excluded Taxes”). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or

53



--------------------------------------------------------------------------------



 



withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to any Arranger, any Agent or any Lender
hereunder, the amounts so payable to such Arranger, such Agent or such Lender
shall be increased to the extent necessary to yield to such Arranger, such Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that no Borrower nor any
Guarantor shall be required to increase any such amounts payable to any
Arranger, any Agent or any Lender with respect to (x) any Excluded Taxes or
(y) any Non-Excluded Taxes (i) that are attributable to such Arranger’s, such
Agent’s or such Lender’s failure to comply with the requirements of paragraph
(e) of this Section, or (ii) in the case of any Non-U.S. Lender, that are United
States of America withholding taxes imposed on amounts payable to such Arranger,
such Agent or such Lender at the time such Arranger, such Agent or such Lender
becomes a party to this Agreement, except to the extent that such Arranger’s,
such Agent’s or such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from either Borrower with respect to
such Non-Excluded Taxes pursuant to this paragraph (a). The applicable Borrower
or the applicable Guarantor shall make any required withholding and pay the full
amount withheld to the relevant tax authority or other Governmental Authority in
accordance with applicable Requirements of Law.
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrowers shall indemnify each Arranger, Agent and Lender,
within ten (10) days after written demand therefor, for the full amount of any
Non-Excluded Taxes and Other Taxes paid or incurred by such Arranger, such Agent
or such Lender relating to, arising out of, or in connection with this Agreement
or any other Loan Documents or any payment or transaction contemplated hereby or
thereby, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority and all
reasonable costs and expenses incurred in enforcing the provisions of this
Section 2.21; provided, however, that the Borrowers shall not be required to
indemnify any Arranger, Agent or Lender for (i) any taxes that would be excluded
from a gross-up under Section 2.21(a), (ii) in duplication of taxes paid under
Sections 2.21(a) or (b). In each case such indemnification shall be made on an
after-tax basis, such that after all required deductions and payments of all
taxes, the relevant Arranger, Agent or Lender receives and retains an amount
equal to the sum it would have received and retained had it not paid or incurred
or been subject to such taxes or expenses and costs. A certificate from the
relevant Arranger, Agent or Lender setting forth in reasonable detail the basis
and calculation of such taxes shall be conclusive, absent manifest error.
          (d) Whenever any Non-Excluded Taxes or Other Taxes are payable by a
Borrower, as promptly as possible thereafter it shall send to the Administrative
Agent or the Canadian Agent, as applicable, for the account of the relevant
Arranger, Agent or Lender, as the case may be, a certified copy of an original
official receipt received by such Borrower showing payment thereof or other
written proof of payment thereof that is reasonably satisfactory to the
applicable Agent. If a Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
applicable Agent the required receipts or other required documentary evidence,
such Borrower shall indemnify the Arrangers, the

54



--------------------------------------------------------------------------------



 



Agents and the Lenders for any incremental taxes, interest or penalties that may
become payable by any Arranger, any Agent or any Lender as a result of any such
failure.
          (e) The agreements in this Section 2.21 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the relevant Borrower and the Administrative Agent or the Canadian Agent, as
applicable, at the time or times reasonably requested in writing by such
Borrower such properly completed and executed documentation prescribed by
Requirements of Law or as may be required by the applicable Agent as will permit
such payments to be made without withholding or at a reduced rate.
          In addition, and without limiting the generality of the foregoing,
each Lender (or Transferee), other than a Lender holding solely Canadian Term
Loans, that is not a citizen or resident of the United States of America, a
corporation, partnership or other entity created or organized in or under the
laws of the United States of America (or any jurisdiction thereof), or any
estate or trust that is subject to federal income taxation regardless of the
source of its income (a “Non-U.S. Lender”) shall deliver to the US Borrower and
the Administrative Agent two copies of any of U.S. Internal Revenue Service Form
W-8BEN, Form W-8ECI, Form W-8EXP or Form W-8IMY (together with any required
attachments), or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a statement substantially in the form of
Exhibit H to the effect that such Lender is eligible for a complete exemption
from withholding of U.S. taxes under Section 871(h) or 881(c) of the Code and a
Form W-8BEN, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
US Borrower under this Agreement and the other Loan Documents. Such forms shall
be delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the US Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the US Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.
          (g) If a Lender receives a refund in respect of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by a Borrower or with respect
to which a Borrower has paid additional amounts pursuant to this Section 2.21,
it shall within 120 days from the date of such receipt pay over the amount of
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 2.21 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund) to such Borrower,
net of all reasonable out-of-pocket expenses of such Lender (including any taxes
imposed with respect to such refund) as determined by such Lender in good faith
and in its sole discretion, and without interest (other than interest paid by
the relevant taxation authority with respect to such refund);

55



--------------------------------------------------------------------------------



 



provided, however, that such Borrower upon the request of such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Borrower
(plus applicable interest imposed by the relevant Governmental Authority) to
such Lender in the event such Lender is required to repay such refund to such
Governmental Authority.
          (h) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the US Borrower and the
Administrative Agent, on or before the date such Lender becomes a party to this
Agreement, two copies of Internal Revenue Service Form W-9 or any successor or
other form prescribed by the Internal Revenue Service. If any such Lender fails
to deliver Internal Revenue Service Form W-9 (or any subsequent versions thereof
or successors thereto) as required herein, then the US Borrower may withhold
from any payment to such Lender the applicable backup withholding tax imposed by
the Code and remit such amount to the relevant tax authority or other
Governmental Authority in accordance with the applicable Requirements of Law,
without reduction, and such Lender shall not be entitled to any additional
amounts under this Section 2.21 with respect to Non-Excluded Taxes imposed by
the United States by reason of such failure.
          2.22 Indemnity. Each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by any Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
relevant Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by any Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the relevant Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.23 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans (or, with respect to Loans denominated in Canadian
Dollars, Canadian Prime Rate Loans) to Eurodollar Loans shall forthwith be
canceled and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to Base Rate Loans on the respective last
days of the then current Interest Periods

56



--------------------------------------------------------------------------------



 



with respect to such Loans or within such earlier period as required by law. If
any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the relevant
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.22.
          2.24 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.20 or 2.21
with respect to such Lender, it will, if requested by the relevant Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.20 or 2.21.
          2.25 Replacement of Lenders under Certain Circumstances. Either
Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.20 or 2.21 or gives a
notice of illegality pursuant to Section 2.23 or (b) defaults in its obligation
to make Loans hereunder, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall exist and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.24 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.20 or 2.21 or to eliminate the illegality referred
to in such notice of illegality given pursuant to Section 2.23, (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrowers shall be liable to such replaced Lender under Section 2.22 (as
though Section 2.22 were applicable) if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent
or the Canadian Agent, as applicable, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrowers shall be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrowers shall
pay all additional amounts (if any) required pursuant to Section 2.20 or 2.21,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrowers, the Administrative
Agent, the Canadian Agent or any other Lender shall have against the replaced
Lender.
          2.26 Incremental Term Loan Facilities. (a) The US Borrower may at any
time or from time to time after the Closing Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of term
loans (the “Incremental US Term Loans”) and (b) the Canadian Borrower may at any
time or from time to time after the Closing Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of term
loans (the “Incremental Canadian Term Loans”, and, together with the Incremental
US Term Loans, the “Incremental

57



--------------------------------------------------------------------------------



 



Term Loans”); provided that (x) at the time of any such request, upon the
effectiveness of any Incremental Amendment referred to below and pro forma for
the incurrence thereof on the date such Incremental Term Loan is extended, no
Default or Event of Default shall have occurred and be continuing, (y) the US
Borrower’s Consolidated Senior Secured Leverage Ratio shall be less than 2.50 to
1.00 determined on a pro forma basis as of the date such Incremental Term Loan
is extended and as of the last day of the most recent fiscal quarter for which
financial statements are available, as if such Incremental Term Loans had been
outstanding on the last day of such fiscal quarter, and (z) such Incremental
Term Loans shall not be used to repay or refinance the Senior Subordinated Notes
or any refinancing thereof pursuant to Section 7.2(h). Each tranche of
Incremental Term Loans shall be in an aggregate principal amount that is not
less than $10,000,000 (provided that such amount may be less than $10,000,000 if
such amount represents all remaining availability under the limit set forth in
the next sentence. Notwithstanding anything to the contrary herein, the
aggregate amount of the Incremental Term Loans, shall not exceed the Dollar
Equivalent of $50,000,000. Each tranche of Incremental Term Loans (a) shall rank
pari passu in right of payment and of security with any existing Term Loans,
(b) shall not mature earlier than the final maturity date of any existing Term
Loans, (c) except as set forth above, shall be treated substantially the same as
the existing Term Loans (in each case, including with respect to mandatory and
voluntary prepayments) and (d) shall have a Weighted Average Life to Maturity of
no less than, with respect to Incremental US Term Loans, the Weighted Average
Life to Maturity as then in effect for the existing US Term Loans, and with
respect to the Incremental Canadian Term Loans, the Weighted Average Life to
Maturity of the existing Canadian Term Loans; provided, further, that (i) except
as provided in preceding clauses (a), (b), (c) and (d), the terms and conditions
applicable to Incremental Term Loans may be materially different from those of
the Term Loans to the extent such differences are reasonably acceptable to the
Administrative Agent and (ii) the interest rates and amortization schedule
applicable to the Incremental Term Loans shall be determined by the applicable
Borrower and the lenders thereof; provided that, notwithstanding the foregoing,
the yield applicable to the Incremental Canadian Term Loans or the Incremental
US Term Loans (after giving effect to all upfront or similar fees or original
issue discount payable with respect to the Incremental Canadian Term Loans or
Incremental US Term Loans, as applicable) shall not be greater than the interest
rate payable with respect to the Canadian Term Loans or US Term Loans, as
applicable, plus 0.25% per annum, unless the interest rate with respect to the
existing Canadian Term Loans or existing US Term Loans, as applicable, is
increased so as to equal the yield applicable to the Incremental Canadian Term
Loans or Incremental US Term Loans (after giving effect to all upfront or
similar fees or original issue discount payable with respect to the Incremental
Canadian Term Loans or Incremental US Term Loans, as applicable ).
          (b) Each series of Incremental Term Loans borrowed pursuant to this
Section shall be a separate Incremental Term Loan Facility. Each notice from a
Borrower pursuant to this Section shall set forth the requested amount and the
proposed terms of the relevant Incremental Term Loans, including whether such
Incremental Term Loan is a US Term Loan or a Canadian Term Loan. Incremental
Term Loans may be made by any existing Lender or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”). Incremental Term Loans shall be effected and
each Additional Lender shall become a Lender hereunder pursuant to an amendment
or other document, including, without limitation, a joinder agreement (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the relevant Borrower,

58



--------------------------------------------------------------------------------



 



each Lender agreeing to provide such Commitment, if any, each Additional Lender,
if any, and the Administrative Agent. Each Incremental Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the applicable Borrower, to effect the
provisions of this Section. In addition, the applicable Borrower shall deliver
or cause to be delivered any legal opinions or other documents reasonably
requested by the Administrative Agent in connection with any such Incremental
Amendment (including opinions that the obligations of the Loan Parties with
respect to an Incremental Term Loan are secured by the Collateral and the
perfection and priority of the Administrative Agent’s Lien in such Collateral
has not been affected by an Incremental Term Loan). The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 5.2 (it being understood that all
references to “the date of such extension of credit” or similar language in such
Section 5.2 shall be deemed to refer to the effective date of such Incremental
Amendment and the date of extension of such Incremental Term Loan) and such
other conditions as the parties thereto shall agree. No Lender shall be
obligated to provide any Incremental Term Loans, unless it so agrees.
          (c) This Section 2.26 shall supersede any provisions in Section 10.1
to the contrary.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a)  Prior to the Closing Date, the Existing
Issuing Lender has issued the Existing Letters of Credit which, from and after
the Closing Date, shall constitute Letter of Credit hereunder. Subject to the
terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Revolving Credit Lenders set forth in Section 3.4(a), agrees to
issue letters of credit denominated in Dollars or Canadian Dollars (with respect
to the Canadian Borrower) or Dollars (with respect to the US Borrower) (the
letters of credit issued on and after the Closing Date pursuant to this
Section 3, together with the Existing Letters of Credit, collectively, the
“Letters of Credit”) for the account of the applicable Borrower or any other
Group Member on any Business Day during the Revolving Credit Commitment Period
in such form as may be approved from time to time by such Issuing Lender;
provided, that no Issuing Lender shall have any obligation to issue any Letter
of Credit if, after giving effect to such issuance, (i) the L/C Obligations
would exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Credit Commitments with respect to the applicable Borrower would be
less than zero. Each Letter of Credit shall expire no later than the earlier of
(i) the first anniversary of its date of issuance and (ii) the date which is
five Business Days prior to the Revolving Credit Termination Date; provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above). In addition, each Issuing Lender agrees to
issue Letters of Credit with an expiration date later than the date specified in
the two immediately preceding sentences (but no later than one year from the
date of issuance thereof) in reliance upon the Borrowers’ agreement to cash
collateralize such Letters of Credit by the date which is 30 days prior to the
Revolving Credit Termination Date in the amount that would be required by such
Issuing Lender pursuant to Section 10.15(c) to deem such Letter of Credit not
outstanding, and the Borrowers so agree to cash collateralize such Letters of
Credit by such date, it being understood that until the Loans, the Reimbursement
Obligations and the other

59



--------------------------------------------------------------------------------



 



Obligations under the Loan Documents are paid in full, the Commitments have been
terminated and no other Letters of Credit shall be outstanding, such cash
collateral shall be subject to the rights of each other Lender under
Section 10.7. Notwithstanding the foregoing, if an Issuing Lender has not
consented to a Revolving Credit Lender becoming a party hereto by Lender
Addendum on the Closing Date, such Issuing Lender shall not be required to issue
any Letter of Credit hereunder unless such Issuing Lender has entered into
arrangements satisfactory to it and the applicable Borrower with respect to such
Revolving Credit Lender’s participation in such Letter of Credit, including by
cash collateralizing an amount equal to such Revolving Credit Lender’s share (as
an L/C Participant) of the L/C Obligations outstanding.
          (b) If any Borrower so requests in any Application, the relevant
Issuing Lender may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the relevant Issuing Lender,
the relevant Borrower shall not be required to make a specific request to the
relevant Issuing Lender to permit such reinstatement. Once an Auto-Reinstatement
Letter of Credit has been issued, except as provided in the following sentence,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the relevant Issuing Lender to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the relevant Issuing Lender to decline to reinstate all or any portion
of the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such Issuing Lender shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Majority
Revolving Credit Facility Lenders have elected not to permit such reinstatement
or (B) from the Administrative Agent, any Lender or any Borrower that one or
more of the applicable conditions specified in Section 5.2 is not then satisfied
(treating such reinstatement as an extension of credit under this Agreement for
purposes of this clause) and, in each case, directing the relevant Issuing
Lender not to permit such reinstatement.
          (c) No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. Each Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender, with a copy to the Administrative Agent and,
if applicable, the Canadian Agent, at their addresses for notices specified
herein an Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request. Upon receipt of any such Application, an
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the applicable Borrower (but in no event shall any Issuing Lender be required to
issue any Letter of

60



--------------------------------------------------------------------------------



 



Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto). Promptly after issuance by an Issuing Lender of a
Letter of Credit, such Issuing Lender shall furnish a copy of such Letter of
Credit to the applicable Borrower and the Administrative Agent or the Canadian
Agent, as applicable. Each Issuing Lender shall promptly give notice to the
Administrative Agent and, if applicable, the Canadian Agent, of the issuance of
each Letter of Credit issued by such Issuing Lender (including the amount
thereof).
          3.3 Fees and Other Charges. (a)  The Borrowers will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans under the Revolving Credit Facilities shared ratably among the Revolving
Credit Lenders in accordance with their respective applicable Revolving Credit
Percentages and each such fee is payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date of such Letter of Credit. Such fees shall
be payable in the same currency as the Letter of Credit to which such fees
relate. In addition, the Borrowers shall pay to the relevant Issuing Lender for
its own account a fronting fee on the aggregate drawable amount of all
outstanding Letters of Credit issued by it of 1/4 of 1% per annum, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance of date of
such Letter of Credit.
          (b) In addition to the foregoing fees, the Borrowers shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder to the Canadian Borrower, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from each Issuing Lender, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk, an undivided interest
equal to (i) with respect to Revolving Credit US/CA Lenders, such L/C
Participant’s Revolving Credit US/CA Percentage of the Revolving Credit US/CA
Facility Percentage of each Issuing Lender’s obligations and rights under each
Letter of Credit issued by such Issuing Lender hereunder for the Canadian
Borrower and the amount of each draft paid by such Issuing Lender thereunder and
(ii) with respect to Revolving Credit CA Lenders, such L/C Participant’s
Revolving Credit CA Percentage of the Revolving Credit CA Facility Percentage of
each Issuing Lender’s obligations and rights under each letter of Credit issued
by such Issuing Lender hereunder for the Canadian Borrower and the amount of
each draft paid by such Issuing Lender hereunder. Each Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant that is a
Revolving Credit US/CA Lender, and, to induce each Issuing Lender to issue
Letters of Credit to the US Borrower hereunder, each L/C Participant that is a
Revolving Credit US/CA Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit US/CA
Percentage of each Issuing Lender’s obligations and rights under each Letter of
Credit issued by such Issuing Lender hereunder for the US Borrower and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant that is a Revolving Credit US/CA

61



--------------------------------------------------------------------------------



 



Lender unconditionally and irrevocably agrees with each Issuing Lender that, if
a draft is paid under any Letter of Credit issued by such Issuing Lender with
respect to the US Borrower and for which such Issuing Lender is not reimbursed
in full by the US Borrower in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender, regardless of the occurrence
or continuance of a Default or Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, upon demand at the Administrative
Agent’s address for notices specified herein (and thereafter, the Administrative
Agent shall promptly pay to the Issuing Lender) an amount in Dollars or Canadian
Dollars, as applicable, equal to such L/C Participant’s Revolving Credit US/CA
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender with respect to the Canadian Borrower and for which such
Issuing Lender is not reimbursed in full by the Canadian Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender, regardless of the occurrence or continuance of a Default or Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, upon demand at the Canadian Agent’s address for notices specified
herein (and thereafter, the Canadian Agent shall promptly pay to the Issuing
Lender) an amount in Dollars or Canadian Dollars, as applicable, equal to
(i) with respect to any such L/C Participant which is a Revolving Credit US/CA
Lender, such L/C Participant’s Revolving Credit US/CA Percentage of the
Revolving Credit US/CA Facility Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed and (ii) with respect to any such L/C
Participant which is a Revolving Credit CA Lender, such L/C Participant’s
Revolving Credit CA Percentage of the Revolving Credit CA Facility Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed.
          (b) If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, the Issuing Lender shall so notify the Administrative Agent or the Canadian
Agent, as applicable, who shall promptly notify the applicable L/C Participants
and each such L/C Participant shall pay to the Administrative Agent or the
Canadian Agent, as applicable, for the account of the Issuing Lender on demand
(and thereafter the Administrative Agent or the Canadian Agent, as applicable,
shall promptly pay to the Issuing Lender) an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent or the Canadian Agent, as applicable,
for the account of such Issuing Lender, by such L/C Participant within three
Business Days after the date such payment is due, the Administrative Agent or
the Canadian Agent, as applicable, on behalf of such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to Base Rate Loans. A certificate of the Administrative Agent or the Canadian
Agent, as applicable, on behalf of such Issuing Lender submitted to any L/C
Participant with respect to any such amounts owing under this Section shall be
conclusive in the absence of manifest error.

62



--------------------------------------------------------------------------------



 



          (c) Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent or the
Canadian Agent, as applicable, any L/C Participant’s pro rata share of such
payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the US Borrower,
Canadian Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to the Administrative Agent or the Canadian
Agent, as applicable, for the account of such L/C Participant (and thereafter,
the Administrative Agent or the Canadian Agent, as applicable, will promptly
distribute to such L/C Participant) its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to the Administrative Agent or the Canadian Agent, as applicable,
for the account of such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.
          3.5 Reimbursement Obligation of the Borrowers. Each Borrower agrees to
reimburse each Issuing Lender, on each date on which such Issuing Lender
notifies the applicable Borrower of the date and amount of a draft presented
under any Letter of Credit and paid by such Issuing Lender, for the amount of
(a) such draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender at its address for notices specified herein in lawful money
of the United States of America or Canada, as applicable, and in immediately
available funds. Interest shall be payable on the Payment Amount from the date
of the applicable drawing until payment in full at the rate set forth in
(i) until the second Business Day following the date of the applicable drawing,
Section 2.16(b) and (ii) thereafter, Section 2.16(e). Each drawing under any
Letter of Credit shall (unless an event of the type described in clause (i) or
(ii) of Section 8(f) shall have occurred and be continuing with respect to any
Borrower, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply) constitute a request by the applicable Borrower to
the Administrative Agent or the Canadian Agent, as applicable, for a borrowing
pursuant to Section 2.5(a) of Base Rate Loans or Canadian Prime Rate Loans, as
applicable (or, at the option of the Administrative Agent or the Canadian Agent,
as applicable, and the relevant Swing Line Lender in their sole discretion, a
borrowing pursuant to Section 2.7(a) of Swing Line Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans (or, if applicable, Swing
Line Loans) could be made, pursuant to Section 2.5(a) (or, if applicable,
Section 2.7(a)), if the Administrative Agent and, if applicable, the Canadian
Agent, had received a notice of such borrowing at the time the Administrative
Agent and, if applicable, the Canadian Agent, receive notice from the relevant
Issuing Lender of such drawing under such Letter of Credit. All payments due
from the Borrowers hereunder in respect of Letters of Credit (and Reimbursement
Obligations in connection therewith) shall be made in Dollars or Canadian
Dollars, as applicable.
          3.6 Obligations Absolute. Each Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that such
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with each
Issuing Lender that such Issuing Lender shall not be responsible for, and such

63



--------------------------------------------------------------------------------



 



Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among such Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of such Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a court of competent jurisdiction to have resulted directly
from the gross negligence or willful misconduct of such Issuing Lender. Each
Borrower agrees that any action taken or omitted by an Issuing Lender under or
in connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and,
with respect to Letters of Credit issued on behalf of the U.S. Borrower and
denominated in Dollars, in accordance with the standards of care specified in
the UCC of the State of New York, shall be binding on the U.S. Borrower and
shall not result in any liability of such Issuing Lender to the U.S. Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Administrative Agent, and the Canadian Agent if such Letter of Credit
is denominated in Canadian Dollars, and the relevant Borrower of the date and
the amount thereof. The responsibility of the relevant Issuing Lender to the
relevant Borrower in connection with any draft presented for payment under any
Letter of Credit, in addition to any payment obligation expressly provided for
in such Letter of Credit issued by such Issuing Lender, shall be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment appear on their face to be
in conformity with such Letter of Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Arrangers, the Agents and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit and the Borrowers hereby jointly and severally represent and warrant to
each Arranger, each Agent and each Lender that:
          4.1 Financial Condition.
          (a) The unaudited pro forma consolidated balance sheet of the US
Borrower and its consolidated Subsidiaries as at June 30, 2008 (including the
notes thereto) (the “Pro Forma Balance Sheet”), copies of which have heretofore
been furnished to each Lender, has been prepared giving effect (as if such
events had occurred on such date) to (i) the making of the Loans to be made on
the Closing Date and the use of proceeds thereof and (ii) the payment of fees
and expenses in connection with the foregoing. The Pro Forma Balance Sheet has
been

64



--------------------------------------------------------------------------------



 



prepared based on the best information available to the US Borrower as of the
date of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of the US Borrower and its consolidated Subsidiaries as at
June 30, 2008, assuming that the events specified in the preceding sentence had
actually occurred at such date.
          (b) The audited consolidated balance sheets of the US Borrower and its
Subsidiaries as at December 31, 2005, December 31, 2006 and December 31, 2007,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from BDO Siedman LLP, present fairly the consolidated
financial condition of the US Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. All such financial statements of the US
Borrower and its Subsidiaries, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). As of the Closing Date, no Loan Party has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 31, 2007, to and including the Closing Date,
there has been no Disposition by any Loan Party or its Subsidiaries of any
material part of its business or Property.
          4.2 No Change. Since December 31, 2007, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate or other power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation, partnership
or limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law except with respect to clause (c) and (d), to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrowers, to borrow hereunder. Each Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrowers, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or
material consent or authorization of, filing with, notice to or other act by or
in respect of any other Person is required in connection with the borrowings
hereunder or the execution, delivery, performance, validity or enforceability of
this Agreement

65



--------------------------------------------------------------------------------



 



or any of the other Loan Documents except (i) consents, authorizations, filings
and notices described in Schedule 4.4, which consents, authorizations, filings
and notices have been obtained or made (in each case, to the extent the related
assets have been acquired by a Group Member) and are in full force and effect
and (ii) the filings referred to in Section 4.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party that
is a party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. (a) The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member.
          (b)  The execution, delivery and performance of this Agreement, the
other Loan Documentation, the issuance of the Letters of Credit, the borrowings
hereunder and the use of proceeds thereof will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to any Group Member could reasonably be
expected to have a Material Adverse Effect.
          4.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of either Borrower, threatened by or against any Group Member or
against any of their properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or
(b) except as set forth on Schedule 4.6, that could reasonably be expected to
have a Material Adverse Effect.
          4.7 No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          4.8 Ownership of Property; Liens. Each Group Member is the sole owner
of, legally and beneficially, and has good marketable and insurable title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other material Property, and
none of such Property is subject to any claims, liabilities, obligations,
charges or restrictions of any kind, nature or description or to any Lien except
for Permitted Liens. None of the Pledged Stock is subject to any Lien except for
Permitted Liens.
          4.9 Intellectual Property. Except as could not reasonably be expected
to have a Material Adverse Effect (a) each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted, (b) no claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual

66



--------------------------------------------------------------------------------



 



Property or the validity or effectiveness of any Intellectual Property, nor does
either Borrower know of any valid basis for any such claim and (c) the use of
Intellectual Property by the Group Members does not infringe on the rights of
any Person in any material respect.
          4.10 Taxes. Except as set forth on Schedule 4.10, each Group Member
has filed or caused to be filed all Federal, material state and provincial and
other material tax returns that are required to be filed and has paid all
material taxes or on any material assessments made against it or any of its
Property and all other material taxes, fees or other charges imposed on it or
any of its Property by any Governmental Authority (other than the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Group Member) and no tax Lien has been filed
(other than a Permitted Lien), and, to the knowledge of either Borrower, no
material claim is being asserted, with respect to any such tax, fee or other
charge.
          4.11 Federal Regulations. No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the relevant Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1 referred to in Regulation U.
          4.12 Labor Matters. There are no strikes, stoppages or slowdowns or
other labor disputes against any Group Member pending or, to the knowledge of
either Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of any Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from any Group
Member on account of employee health and welfare insurance that (individually or
in the aggregate) could reasonably be expected to have a Material Adverse Effect
if not paid have been paid or accrued as a liability on the books of the
relevant Group Member.
          4.13 Pensions and Benefit Plans. (a) ERISA. Except as could not
reasonably be expected to result in a Material Adverse Effect, (i) neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, (ii) each Plan (other than
a Multiemployer Plan) has complied in all material respects with the applicable
provisions of ERISA and the Code, (iii) no termination of a Single Employer Plan
has occurred, (iv) no Lien in favor of a Single Employer Plan or in favor of the
PBGC with respect to a Single Employer Plan has arisen during the five-year
period prior to the date on which this representation is made or deemed made,
(v) the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such plan allocable to such
accrued benefits by a material

67



--------------------------------------------------------------------------------



 



amount, (vi) neither the US Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan, and (vii) no
Multiemployer Plan is in Reorganization or Insolvent.
          (b) Canadian Pension Plans and Canadian Benefit Plans. Each Borrower
will cause to be delivered to the Administrative Agent, promptly upon the
Administrative Agent’s request, a copy of each Canadian Benefit Plan and
Canadian Pension Plan (or, where any such Canadian Benefit Plan or Canadian
Pension Plan is not in writing, a complete description of all material terms
thereof) and, if applicable, related trust agreements or other funding
instruments and all amendments thereto, and all written interpretations thereof
and written descriptions thereof that have been distributed to employees or
former employees of the Group Members. The Canadian Pension Plans are duly
registered under the Income Tax Act (Canada) and any other Requirement of Law
which to the knowledge of either Borrower require registration and no event has
occurred which is reasonably likely to cause the loss of such registered status.
As of the Closing Date, all material, if any, obligations of each Group Member
(including fiduciary, funding, investment and administration obligations)
required to be performed pursuant to a Requirement of Law in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
in a timely fashion. There have been no improper withdrawals or applications of
the assets of the Canadian Pension Plans or the Canadian Benefit Plans. Except
as could not reasonably be expected to result in a Material Adverse Effect,
(i) there are no outstanding disputes concerning the assets held under the
funding agreements for the Canadian Pension Plans or the Canadian Benefit Plans
and (ii) each Canadian Pension Plan is fully funded both on an ongoing basis and
on a solvency basis (using actuarial methods and assumptions which are
consistent with the valuations last filed with the applicable Governmental
Authorities and which are consistent with generally accepted actuarial
principles). No promises of benefit improvements under the Canadian Pension
Plans or the Canadian Benefit Plans have been made except where such improvement
could not have a Material Adverse Effect. All contributions or premiums required
to be made or paid by each Group Member, if any, to the Canadian Pension Plans
or the Canadian Benefit Plans have been made or paid in a timely fashion in
accordance with the terms of such plans and all Requirements of Law. All
employee contributions to the Canadian Pension Plans or the Canadian Benefit
Plans by way of authorized payroll deduction or otherwise have been properly
withheld or collected and fully paid into such plans in a timely manner. All
material reports and disclosures relating to the Canadian Pension Plans required
by such plans and any Requirement of Law to be filed or distributed have been
filed or distributed in a timely manner. Each Group Member has withheld all
employee withholdings and has made all employer contributions to be withheld and
made by it pursuant to applicable law on account of Canadian Pension Plans
employment insurance and employee income taxes.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.
          4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule
4.15(a) constitute all the Subsidiaries of the US Borrower as of the Closing
Date. Schedule 4.15(a) sets forth as of the Closing Date the exact legal name as
reflected on the certificate of incorporation (or

68



--------------------------------------------------------------------------------



 



formation) and jurisdiction of incorporation (or formation) of each Subsidiary
of the US Borrower and, as to each such Subsidiary, the percentage and number of
each class of Capital Stock owned by each Group Member.
          (b)  As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the US Borrower or any
Group Member, except as set forth on Schedule 4.15(b).
          4.16 Use of Proceeds. The proceeds of the Term Loans and the proceeds
of the Revolving Credit Loans funded on the Closing Date shall be used to
consummate the Refinancing and to pay related fees, costs and expenses. The
proceeds of the Revolving Credit Loans, Swing Line Loans and the Letters of
Credit shall be used after the Closing Date to finance the working capital needs
and for general corporate purposes of the Borrowers and its Subsidiaries in the
ordinary course of business including Permitted Acquisitions, and to pay related
fees, costs and expenses.
          4.17 Environmental Matters. Except as disclosed on Schedule 4.17, and
other than exceptions to any of the following that could not, individually or in
the aggregate, reasonably be expected to result in the Group Members incurring
any liability or expense in excess of a Material Environmental Amount:
          (a) The Group Members: (i) are, and since September 10, 2001, have
been, in compliance with all applicable Environmental Laws; (ii) hold all
Environmental Permits (each of which is in full force and effect) required for
any of their operations or for any property owned, leased, or otherwise operated
by any of them; (iii) are, and since September 10, 2001, have been, in
compliance with all of their Environmental Permits; and (iv) have no knowledge
that any of their Environmental Permits will not be timely renewed and complied
with; any additional Environmental Permits that may be required of any of them
will not be timely obtained and complied with; and compliance with any
Environmental Law that is applicable to any of them will not be maintained.
          (b) Materials of Environmental Concern (i) have not been Released, and
are not otherwise present, at, on, under, in, or about any real property now
owned, leased or operated by any Group Member in any quantity or manner that
requires investigation or remediation under any applicable Environmental Law,
(ii) were, to the best knowledge of any Group Member, not Released at any
property formerly owned, leased or operated by any Group Member during the
period of such Group Member’s ownership, lease or operation thereof, in any
quantity or manner that requires investigation or remediation under any
applicable Environmental Law, (iii) to the best knowledge of any Group Member,
have not been sent for re-use or recycling or for treatment, storage, or
disposal at any other location which could reasonably be expected to give rise
to liability of any Group Member under any applicable Environmental Law (iv) are
not present at, on, under, in, or about any real property now owned, leased or
operated by any Group Member such that the Group Member is precluded from the
normal conduct of its business at any such property, or (v) are not stored,
handled or otherwise present at, on, under, in or about any real property now
owned, leased or operated by any Group Member except in quantities

69



--------------------------------------------------------------------------------



 



reasonably required for the conduct of the business or operations of the Group
Member and in compliance with Environmental Laws.
          (c) There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which any Group Member is, or to the knowledge of any
Group Member will be, named as a party that is pending or, to the knowledge of
any Group Member, threatened.
          (d) No Group Member has received any written request for information,
or been notified in writing that it is a potentially responsible party under or
relating to the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any analogous Environmental Law with respect to any Materials
of Environmental Concern that require, or allegedly require, investigation or
remediation under applicable Environmental Law.
          (e) No Group Member has entered into or agreed to any consent decree,
order, or settlement or other agreement, or is subject to any judgment, decree,
or order or other agreement, in any judicial, administrative or arbitral forum
for dispute resolution, relating to compliance with or liability under any
Environmental Law.
          (f) No Group Member has received written notice or otherwise has
knowledge that it is responsible for liability arising under any Environmental
Law or with respect to any Material of Environmental Concern that it has assumed
under any contract to which it is a party or by operation of law.
          4.18 Accuracy of Information, etc. No statement or information
contained in the Confidential Information Memorandum, this Agreement, any other
Loan Document, or any other document, certificate or statement furnished to the
Administrative Agent, the Arrangers, the Agents or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole,
contained as of the date of such statement, information, document or certificate
was so furnished, or, in the case of the Confidential Information Memorandum,
the Closing Date, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrowers to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Arrangers, the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
          4.19 Security Documents. The Guarantee and US Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a

70



--------------------------------------------------------------------------------



 



legal, valid, binding and enforceable security interest in the Collateral
described therein and proceeds and products thereof to secure the Obligations.
The Canadian Collateral Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable security interest in the Collateral described therein
and proceeds and products thereof to secure the Obligations. In the case of the
Pledged Stock described in the Guarantee and US Collateral Agreement, and the
Canadian Collateral Agreement, when any stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and US Collateral Agreement (except
Vehicles and Deposit Accounts, each as defined therein) and other Collateral
described in the Canadian Collateral Agreement (except insurance and patents),
when financing statements in appropriate form are filed in the offices specified
on Schedule 4.19 (which financing statements may be filed by the Administrative
Agent) at any time and such other filings as are specified on Schedule 3 to the
Guarantee and US Collateral Agreement and Schedule 3 to the Canadian Collateral
Agreement have been completed (all of which filings may be filed by the
Administrative Agent at any time), (x) the Guarantee and US Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds and
products thereof, as security for the Obligations (as defined in the Guarantee
and US Collateral Agreement), and (y) the Canadian Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties party thereto in such Collateral and the
proceeds and products thereof, as security for the Secured Obligations (as
defined in the Canadian Collateral Agreement) in each case prior and superior in
right to any other Person (except Permitted Liens). Schedule 7.3(f) lists each
financing statement under all applicable Personal Property Security Legislation
that (i) names any Loan Party as debtor and (ii) will remain on file after the
Closing Date. On or prior to the Closing Date, the relevant Borrower will have
delivered to the Administrative Agent, or caused to be filed, duly completed UCC
or other applicable termination statements under Personal Property Security
Legislation, signed by the relevant secured party, in respect of each financing
statement filed in respect of Liens other than Permitted Liens or otherwise made
arrangements satisfactory to the Administrative Agent with respect thereto.
          4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
          4.21 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” of the Borrowers under and as defined in the Senior Subordinated
Note Indenture. The obligations of each Subsidiary Guarantor under the Guarantee
and US Collateral Agreement constitute “Guarantor Senior Indebtedness” of such
Subsidiary Guarantor under and as defined in the Senior Subordinated Note
Indenture.
          4.22 Regulation H. No Mortgage encumbers improved real property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).

71



--------------------------------------------------------------------------------



 



          4.23 Insurance. Each Group Member is insured, in accordance with
Section 5.3 of the Guarantee and US Collateral Agreement and with respect to
each Canadian Subsidiary, Section 5.3 of the Canadian Collateral Agreement, by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which it
is engaged, and no Group Member (i) has received notice from any insurer or
agent of such insurer that substantial capital improvements or other material
expenditures will have to be made in order to continue such insurance or
(ii) has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that could not reasonably be expected
to have a Material Adverse Effect.
          4.24 Real Estate. As of the Closing Date, Schedule 4.24 sets forth a
true, complete and correct list of all real property owned or leased by any
Group Member and indicates which such properties are Mortgaged Properties.
          4.25 PATRIOT Act, Etc. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “PATRIOT Act”). No part of
the proceeds of the Loans will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it
hereunder on the Closing Date is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
          (a) Loan Documents. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of each
Borrower, (ii) the Guarantee and US Collateral Agreement, executed and delivered
by a duly authorized officer of each Borrower and each Subsidiary Guarantor,
(iii) the Canadian Collateral Agreement, executed and delivered by a duly
authorized officer of the Canadian Borrower and each Canadian Subsidiary which
is a Guarantor, (iv) to the extent required by the Administrative Agent, a
Mortgage covering each of the Mortgaged Properties, executed and delivered by a
duly authorized officer of each party thereto, except as set forth in
Schedule 6.15, and (v) a Lender Addendum, executed and delivered by each Lender
and accepted by the Borrowers.
          (b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall
have received the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the US Borrower and its Subsidiaries for the 2005, 2006 and 2007
fiscal years and (iii) unaudited interim

72



--------------------------------------------------------------------------------



 



consolidated financial statements of the US Borrower and its Subsidiaries for
each fiscal month and quarterly period ended subsequent to the date of the
latest applicable financial statements delivered pursuant to clause (ii) of this
paragraph as to which such financial statements are available; and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the US Borrower and its Subsidiaries, as reflected in the financial statements
or projections contained in the Confidential Information Memorandum.
          (c) Senior Subordinated Notes. The Administrative Agent shall have
received (in a form reasonably satisfactory to the Administrative Agent), true
and correct copies, certified as to authenticity by the Borrowers, of the
consent of the existing holders of the Senior Subordinated Notes in connection
with the transactions contemplated by this Agreement, and such consent shall
have become effective.
          (d) Refinancing. The Administrative Agent shall have received
satisfactory evidence that the Existing Credit Agreement shall be simultaneously
terminated, all amounts thereunder shall be simultaneously paid in full, all
Existing Letters of Credit shall be simultaneously replaced as assumed hereunder
or backed with Letters of Credit, and satisfactory arrangements shall have been
made for the termination of Liens and security interests granted in connection
therewith.
          (e) Fees. The Lenders, the Arrangers and the Agents shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Agents), on or before the Closing Date. All such amounts will be
paid with proceeds of Loans made on the Closing Date and will be reflected in
the funding instructions given by the US Borrower to the Administrative Agent on
or before the Closing Date.
          (f) Projections. The Lenders shall have received satisfactory
projections for the US Borrower and its Subsidiaries for fiscal years 2008
through 2013.
          (g) Lien Searches. The Administrative Agent shall have received the
results of a recent lien, tax lien, bankruptcy, judgment and (other than in
Canada) litigation search in each of the jurisdictions (including the United
States of America and Canada) or offices (including, without limitation, in the
United States Patent and Trademark Office, the United States Copyright Office
and the Canadian Intellectual Property Office) in which financing statements
under the UCC or other Personal Property Security Legislation or other filings
or recordations should be made to evidence or perfect (with the priority
required under the Loan Documents) security interests in all assets of the Loan
Parties (or would have been made at any time during the five years immediately
preceding the Closing Date to perfect Liens on any assets of the Borrowers or
their Subsidiaries), and such search shall reveal no Liens on any of the assets
of the Loan Parties, except for Permitted Liens or Liens which will be
terminated on or prior to the Closing Date or subject to other arrangements
agreed to by the Administrative Agent.
          (h) Environmental Matters. The Administrative Agent shall have
received all existing written environmental assessments regarding the Borrowers
and their respective Subsidiaries, which environmental assessments are listed on
Schedule 5.1(h).

73



--------------------------------------------------------------------------------



 



          (i) Closing Certificate. The Administrative Agent shall have received
a certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
          (j) Other Certifications. The Administrative Agent shall have received
the following:
          (i) a copy of the charter of each Loan Party and each amendment
thereto, certified (as of a date reasonably near the date of the initial
extension of credit to the extent such certification is obtainable in the
relevant jurisdiction) as being a true and correct copy thereof by the Secretary
of State or other applicable Governmental Authority (or, in the case of any Loan
Party organized under the laws of Canada or any province thereof, the corporate
secretary of such Loan Party) of the jurisdiction in which each such Loan Party
is organized;
          (ii) a copy of a certificate of the Secretary of State or other
applicable Governmental Authority, to the extent such certification is
obtainable, of the jurisdiction in which each such Loan Party is organized,
dated reasonably near the date of the initial extension of credit, listing the
charter of such Loan Party and each amendment thereto on file in such office and
certifying that (A) such amendments are the only amendments to such Loan Party’s
charter on file in such office, (B) such Loan Party has paid all franchise taxes
to the date of such certificate (if obtainable in such jurisdiction) and
(C) such Loan Party is duly organized and in good standing under the laws of
such jurisdiction;
          (iii) to the extent obtainable, an electronic or facsimile
confirmation from the Secretary of State or other applicable Governmental
Authority of each jurisdiction in which each Loan Party is organized certifying
that such Loan Party is duly organized and in good standing under the laws of
such jurisdiction on the date of the initial extension of credit; together with
a written confirmatory report in respect thereof prepared by, or on behalf of, a
filing service acceptable to the Administrative Agent; and
          (iv) to the extent obtainable, a copy of a certificate of the
Secretary of State or other applicable Governmental Authority of each state or
province where any Loan Party is required to be qualified as a foreign
corporation or entity, other than any state or province where the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect,
dated reasonably near the date of the initial extension of credit, stating that
such Loan Party is duly qualified and in good standing as a foreign corporation
or entity in each such jurisdiction and has filed all annual reports required to
be filed to the date of such certificate; and an electronic confirmation,
prepared by or on behalf of, a filing service acceptable to the Administrative
Agent, stating that the Secretary of State or other applicable Governmental
Authority of each such jurisdiction on the date of the initial extension of
credit has confirmed the due qualification and continued good standing of each
such Person as a foreign corporation or entity in each such jurisdiction on or
about such date.

74



--------------------------------------------------------------------------------



 



          (k) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes. The Administrative Agent shall have received (i) the certificates, if
any, representing all of the shares of Capital Stock pledged pursuant to the
Guarantee and US Collateral Agreement and the Canadian Collateral Agreement,
together with an undated stock power and irrevocable proxy for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, (ii)  an Acknowledgment and Consent, substantially in the form of Annex
II to the Guarantee and US Collateral Agreement, duly executed by any issuer of
Capital Stock pledged pursuant to the Guarantee and US Collateral Agreement or
the Canadian Collateral Agreement that is not itself a party to the Guarantee
and US Collateral Agreement or the Canadian Collateral Agreement, as applicable,
and (iii) each promissory note pledged pursuant to the Guarantee and US
Collateral Agreement or the Canadian Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
satisfactory to the Administrative Agent) by the pledgor thereof.
          (l) Filings, Registrations and Recordings. Except as otherwise agreed
by the Administrative Agent, each document (including, without limitation, any
financing statement filed pursuant to the UCC or other applicable Personal
Property Security Legislation) required by the Security Documents or under law
or reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral except
Vehicles located in the United States of America and Canada and insurance and
patents located in Canada described therein, prior and superior in right to any
other Person (other than with respect to Permitted Liens), shall have been
filed, registered or recorded or shall have been delivered to the Administrative
Agent in proper form for filing, registration or recordation.
          (m) Surveys. The Administrative Agent shall have received, and the
title insurance company issuing the policies referred to in Section 5.1(n) below
(the “Title Insurance Company”) shall have received, maps or plats of an
as-built survey of the sites of the Mortgaged Properties located in the United
States of America, except as set forth in Schedule 6.15, certified to the
Administrative Agent and the Title Insurance Company in a manner satisfactory to
them, dated not more than 30 days prior to the Closing Date unless the Title
Insurance Company has agreed to delete its survey disclosure exception on the
basis of an earlier survey and such survey is, in any event, dated not more than
2 years prior to the Closing Date by an independent professional licensed land
surveyor satisfactory to the Administrative Agent and the Title Insurance
Company, which maps or plats and the surveys on which they are based shall be
made in accordance with the Minimum Standard Detail Requirements for Land Title
Surveys jointly established and adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1997 or 1999 (or 2005 in
the case of new surveys) and meeting the accuracy requirements as defined
therein, and, without limiting the generality of the foregoing, there shall be
surveyed and shown on such maps, plats or surveys the following: each survey
shall (a) be a current “as-built” survey showing the location of any adjoining
streets (including their widths and any pavement or other improvements),
easements (including the recorded information with respect to all recorded
instruments), the mean high water base line or other legal boundary lines of any
adjoining bodies of water, fences, zoning or restriction setback lines,
rights-of-way, utility lines to the points of connection and any encroachments;
(b) locate all means of ingress and egress, certifying the amount of acreage and
square footage, indicate the address of the property, contain the legal
description of the property, and also contain a location

75



--------------------------------------------------------------------------------



 



sketch of the property; (c) show the location of all improvements as constructed
on the property, all of which shall be within the boundary lines of the property
and conform to all applicable zoning ordinances, set-back lines and restrictions
and the surveyor shall certify compliance with the foregoing; (d) indicate the
location of any improvements on the property with the dimensions in relations to
the lot and building lines; (e) show measured distances from the improvements to
be set back and specified distances from street or property lines in the event
that deed restrictions, recorded plats or zoning ordinances require same;
(f) designate all courses and distances referred to in the legal description,
and indicate the names of all adjoining owners on all sides of the property, to
the extent available; and (g) indicate the flood zone designation, if any, in
which the property is located. The legal description of the applicable property
shall be shown on the face of each survey, and the same shall conform to the
legal description contained in the title policy described below.
          (n) Title Insurance.
          (i) The Administrative Agent shall have received, in respect of each
Mortgaged Property located in the United States of America, except as set forth
in Schedule 6.15, a mortgagee’s title insurance policy (or policies) or marked
up unconditional binder for such insurance. Each such policy shall (A) be in an
amount reasonably satisfactory to the Administrative Agent; (B) be issued at
ordinary rates; (C) insure that the Mortgage insured thereby creates a valid
first Lien on, and security interest in, such Mortgaged Property free and clear
of all defects and encumbrances, except for Permitted Liens disclosed therein;
(D) name the Administrative Agent for the benefit of the Secured Parties as the
insured thereunder; (E) be in the form of ALTA Loan Policy – 1970 form B
(Amended 10/17/70 and 10/17/84) or 2006 ALTA Loan Policy to the extent available
in the particular jurisdiction of each Mortgaged Property (or equivalent
policies); (F) contain such endorsements and affirmative coverage as the
Administrative Agent may reasonably request in form and substance acceptable to
the Administrative Agent, including, without limitation (to the extent
applicable with respect to such Mortgaged Property and available in the
jurisdiction in which such Mortgaged Property is located), the following:
variable rate endorsement; survey endorsement; comprehensive endorsement; zoning
(ALTA 3.1 with parking added) endorsement; first loss, last dollar (if not a
2006 ALTA Loan Policy) and tie-in endorsement; access coverage; separate tax
parcel coverage; contiguity coverage; usury; doing business; subdivision;
environmental protection lien; CLTA 119.2 and CLTA 119.3 (for leased Real
Estate, only); deletion of arbitration; revolving credit/future advances;
mortgage recording tax; deletion of creditors’ rights (if not a 1970 ALTA Loan
Policy); and such other endorsements as the Administrative Agent shall
reasonably require in order to provide insurance against specific risks
identified by the Administrative Agent in connection with such Mortgaged
Property, and (G) be issued by title companies satisfactory to the
Administrative Agent (including any such title companies acting as co-insurers
or reinsurers, at the option of the Administrative Agent). The Administrative
Agent shall have received evidence satisfactory to it that all premiums in
respect of each such policy, all charges for mortgage recording tax, and all
related expenses, if any, have been paid.

76



--------------------------------------------------------------------------------



 



          (ii) The Administrative Agent shall have received a copy of all
recorded documents referred to, or listed as exceptions to title in, the title
policy or policies referred to in clause (i) above and a copy of all other
material documents affecting the Mortgaged Properties.
          (o) Flood Insurance. If requested by the Administrative Agent, the
Administrative Agent shall have received, except as set forth in Schedule 6.15
(A) a policy of flood insurance for Mortgaged Properties located in a flood
hazard zone as designated by the Federal Emergency Management Agency that
(1) covers any parcel of improved material real property located in the United
States of America that is encumbered by any Mortgage (2) is written in an amount
not less than the outstanding principal amount of the indebtedness secured by
such Mortgage that is reasonably allocable to such real property or the maximum
limit of coverage made available with respect to the particular type of property
under the National Flood Insurance Act of 1968, whichever is less, and (3) has a
term ending not later than the maturity of the indebtedness secured by such
Mortgage or that may be extended to such maturity date and (B) confirmation that
the US Borrower has received the notice required pursuant to Section 208(e)(3)
of Regulation H of the Board.
          (p) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and US
Collateral Agreement and Section 5.3 of the Canadian Collateral Agreement.
          (q) PATRIOT Act. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and Anti-Money Laundering rules and
regulations, including, without limitation, the PATRIOT Act as it shall have
reasonably requested.
          (r) Approvals. All material governmental and third party approvals and
consents necessary in connection with the continuing operations of the Group
Members and the transactions contemplated hereby shall have been obtained and be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the financing
contemplated hereby.
          (s) Solvency Certificate. On the Closing Date, the Lenders shall have
received a Solvency Certificate substantially in the form attached hereto as
Exhibit K, executed by the chief financial officer of each Borrower.
          (t) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
          (i) the legal opinion of Akin Gump Strauss Hauer & Feld LLP, counsel
of the Group Members, substantially in the form of Exhibit F-1;
          (ii) the legal opinion of Blakes, Cassels & Graydon LLP, Canadian
counsel of the Group Members, substantially in the form of Exhibit F-2;

77



--------------------------------------------------------------------------------



 



          (iii) the legal opinion of Stewart McKelvey, Nova Scotia counsel of
the Group Members, substantially in the form of Exhibit F-3; and
          (iv) the legal opinion of local counsel in Florida and of such other
special and local counsel as may be reasonably required by the Administrative
Agent.
          Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
          (u) Miscellaneous. The Administrative Agent shall have received such
other documents, agreements, certificates and information as it shall reasonably
request.
          Each Lender, by delivering its signature page to this Agreement or a
Lender Addendum and funding a Loan on the Closing Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders, as applicable on the Closing Date.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including, without limitation, its initial extension of credit) is
subject to the satisfaction of the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of such date as if made on
and as of such date, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          (c) Senior Debt. A Responsible Officer of each Borrower shall certify
in writing to the Administrative Agent that the incurrence of Indebtedness
represented by the requested extension of credit is permitted under the Senior
Subordinated Notes Indenture.
          Each borrowing by and issuance of a Letter of Credit on behalf of a
Borrower hereunder shall constitute a representation and warranty by such
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          The Borrowers hereby jointly and severally agree that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender, any Agent or any Arranger
hereunder, each Borrower shall and shall cause each of its Subsidiaries to:

78



--------------------------------------------------------------------------------



 



          6.1 Financial Statements. Furnish to each Agent and each Lender:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of the US Borrower, a copy of the audited consolidated
balance sheet of the US Borrower and its consolidated Subsidiaries as at the end
of such year and the related audited consolidated statements of income and of
cash flows for such year, setting forth in each case in comparative form the
figures as of the end of and for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by BDO Dunwoody LLP/ BDO Seidman LLP or other independent
certified public accountants of nationally recognized standing;
          (b) as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the US Borrower, the unaudited consolidated balance sheet of the US Borrower
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments);
          (c) as soon as available, but in any event not later than 45 days
after the end of each month occurring during each fiscal year of the US Borrower
(other than the third, sixth, ninth and twelfth such month), the unaudited
consolidated balance sheets of the US Borrower and its consolidated Subsidiaries
as at the end of such month and the related unaudited consolidated statements of
income and of cash flows for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and, except with respect to the
statement of cash flows delivered pursuant to Section 6.1(c), in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); it being understood that at the Administrative
Agent’s reasonable request, such statements of cash flow will also be prepared
in accordance with GAAP.
          6.2 Certificates; Other Information. Furnish to each Agent and each
Lender, or, in the case of clause (i), to the relevant Lender:
          (a) concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate (it being understood that
such certificate shall be limited to the items that independent certified public

79



--------------------------------------------------------------------------------



 



accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
          (b) concurrently with the delivery of any financial statements
pursuant to Sections 6.1(b) and (c), (i) a certificate of a Responsible Officer
stating that, to the best of such Responsible Officer’s knowledge, each Loan
Party during such period has observed or performed all of its covenants and
other agreements contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it on or before
such date, and that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate and (ii) in
the case of quarterly or annual financial statements, (x) a Compliance
Certificate stating that to the best of such Responsible Officer’s knowledge,
each Loan Party during such period has observed or performed all of its
covenants and other agreements contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it on
or before such date, and containing all information and calculations necessary
for determining compliance by the Group Members with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the US Borrower, as the case may be, (y) to the extent not previously
disclosed to the Administrative Agent, in writing, a listing of any county,
state, territory, province, region or any other jurisdiction, or any political
subdivision thereof within the United States of America, Canada or otherwise
where any Loan Party keeps material inventory or equipment and of any registered
Intellectual Property acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (y) (or, in the case of the first
such list so delivered, since the Closing Date) and (z) any financing statements
under the UCC or applicable Personal Property Security Legislation or other
filings specified in such Compliance Certificate as being required to be
delivered therewith;
          (c) as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the US Borrower, a detailed consolidated budget
for the current fiscal year (including a projected consolidated balance sheet of
the US Borrower and its Subsidiaries as of the end of the current fiscal year,
and the related consolidated statements of projected cash flow and projected
income), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;
          (d) within 45 days after the end of each fiscal quarter of the US
Borrower, a narrative discussion and analysis of the financial condition and
results of operations of the US Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;
          (e) no later than 5 Business Days, or such shorter period as the
Administrative Agent shall reasonably agree to, prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification with respect to the

80



--------------------------------------------------------------------------------



 



Senior Subordinated Notes or any proposed material amendment, supplement or
other modification of the governing documents of either Borrower;
          (f) within five days after the same are sent, copies of all financial
statements and reports that any Group Member sends to the holders of any class
of its debt securities or public equity securities and, within 5 days after the
same are filed, copies of all financial statements and reports that any Group
Member may make to, or file with, the SEC;
          (g) as soon as reasonably possible and in any event within 5 Business
Days of obtaining knowledge thereof: (i)  notice of any development, event, or
condition that, individually or in the aggregate with other developments, events
or conditions that, individually or in the aggregate, could reasonably be
expected to result in the payment by any Group Member, in the aggregate, of a
Material Environmental Amount; and (ii)  any notice that any Governmental
Authority will deny any application for an Environmental Permit sought by, or
revoke or refuse to renew any Environmental Permit or any other material Permit
held by a Borrower or condition approval of any such material Permit on terms
and conditions that are materially more burdensome than the current terms and
conditions of such material Permits to the operation of any of the Group
Members’ businesses or any property owned, leased or operated by such Person,
where such denial, revocation, refusal or condition would preclude the normal
conduct of the Group Members’ business in respect of the operation to which such
Environmental Permit or material Permit applies;
          (h) to the extent not included in clauses (a) through (g) above, no
later than the date the same are required to be delivered thereunder, copies of
all agreements, documents or other instruments (including, without limitation,
(i) audited and unaudited, pro forma and other financial statements, reports,
forecasts, and projections, together with any required certifications thereon by
independent public auditors or officers of any Group Member or otherwise,
(ii) press releases and (iii) statements or reports furnished to any other
holder of the securities of any Group Member);
          (i) concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a report of a reputable insurance broker with
respect to the insurance required by Section 6.5, and, from time to time, such
supplemental reports thereto as the Administrative Agent may reasonably request;
and
          (j) promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the applicable Group Member.
          6.4 Conduct of Business and Maintenance of Existence, etc. (a) 
(i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, Permits and licenses necessary or desirable in

81



--------------------------------------------------------------------------------



 



the normal conduct of its business, except, in each case, as otherwise permitted
by Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) to the extent not in conflict with this Agreement or the other
Loan Documents, comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          6.5 Maintenance of Property; Insurance. (a) Keep all Property and
systems useful and necessary in its business in reasonably good working order
and condition, ordinary wear and tear excepted and (b) (i) maintain with
financially sound and reputable insurance companies insurance on all its
Property meeting the requirements of Section 5.3 of the Guarantee and US
Collateral Agreement and Section 5.3 of the Canadian Collateral Agreement and in
at in at least such amounts and against at least such risks (but including in
any event public liability, product liability and business interruption) as are
usually insured against in the same general area by similarly situated companies
engaged in the same or a similar business and consistent with past practices.
          6.6 Inspection of Property; Books and Records; Discussions. (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and, at the Borrowers’ expense, make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their respective independent certified public accountants.
          6.7 Notices. Promptly give notice to each Agent and each Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default (or alleged default) under any
Contractual Obligation of any Group Member or (ii) litigation, investigation or
proceeding which may exist at any time between any Group Member and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;
          (c) any litigation or proceeding affecting any Group Member in which
the amount involved is $5,000,000 or more and not covered by insurance or in
which injunctive or similar relief is sought;
          (d) the following events if, individually or in the aggregate, they
could reasonably be expected to result in a Material Adverse Effect, as soon as
possible and in any event within 30 days after either Borrower knows or has
reason to know thereof: (i) the occurrence of any Reportable Event with respect
to any Single Employer Plan, a failure to make any required contribution to a
Single Employer Plan, the creation of any Lien in favor of a Single Employer
Plan or in favor of the PBGC with respect to a Single Employer Plan or any
withdrawal from, or

82



--------------------------------------------------------------------------------



 



the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or either Borrower or any Commonly Controlled Entity with respect to the
withdrawal from, or the termination of, any Single Employer Plan; and
          (e) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Borrower or the relevant Subsidiary
proposes to take with respect thereto.
          6.8 Environmental Laws. (a)  Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws and Environmental Permits, and
obtain, maintain and comply in all material respects with, and ensure that all
tenants and subtenants obtain, maintain and comply in all material respects with
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws.
          (b) Comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws,
including, without limitation, such orders and directives to conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws.
          (c) Conduct and complete, or cause to be conducted and completed, any
investigation and undertake any corrective, cleanup, removal, response, remedial
or other action necessary to identify, report, remove and remediate all
Materials of Environmental Concern Released at, on, in, under or from any real
property owned, leased or operated by any Group Member to the extent required by
and in accordance with Environmental Laws.
          6.9 Interest Rate Protection. Within 90 days after the Closing Date,
enter into Hedge Agreements to the extent necessary to provide that at least 35%
of the aggregate principal amount of the Senior Subordinated Notes and the Term
Loans is subject to either a fixed interest rate or interest rate protection for
a period of not less than three years, which Hedge Agreements shall have terms
and conditions reasonably satisfactory to the Administrative Agent.
          6.10 Additional Collateral, etc. (a) With respect to any Property
acquired after the Closing Date by any Group Member (other than (w) any Property
acquired by any Canadian Subsidiary (including the Canadian Borrower) (x) any
Property described in paragraph (c), paragraph (d) or paragraph (e) of this
Section, (y) any Property subject to a Lien expressly permitted by
Section 7.3(g) and (z) any Property acquired by an Excluded Foreign Subsidiary)
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and US Collateral
Agreement, the Canadian Collateral Agreement or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the

83



--------------------------------------------------------------------------------



 



benefit of the Secured Parties, a perfected first priority security interest in
such Property (other than Vehicles located in the United States and insurance
located in Canada), including without limitation, the filing of financing
statements under the UCC and other applicable Personal Property Security
Legislation in such jurisdictions as may be required by the Guarantee and US
Collateral Agreement, the Canadian Collateral Agreement or by law or as may be
requested by the Administrative Agent.
          (b) With respect to any Property acquired by any Canadian Subsidiary
(including the Canadian Borrower) (other than (x) any Property described in
paragraph (c), paragraph (d) or paragraph (e) of this Section and (y) any
Property subject to a Lien expressly permitted by Section 7.3(g)) as to which
the Administrative Agent for the benefit of the Canadian Secured Parties does
not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Canadian Collateral Agreement or
such other documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent for the benefit of the Secured Parties, a
security interest in such Property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent or the Secured Parties, as
applicable, a perfected first priority security interest in such Property (other
than insurance located in Canada), including without limitation, the filing of
financing statements applicable Personal Property Security Legislation in such
jurisdictions as may be required by the Canadian Collateral Agreement or by law
or as may be requested by the Administrative Agent.
          (c) With respect to any fee interest (or leasehold interest, to the
extent such leasehold is created under a triple net ground lease or similar
transaction) in any real property having a value (together with improvements
thereof) of at least $250,000 acquired after the Closing Date by any Group
Member (other than any such real property owned by an Excluded Foreign
Subsidiary or a Canadian Subsidiary or subject to a Lien expressly permitted by
Section 7.3(g)), at least five Business Days prior to acquisition, deliver to
the Administrative Agent a Phase I Environmental Site Assessment, in form and
substance reasonably satisfactory to the Administrative Agent, and such other
documentation relating to the environmental condition of the Property as
reasonably requested by the Administrative Agent, and, upon acquisition,
promptly (i) execute and deliver a first priority Mortgage (except for Permitted
Liens and Liens otherwise allowed under the Mortgages) in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance, complying with the provisions of
Section 5.1(n), covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof complying with the provisions of Section 5.1(m), together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage to the extent that such consents or estoppels may be obtained using
reasonable efforts without payment of money and without obligation to commence
litigation, each of the foregoing in form and substance reasonably satisfactory
to the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

84



--------------------------------------------------------------------------------



 



          (d) With respect to any fee interest (or leasehold interest, to the
extent such leasehold is created under a triple net ground lease or similar
transaction) in any real property having a value (together with improvements
thereof) of at least $250,000 acquired by any Canadian Subsidiary (including the
Canadian Borrower) (other than any such real property subject to a Lien
expressly permitted by Section 7.3(g)), at least five Business Days prior to
acquisition, deliver to the Administrative Agent a Phase I Environmental Site
Assessment, in form and substance reasonably satisfactory to the Administrative
Agent, and such other documentation relating to the environmental condition of
the Property as reasonably requested by the Administrative Agent, and, upon
acquisition, promptly (i) execute and deliver a first priority Mortgage (except
for Permitted Liens and Liens otherwise allowed under the Mortgages) in favor of
the Administrative Agent or the Canadian Collateral Agent, as applicable,, for
the benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, provide the Secured Parties with a
satisfactory title opinion covering such real property and any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage to the extent that such consents or estoppels
may be obtained using reasonable efforts without payment of money and without
obligation to commence litigation, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (e) With respect to any new Subsidiary of the US Borrower (other than
an Excluded Foreign Subsidiary) created or acquired after the Closing Date
(which, for the purposes of this paragraph, shall include any existing
Subsidiary of the US Borrower that ceases to be an Excluded Foreign Subsidiary),
by any Group Member, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Security Documents as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any Group Member,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the applicable Group Member,
(iii) cause such new Subsidiary (A) to become a party to the applicable Security
Documents and (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Security Documents
with respect to such new Subsidiary, including, without limitation, the
recording of instruments in the United States Patent and Trademark Office, the
United States Copyright Offices and the Canadian Intellectual Property Office,
the execution and delivery by all necessary persons of control agreements, and
the filing of financing statements under applicable Personal Property Security
Legislation in such jurisdictions as may be required by the Security Documents
or by law or as may be requested by the Administrative Agent, (iv) if requested
by the Administrative Agent, a report in scope and substance comparable to a
Phase I Environmental Site Assessment on the environmental condition of the
Property owned, leased or operated by such new Subsidiary and (v) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

85



--------------------------------------------------------------------------------



 



          (f) With respect to any Excluded Foreign Subsidiary created or
acquired after the Closing Date by the US Borrower or any of its Subsidiaries
(other than by any Excluded Foreign Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Security Documents or
such other documents as the Administrative Agent deems necessary or advisable in
order to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in all of the Capital
Stock of such new Subsidiary that is owned by any Loan Party, (provided that in
no event shall more than 65% of the total voting outstanding Capital Stock of
any such Excluded Foreign Subsidiary be required to be so pledged), (ii) deliver
to the Administrative Agent the certificates representing such Capital Stock,
together with irrevocable proxies, undated stock powers, in blank, executed and
delivered by a duly authorized officer of the applicable Group Member, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Lien of the Administrative Agent thereon, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          (g) Notwithstanding anything to the contrary in this Section 6.10,
with respect to any leasehold interest required to be encumbered with a first
priority Mortgage pursuant to paragraphs (c) or (d) of this Section 6.10,
(i) the Borrowers shall use commercially reasonable efforts (excluding
commencing litigation) to obtain (y) (1) a memorandum or notice of lease in
recordable (or registrable) form with respect to such leasehold interest,
executed and acknowledged by the lessor of such leasehold interest, or
(2) evidence that the applicable lease with respect to such leasehold interest
or a memorandum or notice thereof has been recorded (or registered) in all
places necessary, in the Administrative Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest, and
(z) any lessor consent or approval of such Mortgage as may be required pursuant
to the terms of the applicable lease with respect to such leasehold interest,
and (ii) if the Borrowers shall fail to obtain the documents referred to in
clauses (y) or (z) above with respect to any such leasehold interest, after
using commercially reasonable efforts to do so, the Borrowers shall have no
further obligation to comply with paragraphs (c) or (d) of this Section 6.10
with respect to the applicable leasehold interest. The Borrowers shall promptly,
upon request, provide the Administrative Agent with a report in reasonable
detail summarizing the commercially reasonable efforts undertaken to obtain the
items referenced in this Section 6.10(g).
          (h) Notwithstanding anything to the contrary in this Section 6.10,
paragraphs (a), (b), (c), (d), (e) and (f) of this Section 6.10 shall not apply
to any Property, new Subsidiary of the US Borrower or new Excluded Foreign
Subsidiary created or acquired after the Closing Date, as applicable, as to
which the Administrative Agent has determined in its sole discretion that the
collateral value thereof is insufficient to justify the difficulty, time and/or
expense of obtaining a perfected security interest therein.
          6.11 Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in Section 4.16.
          6.12 Pension and Benefits Plans.

86



--------------------------------------------------------------------------------



 



          (a) ERISA Documents. The US Borrower will cause to be delivered to the
Administrative Agent, promptly upon the Administrative Agent’s request, any or
all of the following: (i) a copy of each Single Employer Plan; (ii) the most
recent determination letter issued by the Internal Revenue Service with respect
to each Plan (other than any Plan of a Commonly Controlled Entity); (iii) for
the most recent plan year preceding the Administrative Agent’s request, Annual
Reports on Form 5500 Series required to be filed with any governmental agency
for each Single Employer Plan; (iv) a listing of all Multiemployer Plans, with
the aggregate amount of the most recent annual contributions required to be made
by the US Borrower or any Commonly Controlled Entity to each such Plan and
copies of the collective bargaining agreements requiring such contributions;
(v) any information that has been provided to the US Borrower or any Commonly
Controlled Entity regarding withdrawal liability under any Multiemployer Plan;
(vi) the aggregate amount of payments made under any employee welfare benefit
plan (as defined in Section 3(1) of ERISA) to any retired employees of the US
Borrower or any of its Subsidiaries (or any dependents thereof) during the most
recently completed fiscal year; and (vii) documents reflecting any agreements
between the PBGC and the US Borrower or any Commonly Controlled Entity with
respect to any Plan.
          (b) Canadian Pension Plans and Canadian Benefit Plans.
          (i) Each Group Member shall use its commercially reasonable efforts to
obtain and to provide the Administrative Agent with written confirmation from
the applicable Governmental Authorities that each Canadian Pension Plan adopted
by any Group Member which is required to be registered under the Income Tax Act
(Canada) or any other Requirement of Law has been registered. From and after the
adoption and registration of any Canadian Pension Plan and subject to any power
or right to terminate a Canadian Pension Plan in whole or in part, each Group
Member shall use commercially reasonable efforts to ensure that the plan retains
its registered status under and is administered in all material respects in
accordance with the applicable pension plan text, funding agreement, the Income
Tax Act (Canada) and all other Requirements of Law.
          (ii) Each Group Member shall cause all reports and disclosures
relating to any Canadian Pension Plan that are required by the plan or any
Requirement of Law to be filed or distributed in a timely manner.
          (iii) Each Group Member shall perform in all material respects all
obligations (including (if applicable), funding, investment and administration
obligations) required to be performed by it in connection with each Canadian
Pension Plan and Canadian Benefit Plan and the funding media therefor; make all
contributions and pay all premiums required to be made or paid by it in
accordance with the terms of the plan and all Requirements of Law and withhold
by way of authorized payroll deductions or otherwise collect and pay into the
plan all employee contributions required to be withheld or collected by it in
accordance with the terms of the plan and all Requirements of Law; and ensure
that, except as could not reasonably be expected to result in a Material Adverse
Effect, to the extent that the Group Member has a Canadian Pension Plan which is
a defined benefit pension plan, that such plan is fully funded, both on an
ongoing basis and on a solvency basis (using actuarial methods and assumptions
which are consistent

87



--------------------------------------------------------------------------------



 



with the valuations last filed with the applicable Governmental Authorities and
which are consistent with generally accepted actuarial principles).
          (iv) The Canadian Borrower shall deliver to the Administrative Agent,
(A) promptly on request, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan filed by any Group Member
with any applicable Governmental Authority; (B) promptly on request, a copy of
any material direction, order or notice that any Group Member may receive from
any applicable Governmental Authority with respect to any Canadian Pension Plan;
and (C) notification within 30 days of any material increases in the benefits of
any existing Canadian Pension Plan or Canadian Benefit Plan, or the
establishment of any new Canadian Pension Plan or Canadian Benefit Plan, or the
commencement of contributions to any Canadian Pension Plan or Canadian Benefit
Plan to which it was not previously contributing.
          6.13 Further Assurances. (a) From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by any Group Member which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the US Borrower
will execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the US
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
          (b) Preserve and protect the Lien status of each respective Mortgage
and, if any Lien (other than unrecorded Liens permitted under Section 7.3 that
arise by operation of law and other Liens permitted under Section 7.3(f)) is
asserted against a Mortgaged Property, promptly and at its expense, give the
Administrative Agent a detailed written notice of such Lien and pay the
underlying claim in full or take such other action so as to cause it to be
released or bonded over in a manner satisfactory to the Administrative Agent.
          6.14 Maintenance of Ratings. At all times, use commercially reasonable
efforts to maintain a corporate family rating and a rating with respect to its
senior secured debt issued by Moody’s and a corporate rating and a rating with
respect to its senior secured debt issued by S&P.
          6.15 Quebec Subsidiary. At all times, cause the Quebec Subsidiary to
(a) be maintained as an inactive Subsidiary, (b) have no material assets and
(c) generate no material portion of Consolidated EBITDA, in each case, until the
dissolution of the Quebec Subsidiary.
          6.16 Post Closing Obligations.

88



--------------------------------------------------------------------------------



 



          (a) Within 30 days from the acquisition of any ongoing business
permitted by Section 7.8 (g) or (i), or such later date as may reasonably be
agreed to by the Administrative Agent, file all notices required in connection
with the transfer of Permits related to such acquisition with the applicable
Governmental Authority and send the Administrative Agent copies thereof.
          (b) Within 30 days of the Closing Date, or such later date as may
reasonably be agreed to by the Administrative Agent, the Borrowers agree to
provide all such documents referenced in Schedule 6.15.
SECTION 7. NEGATIVE COVENANTS
          Each Borrower hereby jointly and severally agrees that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender, any Agent or any Arranger
hereunder, each Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:
          7.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the US Borrower ending with the last day of any fiscal quarter set forth below
to exceed the ratio set forth below opposite such fiscal quarter.

          Fiscal Quarter   Consolidated Leverage Ratio
FQ3 2008
    4.50 : 1.00  
FQ4 2008
    4.50 : 1.00  
FQ1 2009
    4.50 : 1.00  
FQ2 2009
    4.50 : 1.00  
FQ3 2009
    4.25 : 1.00  
FQ4 2009
    4.25 : 1.00  
FQ1 2010
    4.25 : 1.00  
FQ2 2010
    4.25 : 1.00  
FQ3 2010
    4.00 : 1.00  
FQ4 2010
    4.00 : 1.00  
FQ1 2011
    4.00 : 1.00  
FQ2 2011
    4.00 : 1.00  
FQ3 2011 and thereafter
    3.75 : 1.00  

          (b) Consolidated Senior Secured Leverage Ratio. Permit the
Consolidated Senior Secured Leverage Ratio as at the last day of any period of
four consecutive fiscal quarters of the US Borrower ending with the last day of
any fiscal quarter to exceed 2.75: 1.00; provided that, if at any time the
Senior Subordinated Notes are refinanced with senior Indebtedness, the maximum
Consolidated Senior Secured Leverage Ratio with respect to each fiscal quarter
for which compliance with this Section 7.1(a) is tested after the date of such
refinancing shall be 2.50 : 1.00.

89



--------------------------------------------------------------------------------



 



          (c) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the US Borrower ending with the last day of any fiscal quarter set forth below
to be less than (i) 2.50 : 1.00 as at the last day of each fiscal quarter ending
prior to FQ3 2009 and (ii) 2.75 : 1.00 as at the last day of FQ3 2009 and each
fiscal quarter thereafter.
          7.2 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document;
          (b) Indebtedness of (i) any Borrower or any Subsidiary Guarantor to
any Group Member, (ii) to the extent constituting an Investment permitted under
Section 7.8, any Subsidiary that is not a Subsidiary Guarantor to any Borrower
or any Subsidiary Guarantor, provided that all such Indebtedness shall be
subject to Section 10.19, and (iii) any Subsidiary that is not a Subsidiary
Guarantor to any other Subsidiary that is not a Subsidiary Guarantor;
          (c) Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $25,000,000 at any one time outstanding;
          (d) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof (other than by fees and expenses
incurred in connection with such refinancing and interest with respect thereto
being capitalized));
          (e) Guarantee Obligations made in the ordinary course of business by
any Group Member of Indebtedness of any Loan Party;
          (f) Indebtedness of any Group Member acquired pursuant to, or assumed
in connection with, any Permitted Acquisition under Section 7.8(g); provided
that such Indebtedness was not incurred (x) to provide all or a portion of the
funds utilized to consummate the transaction or series of related transactions
constituting such Permitted Acquisition or (y) otherwise in connection with, or
in contemplation of, such Permitted Acquisition; and provided, further, that
after giving effect to the incurrence of any such Indebtedness (and any
substantially concurrent repayment of Obligations or consummation of a Permitted
Acquisition) on a pro forma basis, as if such Indebtedness (and any
substantially concurrent repayment of Obligations or consummation of a Permitted
Acquisition) had been incurred on the first day of the twelve-month period
ending on the last day of the US Borrower’s then most recently completed fiscal
quarter for which financial statements are available, the US Borrower and its
Subsidiaries would have been in compliance with all the financial covenants set
forth in Section 7.1 and the US Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the US Borrower
to such effect setting forth in reasonable detail the computations necessary to
determine such compliance, and (ii) any refinancings, refundings, renewals or
extensions thereof (without any increase in the principal amount thereof or
shortening of the maturity of any principal amount thereof (other than by fees
and expenses

90



--------------------------------------------------------------------------------



 



incurred and interest to be capitalized in connection with such refinancing) and
on other material terms no less favorable to the applicable Group Member);
          (g) (i)  unsecured subordinated Indebtedness of either Borrower, the
proceeds of which are used either (x) to repay the Obligations hereunder or
(y) to consummate Permitted Acquisitions and (ii) unsecured subordinated
Indebtedness of either Borrower in an aggregate principal amount not to exceed
$5,000,000, the proceeds of which may be used for general corporate purposes,
provided that such amount may be increased to $100,000,000 if (x) prior to and
after giving effect to the incurrence of such Indebtedness the Consolidated
Leverage Ratio is less than 4.25 to 1.00 or, if less, the then applicable
maximum Consolidated Leverage Ratio under Section 7.1(a) and (y) the proceeds
thereof are used to consummate Permitted Acquisitions or for Capital
Expenditures in respect of new landfills; provided, further, that, in the case
of clauses (i) and (ii), (x) such Indebtedness is issued on customary market
terms and conditions (including subordination terms) reasonably satisfactory to
the Administrative Agent, (y) no Default or Event of Default exists and is
continuing at the time of issuance thereof and (z) no part of the principal part
of such Indebtedness shall have a maturity date earlier than the 91st day after
the final maturity of the Term Loans hereunder;
          (h) (i) Indebtedness of the US Borrower in respect of the Senior
Subordinated Notes in an aggregate principal amount not to exceed $160,000,000
and any subordinated Indebtedness of the US Borrower that refinances the Senior
Subordinated Notes (including pursuant to a defeasance, discharge or redemption
mechanism); provided that (w) such Indebtedness does not increase the principal
amount thereof (other than by the amount of call premiums or accrued and unpaid
interest payable on the Senior Subordinated Notes in connection with such
refinancing and fees in connection therewith), (x) such Indebtedness is issued
on customary market terms and conditions (including subordination terms)
reasonably satisfactory to the Administrative Agent, (y) no Default or Event of
Default exists and is continuing at the time of issuance thereof and (z) no part
of the principal part of such Indebtedness shall have a maturity date earlier
than the 91st day after the final maturity of the Term Loans hereunder; and
(ii) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness, provided that such Guarantee Obligations are subordinated to the
obligations of such Subsidiary Guarantor under the Guarantee and US Collateral
Agreement to the same extent as the obligations of the US Borrower in respect of
the Senior Subordinated Notes are subordinated to the Obligations;
          (i) Indebtedness of any Group Member consisting of unsecured
guarantees or other unsecured credit support obligations on customary market
terms, including terms reasonably acceptable to the Administrative Agent, in
respect of IRB Transactions in an aggregate amount not to exceed $20,000,000 at
any one time outstanding;
          (j) Indebtedness of any Group Member consisting of guarantees or other
credit support obligations on customary market terms in respect of IRB
Transactions; provided that such guarantees or other credit obligations are
supported by one or more Letters of Credit;
          (k) Indebtedness issued to insurance companies to finance insurance
premiums payable to such insurance companies in connection with insurance
policies purchased by a Loan

91



--------------------------------------------------------------------------------



 



Party in the ordinary course of business in an aggregate amount not to exceed
$15,000,000 at any time outstanding; and
          (l) additional Indebtedness of any Group Member in an aggregate
principal amount not to exceed $7,500,000 at any one time outstanding.
          7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:
          (a) Liens for taxes, assessments and governmental charges not yet due
or which are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
applicable Group Member in conformity with GAAP;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained in the books of the applicable Group Member, in
conformity with GAAP;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
          (d) deposits by or on behalf of any Group Member and subordinated
security interests on assets related to a particular performance bond granted to
the surety providing such performance bond, in each case, to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business, so
long as the aggregate amount of deposits at any one time outstanding securing
appeal bonds does not exceed $5,000,000;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and any Liens permitted
or excepted in the Mortgages that, in the aggregate, do not in any case
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Group Members;
          (f) Liens in existence on the Closing Date listed on Schedule 7.3(f);
provided that no such Lien is spread to cover any additional Property after the
Closing Date and that the amount secured thereby is not increased;
          (g) Liens securing Indebtedness of any Group Member incurred pursuant
to Section 7.2(c) to finance the acquisition of fixed or capital assets,
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any Property other than the Property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the amount of Indebtedness initially secured thereby is not more than
100% of the purchase price of such fixed or capital asset;

92



--------------------------------------------------------------------------------



 



          (h) Liens created pursuant to the Security Documents;
          (i) any interest or title of a lessor under any lease entered into by
any Group Member in the ordinary course of its business and covering only the
assets so leased;
          (j) advance deposits (including extension payments) arising after the
Closing Date in connection with any Investment permitted by Section 7.8(g);
          (k) Liens on the property or assets of a Person which becomes a
Subsidiary of a Borrower after the Closing Date, or is acquired by a Borrower or
any of its Subsidiaries after the Closing Date, securing Indebtedness permitted
by Section 7.2(f); provided that (i) such Liens existed at the time such Person
became a Subsidiary of a Borrower, (ii) such Liens were not granted in
connection with or in contemplation of the applicable Permitted Acquisition and
(iii) the amount of Indebtedness secured thereby is not increased (except as
expressly provided in Section 7.2(f)) and such Liens are not expanded to cover
additional Property (other than proceeds thereof);
          (l) Liens on unearned premiums in respect of insurance policies
securing insurance premium financing permitted under Section 7.2(k); and
          (m) Liens not otherwise permitted by this Section 7.3 so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined, in the
case of each such Lien, as of the date such Lien is incurred) of the assets
subject thereto exceeds $5,000,000 at any one time.
          7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
          (a) any Solvent Subsidiary of a Borrower may be merged or consolidated
with or into such Borrower (provided that such Borrower shall be the continuing
or surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that (i) such Subsidiary Guarantor shall be the continuing or
surviving corporation or (ii) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrowers shall comply with Section 6.10 in connection therewith);
          (b) any Subsidiary of the Borrowers may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to any Loan Party;
          (c) any Borrower or any Subsidiary of any Borrower may merge with any
Person in connection with an acquisition permitted by Section 7.8(g), so long as
(i) if such transaction involves a Borrower, such Borrower is the continuing or
surviving corporation and (ii) if such transaction involves any Subsidiary of a
Borrower, the surviving corporation must be or become a Subsidiary Guarantor;
and
          (d) any Subsidiary may Dispose of its assets (by merger,
consolidation, dissolution or otherwise) in a transaction permitted, in its
entirety, by Section 7.5.

93



--------------------------------------------------------------------------------



 



          7.5 Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary of
the US Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to
any Person, except:
          (a) the Disposition of obsolete or worn out property in the ordinary
course of business;
          (b) Dispositions permitted by Section 7.4(b);
          (c) the sale or issuance of any Subsidiary’s Capital Stock to any Loan
Party;
          (d) the Disposition of assets not otherwise permitted to be Disposed
of pursuant to this Section 7.5 having a fair market value of $40,000,000, in
the aggregate for any fiscal year of the US Borrower;
          (e) the Dispositions listed on Schedule 7.5(e);
          (f) the issuance and exchange of shares of the Capital Stock of the
Canadian Borrower and the US Borrower as part of the Migration (including,
without limitation, issuances of Capital Stock of the US Borrower from time to
time in exchange for the Exchangeable Shares);
          (g) an exchange or “swap” of fixed, tangible assets of any Group
Member for the assets of a Person other than another Group Member in the
ordinary course of business; provided that (i) the assets received by such Group
Member will be used or useful in such Group Member’s business and (ii) such
Group Member received reasonable equivalent value for such assets, such
equivalent value to be demonstrated to the reasonable satisfaction of the
Administrative Agent; provided further that the fair market value of all such
assets of the Group Members exchanged or “swapped” in any fiscal year of the US
Borrower does not exceed $50,000,000; and
          (h) as a result of any Recovery Event.
          7.6 Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group
Member, or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating any Group Member to make payments to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, “Restricted Payments”), except that:
          (a) any Subsidiary of a Borrower (including the Canadian Borrower) may
make Restricted Payments to such Borrower or any Subsidiary Guarantor;

94



--------------------------------------------------------------------------------



 



          (b) so long as no Default or Event of Default shall have occurred and
be continuing, the US Borrower may purchase its common stock or common stock
options from present or former officers or employees of any Group Member upon
the death, disability or termination of employment of such officer or employee,
provided, that the aggregate amount of payments under this clause (d) subsequent
to the Closing Date (net of any proceeds received by the US Borrower subsequent
to the Closing Date in connection with resales of any common stock or common
stock options so purchased) shall not exceed $100,000;
          (c) [reserved];
          (d) the shares of Capital Holdings Company held by the US Borrower may
be converted into interest bearing intercompany Indebtedness;
          (e) a Borrower may make Restricted Payments to repurchase or redeem
its common stock if no Default or Event of Default has occurred and is
continuing and the US Borrower’s Consolidated Leverage Ratio pro forma for any
repurchase or redemption pursuant to this clause 7.6(e) and any related
transactions is less than 3.50:1.00, and the aggregate amount of such Restricted
Payments (i) from the period beginning on the Closing Date until the first
anniversary of the Closing Date does not exceed $5,000,000 and (ii) does not
exceed $25,000,000 at any time; and
          (f) a Borrower may pay to holders of its common shares and warrants
issued in connection with any Permitted Acquisition up to $150,000 per month for
up to four months as a penalty for the failure to register such common shares
and warrants within the time frame agreed upon with such holders.
          7.7 Limitation on Capital Expenditures. Make or commit to make any
Capital Expenditure, except (a) Capital Expenditures of the Group Members in the
ordinary course of business not exceeding (i) $68,000,000 during fiscal year
2008 and (ii) $60,000,000 during fiscal year 2009 and each fiscal year
thereafter plus, in each fiscal year, 10.0% of revenues for the immediately
preceding fiscal year from any Permitted Acquisitions or any exchange or “swap”
as permitted by Section 7.5(g), (b) Capital Expenditures made with the proceeds
of any Reinvestment Deferred Amount and (c) the acquisition of capital assets
pursuant to any Acquisition Documentation.
          7.8 Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
          (a) extensions of trade credit in the ordinary course of business;
          (b) investments in Cash Equivalents;
          (c) Investments arising in connection with the incurrence of
Indebtedness permitted by Section 7.2(b)(i) and (iii) and 7.2(e);

95



--------------------------------------------------------------------------------



 



          (d) loans and advances to employees of any Group Member in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) in an aggregate amount for all Group
Members not to exceed $100,000 at any one time outstanding;
          (e) Investments in assets useful in a Group Member’s business made by
such Group Member with the proceeds of any Reinvestment Deferred Amount;
          (f) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by any Group Member in a Borrower or
any Person that, prior to such Investment, is a Subsidiary Guarantor;
          (g) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Canadian Borrower, the US Borrower or any Guarantor
constituting acquisitions of other Persons in the same or similar line of
business as the Group Members (a “Permitted Acquisition”); provided that
          (i) immediately prior to and after giving effect to any such Permitted
Acquisition, (x) no Default or Event of Default has occurred and is continuing
and (y) the US Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 7.1, and, with respect to the Consolidated
Leverage Ratio and Consolidated Senior Secured Leverage Ratio, such pro forma
Consolidated Leverage Ratio and Consolidated Senior Secured Leverage Ratio will
be at least 0.25 to 1.00 less than the Consolidated Leverage Ratio and the
Consolidated Senior Secured Leverage Ratio, respectively, otherwise required at
the time, and the US Borrower shall have certified each of the same to the
Administrative Agent in writing;
          (ii) if such Permitted Acquisition is structured as a stock
acquisition, or a merger or consolidation, then either (A) the Person so
acquired becomes a Wholly Owned Subsidiary of the US Borrower or (B) such Person
is merged with and into either the US Borrower or a Wholly Owned Subsidiary of
the US Borrower (with the US Borrower or such Subsidiary of the US Borrower
being the surviving corporation in such merger);
          (iii) all of the provisions of Section 6.10 have been or will be
complied with in respect of such Permitted Acquisition and, if the purchase
price for such Permitted Acquisition exceeds $5,000,000, the Acquisition
Documentation with respect to any such Permitted Acquisition shall have been
delivered to the Administrative Agent;
          (iv) the aggregate purchase price for all such Permitted Acquisitions
shall not exceed (x) $60,000,000 per fiscal year or (y) $30,000,000 for any
single Permitted Acquisition;
          (v) immediately after consummation of such Permitted Acquisition, the
aggregate amount of Available Revolving Credit Commitments shall be equal to or
greater than $10,000,000.
          (h) Investments in Specified Hedge Agreements permitted by
Section 7.16;

96



--------------------------------------------------------------------------------



 



          (i) in addition to Investments otherwise expressly permitted by this
Section, Investments by any Group Member in an aggregate amount (valued at cost)
not to exceed $3,500,000 in the aggregate, after taking into account recoveries,
returns, repayments, interest and other payments and distributions received in
cash thereon by any Loan Party, at any time outstanding during the term of this
Agreement;
          (j) Investments consisting of asset swaps or exchanges permitted by
Section 7.5(g);
          (k) Investments consisting of promissory notes and deferred payment
obligations received in connection with a Disposition permitted by
Section 7.5(d) in an aggregate principal amount not to exceed $5,000,000 in the
aggregate, after taking into account recoveries, returns, repayments, interest
and other payments and distributions received in cash thereon by any Loan Party,
at any time outstanding during the term of this Agreement; and
          (l) Investments consisting of deferred payment obligations in
connection with the acquisition of the Freedom Recycling landfill and transfer
station development projects.
          7.9 Limitation on Optional Payments and Modifications of Debt
Instruments and Other Agreements. (a) Make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of, or otherwise
voluntarily or optionally defease the Senior Subordinated Notes or any
refinancing thereof pursuant to Section 7.2(h), or segregate funds for any such
payment, prepayment, repurchase, redemption or defeasance, or enter into any
derivative or other transaction with any Derivatives Counterparty obligating any
Group Member to make payments to such Derivatives Counterparty as a result of
any change in market value of the Senior Subordinated Notes other than
refinancings permitted by Section 7.2(h).
          (b) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease any Indebtedness incurred pursuant to Sections 7.2(f) (except as
expressly permitted thereby or except in connection with a sale of the
underlying asset which repays such Indebtedness in full) or (g) or segregate
funds for any such payment, prepayment, repurchase, redemption or
defeasance (any such payment, prepayment, repurchase, redemption or defeasance,
collectively, a “Restricted Debt Repayment”) unless (x) no Default or Event of
Default has occurred and is continuing and (y) the US Borrower’s Consolidated
Leverage Ratio pro forma for any Restricted Debt Repayment pursuant to this
clause 7.9(b) and any related transaction is less than 4.00:1.00.
          (c) Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or any refinancing thereof pursuant to Section 7.2(h),
or any Indebtedness incurred pursuant to Sections 7.2(f) or (g) (other than any
such amendment, modification, waiver or other change which (i) would extend the
maturity or reduce the amount of any payment of principal thereof, reduce the
rate or extend the date for payment of interest thereon or relax any covenant or
other restriction applicable to the Group Members and (ii) does not involve the
payment of a consent fee).
          (d) Designate any Indebtedness (other than the Obligations) as
“Designated

97



--------------------------------------------------------------------------------



 



Senior Indebtedness” for purposes of the Senior Subordinated Note Indenture.
          (e) Amend its certificate of incorporation, by-laws or other governing
documents in any manner determined by the Administrative Agent to be adverse to
the Lenders.
          7.10 Limitation on Transactions with Affiliates. Except as set forth
on Schedule 7.10, enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than a Loan Party) unless such transaction is (a) (i) otherwise not
prohibited by this Agreement, (ii) in the ordinary course of business of such
Group Member and (iii) upon fair and reasonable terms no less favorable to such
Group Member than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate, or (c) expressly permitted by Section 7.6.
          7.11 Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by any Group Member of real or
personal property which has been or is to be sold or transferred by such Group
Member to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of such Group Member, except for any arrangement with respect to
which the sale of such real or personal property was permitted by Section 7.5
and the capitalized lease created in connection therewith was permitted by
Section 7.2.
          7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the US Borrower to end on a day other than December 31 or change the US
Borrower’s method of determining fiscal quarters.
          7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its Property or revenues, whether now owned or hereafter acquired, to secure
the Obligations or, in the case of any other Loan Party, its obligations under
the Guarantee and US Collateral Agreement or the Canadian Collateral Agreement,
other than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreements governing
Indebtedness permitted by Sections 7.2 (c), (d) or (f) (in which case any such
prohibition shall only be effective against the assets permitted to be subject
to Liens permitted by Sections 7.3(f), (g) or (k), as applicable), (d) the
Senior Subordinated Note Indenture and (e) provisions in leases that restrict
the transfer of such lease by the lessee.
          7.14 Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay or subordinate
any Indebtedness owed to any other Group Member, (b) make Investments in any
other Group Member or (c) transfer any of its assets to any other Group Member,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a

98



--------------------------------------------------------------------------------



 



Subsidiary of the US Borrower (other than the Canadian Borrower) imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) customary net worth provisions contained in real property
leases entered into by any Loan Party so long as such net worth provisions could
not reasonably be expected to impair materially the ability of the Loan Parties
to meet their ongoing obligations under this Agreement or any of the other Loan
Documents, (iv) any restrictions existing under (A) the Senior Subordinated
Notes Indenture or (B) any agreement to be entered into in connection with the
incurrence of Indebtedness permitted by Sections 7.2(f) or (g) solely to the
extent such agreement is no more restrictive than this Agreement, and (v) with
respect to clause (c) only, (A) agreements described in clauses (b)-(d) of
Section 7.13, to the extent set forth in such clauses and (B) restrictions with
respect to the transfer of any asset contained in an agreement that has been
entered into in connection with a disposition of such asset permitted hereunder.
          7.15 Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Group Members are engaged on the Closing Date or that are reasonably related
thereto.
          7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes.
          7.17 Limitation on Performance Bonds. Create, incur, assume or suffer
to exist any secured obligations in respect of performance and surety bonds and
other obligations of a like nature other than performance and surety bonds
incurred in connection with credit support obligations related to the waste
collection and disposal business in the ordinary course of business, including,
without limitation, bonds for closure and post closure obligations relating to
any landfill and bonds relating to municipal collection contracts.
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
          (a) Any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any Loan Party shall fail to pay any other amount payable by it hereunder or
under any other Loan Document, within five days after any such interest or other
amount becomes due in accordance with the terms hereof or thereof; or
          (b) Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or
          (c) (i)  Any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect
to the Canadian Borrower and the US Borrower only), Section 6.7(a) or Section 7
of this Agreement, or in Sections

99



--------------------------------------------------------------------------------



 



5.2(a) and (d), 5.3(b)(iii) and (v), 5.5(a) and (c), 5.6(b)(i) and (ii), 5.7 and
5.8(b) of the Guarantee and US Collateral Agreement, or (ii) Sections 5.2(a),
5.3(b)(iii) and (v), 5.5(a) and (c), 5.6(b)(i), 5.7 and 5.8(b) of the Canadian
Collateral Agreement; or
          (d) Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days; or
          (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including, without limitation, any Guarantee
Obligation, but excluding the Obligations) on the scheduled or original due date
with respect thereto beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000; or
          (f) (i)  any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, interim receiver, receiver-manager, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint, possession, foreclosure or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or

100



--------------------------------------------------------------------------------



 



(v) any Group Member shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or
          (g) (i)  Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Single Employer Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan, or any Lien in favor of a Single Employer Plan or in favor
of the PBGC with respect to a Single Employer Plan shall arise on the assets of
the US Borrower or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, or (v) the US Borrower or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or
          (h) One or more judgments or decrees shall be entered against any
Group Member involving for all Group Members taken as a whole a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $5,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or
          (i) Any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof pursuant to Section 10.15), to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
          (j) The guarantee contained in Section 2 of the Guarantee and US
Collateral Agreement shall cease, for any reason (other than by reason of the
express release thereof pursuant to Section 10.15), to be in full force and
effect or any Loan Party or any Affiliate of any Loan Party shall so assert; or
          (k) Any Change of Control shall occur; or
          (l) The Senior Subordinated Notes or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and US Collateral
Agreement, as the case may be, as provided in the Senior Subordinated Note
Indenture, or any Loan Party, any Affiliate of any Loan Party, the trustee in
respect of the Senior Subordinated Notes or the holders of at least 25% in
aggregate principal amount of the Senior Subordinated Notes shall so assert;

101



--------------------------------------------------------------------------------



 



then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of Bankers’ Acceptances and L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder and whether or not the Bankers’ Acceptances have
matured) shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the US
Borrower and the Canadian Borrower declare the Revolving Credit Commitments to
be terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the US Borrower and the Canadian Borrower, declare the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts of Bankers’
Acceptances and L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) and whether or not the Bankers’ Acceptances have matured to be due
and payable forthwith, whereupon the same shall immediately become due and
payable. In the case of all Letters of Credit with respect to which presentment
for honor shall not have occurred, or Bankers’ Acceptances which have not
matured, at the time of an acceleration pursuant to this paragraph at the time
of an acceleration pursuant to this paragraph, the applicable Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent or the Canadian Agent, as applicable, an amount in immediately available
funds equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit and the aggregate face amount of unmatured Bankers’ Acceptances (and
each Borrower hereby grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a continuing security interest in all amounts at any
time on deposit in such cash collateral account to secure the undrawn and
unexpired amount of such Letters of Credit, the unmatured Bankers’ Acceptances
and all other Obligations). If at any time the Administrative Agent or the
Canadian Agent determines that any funds held in such cash collateral account
are subject to any right or claim of any Person other than the Administrative
Agent, the Canadian Agent and the Secured Parties or that the total amount of
such funds is less than the aggregate undrawn and unexpired amount of
outstanding Letters of Credit or Bankers’ Acceptances, the applicable Borrower
shall, forthwith upon demand by the Administrative Agent or the Canadian Agent,
as applicable, pay to the Administrative Agent or the Canadian Agent, as
applicable, as additional funds to be deposited and held in such cash collateral
account, an amount equal to the excess of (a) such aggregate undrawn and
unexpired amount over (b) the total amount of funds, if any, then held in such
cash collateral account that the Administrative Agent (or the Canadian Agent, as
applicable) determines to be free and clear of any such right and claim. Amounts
held in such cash collateral account with respect to Letters of Credit and
Bankers’ Acceptances shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit and the reimbursement obligations
of the Borrowers with respect to matured Bankers’ Acceptances, and the unused
portion thereof after all such Letters of Credit shall have expired or been
fully drawn upon, if any, shall be applied to repay other Obligations of the
Borrowers hereunder and under the other Loan Documents. After all

102



--------------------------------------------------------------------------------



 



such Bankers’ Acceptances shall have matured and after all such Letters of
Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrowers
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
applicable Borrower (or such other Person as may be lawfully entitled thereto).
SECTION 9. THE AGENTS; THE ARRANGERS
          9.1 Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.
          (b) For greater certainty, and without limiting the powers of the
Agents or any other Person acting as an agent, attorney-in-fact or mandatary for
the Agents under this Credit Agreement or under any of the Loan Documents, each
Secured Party (including, without limitation, the Canadian Agent), hereby
(a) irrevocably constitutes, to the extent necessary and confirms the
constitution of (to the extent necessary), the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) for the purposes of holding on
their behalf, and for their benefit, any Liens, including hypothecs
(“Hypothecs”), granted or to be granted by either Borrower or any other Loan
Party on movable or immovable property pursuant to the laws of the Province of
Quebec to secure obligations of either Borrower or any other Loan Party under
any bond issued by either Borrower or any other Loan Party and exercising such
powers and duties which are conferred upon the Administrative Agent in its
capacity as fondé de pouvoir under any of the Hypothecs; and (b) appoints (and
confirms the appointment of) and agrees that the Administrative Agent, acting as
agent for the Secured Parties, may act as the bondholder and mandatary with
respect to any bond that may be issued and pledged from time to time for the
benefit of the Secured Parties.
          (c) The said constitution of the fondé de pouvoir (within the meaning
of Article 2692 of the Civil Code of Quebec) as the holder of such irrevocable
power of attorney and of the Administrative Agent as bondholder and mandatary
with respect to any bond that may be issued and pledged from time to time for
the benefit of the Secured Parties shall be deemed to have been ratified and
confirmed by any Assignee by the execution of an Assignment and Assumption and
by a Qualified Counterparty by its agreement to be bound by the provisions of
this Section 9 as if it were a Lender party thereto.
          (d) Notwithstanding the provisions of Section 32 of An Act respecting
the special powers of legal persons (Quebec), the Administrative Agent may
purchase, acquire and be the

103



--------------------------------------------------------------------------------



 



holder of any bond issued by either Borrower or any other Loan Party. Each of
the US Borrower and the Canadian Borrower hereby acknowledges that any such bond
shall constitute a title of indebtedness, as such term is used in Article 2692
of the Civil Code of Quebec.
          (e) The Administrative Agent herein appointed as fondé de pouvoir
shall have the same rights, powers and immunities as the Agents as stipulated in
this Section 9 of the Credit Agreement, which shall apply mutatis mutandis.
Without limitation, the provisions of Section 9.9 shall apply mutatis mutandis
to the resignation and appointment of a successor to the Administrative Agent
acting as fondé de pouvoir.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
          9.3 Exculpatory Provisions. Neither any Arranger, any Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a court of
competent jurisdiction to have resulted directly from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Arrangers, the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
to perform its obligations hereunder or thereunder. The Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.
          9.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.6 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by

104



--------------------------------------------------------------------------------



 



reason of taking or continuing to take any such action. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
          9.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender, a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
          9.6 Non-Reliance on the Arrangers, the Agents and Other Lenders. Each
Lender expressly acknowledges that neither any of the Arrangers, any of the
Agents nor any of their respective officers, directors, employees, agents,
attorneys and other advisors, partners, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Arranger, any Agent to any Lender. Each Lender represents to the
Agents and the Arrangers that it has, independently and without reliance upon
any Arranger, any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans (and in the case of any Issuing Lender, to
issue its Letters of Credit) hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Arranger, any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, no
Arranger and no Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of any Arranger or Agent or any of its officers, directors,
employees, agents, attorneys and other advisors, partners, attorneys-in-fact or
affiliates.

105



--------------------------------------------------------------------------------



 



          9.7 Indemnification. The Lenders agree to indemnify each Arranger and
each Agent in its capacity as such (to the extent not reimbursed by any Borrower
and without limiting the obligation of any Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), for, and to save each
Arranger and each Agent harmless from and against, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Arranger or such Agent in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Arranger or such Agent under or in connection with any
of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a court of
competent jurisdiction to have resulted directly from such Arranger’s or such
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.
          9.8 Arrangers and Agents in their Individual Capacities. Each and each
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though such Arranger or
such Agent were not an Arranger or an Agent. With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, each Arranger and each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Arranger or an Agent, and the terms “Lender” and
“Lenders” shall include the Arrangers and the Agents in their individual
capacities.
          9.9 Successor Agents. (a) The Administrative Agent may resign as
Administrative Agent upon 10 days notice to the Lenders and the Borrowers. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to a Borrower shall have occurred and be continuing) be subject to
approval by the Borrowers (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans or issuers of Letters of Credit. If no successor agent has
accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders

106



--------------------------------------------------------------------------------



 



appoint a successor agent as provided for above. The Canadian Agent and the
Canadian Collateral Agent may resign as Canadian Agent or Canadian Collateral
Agent (as applicable) upon 10 days notice to the Lenders and the Borrowers. If
the Canadian Agent or the Canadian Collateral Agent shall resign as Canadian
Agent or Canadian Collateral Agent (as applicable) under this Agreement and the
other Loan Documents, then a majority of the Canadian Lenders shall appoint from
among the Canadian Lenders a successor agent for the Canadian Lenders, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Canadian Agent or the Canadian Collateral Agent (as applicable), and the term
“Canadian Agent” or “Canadian Collateral Agent” (as applicable) shall mean such
successor agent effective upon such appointment and approval, and the former
Canadian Agent’s or Canadian Collateral Agent’s (as applicable) rights, powers
and duties as Canadian Agent or Canadian Collateral Agent (as applicable) shall
be terminated, without any other or further act or deed on the part of such
former Canadian Agent or Canadian Collateral Agent (as applicable) or any of the
parties to this Agreement or any holders of the Loans or issuers of Letters of
Credit. If no successor agent has accepted appointment as Canadian Agent or
Canadian Collateral Agent (as applicable) by the date that is 10 days following
a retiring Canadian Agent’s or Canadian Collateral Agent’ (as applicable) notice
of resignation, the retiring Canadian Agent’s or Canadian Collateral Agent’s (as
applicable) resignation shall nevertheless thereupon become effective, and the
Canadian Lenders shall assume and perform all of the duties of the Canadian
Agent or the Canadian Collateral Agent (as applicable) hereunder until such
time, if any, as the such Lenders appoint a successor agent as provided for
above. The Syndication Agent and each Co-Documentation Agent may, at any time,
by notice to the Lenders and the Administrative Agent, resign as Syndication
Agent or Co-Documentation Agent (as applicable) hereunder, whereupon the duties,
rights, obligations and responsibilities of the Syndication Agent or such
Co-Documentation Agent (as applicable) hereunder, if any, shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by any Arranger, any Agent or any Lender. After any retiring Agent’s
resignation as Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.
          9.10 Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 10.15.
          9.11 The Arrangers; the Syndication Agent; the Co-Documentation
Agents. Each Arranger, the Syndication Agent and each Co-Documentation Agent, in
their respective capacities as such, shall have no duties or responsibilities,
and shall incur no liability, under this Agreement and the other Loan Documents.
          9.12 Withholding Tax. (a) To the extent required by any applicable
law, the Administrative Agent or the Canadian Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax. If the forms or other documentation required by Section 2.21(f)
are not delivered to the Administrative Agent or the Canadian Agent, as
applicable, then the applicable Agent may withhold from any interest payment to
any Lender not providing such forms or other documentation, a maximum amount of
the applicable withholding tax.

107



--------------------------------------------------------------------------------



 



          (b) If the Internal Revenue Service, Canada Revenue Agency or any
authority of the United States of America, Canada or other jurisdiction asserts
a claim that the Administrative Agent or the Canadian Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent and the Canadian Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent and the Canadian Agent fully for all amounts
paid, directly or indirectly, by the Administrative Agent or the Canadian Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.
          (c) If any Lender sells, assigns, grants a participation in, or
otherwise transfers its rights under this Agreement, the purchaser, assignee,
participant or transferee, as applicable, shall comply and be bound by the terms
of Sections 2.21(f) and 9.12; provided that with respect to any Participant, as
set forth in Section 10.6(b), such Participant shall only be required to comply
with the requirements of Sections 2.21(f) if such Participant seeks to obtain
the benefits of Section 2.21.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. (a) Neither this Agreement or any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(1) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (2) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
          (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable hereunder or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby;
          (ii) amend, modify or waive any provision of this Section or reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by either Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations

108



--------------------------------------------------------------------------------



 



under the Guarantee and US Collateral Agreement, in each case without the
consent of all Lenders;
          (iii) amend, modify or waive any condition precedent to any extension
of credit under the Revolving Credit Facilities set forth in Section 5.2
(including, without limitation, the waiver of an existing Default or Event of
Default required to be waived in order for such extension of credit to be made)
without the consent of the Majority Revolving Credit Facility Lenders;
          (iv) [reserved];
          (v) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document affecting the rights, duties and obligations of
any Arranger or any Agent without the consent of each Arranger and Agent
directly affected thereby;
          (vi) amend, modify or waive any provision of Section 2.6 or 2.7
without the written consent of each Swing Line Lender directly affected thereby;
          (vii) amend, modify or waive the pro rata provisions of Section 2.19,
Section 6.5 of the Guarantee and US Collateral Agreement or Section 6.5 of the
Canadian Collateral Agreement, in each case without the consent of each Lender
directly affected thereby;
          (viii) amend, modify or waive any provision of Section 3 without the
consent of each Issuing Lender directly affected thereby;
          (ix) impose restrictions on assignments and participations that are
more restrictive than, or additional to, those set forth in Section 10.6; or
          (x) amend, modify or waive any provision of any Loan Document directly
affecting the rights, duties or obligations of the Canadian Agent without the
consent of the Canadian Agent.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Arrangers, the Agents and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders, the Arrangers and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.
          (b) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the

109



--------------------------------------------------------------------------------



 



Administrative Agent and each Loan Party to each relevant Loan Document (x) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof (collectively, the “Additional Extensions
of Credit”) to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans, and the Revolving Extensions of Credit and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders or the Majority Revolving Credit Facility Lenders;
provided, however, that no such amendment shall permit the Additional Extensions
of Credit to share with preference to the Loans in the application of mandatory
prepayments without the consent of the holders of more than 50% of the Loans
with respect to the relevant Facility with whom such mandatory prepayments are
shared with preference to.
          (c) In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of (i) the Administrative Agent, the US
Borrower and the Lenders providing the relevant Replacement US Term Loans (as
defined below) to permit the refinancing of all outstanding US Term Loans
(“Refinanced US Term Loans”) with a replacement term loan tranche (“Replacement
US Term Loans”) hereunder, and (ii) the Canadian Agent, the Canadian Borrower
and the Lenders providing the relevant Replacement Canadian Term Loans (as
defined below) to permit the refinancing of all outstanding Canadian Term Loans
(“Refinanced Canadian Term Loans”) with a replacement term loan tranche
(“Replacement Canadian Term Loans”) hereunder, provided that, in the case of
clauses (i) and (ii), (w) the aggregate principal amount of such Replacement US
Term Loans or Replacement Canadian Term Loans, as applicable, shall not exceed
the aggregate principal amount of such Refinanced US Term Loans or Refinanced
Canadian Term Loans, as applicable, (x) the Applicable Margin for such
Replacement US Term Loans or Replacement Canadian Term Loans, as applicable,
shall not be higher than the Applicable Margin for such Refinanced US Term Loans
or Refinanced Canadian Term Loans, as applicable, (y) the Weighted Average Life
to Maturity of such Replacement US Term Loans or Replacement Canadian Term
Loans, as applicable, shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced US Term Loans or Refinanced Canadian Term Loans, as
applicable, at the time of such refinancing (except to the extent of
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (z) all other terms applicable to
such Replacement US Term Loans or Replacement Canadian Term Loans, as
applicable, shall be substantially identical to, or less favorable to the
Lenders providing such Replacement US Term Loans or Replacement Canadian Term
Loans, as applicable, than those applicable to such Refinanced US Term Loans or
Refinanced Canadian Term Loans, as applicable, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the applicable Term Loans in effect immediately prior to such
refinancing.
          (d) In addition to the foregoing, (i) this Agreement may be amended in
connection with any Incremental Facility as provided in Section 2.26 and
(ii) notwithstanding Section 10.1(a) and any other provision of this Agreement,
a Lender with Revolving Credit Commitments may reallocate its Revolving Credit
US/CA Commitment to a Revolving Credit CA Commitment with the consent of the
Borrowers only and without the consent of any other Lender.

110



--------------------------------------------------------------------------------



 



          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of either Borrower, the Arrangers and the
Agents, as follows and (b) in the case of the Lenders, as set forth in an
administrative questionnaire delivered to the Administrative Agent or on
Schedule I to the Lender Addendum to which such Lender is a party or, in the
case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Assumption, in such Assignment and Assumption or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

         
 
  The Borrowers:   Waste Services, Inc.
 
      1122 International Blvd., Suite 601
 
      Burlington, Ontario L7L 6Z8
 
      Attention: General Counsel
 
      Telecopy: (905) 319-9408
 
      Telephone: (905) 319-1237
 
       
 
  The Administrative Agent:   Barclays Bank PLC
 
      200 Park Avenue
 
      New York, New York 10166
 
      Attention: David Barton, Director
 
      Telecopy: (212) 412-7600
 
      Telephone: (212) 412-7693
 
       
 
      with a copy to
 
       
 
      Latham & Watkins LLP
 
      885 Third Avenue, Suite 1000
 
      New York, New York 10022
 
      Attention: Melissa S. Alwang
 
      Telecopy: (212) 751-4864
 
      Telephone: (212) 906-1200
 
       
 
  The Canadian Agent:   The Bank of Nova Scotia
 
      c/o GWS Loan Operations
 
      720 King Street West, 2nd Floor
 
      Toronto, Ontario
 
      Canada M5V 2T3
 
      Attention: Simon Liu, GWS Loan
 
      Administration and Agency Services
 
      Telecopy: (416) 866-5991
 
      Telephone: (416) 649-4044

111



--------------------------------------------------------------------------------



 



         
 
  Issuing Lenders:   As notified by such Issuing Lender to the Administrative
Agent and the Borrowers

provided that any notice, request or demand to or upon any Arranger, any Agent,
any Issuing Lender or any Lender shall not be effective until received; and
provided further that any notices or deliveries required to be given to any
Lender hereunder may be effected by delivery of notice to the Administrative
Agent as provided above, followed by a distribution of such notice by the
Administrative Agent to any Lender through IntraLinks (or any similar electronic
system customarily used by financial institutions), to the extent such system is
being used by the Administrative Agent, it being understood that the
Administrative Agent shall bear no responsibility for any failure of any Lender
to receive any such notice or delivery and the Borrowers shall remain
responsible therefor.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses. The Borrowers jointly and severally agree
(a) to pay or reimburse the Arrangers and the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities (other than fees payable to syndicate members) and the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
counsel to the Administrative Agent and the charges of Intralinks, (b) to pay or
reimburse each Lender, the Arrangers and the Agents for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including, without limitation, the
fees and disbursements of counsel (including the allocated fees and
disbursements and other charges of in-house counsel) to each Lender and of
counsel to the Agents, (c) to pay, indemnify, or reimburse each Lender, the
Arrangers and the Agents for, and hold each Lender, the Arrangers and the Agents
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this

112



--------------------------------------------------------------------------------



 



Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify or reimburse each Lender, each Arranger, each Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, affiliates, shareholders, attorneys and other advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with, or liability under any Environmental Law applicable to the
operations of any Group Member or any of the Properties or the use by
unauthorized persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons and the fees and disbursements and other charges of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Borrower hereunder (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that no Borrower shall
have any obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of such Indemnitee or any affiliate thereof. No Indemnitee
shall be liable for any damages arising from the use by unauthorized persons of
Information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons or
for any special, indirect, consequential or punitive damages in connection with
the Facilities. Without limiting the foregoing, and to the extent permitted by
applicable law, each Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee, except to the extent such claim, demand, penalty, fine, liability,
settlement, damage, cost or expense is found by a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of such Indemnitee. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by any Borrower pursuant to this Section shall be submitted to the address of
the Borrowers set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrowers in a notice to the Administrative
Agent. The agreements in this Section shall survive repayment of the Loans and
all other amounts payable hereunder.
          10.6 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Canadian
Borrower, the US Borrower, the Lenders, the Arrangers, the Agents, all future
holders of the Loans and their respective successors and assigns, except that
neither Borrower may assign or transfer any of their respective rights or
obligations under this Agreement without the prior written consent of the
Arrangers, the Agents and each Lender.
          (b) Any Lender may, without the consent of either Borrower or any
other Person, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender,

113



--------------------------------------------------------------------------------



 



any Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrowers and the Agents shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. In no
event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would require the consent of all Lenders
pursuant to Section 10.1. Each Borrower agrees that if amounts outstanding under
this Agreement and the Loans are due or unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. Each Borrower also agrees that each Participant shall
be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 2.21 with respect
to its participation in the Commitments and the Loans outstanding from time to
time as if such Participant were a Lender; provided that, in the case of
Section 2.21, such Participant shall have complied with the requirements of said
Section, and provided, further, that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.
          If and to the extent that a Non-U.S. Lender sells a participating
interest to a Participant which, pursuant to Section 9.12(c), seeks to obtain
the benefits of Section 2.21, then (a) in the case of a Loan that is not a
Canadian Loan, such Lender shall promptly provide the US Borrower and the
Administrative Agent with documentation reflecting the portion of its Loan,
Commitment and/or any other interest of such Lender hereunder and under the
other Loan Documents sold pursuant to such participating interest on a properly
completed and duly executed Internal Revenue Service Form W-8IMY (or any
subsequent versions thereof or successors thereto) with any required
attachments, if any, and the portion of its Loan, Commitment and/or any other
interest of such Lender hereunder and under the other Loan Documents or (b) in
the case of a Canadian Loan, such Lender shall promptly provide the Canadian
Borrower and the Canadian Agent with documentation reflecting the portion of its
Loan, Commitment and/or any other interest of such Lender hereunder and under
the other Loan Documents sold pursuant to such participating interest in such
form as the Canadian Agent shall determine from time to time.
          (c) Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Administrative Agent (and the Canadian Agent, in
the case of Canadian Loans), at any time and from time to time assign to any
Lender or any affiliate, Related Fund or

114



--------------------------------------------------------------------------------



 



Control Investment Affiliate thereof or, with the consent of the US Borrower and
the Administrative Agent and, in the case of any assignment of Revolving Credit
Commitments, the written consent of the relevant Issuing Lender(s) and the
relevant Swing Line Lender(s) which, in each case, shall not be unreasonably
withheld or delayed); provided (x) that no such consent need be obtained by the
Administrative Agent or its affiliates and (y) the consent of the US Borrower
need not be obtained with respect to any assignment of Term Loans, to an
additional bank, financial institution or other entity (an “Assignee”) of all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Assumption, substantially in the form of Exhibit E (an
“Assignment and Assumption”), executed by such Assignee and such Assignor (and,
where the consent of either Borrower, the Administrative Agent, the Canadian
Agent, the relevant Issuing Lender or the relevant Swing Line Lender is required
pursuant to the foregoing provisions, by the relevant Borrower and such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register and with respect to the Canadian Term Loan Facility
and any Canadian Loans under the Revolving Credit Facilities, the Canadian
Agent; provided that no such assignment to an Assignee (other than any Lender or
any affiliate thereof) shall be in an aggregate principal amount of less than
$1,000,000 (with respect to Term Loans and $2,000,000 with respect to the
Revolving Credit Facilities (other than, in each case, in the case of an
assignment of all of a Lender’s interests under this Agreement)), unless
otherwise agreed by the Borrowers and the Administrative Agent. Any such
assignment need not be ratable as among the Facilities. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Assumption, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Assumption,
have the rights and obligations of a Lender hereunder with Commitments and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Section 2.20, 2.21, 2.22, 9.12
and 10.5 in respect of the period prior to such effective date). Notwithstanding
any provision of this Section, no consent of the Borrowers shall be required for
any assignment that occurs at any time when any Event of Default shall have
occurred and be continuing. For purposes of the minimum assignment amounts set
forth in this paragraph, multiple assignments by two or more Related Funds shall
be aggregated.
          (d) The Administrative Agent shall, on behalf of each Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Assumption delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and each Borrower, each Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
such Loans recorded therein for all purposes of this Agreement. Any assignment
of any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Assumption; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the

115



--------------------------------------------------------------------------------



 



Administrative Agent to the applicable Borrower marked “canceled”. The Register
shall be available for inspection by any Borrower or any Lender (with respect to
any entry relating to such Lender’s Loans) at any reasonable time and from time
to time upon reasonable prior notice.
          (e) Upon its receipt of an Assignment and Assumption executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable in the case of an Assignee which is already a Lender or is an
affiliate or Related Fund of a Lender or a Person under common management with a
Lender), the Administrative Agent shall (i) promptly accept such Assignment and
Assumption and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the relevant Borrower. On or prior to such effective date,
the relevant Borrower, at their own expense, upon request, shall execute and
deliver to the Administrative Agent (in exchange for the Revolving Credit Note
and/or applicable Term Notes, as the case may be, of the assigning Lender) a new
Revolving Credit Note and/or applicable Term Notes, as the case may be, to the
order of such Assignee in an amount equal to the Revolving Credit Commitment
and/or applicable Term Loans, as the case may be, assumed or acquired by it
pursuant to such Assignment and Assumption and, if the Assignor has retained a
Revolving Credit Commitment and/or Term Loans, as the case may be, upon request,
a new Revolving Credit Note and/or Term Notes, as the case may be, to the order
of the Assignor in an amount equal to the Revolving Credit Commitment and/or
applicable Term Loans, as the case may be, retained by it hereunder. Such new
Note or Notes shall be dated the Closing Date and shall otherwise be in the form
of the Note or Notes replaced thereby.
          (f) For the avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests in Loans and Notes, including,
without limitation, any pledge or assignment by a Lender of any Loan or Note to
any Federal Reserve Bank in accordance with applicable law.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent, or the Canadian Agent with respect to Canadian Term
Loans and any Canadian Loans under the Revolving Credit Facilities, and the US
Borrower or the Canadian Borrower, as applicable, the option to provide to the
US Borrower, or the Canadian Borrower, as applicable, all or any part of any
Loan that such Granting Lender would otherwise be obligated to make to the US
Borrower, or the Canadian Borrower, as applicable, pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the

116



--------------------------------------------------------------------------------



 



foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States of
America or any state thereof or Canada or any province thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, any Borrower or
the applicable Agents and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender, or with the
prior written consent of any Borrower or the applicable Agents (which consent
shall not be unreasonably withheld) to any financial institutions providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans, and (B) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC; provided that non-public information with respect to
any Borrower may be disclosed only with such Borrower’s consent which will not
be unreasonably withheld. This paragraph (g) may not be amended without the
written consent of any SPC with Loans outstanding at the time of such proposed
amendment.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise) or any proceeds from Collateral
(whether pursuant to the exercise of the rights of any Secured Party under the
Security Agreements or under law or otherwise), in a greater proportion than any
such payment to or collateral or proceeds of Collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment,
benefits of such collateral or proceeds from Collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits or proceeds is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to any Borrower, any
such notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of any Borrower, as the case may be. Each Lender agrees to
notify promptly the Borrowers and the Administrative Agent after any such

117



--------------------------------------------------------------------------------



 



setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents,
represent the entire agreement of the Borrowers, the Agents, the Arrangers and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by any Arranger, any
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby
irrevocably and unconditionally:
          (a) submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York located in the County of New York, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the applicable
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

118



--------------------------------------------------------------------------------



 



          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. Each Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither any Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to either Borrower arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Arrangers, the Agents and the Lenders, on one hand, and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Borrowers and the Lenders.
          10.14 Confidentiality. Each of the Arrangers, the Agents and the
Lenders agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent any Arranger, any
Agent or any Lender from disclosing any such information (a) to any Arranger,
any Agent, any other Lender or any affiliate of any thereof, (b) to any
Participant or Assignee (each, a “Transferee”) or prospective Transferee that
agrees to comply with the provisions of this Section or substantially equivalent
provisions, (c) to any of its employees, directors, agents, attorneys,
accountants and other professional advisors, (d) to any financial institution
that is a direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section or other confidentiality provisions
as or more restrictive than those contained in this Section 10.14), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) if requested
or required to do so in connection with any litigation or similar proceeding,
(h) that has been publicly disclosed other than in breach of this Section,
(i) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document. Notwithstanding anything to
the contrary in the foregoing sentence or any other express or implied
agreement, arrangement or understanding, the parties hereto hereby agree that,
from the commencement of discussions with respect to the financing provided
hereunder, any party hereto (and each of its employees, representatives, or
agents) is permitted to disclose to any and all persons, without limitation of
any kind, the tax structure and tax aspects

119



--------------------------------------------------------------------------------



 



of the transactions contemplated hereby, and all materials of any kind
(including opinions or other tax analyses) related to such tax structure and tax
aspects.
          10.15 Release of Collateral and Guarantee Obligations.
          (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the US Borrower in connection with any
Disposition of Property by any Group Member permitted by the Loan Documents, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement) take such actions as shall be required to release its security
interest in any Collateral being Disposed of in such Disposition, and to release
any guarantee obligations under any Loan Document of any Person being Disposed
of in such Disposition, to the extent necessary to permit consummation of such
Disposition in accordance with the Loan Documents; provided that the US Borrower
shall have delivered to the Administrative Agent, at least ten Business Days
prior to the date of the proposed release (or such shorter period agreed to by
the Administrative Agent), a written request for release identifying the
relevant Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a certification by the
US Borrower stating that such transaction is in compliance with this Agreement
and the other Loan Documents and that the proceeds of such Disposition will be
applied in accordance with this Agreement and the other Loan Documents.
          (b) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than Obligations in respect of
any Specified Hedge Agreements that have not been terminated) have been paid in
full, all Commitments have terminated or expired and no Letter of Credit shall
be outstanding, upon request of the US Borrower, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Loan Document, whether or
not on the date of such release there may be outstanding Obligations in respect
of Specified Hedge Agreements. Any such release of guarantee obligations shall
be deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of either Borrower or any other Loan Party, or upon or as a
result of the appointment of a receiver, interim receiver, receiver—manger,
intervenor or conservator of, or trustee or similar officer for, either Borrower
or any other Loan Party or any substantial part of its property, or otherwise,
all as though such payment had not been made.
          (c) For purposes of this Agreement, a Letter of Credit shall not be
deemed outstanding if (i) the Loans, the Reimbursement Obligations and the other
Obligations under the Loan Documents shall have been paid in full and the
Commitments have been terminated and (ii) the relevant Borrower has either
supported such Letter of Credit, on terms and conditions reasonably acceptable
to the relevant Issuing Lender, with another letter of credit from a financial
institution reasonably acceptable to such Issuing Lender or provided such
Issuing

120



--------------------------------------------------------------------------------



 



Lender with cash collateral in a manner and an amount acceptable to such Issuing
Lender. Each Issuing Lender hereby acknowledges and agrees that if a Letter of
Credit has been supported with another letter or credit or cash collateralized
as provided in this Section, all obligations of the Lenders with respect to such
Letters of Credit shall have terminated, including the obligations of the
Lenders to purchase L/C Participations pursuant to Section 3.4 and the
obligations of the Lenders to make Revolving Loans pursuant to Section 2.4.
          10.16 Accounting Changes. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrowers and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Change with the desired result that the criteria for evaluating
the Borrowers’ financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          10.17 Delivery of Lender Addenda. Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrowers and the Administrative
Agent.
          10.18 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ARRANGERS, THE AGENTS
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.19 Subordination of Intercompany Indebtedness. The Borrowers agree
that they will not, and will not permit any Loan Party to, become obligated or
otherwise liable for any intercompany Indebtedness that is owed to any Group
Member who is not a Guarantor, unless such Group Member agrees in writing for
the benefit of the Secured Parties that (a) such Indebtedness is completely
subordinated to the Obligations and subject in right of payment to the prior
payment in full of the Obligations, and (b) if an Event of Default has occurred
and is continuing, no payment on any such Indebtedness shall be made until the
payment in full in cash of the Obligations. If any payment on intercompany
Indebtedness is received by such Group Member prior to such time as the
Obligations are paid in full, then such Group Member shall receive and hold the
same in trust, as trustee, for the benefit of the Administrative Agent and the
other Secured Parties, and shall forthwith deliver the same to the
Administrative Agent in precisely the form received (except for the endorsement
or assignment of such Group Member where necessary or advisable in the
Administrative Agent’s reasonable judgment) for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be
segregated from the other assets of such Group Member and held in trust by such
Group Member as the property of the Administrative Agent for the benefit of the
Secured Parties.

121



--------------------------------------------------------------------------------



 



          10.20 Judgment Currency. (a) If, for the purpose of obtaining or
enforcing judgment against a Loan Party in any court in any jurisdiction, it
becomes necessary to convert into any other currency (such other currency being
hereinafter in this Section 10.20 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of the
State of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date, or the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 10.20 being hereinafter in this Section 10.20 referred to as the
“Judgment Conversion Date”); and (b) If, in the case of any proceeding in the
court of any jurisdiction referred to in Section 10.20(a), there is a change in
the rate of exchange prevailing between the Judgment Conversion Date and the
date of actual receipt of the amount due in immediately available funds, the
Loan Party shall pay such additional amount (if any, but in any event not a
lesser amount) as may be necessary to ensure that the amount actually received
in the Judgment Currency, when converted at the rate of exchange prevailing on
the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of the Judgment Currency stipulated in
the judgment or judicial order at the rate of exchange prevailing on the
Judgment Conversion Date. Any amount due from the Borrowers under this
Section 10.20 shall be due as a separate debt and shall not be affected by
judgment being obtained for any other amounts due under or in respect of any of
the Loan Documents. The term “rate of exchange” in this Section 10.20 means the
rate of exchange at which the Administrative Agent, on the relevant date at or
about 12:00 noon (New York time), would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

122



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            WASTE SERVICES (CA) INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice-President and Secretary     

            WASTE SERVICES, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Executive Vice-President, General Counsel and Corporate Secretary   

123



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC,
as Administrative Agent
      By:   /s/ David Barton         Name:   David Barton        Title:  
Director     

            BANK OF AMERICA, N.A.,
as Syndication Agent and a Lender
      By:   /s/ Maria F. Maia         Name:   Maria F. Maia        Title:  
Managing Director   

124



--------------------------------------------------------------------------------



 



         

Annex A
PRICING GRID FOR TERM LOANS,
REVOLVING CREDIT LOANS AND SWING LINE LOANS

                                      Applicable Margin for   Applicable Margin
for Base     Eurodollar Loans and BA   Rate Loans and Canadian     Equivalent
Loans   Prime Rate Loans             Revolving           Revolving            
Credit Loans           Credit Loans Consolidated Total Leverage           and
Swing           and Swing Ratio   Term Loans   Line Loans   Term Loans   Line
Loans
< 3.00 to 1.00
    3.00 %     3.00 %     2.00 %     2.00 %
> 3.00 to 1.00 and < 3.50 to 1.00
    3.25 %     3.25 %     2.25 %     2.25 %
> 3.50 to 1.00 and < 4.00 to 1.00
    3.50 %     3.50 %     2.50 %     2.50 %
> 4.00 to 1.00
    3.75 %     3.75 %     2.75 %     2.75 %

Changes in the Applicable Margin with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans resulting from changes in the Consolidated Leverage
Ratio shall become effective on the date (the “Adjustment Date”) on which
financial statements are delivered to the Lenders pursuant to Sections 6.1(a)
and (b) (but in any event not later than the 45th day after the end of each of
the first three quarterly periods of each fiscal year or the 90th day after the
end of each fiscal year, as the case may be) and shall remain in effect until
the next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
above, then, until such financial statements are delivered, the Consolidated
Leverage Ratio as at the end of the fiscal period that would have been covered
thereby shall for the purposes of this definition be deemed to be greater than
or equal to 4.00 to 1.00. Each determination of the Consolidated Leverage Ratio
pursuant to this Pricing Grid shall be made with respect to the period of four
consecutive fiscal quarters of the US Borrower ending at the end of the period
covered by the relevant financial statements.





--------------------------------------------------------------------------------



 



Annex B
EXISTING LETTERS OF CREDIT





--------------------------------------------------------------------------------



 



ANNEX B
EXISTING LETTERS OF CREDIT

            Beneficiary   Maturity Date   Amount US$ AIG Insurance   March 15,
2009   10,194,937   City of Tampa   June 30, 2009   300,000   Evergreen National
Indemnity   July 7, 2009   250,000   City of Tampa   December 21, 2008   100,000
  TOTAL       10,844,937

 



--------------------------------------------------------------------------------



 



Schedule 4.4
Consents, Authorizations, Filings and Notices
Consent of holders of outstanding 9 1/2% Senior Subordinated Notes to certain
amendments to the Indenture dated as of April 30, 2004.

 



--------------------------------------------------------------------------------



 



Schedule 4.6
Material Litigation
None

 



--------------------------------------------------------------------------------



 



Schedule 4.10
Taxes
None

 



--------------------------------------------------------------------------------



 



Schedule 4.15(a)
Subsidiaries

                      Exact Legal Name of Subsidiary as   Jurisdiction of      
      Reflected on the Certificate of   Incorporation /   Percentage of Capital
Stock Owned by   Number of each Class of Capital Stock     Incorporation (or
Formation)   Formation   each Group Member   Owned by each Group Member
1.
  Waste Services, Inc.   Delaware   None   None
 
               
2.
  Capital Environmental Holdings
Company   Nova Scotia   100% of outstanding shares of common stock owned by
Waste Services, Inc.   90,599,926 common shares (Certificate No. C-42)
 
               
3.
  Waste Services (CA) Inc.   Ontario   100% of the outstanding common shares
owned by Capital Environmental Holdings Company.   87,658,785 common shares
(Certificate No. 0007)
 
               
 
          32% of outstanding exchangeable shares owned by Capital Environmental
Holdings Company   2,941,039 exchangeable shares
 
               
4.
  Waste Services of Florida, Inc.   Delaware   100% owned by Waste Services,
Inc.   One share of common stock owned by Waste Services, Inc. (Certificate
No. 2)
 
               
5.
  Omni Waste of Osceola County LLC   Florida   100% participation owned by Waste
Services, Inc. (represents 100 points and a sharing ration of 100%)   100%
participation owned by Waste Services, Inc. (represents 100 points and a sharing
ration of 100%) (Certificate No. 7)
 
               
6.
  Jacksonville Florida Landfill, Inc.   Delaware   100% owned by Waste Services,
Inc.   One share of common stock owned by Waste Services, Inc. (Certificate
No. 2)
 
               
7.
  Sanford Recycling and Transfer, Inc.   Florida   100% owned by Waste Services
of Florida, Inc.   1,000 shares of common stock owned by Waste Services of
Florida, Inc. (Certificate No. 3)
 
               
8.
  Taft Recycling, Inc.   Florida   100% owned by Waste Services of Florida, Inc.
  97 shares of common stock owned by Waste Services of Florida, Inc.
(Certificate No. 12)
 
               
9.
  Sun Country Materials, LLC   Delaware   100% owned by Waste Services of
Florida, Inc.   Sole Membership interest owned by Waste Services of Florida,
Inc. (Certificate No. 2)

 



--------------------------------------------------------------------------------



 



                      Exact Legal Name of Subsidiary as   Jurisdiction of      
      Reflected on the Certificate of   Incorporation /   Percentage of Capital
Stock Owned by   Number of each Class of Capital Stock     Incorporation (or
Formation)   Formation   each Group Member   Owned by each Group Member
10.
  SLD Landfill, Inc.   Delaware   100% owned by Waste Services of Florida, Inc.
  100 shares of common stock owned by Waste Services of Florida, Inc.
(Certificate No.2)
 
               
11.
  Waste Services of Arizona, Inc.   Delaware   100% owned by Waste Services,
Inc.   100 shares owned by Waste Services, Inc. (Certificate No. C-2)
 
               
12.
  Ram-Pak Compaction Systems Ltd.   Canada   100% owned by Waste Services (CA)
Inc.   68 Class A shares owned by Waste Services (CA) Inc. (Certificate No. A-7)
 
               
13.
  9180-1720 Quebec Inc.   Quebec   100% owned by Waste Services (CA) Inc.   804
Common shares owned by Waste Services (CA) Inc.
 
               
14.
  Freedom Recycling Holdings, LLC   Florida   100% participation owned by Waste
Services, Inc. (represents 100 points and a sharing ration of 100%)   100%
participation owned by Waste Services, Inc. (represents 100 points and a sharing
ration of 100%) (Certificate No. 2)

 



--------------------------------------------------------------------------------



 



Schedule 4.15(b)
Agreements Related to Capital Stock

1.   Warrants to purchase shares of common stock at the ratio of one share for
three warrants.

                              Exercise           Number of Warrants Warrant  
Price ($)   Expiry Date   Outstanding
April 30, 2004 Warrants
    4.00     April 30, 2009     1,339,000    
Martin, Larry
    5.75     February 24, 2009     200,000    
Sutherland-Yoest, David
    2.70     September 7, 2011     1,000,000    
DeGroote, Michael G
    2.84     March 28, 2010     264,085    
Kelso Warrants
    3.00     May 6, 2010     7,150,000    
TOTAL
                    9,953,085  

2.   Provisions attaching to the exchangeable shares of Waste Services (CA) Inc.
  3.   Stock options issued pursuant to the 1999 Stock Option Plan of Waste
Services (CA) Inc. and the 2007 Equity and Performance Incentive Plan.   4.  
Restricted stock units granted pursuant to the 2007 Equity and Performance
Incentive Plan.

 



--------------------------------------------------------------------------------



 



Schedule 4.17
Environmental Matters

1.   Potential soil and ground waster contamination associated with past uses of
1601 North 34th Street and 1400 North 35th Street, Tampa, Florida 33605.
Petroleum smells and staining. Likely contamination from fertilizer plant
operated from 1915 to 1979. Estimated future remediation costs of $550,000. No
remedial actions taken to date. Geosyntec has been hired to submit an action
plan to the FDEP prior to year end.   2.   Clearwater Material Transfer.
Potential soil and ground water contamination associated with past uses of 12875
60th Street North, Clearwater, Florida 33760. Contaminated groundwater has been
detected along the property line of the 126th Avenue Landfill (closed) that
abuts the CMT property. There is a high potential that soil and groundwater
quality impacts could be associated with the former 126th Avenue Landfill site
which could adversely affect soil and groundwater quality at the CMT property.
FDEP is aware of this contamination and is addressing the issue through
litigation with the owner of the 126th Avenue Landfill. CMT has not been asked
to take any action. In addition, a septic system has been identified on the CMT
property that may, in the future, require remedial work. The estimated remedial
cost related to the septic system is $50,000, for which a reserve has been
established.   3.   Potential soil and ground waster contamination associated
with past uses of 5113 Uceta Road, Tampa, Florida 33618. Blast grit on site from
previous owner. FDEP pursuing prior owner under consent order with prior owner.
Estimated future remediation costs of up to $500,000.   4.   Potential ground
water contamination at Sun Country Landfill. Remediation of ground water plume
anticipated over a number of years; estimated future costs of $150,000.   5.  
Pro Disposal — Potential soil contamination at 2289 Brunner Lane, Ft. Myers,
Florida 33912. Surface stained soil to be removed. Estimated costs less than
$25,000.   6.   Pro Disposal — Potential soil and ground water contamination at
3715 Progress Avenue, Naples, Florida 34104. Petroleum related compounds and
arsenic in soil will require soil removal and monitoring. Estimated remediation
costs of $150,000.   7.   Altamonte (Orlando) Hauling Fuel Island. A proposed
remediation action plan has been developed to address contamination resulting
from a leak in the piping system of the fueling station at the facility. The
proposed remediation action plan has been submitted to FDEP for its review and
approval. The proposed plan would involve excavation and removal of contaminated
soil and groundwater, and installation of an air sparging system. The cost
estimate to restore soil and groundwater quality at the site to attempt to
achieve No Further Action status is $300,000.   8.   JED Landfill Title V Air
Permit. On August 27, 2008, the JED Landfill received a Consent Order from the
Florida Department of Environmental Protection (FDEP) related

 



--------------------------------------------------------------------------------



 



    to a warning letter received in 2007 regarding the timing of the
installation of a gas collection system and related reporting. Omni Waste of
Osceola County, LLC, the owner of the JED Landfill, has signed the Consent Order
which will require payment of a fine of $61,200 (which may be replaced with an
agreed Pollution Prevention (P2) program which is currently being discussed) and
installation of the required gas collection systems by December 31, 2008. Will
likely be resolved by year end..

9.   Sun Country Materials Landfill Warning Letter. On July 30, 2008, the Sun
Country Materials C & D Landfill received a warning letter from the FDEP
regarding unacceptable waste in the landfill, inadequate number of spotters,
insufficient select waste layer, slopes steeper than 3 to 1, fill sequencing and
phased closure of old fill. The proposed fine is $18,097 which we have agreed to
pay. A short form consent order will be drafted by the FDEP and will be resolved
by year end.

 



--------------------------------------------------------------------------------



 



Schedule 4.19(a)
Filing Jurisdictions under Personal Property Security Legislation

1.   US — UCC Filings

      Loan Party   Filing Office
Waste Services, Inc.
  Secretary of State, Delaware  
Jacksonville Florida Landfill, Inc.
  Secretary of State, Delaware  
Waste Services of Arizona, Inc.
  Secretary of State, Delaware  
Waste Services of Florida, Inc.
  Secretary of State, Delaware  
Omni Waste of Osceola County LLC
  Secretary of State, Florida  
SLD Landfill, Inc.
  Secretary of State, Delaware  
Sanford Recycling and Transfer, Inc.
  Secretary of State, Florida  
Sun County Materials, LLC
  Secretary of State, Delaware  
Taft Recycling, Inc.
  Secretary of State, Florida  
Freedom Recycling Holdings, LLC
  Secretary of State, Florida

2.   Canadian Personal Property Registrations

      Jurisdiction   Debtor Name
British Columbia
  Waste Services (CA) Inc.
Alberta
  Waste Services (CA) Inc.
Saskatchewan
  Waste Services (CA) Inc.
Ontario
  Waste Services (CA) Inc.
Ontario
  Ram-Pak Compaction Systems Ltd.
Ontario
  Capital Environmental Holdings Company
Ontario
  Waste Services, Inc.
Ontario
  Waste Services of Arizona, Inc.
Ontario
  Waste Services of Florida, Inc.
Ontario
  Jacksonville Florida Landfill, Inc.
Ontario
  Omni Waste of Osceola County LLC
Ontario
  SLD Landfill, Inc.
Ontario
  Sanford Recycling and Transfer, Inc.
Ontario
  Sun County Materials, LLC

 



--------------------------------------------------------------------------------



 



      Jurisdiction   Debtor Name
Ontario
  Taft Recycling, Inc.
Ontario
  Freedom Recycling Holdings, LLC
Nova Scotia
  Capital Environmental Holdings Company

 



--------------------------------------------------------------------------------



 



Schedule 4.19(b)
UCC Financing Statements to be Terminated

                              ORIGINAL FILE DATE     DEBTOR   SECURED PARTY  
JURISDICTION   AND NUMBER   DESCRIPTION Waste Services, Inc.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No: 33437384   All Assets Waste Services, Inc.   Lehman
Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No: 41220088   All Assets Waste Services of
Florida, Inc.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No: 3343735   All Assets Waste Services of
Florida, Inc   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No: 41220104   All Assets Jacksonville
Florida Landfill,
Inc.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No: 41135997   All Assets Jacksonville
Florida Landfill,
Inc.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No: 41220062   All Assets Pro Disposal, Inc.   Lehman
Commercial
Paper Inc., as
Administrative
Agent   Florida   File No. 200604452193

Date: 12/27/2006   All Assets U.S.A. Recycling
Holdings, L.L.C.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Florida   File No. 200705304254

Date: 04/13/2007   All Assets U.S.A. Recycling
L.L.C.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Florida   File No. 200705304262

Date: 04/13/2007   All Assets Freedom Recycling
Holdings LLC   Lehman Commercial
Paper Inc., as
Administrative
Agent   Florida   File No. 200705304246

Date: 04/13/2007   All Assets

 



--------------------------------------------------------------------------------



 



                              ORIGINAL FILE DATE     DEBTOR   SECURED PARTY  
JURISDICTION   AND NUMBER   DESCRIPTION SLD Landfill Inc.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No. 64496352

Date: 12/21/2006   All Assets Sun Country
Materials, LLC   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No. 63133972

Date 09/11/2006   All Assets Waste Services of
Arizona, Inc.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No. 33437285

Date: 12/31/2003   All Assets Waste Services of
Arizona, Inc.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No. 41220112

Date: 04/30/2004   All Assets Waste Services of
Arizona, Inc.   Lehman Commercial
Paper Inc., as
Administrative
Agent   Delaware   File No. 70827492

Date: 03/06/2007   All Assets Southwest Dumpster,
Inc.   Comerica Bank, as
Agent   Florida   File No. 200704703147

Date: 1/30/2007   Blanket Lien Pro Disposal, Inc.   VFS US LCC   Florida   File
No: 200407462242

File Date: 07/21/2004   2004 Mack CHN613
s/n
1M1AA18Y04N157098
together with
accessories Pro Disposal, Inc.   VFS US LLC   Florida   File No: 200500454866

File Date: 08/16/2005   2006 Mack CHN613
s/n
1M2AG06Y56N003483
together with
accessories Pro Disposal, Inc.   Stag Leasing, Inc.   Florida   File No:
20050000366X

File Date: 06/23/2005   2006 Mack CHN613
s/n
1M1AJ06Y16N003841
together with
accessories Pro Disposal, Inc.   VFS US LLC   Florida   File No: 20040861934X

File Date: 08/16/2005   2005 Mack CHN613
s/n
1M1AJ06Y65N001646
together with
accessories Pro Disposal, Inc.   VFS US LLC   Florida   File No: 200509517410

File Date: 04/25/2005   3 — 2005 Mack CHN613
s/n
1M1AJ06Y55N001802,
1M1AJ06Y75N001803,
1M1AJ06Y95N001804
together with
accessories

 



--------------------------------------------------------------------------------



 



                              ORIGINAL FILE DATE     DEBTOR   SECURED PARTY  
JURISDICTION   AND NUMBER   DESCRIPTION U.S.A. Recycling
Holdings, L.L.C.   Toyota Motor Credit
Corporation   Florida   File No.: 200500092506

File Date: 07/05/2005   1 New 2005 Toyota
Industrial Forklift
Truck
Model 7FDU25
S/N: 7FDU25-61654 USA Recycling, LLC   Toyota Financial
Services   Florida   File No.: 200406190109

File Date: 02/19/2004   1 New 2004 Toyota
Forklift
Model 7FDU25
S/N: 61007 USA Recycling, LLC   General Electric
Capital Corporation   Florida   File No: 200406177455

File Date: 02/17/2004   1 Princeton Z2-3
Piggy back 86’ mast
low profile U.S.A. Recycling,
L.L.C.   Center Capital
Corporation   Florida   File No.: 20030446650

File Date: 06/06/2003   Specific Equipment
- 24 20CY Roll Off
Steel Containers U.S.A. Recycling,
L.L.C.   Center Capital
Corporation   Florida   File No.: 200304655943

File Date: 08/07/2003   Specific Equipment
- 24 EBCO 20CY Roll
off Steel
Containers U.S.A. Recycling,
L.L.C.   Center Capital
Corporation   Florida   File No.: 200407122905

File Date: 06/08/2004   Specific Equipment U.S.A. Recycling,
L.L.C.   Center Capital
Corporation   Florida   File No.: 200603035130

File Date: 06/28/2006   Specific Equipment U.S.A. Recycling,
L.L.C.   Center Capital
Corporation   Florida   File No.: 200603035173

File Date: 06/28/2006   Specific Equipment U.S.A. Recycling
L.L.C.   Lakeland Bank
Equipment Leasing
Division   Florida   File No.: 200704625529

File Date: 01/22/2007   Specific Equipment Pro Disposal, Inc.
(Defendant)   Amanda K. Buckley   Lee County, FL   #BK 4154 PG 4310

File Date: 12/23/2003   JUDGMENT
$863.34 Waste Services of
Arizona, Inc.   TCF Leasing, Inc.   Delaware   File No: 50740622

File Date: 03/08/2005   Specific Equipment
2003 Autocar WX64
with a Wittke Model
FLC 3102-40 Super
Duty Front Loader
Eject Style

 



--------------------------------------------------------------------------------



 



              Jurisdiction   Secured Party Name   Registration Particulars  
Collateral Secured Registrations with respect to Waste Services (CA) Inc.
 
           
Ontario
  Lehman Commercial
Paper Inc., as
Administrative Agent   File No.: 602028252

Registration No.: 20031223
1131 1590 5943   Inventory, Equipment, Accounts, Other,
Motor Vehicle Included
 
           
Alberta
  Lehman Commercial
Paper Inc., as
Administrative Agent   Registration No.:
03122316387

Date: December 23, 2003   All Present and after acquired personal property of
the debtor
 
           
Alberta
  2038314 Ontario Inc.
181 Bay Street, Suite 4400, Toronto ON M5J 2T3   Registration No.:
03123004677

Date: December 30, 2003   Land Charge
 
           
British Columbia
  2038314 Ontario Inc.
181 Bay Street, Suite
4400, Toronto ON
M5J 2T3   Registration No.: 460362B

Date: December 30, 2003   An uncrystalized floating charge on land
 
           
British Columbia
  Lehman Commercial
Paper Inc., as
Administrative Agent   Registration No.: 455575B

Date: December 23, 2003   All of the presently owned or held and after acquired
property
 
            Registrations with respect to Ram-Pak Compaction Systems Ltd.
 
           
Ram-Pak Compaction Systems Ltd.
  Lehman Commercial
Paper Inc., as
Administrative Agent   File No. 602028279

Registration No.: 20031223 1131 1590 5944   Inventory, Equipment, Accounts,
Other,
Motor Vehicle Included
 
            Registrations with respect to Waste Services, Inc.
 
           
Waste Services, Inc.
  Lehman Commercial
Paper Inc., as
Administrative Agent   File No. 602028297

Registration No.: 20031223 1132 1590 5946   Inventory, Equipment, Accounts,
Other,
Motor Vehicle Included
 
            Registrations with respect to Capital Environmental Resource Inc.
 
           
Capital Environmental Resource Inc.
  Fanotech Enviro Inc.
220 Old North Road,
R.R. No. 3, Huntsville, ON P1H 2J4   File No: 614967804

Registration No.: 20050510 1135 1200 0928   Equipment, Other, Motor Vehicle
Included.
2003 Sterling Model Acterra VIN
2FZAAHCS03AK85226
2003 Sterling Model Acterra VIN
2FZAAHCS73AK85224
2003 Sterling Model Acterra VIN
2FZAAHCSX3AK85220
2003 Sterling Model Acterra VIN
2FZAAHCSX3AK85217
2003 Sterling Model Acterra VIN
2FZAAHCS53AK85223

 



--------------------------------------------------------------------------------



 



Schedule 4.24
Owned and Leased Property; Mortgaged Property
Canadian Properties — Owned and Leased
Waste Services (CA) Inc. owns the following properties (All Mortgaged
Properties):
320 Saunders Road, Barrie, ON
779 Powerline Road, Brantford, ON
4800 Development Drive, Brockvillle, On
Centennial Drive, Brockville, ON — Part Lot 9, Concession 2, designated as
Part 2 on Plan28R-10784
147 Ardelt Avenue, Kitchener, ON
180-184 James Street West, Orillia, ON
1152 Kenaston Road, Ottawa, ON
2628 Glenfield Road, Ottawa, ON
688 Harper Road, Peterborough, ON
1223 Confederation Street, Sarnia, ON
3354 Navan Road, Ottawa, ON
3544 and 3546 Navan Road, Ottawa, ON
3548 Navan Road, Ottawa, ON
3560 Navan Road, Ottawa, ON
3326 Navan Road, Ottawa, ON
53103 Strathmoor Way, Sherwood Park, AB*
          * To be purchased 9/30/08.
Coronation Landfill, Coronation, AB
1151 Herring Gull Way, Parksville, B.C.
Gap Landfill, Surprise Valley, SASK — Surface Parcel #112495002 as described in
Certificate of Title 107080208
Waste Services (CA) Inc. leases the following properties:
1122 International Blvd., Suite 601, Burlington, ON
1005 Skyview Drive, Suite 221, Burlington, ON
4090 Belgreen, Unit #6, Ottawa, ON
237 Barton Street East, Suite 201, Stoney Creek, ON
176 A Saunders Road, Barrie, ON

 



--------------------------------------------------------------------------------



 



10 Hooper Road, Barrie, ON
580 Ecclestone Dr., Bracebridge, ON
306 Lake Avenue North, Hamilton, ON
23082 McCowan Road, Sutton West, ON
1266 McAdoo Lane, Kingston, ON
2332 County Road 41, Napanee, ON
2829 Hwy 35 South, Lindsay, ON
117 Advance Blvd., Brampton, ON
185 Strathmoor Way, Sherwood Park, AB
117-5025 90th Avenue S.E., Calgary, AB
8028 Edgar Industrial Green, Red Deer, AB
34321 Industrial Way, Abbotsford, B.C.
4624 Cumberland Road, Courtney, B.C.
8165 Dallas Drive , Kamloops, B. C.
1200 Carmi Avenue, Penticton, B.C.
US Properties — Owned and Leased
Waste Services, Inc. leases the following property:
5002 T-Rex Avenue, Suite 200, Boca Raton, FL 33431
Waste Services of Florida, Inc. owns the following properties (All Mortgaged
Properties):
6800 Osteen Road, New Port Richey, FL 34653
3900 Orange Avenue, Sarasota, FL 34234
1601 North 34th Street/ 1400 North 35th Street, Tampa, FL 33605
5113 Uceta Road, Tampa, FL 33618
12875 60th Street North, Clearwater, FL 33760
3935 Rogers Industrial Park Blvd., Okahumpka, FL 34762
3813, 4019, 4070, 4100, 4150, 4170, 4180, 4204 NW 37th Court; 3757 NW 38th
Street; and 3706 NW 41st Street, Miami, FL: 33142 (Also sometimes referred to as
“Hialeah”)
3715 Progress Avenue and 3706 Mercantile Avenue, Naples, FL 34104
16801 Stock Ct. Ft. Myers, FL 33912
16711 Gator Road, Fort Myers, FL 33912

 



--------------------------------------------------------------------------------



 



2289 Bruner Lane, Ft. Myers, FL 33912
4251 Michigan Link Avenue, Ft. Myers, FL 33916
7580 Philips Highway, Jacksonville, Florida
Two parcels, respectively, located in the southeast 1/4 of Section 21, Township
31 South, Range 20 East, and the Southeast 1/4 of Section 22, Township 31 South,
Range 20 East, and the Southeast 1/4 of Section 22, Township 31 South, Range 20
East, Hillsborough City, Florida, (adjacent to Sun Country Landfill, also
sometimes referred to as the “Aaron Long Property”)
Waste Services of Florida, Inc. leases the following properties:
1378 SR 29 N., LaBelle, FL 33935
11500 43rd Street North, Clearwater, FL 33762
14220 Hays Road, Spring Hill, FL
1325 North Osprey Avenue, Sarasota, FL 34246
112 South 34th Street, Tampa, FL 33605
1098 and 1099 Miller Drive, Altamonte Springs, FL 32701
3737 Arnold Avenue, Naples, FL 34104
3600 Prospect Avenue, Naples, FL 34104
2465 Highland Avenue, Ft. Myers, FL 33916
Freedom Recycling Holdings, LLC owns the following property (Mortgaged
Property):
Lot 6, Lena Business Park, 3407 81st Court East, Bradenton, FL. 34211
Sanford Recycling and Transfer, Inc. owns the following property (Mortgaged
Property):
Properties commonly known as the “Transfer Facility” and the “Ice House,” 563
North White Cedar Road, 555 North White Cedar Road and 3551 Rand Yard Road,
Sanford FL 32771
Taft Recycling, Inc. owns the following property (Mortgaged Property):
375 West 7th Street, Taft, FL 32824
Sun Country Materials, LLC owns the following property (Mortgaged Property):
11457 County Road 672, Riverview, FL 33598
Omni Waste of Osceola County LLC owns the following property (Mortgaged
Property):
1501 Omni Way, St. Cloud, FL 34773
SLD Landfill, Inc. owns the following property (Mortgaged Property):
30199 Zemel Road, Punta Gorda, FL 33955

 



--------------------------------------------------------------------------------



 



Schedule 5.1(h)
Environmental Assessments

 



--------------------------------------------------------------------------------



 



Table 1 — Geosyntec Due Diligence Work Performed for
Waste Services Inc. and Capital Environmental Resources Inc.

              Date Published   Geosyntec       Site Description/Location
(Month-20XX)   Project Number   Document Title   at Time of Due Diligence
March-03
  FR0498   Phase I Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Main Facility”, 1099 Miller Drive, Altamonte Springs, Seminole County,
Florida
 
           
March-03
  FR0498   Phase I Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Fort Myers Facility”, 2465 Highland Avenue, Fort Myers, Lee County,
Florida
 
           
March-03
  FR0498   Phase I Environmental Site Assessment   Florida Recycling Services,
Inc.’s “LaBelle Facility”, 1378 State Route 29 North, LaBelle, Hendry County,
Florida
 
           
March-03
  FR0498   Phase I Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Lake County Facility”, 3925 Rogers Industrial Park Blvd, Okahumpka, Lake
County, Florida
 
           
March-03
  FR0498   Phase I Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Tampa Facility”, 1915 N. 62nd Street, Tampa, Hillsborough County,
Florida
 
           
March-03
  FR0498   Phase I Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Taft Transfer Facility”, 375 W. 7th Street, Orlando, Orange County,
Florida
 
           
March-03
  FR0498   Potential CERCLA PRP Cleanup
Liability Evaluation   Multiple Florida Recycling Services Sites
 
           
April-03
  FR0498   Phase I Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Rand Yard Facility”, 922 White Cedar Road, Sanford, Seminole County,
Florida

1 of 7



--------------------------------------------------------------------------------



 



Table 1 — Geosyntec Due Diligence Work Performed for
Waste Services Inc. and Capital Environmental Resources Inc.

              Date Published   Geosyntec       Site Description/Location
(Month-20XX)   Project Number   Document Title   at Time of Due Diligence
April-03
  FR0507   Modified Phase I Environmental Site
Assessment   Florida Recycling Services, Inc.’s “Ft. Myers Vacant Property”,
2491 Highland Avenue, Fort Myers, Lee County, Florida 33916  
August-03
  FR0498   Phase I Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Ft. Myers Vacant Property”, 2491 Highland Avenue, Fort Myers, Lee
County, Florida 33916
 
           
August-03
  FR0498   Phase II Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Main Facility”, 1099 Miller Drive, Altamonte Springs, Seminole County,
Florida
 
           
August-03
  FR0498   File Review and Phase II Environmental Site Assessment   Florida
Recycling Services, Inc.’s “Fort Myers Facility”, 2465 Highland Avenue, Fort
Myers, Lee County, Florida
 
           
August-03
  FR0498   Phase II Environmental Site Assessment   Florida Recycling Service’s
“La Belle Facility”, 1378 State Route 29 North, La Belle, Hendry County, Florida
 
           
August-03
  FR0498   Phase II Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Lake County Facility”, 3925 Rogers Industrial Park Blvd, Okahumpka, Lake
County, Florida
 
           
August-03
  FR0498   Phase II Environmental Site Assessment   Florida Recycling Services,
Inc.’s “St. Lucie County Facility”, 4100 Selvitz Road, Fort Pierce, St. Lucie
County, Florida

2 of 7



--------------------------------------------------------------------------------



 



Table 1 — Geosyntec Due Diligence Work Performed for
Waste Services Inc. and Capital Environmental Resources Inc.

              Date Published   Geosyntec       Site Description/Location
(Month-20XX)   Project Number   Document Title   at Time of Due Diligence
August-03
  FR0498   Phase II Environmental Site Assessment   Florida Recycling Services,
Inc.’s “Taft Transfer Facility”, 375 W. 7th Street, Orlando, Orange County,
Florida
 
           
December-03
  FR0568   Phase I Environmental Site Assessment   Allied Waste Industries,
Inc.’s “Tampa Recyclery”, 3560 126th Avenue, Clearwater, Pinellas County,
Florida
 
           
December-03
  FR0568   Environmental Compliance Review   Allied Waste Industries, Inc.’s
“Tampa Recyclery”, 3560 126th Avenue, Clearwater, Pinellas County, Florida
 
           
December-03
  FR0568   Phase I Environmental Site Assessment   Allied Waste Industries,
Inc.’s “Tampa Bay Hauling Facility”, 11500 43rd Street N., Clearwater, Pinellas
County, Florida 33762
 
           
December-03
  FR0568   Environmental Compliance Review   Allied Waste Industries, Inc.’s
“Tampa Bay Hauling Facility”, 11500 43rd Street N., Clearwater, Pinellas County,
Florida 33762
 
           
December-03
  FR0568   Phase I Environmental Site Assessment   Allied Waste Industries,
Inc.’s “Pasco Hauling Facility”, 6800 Osteen Road, New Port Richey, Pasco
County, Florida

3 of 7



--------------------------------------------------------------------------------



 



Table 1 — Geosyntec Due Diligence Work Performed for
Waste Services Inc. and Capital Environmental Resources Inc.

              Date Published   Geosyntec       Site Description/Location
(Month-20XX)   Project Number   Document Title   at Time of Due Diligence
December-03
  FR0568   Environmental Compliance Review   Allied Waste Industries, Inc.’s
“Pasco Hauling Facility”, 6800 Osteen Road, New Port Richey, Pasco County,
Florida
 
           
December-03
  FR0568   Phase I Environmental Site Assessment   Allied Waste Industries,
Inc.’s “Sarasota HLG Facility”,3900 North Orange Avenue, Sarasota, Sarasota
County, Florida
 
           
December-03
  FR0568   Environmental Compliance Review   Allied Waste Industries, Inc.’s
“Sarasota HLG Facility”,3900 North Orange Avenue, Sarasota, Sarasota County,
Florida
 
           
December-03
  FR0568   Phase I Environmental Site Assessment   Allied Waste Industries,
Inc’s. “Sarasota Transfer Station and MRF”, 1325 North Osprey Avenue, Sarasota,
Florida
 
           
December-03
  FR0568   Environmental Compliance Review   Allied Waste Industries, Inc’s.
“Sarasota Transfer Station and MRF”, 1325 North Osprey Avenue, Sarasota, Florida
 
           
December-03
  FR0568   Environmental Compliance Review   Allied Waste Industries, Inc’s.
“Pasco MRF Facility”, 14220 Hays Road, Springhill, Florida
 
           
December-03
  FR0568   Environmental Compliance Review   Allied Waste Industries, Inc’s.
“McKay Bay Transfer Facility”, 112 N. 34th Street, Tampa, Florida
 
           
December-03
  FR0568   Potential CERCLA PRP Cleanup
Liability Evaluation   Multiple Allied Waste Industries, Inc. Locations in
Florida
 
           
April-04
  FE0606   Phase I Environmental Site
Assessment   Aaron Long Property, Just East of U.S. 301 and C.R. 672, Balm,
Hillsborough County, Florida

4 of 7



--------------------------------------------------------------------------------



 



Table 1 — Geosyntec Due Diligence Work Performed for
Waste Services Inc. and Capital Environmental Resources Inc.

              Date Published   Geosyntec       Site Description/Location
(Month-20XX)   Project Number   Document Title   at Time of Due Diligence
August-04
  FE0606   Phase II Environmental Site Assessment   Aaron Long Property, Just
East of U.S. 301 and C.R. 672, Balm, Hillsborough County, Florida
 
           
August-04
  FR0568   Phase II Environmental Site Assessment   “Pasco Hauling Facility”,
6800 Osteen Road, New Port Richey, Pasco County, Florida
 
           
August-04
  FE0608   Phase I Environmental Site Assessment   Advanced Disposal Services’
“Stash Yard”, 201 Parcel Lane, Orlando, Orange County, Florida
 
           
August-04
  FE0609   Phase I Environmental Site Assessment   Advanced Disposal Services’
“Orlando Division”, 9526 Sidney Hayes Road, Orlando, Orange County, Florida
 
           
June-05
  FE0771   Phase I Environmental Site Assessment   “Icehouse Facility”, Sanford,
Seminole County, Florida
 
           
March-06
  FE0893   Modified Phase I Environmental Site
Assessment   Sun Country Materials Landfill, 11457
County Road 672, Balm, Hillsborough
County, Florida
 
           
March-06
  FE0893   Modified Phase I Environmental Site
Assessment   Liberty Waste & Recycling “Shop”, 1601 North 34th Street, Tampa,
Hillsborough County, Florida
 
           
March-06
  FE0893   Modified Phase I Environmental Site
Assessment   Liberty Waste, LLC Clearwater Materials Transfer “CMT”, 12875 60th
Street North, Clearwater, Pinellas County, Florida
 
           
March-06
  FE0893   Modified Phase I Environmental Site
Assessment   Liberty Waste, LLC Tampa Materials Transfer “TMT”, 5113 Uceta Road,
Tampa, Hillsborough County, Florida
 
           
May-06
  FE0893   Phase II Environmental Site Assessment   Liberty Waste & Recycling
“Shop”, 1601 North 34th Street, Tampa, Hillsborough County, Florida

5 of 7



--------------------------------------------------------------------------------



 



Table 1 — Geosyntec Due Diligence Work Performed for
Waste Services Inc. and Capital Environmental Resources Inc.

              Date Published   Geosyntec       Site Description/Location
(Month-20XX)   Project Number   Document Title   at Time of Due Diligence
May-06
  FE0893   Phase II Environmental Due Diligence - File Review   Liberty Waste,
LLC Clearwater Materials Transfer “CMT”, 12875 60th Street North, Clearwater,
Pinellas County, Florida
 
           
May-06
  FE0893   Phase II Environmental Due Diligence - File Review   Liberty Waste,
LLC Tampa Materials Transfer “TMT”, 5113 Uceta Road, Tampa, Hillsborough County,
Florida
 
           
October-06
  FE1061   Modified Phase I Environmental Site Assessment   “Container Storage
Area”, 7450 NW 63 Street, Miami, Dade County, Florida
 
           
October-06
  FE1061   Modified Phase I Environmental Site Assessment   “Allied Waste
Industries Facility”, 3840 NW 37 Court, Miami, Dade County, florida
 
           
December-06
  FE1089   Phase I Environmental Site Assessment and Limited Environmental
Compliance Review   “Southwest Land Developers, Inc (SLD) Recycling and Disposal
Site”, 30301 Zemel Road, Punta Gorda, Florida
 
           
December-06
  FE1104   Phase I Environmental Site Assessment and Limited Environmental
Compliance Review   “Fort Myers MRF”, 16801 Stock Court, Fort Myers, Florida
 
           
December-06
  FE1104   Phase I Environmental Site Assessment and Limited Environmental
Compliance Review   “Naples MRF”, 3715 Progress Avenue, Naples, Florida
 
           
December-06
  FE1104   Phase I Environmental Site Assessment and Limited Environmental
Compliance Review   “Fort Myers Office”, 2289 Bruner Lane, Fort Myers, Florida
 
           
December-06
  FE1104   Phase II Environmental Site Assessment   “Fort Myers MRF”, 16801
Stock Court, Fort Myers, Florida
 
           
December-06
  FE1104   Phase II Environmental Site Assessment   “Naples MRF”, 3715 Progress
Avenue, Naples, Florida
 
           
December-06
  FE1104   Phase II Environmental Site Assessment   “Fort Myers Office”, 2289
Bruner Lane, Fort Myers, Florida

6 of 7



--------------------------------------------------------------------------------



 



Table 1 — Geosyntec Due Diligence Work Performed for
Waste Services Inc. and Capital Environmental Resources Inc.

              Date Published   Geosyntec       Site Description/Location
(Month-20XX)   Project Number   Document Title   at Time of Due Diligence
January-07
  FE1162   EDR Radius Map, Sanborn Map Report   “Mount Dora Disposal and Fill”,
3300 SR 46, Mount Dora, Florida
 
           
January-07
  FE1162   EDR Radius Map, Sanborn Map Report   “West Orange Environmental”,
7706 Avalon Road, Winter Garden, Florida
 
           
February-07
  FE1123   Phase I Environmental Site Assessment and Limited Environmental
Compliance Review   “USA Recycling Material Recovery Facility”, 16711 Gator
Road, Fort Myers, Florida
 
           
February-07
  FE1123   Phase I Environmental Site Assessment and Limited Environmental
Compliance Review   “Freedom Recycling Holdings, LLC”, 3407 81st Court East,
Bradenton, Florida
 
           
June-07
  FE1267   Phase I Environmental Site Assessment and Limited Environmental
Compliance Review   “WCA Fort Myers MRF”, 4251 Michigan Link Avenue, Fort Myers,
Florida
 
           
October-07
  FE1367   EDR Radius Map, EDR-City
Directory, Sanborn Map
Report   “Lake Environmental C&D”, 21505 CR 455, Clermont, Florida

7 of 7



--------------------------------------------------------------------------------



 



     
117 Advance Boulevard, Brampton, ON
  XCG Consultants Environmental Compliance Review
(February 24, 2003)
XCG Consultants Compliance Audit (May 5, 1999)
 
   
1266 McAdoo’s Lane R.R. #1
Glenburnie, ON
  Brian Forrestal (CERI) Environmental Inspection Report
(June 10, 1999)
 
   
1450 McAdoo’s Lane, R.R. #1
Glenburnie, ON
  Brian Forrestal (CERI) Environmental Inspection Report
(June 10, 1999)
 
   
34321 Industrial Way
Abbotsford, BC
  XCG Consultants Environmental Survey (July 28, 1999)
XCG Consultants — Draft Phase 1 ESA (March 5, 2004)
 
   
28 and 29 Hwy 35 South
Lindsay, ON
  Brian Forrestal (CERI) Environmental Risk Assessment
(May 1998)
 
   
53103 Strathmoor Way
Sherwood Park,
ASB
  Stanley Environmental, Environmental Site Assessment
(March 1998)
 
   
4624 Cumberland Road,
Cumberland, BC
  Stanley Environmental Phase 1 ESA (October, 1997)
 
   
1200 Carmi Avenue,
Penticton, BC
  Stanley Environmental Phase 1 ESA (October, 1997)
 
   
688 Harper Road,
Peterborough, ON
  Brian Forrestal (CERI) Environmental Risk Assessment Report
(January 1998)
Golder Associates Phase II Environmental Site Investigation
(February, 1998)
 
   
10 Hooper Road, Barrie, ON
  Forrestal Associates Phase 1 ESA (August 7, 1997)
 
   
176A Saunders Road,
Barrie, ON
  Environmental Risk Assessment Summary (CERI)
(August 4, 1999)
 
   
300 and 306 Lake Avenue North,
Hamilton, On
  XCG Consultants Operational Compliance Status Report
(April 26, 1999)
 
   
23082 McCowan Road,
Sutton West, ON
  XCG Consultants Baseline Phase 1/Phase 2 Environmental Site
Assessment (August 3, 1999)
XCG Consultants Environmental Risk Assessment Summary
(July 14, 1999)
 
   
Gap Landfill
Class II Environmental Landfill
Minton, Saskatchewan
  EBA Engineering Consultants Due Diligence Audit
(December 22, 2003)
 
   
779 Powerline Road,
Brantford, ON
  Forrestal Associates Environmental Site Assessment
(July 23, 1997)
 
   
147 and 155 Ardelt Avenue,
Kitchener, ON
  Forrestal Associates Environmental Inspection Report
(July 23, 1997)
 
   
1151 Herring Gull Way
Parksville, BC
  Stanley Environmental Consultants Phase 1 ESA
(August 21, 1997)
 
   
Paintearth Municipal Landfill
Coronation Landfill
Coronation, AB
  Comprehensive Annual Report for the year ended December 31,
2002
(March 31, 2003)
 
   
1152 Kenaston Street,
Ottawa, ON
  Forrestal Associates Environmental Site Assessment
(August 6, 1997)
 
   
1223 Confederation Street,
Sarnia, ON
  Forrestal Associates Environmental Site Assessment
(August 11, 1997)

 



--------------------------------------------------------------------------------



 



     
3354 Navan Road,
Ottawa, ON
  Annual Operations and Monitoring Report (March 2003)
XCG Consultants Environmental Compliance Review
(February 2003)
Draft XCG Consultants Environmental Compliance Review
(February 2004)
Gartner Lee Letter Report (January 21, 2002)
 
   
500 and 580 Ecclestone Drive,
Bracebridge, On
  Forrestal Associates Environmental Risk Assessment
(November 11, 1997)
 
   
180 James Street West,
Orillia, ON
  XCG Consultants Environmental Compliance Review (February
24, 2003)
Brian Forrestal (CERI) Environmental Risk Assessment Report (May, 1998)
 
   
Nibourg Waste Management
2332 County Road 41
Napanee, ON
  XCG Phase 1 ESA (Oct/Nov, 2006)
XCG Phase 2 ESA (Oct/Nov, 2006)
 
   
Part Ni/2 Lot 10, Concession 11,
Township of Innisfil, Barrie, ON
  Skelton Brumwell & Associates Ltd.
Environmental Site Assessment, (August 1, 2007)
 
   
2628 Glanfield Rd.,
Ottawa, ON
  Golder Associates Ltd.
Phase 1 Environmental Site Assessment (June, 2002)

 



--------------------------------------------------------------------------------



 



Schedule 6.15
Post Closing Obligations
Real Estate Post Closing Obligations
Within 30 days of the Closing Date, the Administrative Agent shall have
received, and the Title Insurance Company shall have received, new or updated
maps or plats of an as-built survey of the sites of the Mortgaged Properties
located in the United States of America.
Within 45 days of the Closing Date, the Administrative Agent shall have
received, in respect of each Mortgaged Property located in the United States of
America, a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance in accordance with Section 5.1(n) of the
Credit Agreement. In addition, the Consent Judgment of Continuing Garnishment
recorded on February 3, 2007 in ORBook 17428, Pg 734, Clerk of Circuit Court,
Hillsborough County naming Waste Services, Inc., as garnishee shall be
discharged or otherwise removed from the title policies covering the properties
located in Hillsborough County, FL.
Any and all notices of commencement recorded or filed against any of the
Mortgaged Properties shall be promptly discharged of record upon the completion
of the work which was the subject of such notice.
Borrower, or its counsel, representative or agent, shall provide an explanation
reasonably acceptable to the Administrative Agent of the items marked with
asterisks below, and the final Title Policy affected thereby shall be issued, or
an endorsement to such Title Policy shall be issued, resolving any issues with
or objections to title to the reasonable satisfaction of Administrative Agent.
#1: 7580 Phillips Hwy., Jacksonville, FL, County: Duval
Waste Services of Florida, Inc. (Delaware)
Title Co.: First American Title Insurance Company; insured amount: $2,602,968.80
Title No. FA-C-369760; Agent’s Title No. NCS-369760-CLW2
*Lehman Commercial Paper Inc., as the predecessor-in-interest to Barclays Bank
PLC, as the administrative agent (“LCPI”), executed and delivered a
Subordination, Non-Disturbance and Attornment Agreement dated 3/5/08 with
Advanced Disposal Services Jacksonville, LLC, as tenant (the “SNDA”) (re: Lease
dated 3/1/08). The SNDA is not shown as a title exception. Is the lease still in
effect?
#4: 6800 Osteen Rd., New Port Richey, FL, County: Pasco
Waste Services of Florida, Inc. (Delaware)
Title Co.: First American Title Insurance Company; insured amount: $659,379.40
Title No. FA-C-369766; Agent’s Title No. NCS-369766-CLW2
* A “new” exception on the updated title commitment lists an Eminent Domain
Resolution Instrument No. 2004211386 recorded on 11/4/04. What effect, if any,
did such instrument have on the insured property?

 



--------------------------------------------------------------------------------



 



#9: J.E.D. Landfill, 1501 Omni Way, St. Cloud, FL, County: Osceola
Omni Waste of Osceola County, LLC (Florida) (formerly an Ohio LLC)
Title Co.: First American Title Insurance Company; insured amount: $3,876,053.80
Title No. FA-C-369777; Agent’s Title No. NCS-369777-CLW2
* Regarding the unrecorded agreement for Lease/Purchase of Real Property dated
as of February 25, 2000, by and between Omni Waste, LLC, an Ohio LLC, and H.
Clay Whaley, Jr. and Henry C. Whaley III, is this lease still in effect, and if
so, are its terms subordinated to the insured mortgage?
#18: “Transfer Facility,” County: Seminole
Sanford Recycling and Transfer, Inc. (Florida)
Title Co.: Land America/Lawyers Title Insurance Corporation; insured amount:
$900,000
Title No./Order No. 2645526
* Regarding the Memo of Post Closing and Escrow Agreement recorded in Bk 5495,
Page 458, can Section 3 (escrow funds for road) be affirmatively insured over in
the final title policy? Should not the ingress/egress easement with “Seller”
named therein be added as an insured beneficial easement?
#19: “Ice House,” County: Seminole
Sanford Recycling and Transfer, Inc. (Florida)
Title Co.: Land America/Lawyers Title Insurance Corporation; insured amount:
$900,000
Title No./Order No. 2642966
* Regarding the Memo of Post Closing and Escrow Agreement recorded in Bk 5495,
Page 458 from Property 18 above (“Transfer Facility”), should not the
ingress/egress right mentioned as benefiting Property #19, “Ice House”, be added
as an insured beneficial easement?
#24: “Taft,” FL (375 West 7th Street, Taft, FL), County: Orange
Taft Recycling, Inc. (Florida)
Title Co.: Land America/Lawyers Title Insurance Corporation; insured amount:
$1,483,000.00
Title No./Order No. 2642955
* Updated Survey to reflect additions to the legal description re: vacated
portions of 7th Street and beneficial cross access easement as shown in the
updated title commitment.
#29: 30199 Zemel Road, Punta Gorda, FL, County: Charlotte
SLD Landfill, Inc. (Delaware)
Title Co.: Chicago Title Insurance Company; insured amount: $2,500,000
Title No. 2008 06555; Agent’s Title No. 51900-0023
* The legal description in the updated title commitment is missing a “Less and
Excepted” parcel.

 



--------------------------------------------------------------------------------



 



* Satisfaction and removal of the following title exception: Release of Lien
recorded on December 11, 2007 in ORBook 3240, Pg 638, Charlotte County Clerk, is
contingent on receipt and clearance of funds (regarding Claim of Lien recorded
on October 31, 2007 in ORBook 3227, Pg 482, Charlotte County Clerk re: Better
Roads, Inc. for $176,204.60 for asphalt paving ).
* New Communication System Right of Way and Easement to Embarq Florida, Inc.
recorded on June 8, 2007 in ORBook 3170, Pg 594, Charlotte County Clerk, seems
to run across Conservation Easement (to be shown on updated survey) — Need
confirmation that such easement does not violate the terms, provisions,
covenants and conditions of the Conservation Easement.
#30: “Freedom Recycling”, Lena Business Park, Lot 6, Bradenton, FL, County:
Manatee
Freedom Recycling Holdings, LLC (Florida) Title Co.: Attorney’s Title Insurance
Fund, Inc.; insured amount: $550,000 Title File and Reference No. 15-2008-1696
(51900-0023)
* Requirement in updated title commitment for an Estoppel Letter from the
declarant under Declaration of CC&R’s in ORBook 1745, Pg 7330, Public Records of
Manatee County re: assessments paid, to be satisfied.
Other Post Closing Obligations
Within 30 days of the Closing Date, the US Borrower shall have duly executed and
delivered, or shall have caused each applicable Loan Party to duly execute and
deliver, an account control agreement (in form reasonably satisfactory to the
Administrative Agent) with respect to each of the Deposit Accounts (as defined
in the Guarantee and US Collateral Agreement) set forth in Schedule 2 to the
Guarantee and US Collateral Agreement, executed and delivered by each of the
parties thereto.
Within 45 days of the Closing Date, the Canadian Borrower shall have delivered
to the Administrative Agent and the Canadian Collateral Agent an acknowledgement
and confirmation agreement from each of the following: (i) Ricoh Canada Inc.,
(ii) Konica Minolta Business Solutions (Canada) Ltd., (iii) John Deere Limited
(iv) Citicorp Vendor Finance, Ltd., and (v) Honda Canada Finance Inc., with
respect to each of their respective personal property registrations against the
applicable Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent and the Canadian Collateral Agent.

 



--------------------------------------------------------------------------------



 



Schedule 7.2(d)
Existing Indebtedness

1.   A Promissory Note for approximately $2,500,000 in connection with the
acquisition of Omni Waste of Osceola County LLC in favor of Evadne Gannarelli.  
2.   Capital Lease Obligations in the amount of approximately $1,200,000.   3.  
In November 2002, Waste Services (CA) Inc. entered into a put or pay disposal
agreement with RCI Environnement Inc. and certain of its affiliates and Intersan
Inc. pursuant to which Waste Services (CA) Inc. and RCI Environnement Inc. and
its affiliates agreed to deliver certain volumes of waste to the landfills and
transfer stations of Intersan Inc. over a seven year period. Waste Services
(CA) Inc. has issued a letter of credit for Cdn. $4,000,000 to secure its
obligation.   4.   Installment Sales Contract with Caterpillar Financial for a
Caterpillar Wheel Loader GP Bucket Setco Solid Tire and Rim, Serial # JMS000860
payable in equal monthly installments of $9,624.44 commencing December 1, 2006,
with a current balance of approximately $345,000.   5.   Note dated June 29,
2007 payable to WCA Corporation (assigned to CSFB) in the original principal
amount of $10,500,000 payable without interest in 84 monthly payments of
$125,000.00 on the last business day of each month until Jun 2014 — current
balance approximately $8,625,000 .   6.   Deferred obligation to complete
closure of adjacent C&D landfill in connection with acquisition of SLD Landfill.
Estimated cost of approximately $1,800,000.   7.   Deferred obligation of
approximately $195,000 to Cassidy Homes in connection with acquisition of Sun
Country Landfill. Future contingent obligation of approximately $500,000 as
building permits obtained for dwelling units.



 



--------------------------------------------------------------------------------



 



Schedule 7.3 (f)
Existing Liens

  1.   Security deposit of $2,100,000 paid to members of the Ward family re
proposed acquisition of RIP, Inc.     2.   Security deposit of $550,000 paid to
Hathis Wadi LLC re proposed acquisition of land adjacent to SLD Landfill.     3.
  Liens on domestic assets as follows:

                              ORIGINAL FILE         SECURED       DATE AND    
DEBTOR   PARTY   JURISDICTION   NUMBER   DESCRIPTION


Waste Services, Inc.

1325 North Osprey Avenue,
Sarasota, FL 34326
 

Phoenix
Funding
Group, LLC   Florida   File Date:08/25/2008

File #: 20080901225X   1- DM4 Channel 80GB DVR w CD & DVD Burner
2-Samsung Color Day/Night High Resolution Cameras SCC 2311
2-Camera Housings w/ Sunshield/ Heater HPV 36HS
 
               


Waste Services, Inc.

5113 Uceta Road,

Tampa, FL 33618
 

Phoenix
Funding
Group, LLC   Florida   File Date:08/25/2008

File #: 200809012225   1- DM4 Channel 80GB DVR w CD & DVD Burner
2-Samsung Color Day/Night High Resolution Cameras SCC 2311
2-Camera Housings w/ Sunshield/ Heater HPV 36HS
 
               


Waste Services, Inc.

11457 CR 672.

Balm, FL 33598
 

Phoenix
Funding
Group, LLC   Florida   File Date: 08/25/2008

File #: 200809012233   1- DM4 Channel 80GB DVR w CD & DVD Burner
2-Samsung Color Day/Night High Resolution Cameras SCC 2311
2-Camera Housings w/ Sunshield/ Heater HPV 36HS
 
               


Waste Services, Inc.

12875 60th Street.

Clearwater, FL 33760
 

Phoenix
Funding
Group, LLC   Florida   File Date: 08/25/2008

File #: 200809012241   1- DM4 Channel 80GB DVR w CD & DVD Burner
2-Samsung Color Day/Night High Resolution Cameras SCC 2311
2-Camera Housings w/ Sunshield/ Heater HPV 36HS
 
               
Waste Services, Inc.

11500 43rd Street N.,

Clearwater, FL 33762
 
Ervin
Leasing
Company   Florida   File Date: 11/20/2007


File #: 200707043202   Filing for information only

1 Taridan Telephone System, per Schedule A,
Ervin Leasing Company Lease No. 158963-01
 
               
Waste Services, Inc.
11500 43rd Street N.,
Clearwater, FL 33762
  Ervin
Leasing
Company   Delaware   File Date: 08/02/2007

File #: 3154696   Filing for information only.

1 Taridan Telephone System per Schedule A

Ervin Leasing Company Lease No. 158963-02.  
Waste Services of Florida, Inc.

6800 Osten Road, New Port
Richy, FL 34653
 
US Express
Leasing, Inc.   Florida   File Date: 03/23/2007

File #: 200705123896   All items of personal property leased pursuant to that
certain Lease Agreement dated March 20, 2007, together with all related
software, all additions, attachments, accessories and accessions thereto,
whether or not furnished by the supplier thereof; and any and all substitutions,
replacements and exchanges therefor and all insurance proceeds thereof.

 



--------------------------------------------------------------------------------



 



                              ORIGINAL FILE         SECURED       DATE AND    
DEBTOR   PARTY   JURISDICTION   NUMBER   DESCRIPTION
 
               

Waste Services of Florida, Inc.

1601 N. 34 St., Tampa, FL
33605
 

US Express
Leasing, Inc.   Florida   File Date: 09/10/2007

File #: 200706485678   All items of personal property pursuant to that certain
Leased Agreement dated August 31, 2007, together with all related software, all
additions, attachments, accessories and accessions thereto, whether or not
furnished by the supplier thereof; and any and all substitutions, replacements
and exchanges therefor and all insurance proceeds thereof.

1 Kyocera Mita 2050 S/N J3106793
 
               

Waste Services of Florida, Inc.

5002 T-Rex Ave., Suite 200
Boca Raton, FL
 

US Express
Leasing Inc.   Delaware   File Date: 08/17/2006

File #: 62861458   All items of personal property pursuant to that certain
Leased Agreement dated August 9, 2006, together with all related software, all
additions, attachments, accessories and accessions thereto, whether or not
furnished by the supplier thereof; and any and all substitutions, replacements
and exchanges therefor and all insurance proceeds thereof.

1 Kyocera Mita 5035 S/N M3041516
 
               

Waste Services of Florida, Inc.

3900 N. Orange Street,
Sarasota, FL
 

US Express
Leasing Inc.   Delaware   File Date: 02/27/2007

File #: 07351504   All items of personal property pursuant to that certain
Leased Agreement dated August 9, 2006, together with all related software, all
additions, attachments, accessories and accessions thereto, whether or not
furnished by the supplier thereof; and any and all substitutions, replacements
and exchanges therefor and all insurance proceeds thereof.

1 Kyocera Mita 5035 S/N M3042712
 
               

Waste Services of Florida, Inc.

11500 43rd Street
North, Clearwater, FL
 
US Express
Leasing Inc.   Delaware   File Date: 05/11/2007

File #: 1786101   All items of personal property pursuant to that certain Leased
Agreement dated August 9, 2006, together with all related software, all
additions, attachments, accessories and accessions thereto, whether or not
furnished by the supplier thereof; and any and all substitutions, replacements
and exchanges therefor and all insurance proceeds thereof.

1 Kyocera Mita 5050 copier system
 
               

Waste Services of Florida, Inc.

1325 N. Osprey Ave.,
Sarasota, FL
 

US Express
Leasing Inc.   Delaware   File Date: 05/31/2007

File #: 2035227   All items of personal property pursuant to that certain Leased
Agreement dated August 9, 2006, together with all related software, all
additions, attachments, accessories and accessions thereto, whether or not
furnished by the supplier thereof; and any and all substitutions, replacements
and exchanges therefor and all insurance proceeds thereof.

1 Kyocera Mita 2050 copier system

 



--------------------------------------------------------------------------------



 



                              ORIGINAL FILE         SECURED       DATE AND    
DEBTOR   PARTY   JURISDICTION   NUMBER   DESCRIPTION
 
               
Waste Services of Florida, Inc.

2602 North 34th Street,
Tampa, FL
  US Express
Leasing Inc.   Delaware   File Date: 09/25/2007

File #: 3610325   All items of personal property pursuant to that certain Leased
Agreement dated August 9, 2006, together with all related software, all
additions, attachments, accessories and accessions thereto, whether or not
furnished by the supplier thereof; and any and all substitutions, replacements
and exchanges therefor and all insurance proceeds thereof.

1 Kyocera FS-C5030N S/N E7510112
 
               

Waste Services of Florida, Inc.

11500 43rd Street,
Clearwater, FL 33762
 
CIT
Technology
Financing
Services, Inc.   Florida   File Date: 08/06/2008

File #: 200808893511   2 Kyocera Mita 5050-K8310681, K8310687

1 Konica Minolta 253-A02E)11004831

1 Kyocera Mita 2560- S8501462 plus all other types of office equipment and
products, computers, security systems and other items of equipment leased to
and/or financed for debtor/lessee by secured party/lessor and including all
replacements, upgrades and substitutions hereafter occurring to all of the
foregoing equipment and all now existing and future attachments, parts,
accessories and add -ons for all of the foregoing items and types of equipment
and all proceeds and products thereof.
 
               

Waste Services of Florida, Inc.
 
Credit
Suisse
Funding LLC   Delaware   File Date: 06/03/2008

File #: 1989175   All assets and personal property of Debtor in connection with
or related to that certain real property located in Lee County, FL having a
legal description as set forth in Schedule A:

Tract or Parcel of Land lying in the East One-half (E1/2) of the southeast
quarter of Section 17, Township 44 South, Range 25 East, Lee County County, FL.
 
               

Waste Services, Inc.
11500 43rd St. North,
Clearwater, FL 33762
 
US Express
Leasing Inc.   Delaware   File Date: 04/11/2007

File #: 1358067   All items of personal property pursuant to that certain Leased
Agreement dated April 9, 2007, together with all related software, all
additions, attachments, accessories and accessions thereto, whether or not
furnished by the supplier thereof; and any and all substitutions, replacements
and exchanges therefor and all insurance proceeds thereof.

1 Tadiran Coral IPX500 Telephone System
 
               
Waste Services, Inc.

11500 43rd St. North,
Clearwater, FL 33762
  Ervin
Leasing
Company   Delaware   File Date: 08/02/2007

File#: 3154696   Taridan Telephone System
 
               
Omni Waste of Osceola
County, LLC
  Caterpillar
Financial
Services   Florida   File Date: 04/08/2004

File #: 200406604272   One Caterpillar D7RIILGP track-type tractor SN AFG00527
and substitutions, replacements, additions and accessions thereto.
 
               
Liberty Waste, LLC
  Caterpillar
Financial
Services
Corporation   Florida   File Date: 01/05/2006

File #: 20060155196   One Caterpillar 966GII Wheel Loader SN AXJ02913 and
substitutions, replacements, additions and accessions thereto.
 
               
Pro Disposal, Inc.
  Caterpillar
Financial
Services
Corporation   Florida   File Date: 11/03/2006

File #: 200604059734   One Caterpillar 980H Wheel Loader W/GP Bucket A/N:
JMS00860 and substitutions, replacements, additions and accessions thereto

 



--------------------------------------------------------------------------------



 



          C. Liens on Canadian assets.
     4. Liens in Canada.

              Jurisdiction   Secured Party Name   Registration Particulars  
Collateral Secured
Registrations with respect to Waste Services (CA) Inc.
       
 
           
Ontario
  Ricoh Canada Inc.

100-1235 North Service Rd. W,
Oakville, ON L6M 2W2   File No. 641025945

Registration No. 20071128
1949 1531 9958   Equipment, Other
 
           
Ontario
  Xerox Canada Ltd.

33 Bloor Street, 3rd Floor,
Toronto, ON M4W 3H1   File No.: 640460682

Registration No.: 20071105
1701 1462 2484   Equipment, Other
 
           
Ontario
  Wakefield Canada Inc.

3620 Lakeshore Blvd. W.,
Toronto, ON M8W 1P2   File No.: 632582082

Registration No.: 20070202
1433 8077 7777   Equipment
Secured Amount : $4,447
1-225-006 Graco Fireball 300 50
1 Grease Pump
Pkg 2 — 993091 Graco Bench Tank
Pkgs 1 — 244-100 Falcon Grease Pump
Total Value $4,447.25
 
           
Ontario
  VFS Canada Inc.

73 Industrial Parkway North,
Aurora, ON L4G 4G4   File No.: 630828261

Registration No.: 20061122
1711 8077 1904
Amended by: 20061208
1447 8077 3071   Equipment, Other, Motor Vehicle Included
2007 Mack MR688S VIN #:
1M2K189CX7MO34253 c/w 40 cubic yard
Universal Front End Loader Model LM200FE
SN8003-3-1620 including dual camera
spotlights, camera
back up system and fork alarm
 
     
 
           
Ontario
  Xerox Canada Ltd.

33 Bloor Street E, 3rd Floor,
Toronto, ON M4W 3H1   File No.: 626749236

Registration No.: 20060705
1404 1462 5776   Equipment, Other
 
           
Ontario
  Konica Minolta Business
Solutions (Canada) Ltd./
Solutions D’Affairs Konica
Minolta (Canada) Ltee

P.O. Box 37, Station A,
Mississauga, ON L5A 2Y9   File No.: 626020119

Registration No.: 20060609
1818 7029 0696   Equipment, Other
1 Minolta Bizhub C350 Bizhub Photocopier plus all accessories with all
attachments, accessories and proceeds thereof
 
           
Ontario
  John Deere Limited

1001 Champlain Ave., Suite
401, Burlington, ON L7L 5Z4   File No.: 624614454

Registration No.: 20060426
1441 8077 6309   Equipment, Other, Motor Vehicle Included 2006 John Deere Model
624J V.I.N #:
DW624JZ604862
 
           
Ontario
  Konica Minolta Business
Solutions (Canada) Ltd. /
Solutions D’Affairs Konica
Minolta (Canada) Ltee

P.O. Box 37, Station A,
Mississauga, ON L5A 2Y9   File No.: 624108942

Registration No.: 20060407
1559 7029 9848   Equipment, Other
1 Konica Minolta C250 copier with accessories with all attachments, accessories
and proceeds thereof
 
           
Ontario
  De Lage Landen Financial
Services Canada Inc. #100,
1235 North Service Rd. W.,
Oakville, ON L6M 2W2   File No.: 622698642

Registration No.: 20060213
1701 1462 1428   Equipment, Other
All goods supplied by the secured party pursuant to a lease with the secured
party, together with all parts and accessories thereto and accessions thereto
and all replacements or substitutions for such goods and proceeds thereof ,
including insurance proceeds.

 



--------------------------------------------------------------------------------



 



              Jurisdiction   Secured Party Name   Registration Particulars  
Collateral Secured
Ontario
  IFC (Canada) Inc.

155 Rexdale Blvd., Suite 504,   File No.: 622460673

Registration No.: 20060202   Equipment, Other
Secured Amount: $16,200
3 -40 cubic yard compactor containers
 
  Toronto, ON M9W 5Z8

National Bank of Canada

3901 Highway 7 West
Vaughan, Ontario L4L 8L5   1449 1862 4876    
 
           
Ontario
  Xerox Canada Ltd.

33 Bloor Street E, 3rd Floor,
Toronto, ON M4W 3H1   File No.: 610653879

Registration No.: 20041117
1405 1462 7441   Equipment, Other
 
           
Ontario
  Xerox Canada Ltd.

33 Bloor Street E, 3rd Floor,
Toronto ON M4W 3H1   File No.: 644460948

Registration No.: 20080423
1406 1462 7608   Equipment, Other
 
           
Alberta
  Irwin Commercial Finance
Canada Corporation

Suite 300, Park Place 666
Burrard Street, Vancouver BC
V6C 2X8   Registration No.:
05063003999

Date: June 30, 2005   1 GB00915 2005 DEAWOO G25P
Forklift(s) together with all attachments accessories and replacements
substitutions additions and improvements thereto and all proceeds and a right to
an insurance payment or other payment that indemnifies or compensates for loss
or damage to the collateral or proceeds of the collateral
 
           
Alberta
  Ford Credit Canada Leasing
Company

  Registration No.:
06112916736   1FTRW14W87FA12821 2007 Ford F150
 
  P.O. Box 2400, Edmonton AB
T5J 5C7   Date: November 29, 2006    
 
           
Alberta
  Ford Credit Canada Leasing
Company

  Registration No.:
06120426702

  1FTRW14W87FA12821 2007 Ford F150
 
  P.O. Box 2400, Edmonton, AB
T5J 5C7   Date: December 4, 2006    
 
           
Alberta
  VFS Canada Inc.

73 Industrial Parkway North,
Aurora, ON L4G 4C4   Registration No.:
06120732208

Date: December 7, 2006   1M2K189CX7M034253 2007 Mack MR688S
together with (1) all present and after-acquired parts, accessions, attachments
and replacements thereto; and (2) proceeds
 
           
Alberta
  Ford Credit Canada Leasing, A
division of Canadian

  Registration No.:
07022116532

  1FTPW14V97FA73027 2007 Ford F150
 
  P.O. Box 2400, Edmonton, AB
T5J 5C7   Date: February 21, 2007    
 
           
Alberta
  Wakefield Canada Inc.

3620 Lakeshore Blvd. West,
Toronto ON M8W 1P2   Registration No.:
07090412664

Date: September 4, 2007   1 — 1110 Bench Tank Pkg 1135 Litre 1 -
2199UPGD Preset Digital handle upgrade total value $2,165

 



--------------------------------------------------------------------------------



 



              Jurisdiction   Secured Party Name   Registration Particulars  
Collateral Secured
Alberta
  John Deere Credit Inc.

1001 Champlain Ave, Suite 401,
Burlington ON L7L 5Z4   Registration No.:
08020110008

Date: February 1, 2008   T00320A156404 2008 John Deere 320
One John Deere 320 Skid Steer together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto and
all proceeds of every type, item or kind in any form derived directly or
indirectly from any dealing with collateral including without limitation
trade-ins, equipment inventory, goods, notes, chattel paper, contract rights,
accounts, rental payments, securities, intangibles, documents of title and money
and all proceeds of proceeds and a right to any insurance payment and any other
payment that indemnifies or compensates for loss or damage to the collateral or
the proceeds of the collateral
 
           
Alberta
  Caterpillar Financial Services Limited

  Registration No.:
08021317645

  CAT042DAFDP22837 2005 Caterpillar 420D
 
  700 Dorval Drive, Suite 705,
Oakville, ON L6K 3V3   Date: February 13, 2008    
 
           
British Columbia
  Onset Capital Corporation

Suite 300, 666 Burrard Street,
Vancouver, BC V6C 2X8   Registration No.: 073007C

Date: December 2, 2004   Portable Buildings, together with all attachments,
accessories, accessions replacements, substitutions, additions and improvements
there to and all proceeds and a right to any insurance payment or other payment
that indemnifies or compensates for loss or damage to the collateral or proceeds
 
           
British Columbia
  Irwin Commercial Finance
Canada Corporation

Suite 300, Park Place, 666
Burrard Street, Vancouver, BC
V6C 2X8   Registration No.: 204723C

Date: February 24, 2005   Copiers, together with all attachments, accessories,
accessions replacements, substitutions, additions and improvements there to and
all proceeds and a right to any insurance payment or other payment that
indemnifies or compensates for loss or damage to the collateral or proceeds
 
           
Registrations with respect to Waste Services, Inc.
       
 
           
Ontario
  Citicorp Vendor Finance, Ltd.

123 Front Street West, 16th
Floor, Toronto ON M5J 2M2   File No.: 633154239

Registration No.: 20070301
1154 1862 0990   Inventory, Equipment, Accounts, Other All leases (as defined in
the master sale and assignment agreement dated April 19, 1999 between debtor and
secured party) (the “Agreement”) that are purchased by secured party or are
assigned to secured party from time to time pursuant to the Agreement, together
with (i) any guarantees of the obligations of any lessee under the lease or
other security in respect of the leased, (ii) all sums due under the leases or
the guarantees or security described in (i) above, (ii) the equipment subject to
the leases (and as defined therein) and (iii) all proceeds of the foregoing.
 
           
Registrations with respect to Waste Services, Inc.
       
 
           
Ontario
  KEC Investments Inc.

155 Rexdale Blvd., Suite 504
Toronto, Ontario M9W 5Z8

National Bank of Canada

3901 Highway 7 West
Vaughan, Ontario L4L 8L5   File No.: 618186429

Registration No.: 20050823
1135 1862 4621   Equipment, Other
Secured Amount: $15,000
RP-4260-35 Self Contained Compactor with rear feed

 



--------------------------------------------------------------------------------



 



              Jurisdiction   Secured Party Name   Registration Particulars  
Collateral Secured
Ontario
  XEROX Canada Ltd.

33 Bloor Street East, 3rd Floor,
Toronto ON M4W 3H1   File No.: 625639374

Registration No.: 20060530
1704 1462 7504   Equipment, Other
 
           
Ontario
  Honda Canada Finance Inc.

3650 Victoria Park Ave, #302,
North York ON L2H 3P7   File No.: 639907974

Registration No.: 20071015
1951 1531 1303   Consumer Goods, Equipment
Secured Amount : $61,432
Date of Maturity: 06OCT2011
2008 Acura MDX VIN-2HNYD28898H000125
 
           
Registrations with respect to Capital Environmental Resource Inc.
 
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No: 616675217

Registration No.: 20041230
1045 8077 8033   Equipment
Secured Amount: $8,215
2-245-319 Graco Workbench Tank Packages,
22506 Grease Pump, 22578 Oil Pump
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No: 606812913

Registration No.: 20040628
1444 8077 0668   Equipment
Secured Amount: $3,923
2-237022 Hose Reel, 238457 Meter, 244100
Pump, 244089 Pump
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No: 604706598

Registration No.: 20040419
1403 8077 7244   Equipment
Secured Amount: $8,163
2-1100 Steel Totes, 2-Fireball Pumps, 2-Hose
Reels, 2-Meters, Misc. Accessories
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No:604198116

Registration No.: 20040331
1042 8077 6428   Equipment
Secured Amount: $6,424
2-245-319 Graco Workbench Tank Packages, 2-225-378 Gear Oil Pumps
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No: 603300006

Registration No.: 20040224
1451 8077 4919   Equipment
Secured Amount: $6,673
2-225378 Gear Oil Pumps, 2-993084 Workbench
Tank Packages, 225006 Pump
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No: 602524854

Registration No.: 20040116
1451 8077 3424   Equipment
Secured Amount: $5,582
2-93-030 Graco 1135 Litre Workbench Tank Packages
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No: 602205525

Registration No.: 20040102
1742 8077 2937   Equipment
Secured Amount: $16,595
2-Used Workbench Packages, 2-993030
Workbench Tank Packages, 993084 Workbench
Tank Package, 225006 Pump, 2-237022 Reels, 2-238503 Meters, 2-225006 Pumps
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No: 600639678

Registration No.: 20031030
1442 8077 0370   Equipment
Secured Amount: $5,608
2-993030 Workbench Tank Packages
 
           
Ontario
  Castrol Canada Inc.

3620 Lakeshore Blvd, Toronto,
ON M8W 1P2   File No: 600639831

Registration No.: 20031030
1442 8077 0386   Equipment
Secured Amount: $5,144
2-993-028 Graco Workbench Tank Packages

 



--------------------------------------------------------------------------------



 



Schedule 7.5 (e)
Certain Dispositions
1. Potential Sale of Michigan Links Transfer Station to City of Fort Myers. The
Borrower has submitted a letter of intent to the City of Fort Myers for a
purchase price of $8,000,000.
2. Sale of 7580 Philips Highway, Jacksonville, FL to Advanced Disposal (ADS) on
exercise of purchase option contained in the lease of the property. The option
to purchase is exercisable at ADS’s option in the period April 1, 2009 through
March 31, 2012 for a purchase price of $6,000,000 payable on closing. If the
closing occurs after July 30, 2009, the purchase price increases by the
percentage increase in the CPI every 12 months from April 1, 2009 to the end of
the month immediately preceding the closing,
3. Potential Sale of Keswick, Ontario containers and customers to Miller Waste
for cash of approximately Cdn. $2,500,000. The closing of this transaction is
expected by the end of the 4th quarter of 2008.

 



--------------------------------------------------------------------------------



 



Schedule 7.10
Transactions with Affiliates

1.   In November 2002, the Canadian Borrower entered into a put or pay disposal
agreement with RCI Environnement Inc. and certain of its affiliates and Intersan
Inc. pursuant to which the Canadian Borrower and RCI and its affiliates agreed
to deliver certain volumes of waste to the landfills and transfer station of
Intersan Inc. over a seven year period. The RCI companies are controlled by
Lucien Rémillard, a director of the US Borrower. The Canadian Borrower has
issued a letter of credit for Cdn. $4,000,000 to secure its obligation.   2.  
Pursuant to a subscription agreement dated November 8, 2006 among the US
Borrower, Prides Capital Fund 1, LP and others, Prides Capital Fund 1, LP
subscribed for $26,500,000 in common stock of the Borrower at $9.50 per share.
Pursuant to that agreement, a nominee of Prides, Charlie McCarthy, was, on
December 18, 2006, appointed a director of the Borrower for a term ending in
2009.   3.   As required by registration rights agreements dated December 15,
2006, the US Borrower filed a registration statement on Form S-3 with the
Securities and Exchange Commission on December 21, 2006 to register stock issued
in private placements on December 15, 2006 to Westbury (Bermuda) Limited,
affiliates of Kelso & Company and Prides Capital Fund 1, LP.   4.   The Canadian
Borrower leases office premises in Burlington, Ontario from Westbury
International (1991) Corporation, a property development company owned by
Michael H. DeGroote, a director of the US Borrower.

 



--------------------------------------------------------------------------------



 



Execution Version


 
 
GUARANTEE AND US COLLATERAL AGREEMENT
made by
WASTE SERVICES, INC.,
WASTE SERVICES (CA) INC.
and certain of their respective Subsidiaries
in favor of
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of October 8, 2008
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINED TERMS
    2  
 
       
1.1. Definitions. (a)
    2  
1.2. Other Definitional Provisions
    10  
 
       
SECTION 2. GUARANTEE
    10  
 
       
2.1. Guarantee
    10  
2.2. Rights of Reimbursement, Contribution and Subrogation
    11  
2.3. Amendments, etc. with respect to the Borrower Obligations
    13  
2.4. Guarantee Absolute and Unconditional
    13  
2.5. Reinstatement
    14  
2.6. Payments
    14  
2.7. Withholding Taxes
    14  
 
       
SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
    15  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    17  
 
       
4.1. Representations in Credit Agreement
    17  
4.2. Title; No Other Liens
    17  
4.3. Perfected First Priority Liens
    17  
4.4. Name; Jurisdiction of Organization, etc
    18  
4.5. Inventory and Equipment
    18  
4.6. Farm Products
    18  
4.7. Investment Property
    18  
4.8. Receivables
    19  
4.9. Intellectual Property
    20  
4.10. Vehicles
    22  
4.11. Letter of Credit Rights
    22  
4.12. Commercial Tort Claims
    22  
 
       
SECTION 5. COVENANTS
    22  
 
       
5.1. Covenants in Credit Agreement
    22  
5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts
    23  
5.3. Maintenance of Insurance
    24  
5.4. Payment of Obligations
    24  
5.5. Maintenance of Perfected Security Interest; Further Documentation
    25  
5.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc
    26  
5.7. Notices
    26  
5.8. Investment Property
    26  
5.9. Receivables
    27  

i



--------------------------------------------------------------------------------



 



              Page  
5.10. Intellectual Property
    28  
5.11. Vehicles
    31  
 
       
SECTION 6. REMEDIAL PROVISIONS
    31  
 
       
6.1. Certain Matters Relating to Receivables
    31  
6.2. Communications with Obligors; Grantors Remain Liable
    32  
6.3. Pledged Securities
    33  
6.4. Proceeds to be Turned Over To Administrative Agent
    34  
6.5. Application of Proceeds
    34  
6.6. Code and Other Remedies
    35  
6.7. Registration Rights
    36  
6.8. Deficiency
    37  
 
       
SECTION 7. THE ADMINISTRATIVE AGENT
    38  
 
       
7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc
    38  
7.2. Duty of Administrative Agent
    39  
7.3. Execution of Financing Statements
    40  
7.4. Authority of Administrative Agent
    40  
7.5. Appointment of Co-Collateral Agents
    40  
 
       
SECTION 8. MISCELLANEOUS
    41  
 
       
8.1. Amendments in Writing
    41  
8.2. Notices
    41  
8.3. No Waiver by Course of Conduct; Cumulative Remedies
    41  
8.4. Enforcement Expenses; Indemnification
    41  
8.5. Successors and Assigns
    42  
8.6. Set-Off
    42  
8.7. Counterparts
    43  
8.8. Severability
    43  
8.9. Section Headings
    43  
8.10. Integration
    43  
8.11. GOVERNING LAW
    43  
8.12. Submission to Jurisdiction; Waivers
    43  
8.13. Acknowledgments
    44  
8.14. Additional Guarantors
    44  
8.15. Releases
    44  
8.16. WAIVER OF JURY TRIAL
    45  
8.17. Pledged ULC Shares Limitation
    45  

ii



--------------------------------------------------------------------------------



 



      ANNEXES:
 
   
1
  Form of Assumption Agreement
 
    SCHEDULES:
 
   
1
  Notice Addresses of Guarantors
2
  Description of Pledged Investment Property
3
  Filings and Other Actions Required to Perfect Security Interests
4
  Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office
5
  Location of Inventory and Equipment
6
  Intellectual Property
7
  Vehicles
8
  Commercial Tort Claims
 
    EXHIBITS:
 
   
A
  Form of Acknowledgment and Consent
B-1
  Form of Intellectual Property Security Agreement
B-2
  Form of After-Acquired Intellectual Property Security Agreement

iii



--------------------------------------------------------------------------------



 



GUARANTEE AND US COLLATERAL AGREEMENT
     This GUARANTEE AND US COLLATERAL AGREEMENT, dated as of October 8, 2008,
made by each of WASTE SERVICES (CA) INC., an Ontario corporation (the “Canadian
Borrower”), WASTE SERVICES, INC., a Delaware corporation (the “US Borrower” and,
together with the Canadian Borrower, the “Borrowers”), and the other signatories
hereto (together with the Borrowers and any other entity that may become a party
hereto as provided herein, the “Loan Parties”), in favor of BARCLAYS BANK PLC,
as Administrative Agent (in such capacity, together with its permitted
successors and assigns in such capacity, the “Administrative Agent”) for (i) the
several banks and other financial institutions or entities (the “Lenders”) from
time to time party to the Credit Agreement, dated as of October 8, 2008 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the Lenders from time to
time party thereto, Barclays Capital, the investment banking division of
Barclays Bank PLC, and Banc of America Securities LLC, as joint lead arrangers
and joint lead bookrunners (collectively, in such capacities, the “Arrangers”),
Bank of America, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as
co-documentation agents (collectively, in such capacities, the “Co-Documentation
Agents”), the Administrative Agent and The Bank of Nova Scotia, as Canadian
agent (in such capacity, together with its permitted successors and assigns in
such capacity, the “Canadian Agent”) and Canadian collateral agent (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Canadian Collateral Agent”), and (ii) the other Secured Parties (as
hereinafter defined).
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;
          WHEREAS, the Borrowers are members of an affiliated group of companies
that includes each other Loan Party;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Loan Parties in connection with the
operation of their respective businesses;
          WHEREAS, the Borrowers and the other Loan Parties are engaged in
related businesses, and each Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors and the Guarantors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Secured Parties;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and to induce the
Arranger, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:
SECTION 1. DEFINED TERMS
          1.1. Definitions. (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms which are defined in Article 8 or
9 of the Uniform Commercial Code in effect in the State of New York on the date
hereof are used herein as so defined: Accounts, Account Debtor, Authenticate,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Contract, Commodity Intermediary, Documents, Electronic Chattel Paper,
Entitlement Order, Equipment, Farm Products, Financial Asset, Fixtures, Goods,
Instruments, Inventory, Letter of Credit Rights, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.
          (b) The following terms shall have the following meanings:
     “Administrative Agent”: as defined in the preamble hereto.
     “Agreement”: this Guarantee and US Collateral Agreement, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.
     “Arrangers”: as defined in the preamble hereto.
     “Borrower Obligations”: the collective reference to the Canadian Borrower
Obligations and the US Borrower Obligations.
     “Borrowers”: as defined in the preamble hereto.
     “Canadian Agent”: as defined in the preamble hereto.
     “Canadian Borrower”: as defined in the preamble hereto.
     “Canadian Borrower Obligations”: the collective reference to the
Obligations (as defined in the Credit Agreement) with respect to the Canadian
Borrower.
     “Canadian Collateral Agent”: as defined in the preamble hereto.
     “Co-Documentation Agents”: as defined in the preamble hereto.
     “Collateral”: as defined in Section 3.

2



--------------------------------------------------------------------------------



 



     “Collateral Account”: (i) any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4 or (ii) any cash
collateral account established as provided in Section 2.8(k), 2.13(e) or 8 of
the Credit Agreement.
     “Copyright Licenses”: any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, print, publish, copy, import, export, distribute,
exploit and sell materials derived from any Copyright.
     “Copyrights”: (i) all domestic and foreign copyrights, whether or not the
underlying works of authorship have been published, including but not limited to
copyrights in software and databases, all Mask Works (as defined in 17 U.S.C.
901 of the U.S. Copyright Act) and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations, copyright applications, mask works registrations, and mask works
applications and any renewals or extensions thereof, including, without
limitation, each registration and application identified in Schedule 6, (ii) the
rights to print, publish and distribute any of the foregoing, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Copyright Licenses entered into in
connection therewith, payments arising out of any other sale, lease, license or
other disposition thereof and damages and payments for past, present or future
infringements thereof), and (v) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Credit Agreement”: as defined in the preamble hereto.
     “Deposit Account”: (i) all “deposit accounts” as defined in Article 9 of
the UCC, (ii) all other accounts maintained with any financial institution
(other than Securities Accounts or Commodity Accounts) and (iii) shall include,
without limitation, all of the accounts listed in Schedule 2 hereto under the
heading “Deposit Accounts” (as such schedule may be amended from time to time)
together, in each case, with all funds held therein and all certificates or
instruments representing any of the foregoing.
     “Excluded Assets”: any permit, lease, license, contract, property right or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and only for so long as the grant of a security interest hereunder
shall constitute or result in a breach, termination or default under any such
permit, lease, license, contract, property right or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity); provided, however, that such
security interest shall attach immediately to any portion of such

3



--------------------------------------------------------------------------------



 



permit, lease, license, contract, property rights or agreement that does not
result in any of the consequences specified above.
     “Excluded Foreign Subsidiary Voting Stock”: the voting Capital Stock of any
Excluded Foreign Subsidiary.
     “Federal Assignment of Claims Act”: 31 U.S.C. § 3727 and 41 U.S.C. §15.
     “General Intangibles”: all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, including, without limitation,
with respect to any Grantor, all rights of such Grantor to receive any tax
refunds, all Hedge Agreements and all contracts, agreements, instruments and
indentures and all licenses, permits, concessions, franchises and Authorizations
issued by Governmental Authorities in any form, and portions thereof, to which
such Grantor is a party or under which such Grantor has any right, title or
interest or to which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, restated, supplemented, replaced or
otherwise modified, including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.
     “Grantors”: the collective reference to the US Borrower and each Domestic
Subsidiary.
     “Guarantor Obligations”: with respect to (i) any Guarantor that is not a
Borrower, all obligations and liabilities of such Guarantor which may arise
under or in connection with this Agreement (including, without limitation,
Section 2) or any other Loan Document to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Secured Party that are
required to be paid by such Guarantor pursuant to the terms of this Agreement or
any other Loan Document), (ii) the US Borrower, all obligations and liabilities
of the US Borrower in its capacity as Guarantor of the Canadian Borrower
Obligations, which arise under or in connection with Section 2, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Secured Party that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document), and (iii) the Canadian Borrower, all obligations and liabilities of
the Canadian Borrower in its capacity as Guarantor of the US Borrower
Obligations, which arise under or in connection with Section 2, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Secured Party that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

4



--------------------------------------------------------------------------------



 



     “Guarantors”: the collective reference to each signatory hereto.
     “Insurance”: shall mean: (i) all insurance policies covering any or all of
the Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and the
Trade Secret Licenses, and all rights to sue at law or in equity for any past,
present and future infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.
     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to any other Group Member.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof including,
without limitation, all Certificated Securities and Uncertificated Securities,
all Security Entitlements, all Securities Accounts, all Commodity Contracts and
all Commodity Accounts (other than any Excluded Foreign Subsidiary Voting Stock
excluded from the definition of “Pledged Equity Interests”), (ii) security
entitlements, in the case of any United States Treasury book-entry securities,
as defined in 31 C.F.R. section 357.2, or, in the case of any United States
federal agency book-entry securities, as defined in the corresponding United
States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined, all
Pledged Notes, all Pledged Equity Interests, all Pledged Security Entitlements
and all Pledged Commodity Contracts.
     “Issuers”: the collective reference to each issuer of a Pledged Security.
     “Lenders”: as defined in the preamble hereto.
     “Loan Parties”: as defined in the preamble hereto.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Obligations”: (i) in the case of each Borrower, its Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patent License”: all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use, import, export,
distribute or sell any invention covered in whole or in part by a Patent,
including, without limitation, any of the foregoing referred to in Schedule 6.

5



--------------------------------------------------------------------------------



 



     “Patents”: (i) all domestic and foreign patents, patent applications and
patentable inventions, including, without limitation, each issued patent and
patent application identified in Schedule 6, all certificates of invention or
similar property rights (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Patent Licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringement thereof), and (v) all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon and all other rights
of any kind whatsoever accruing thereunder or pertaining thereto.
     “Pledged Alternative Equity Interests”: shall mean all interests of any
Grantor in participation or other interests in any equity or profits of any
business entity and the certificates, if any, representing such interests and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests.
     “Pledged CEHC Shares”: shall mean the Pledged Stock consisting of shares in
the capital stock of a ULC, including, for the avoidance of doubt, but not
limited to, all shares of capital stock of Capital Environmental Holdings
Company, now owned or hereafter acquired by such Grantor, and the certificates,
if any, representing such shares and any interest of such Grantor in the entries
on the books of Capital Environmental Holdings Company of such shares and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
            shares and any other warrant, right or option to acquire any of the
foregoing.
     “Pledged Commodity Contracts”: all commodity contracts listed in Schedule 2
(as such Schedule may be amended from time to time) and all other commodity
contracts to which any Grantor is party from time to time.
     “Pledged Debt Securities”: all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed in Schedule 2, (as such Schedule may be amended from time to time)
together with any other certificates, options, rights or security entitlements
of any nature whatsoever in respect of the debt securities of any Person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

6



--------------------------------------------------------------------------------



 



     “Pledged Equity Interests”: shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests, Pledged Trust Interests and Pledged
Alternative Equity Interests.
     “Pledged LLC Interests”: shall mean all interests of any Grantor now owned
or hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed in Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.
     “Pledged Notes”: all promissory notes now owned or hereafter acquired by
any Grantor including, without limitation, those listed in Schedule 2 (as such
Schedule may be amended from time to time) and all Intercompany Notes at any
time issued to any Grantor.
     “Pledged Partnership Interests”: shall mean all interests of any Grantor
now owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed in Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing.
     “Pledged Securities”: the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.
     “Pledged Security Entitlements”: all security entitlements with respect to
the financial assets listed in Schedule 2 (as such Schedule may be amended from
time to time) and all other security entitlements of any Grantor.
     “Pledged Stock”: shall mean all shares of capital stock now owned or
hereafter acquired by such Grantor, including, without limitation, all shares of
capital stock described on Schedule 2 hereto under the heading “Pledged Stock”
(as such schedule may be amended from time to time), and the certificates, if
any, representing such shares and any interest of such Grantor in the entries on
the books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or

7



--------------------------------------------------------------------------------



 



option to acquire any of the foregoing; provided, however, that in no event
shall more than 65% of the total outstanding Excluded Foreign Subsidiary Voting
Stock be required to be pledged hereunder.
     “Pledged Trust Interests”: shall mean all interests of any Grantor now
owned or hereafter acquired in a Delaware business trust or other trust
including, without limitation, all trust interests listed in Schedule 2 hereto
under the heading “Pledged Trust Interests” (as such schedule may be amended
from time to time) and the certificates, if any, representing such trust
interests and any interest of such Grantor on the books and records of such
trust or on the books and records of any securities intermediary pertaining to
such interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such trust interests and any other warrant, right or option to
acquire any of the foregoing.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.
     “Receivable”: all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to “Receivables” shall include any
Supporting Obligation or collateral securing such Receivable.
     “Secured Parties”: collectively, the Arrangers, the Administrative Agent,
the Syndication Agent, the Co-Documentation Agents, the Canadian Agent, the
Lenders and, with respect to any Specified Hedge Agreement, any Qualified
Counterparty that has agreed to be bound by the provisions of Section 9 of the
Credit Agreement as if it were a Lender party thereto; provided that no
Qualified Counterparty shall have any rights in connection with the management
or release of any Collateral or the obligations of any Guarantor under this
Agreement.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Syndication Agent”: as defined in the preamble hereto.
     “Taxes”: all present and future taxes, surtaxes, duties, levies, imposts,
rates, fees, assessments, withholdings and other charges of any nature
(including income, corporate, capital (including large corporations), net worth,
sales, consumption, use, transfer, goods and services, value-added, stamp,
registration, franchise, withholding, payroll, employment, health, education,
excise, business, school, property, occupation, customs, anti-dumping and
countervail taxes, surtaxes, duties, levies, imposts, rates, fees, assessments,
withholdings and other charges) imposed by any Governmental Authority, together
with any fines, interest, penalties or other additions on, to, in lieu of, for
non-

8



--------------------------------------------------------------------------------



 



collection of or in respect of these taxes, surtaxes, duties, levies, imposts,
rates, fees, assessments, withholdings and other charges.
     “Trademark License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.
     “Trademarks”: (i) all domestic and foreign trademarks, service marks, trade
names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, trademark and service mark registrations, and applications for
trademark or service mark registrations and any renewals thereof, including,
without limitation, each registration and application identified in Schedule 6,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all Trademark Licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements thereof), and (iv) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
of the above.
     “Trade Secret License”: any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trade Secret,
including, without limitation, any of the foregoing referred to in Schedule 6.
     “Trade Secrets”: (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing referred to in Schedule 6, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments arising out of the sale, lease,
license, assignment or other disposition thereof, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of any Grantor accruing thereunder or pertaining thereto.
     “ULC”: shall mean any unlimited company, unlimited liability company or
unlimited liability corporation or any similar entity existing under the laws of
any province or territory of Canada and any successor to any such entity,
including, for the avoidance of doubt, but not limited to, Capital Environmental
Holdings Company.
     “US Borrower”: as defined in the preamble hereto.
     “US Borrower Obligations”: the collective reference to the Obligations (as
defined in the Credit Agreement) with respect to the US Borrower.

9



--------------------------------------------------------------------------------



 



     “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and, in any event including, without limitation, the
vehicles listed in Schedule 7 and all tires and other appurtenances to any of
the foregoing.
          1.2. Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
          (d) The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to the Borrower
Obligations or the Guarantor Obligations shall mean the unconditional, final and
irrevocable payment in full, in immediately available funds, of all of the
Borrower Obligations or the Guarantor Obligations, as the case may be.
SECTION 2. GUARANTEE
          2.1. Guarantee.
          (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations; provided that the
guarantee set forth in this Section 2 of the US Borrower shall be limited to the
prompt and complete payment and performance by the Canadian Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the Canadian
Borrower Obligations, and the guarantee set forth in this Section 2 of the
Canadian Borrower shall be limited to the prompt and complete payment and
performance by the US Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the US Borrower Obligations.
          (b) If and to the extent required in order for the Obligations of any
Guarantor to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of such Guarantor
hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by such Guarantor under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under Section 2.2. Each
Guarantor acknowledges and agrees that, to the extent not prohibited by
applicable law, (i) such Guarantor (as opposed to its creditors, representatives
of creditors or bankruptcy trustee, including such Guarantor in its capacity as
debtor in possession exercising any powers of a

10



--------------------------------------------------------------------------------



 



bankruptcy trustee) has no personal right under such laws to reduce, or request
any judicial relief that has the effect of reducing, the amount of its liability
under this Agreement, (ii) such Guarantor (as opposed to its creditors,
representatives of creditors or bankruptcy trustee, including such Guarantor in
its capacity as debtor in possession exercising any powers of a bankruptcy
trustee) has no personal right to enforce the limitation set forth in this
Section 2.1(b) or to reduce, or request judicial relief reducing, the amount of
its liability under this Agreement, and (iii) the limitation set forth in this
Section 2.1(b) may be enforced only to the extent required under such laws in
order for the obligations of such Guarantor under this Agreement to be
enforceable under such laws and only by or for the benefit of a creditor,
representative of creditors or bankruptcy trustee of such Guarantor or other
Person entitled, under such laws, to enforce the provisions thereof.
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time be incurred or permitted in an amount exceeding the
maximum liability of such Guarantor under Section 2.1(b) without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
any Secured Party hereunder.
          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until payment in full of the Obligations, notwithstanding that
from time to time during the term of the Credit Agreement the Borrowers may be
free from any Borrower Obligations.
          (e) No payment made by any of the Borrowers, any of the Guarantors,
any other guarantor or any other Person or received or collected by any Secured
Party from the any of the Borrowers, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor under this Section 2
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations (other than Obligations in
respect of any Specified Hedge Agreement) are paid in full, no Letter of Credit
shall be outstanding (except Letters of Credit which have been supported with a
letter of credit or cash collateralized in accordance with Section 10.15(c) of
the Credit Agreement) and the Commitments are terminated or have expired.
          2.2. Rights of Reimbursement, Contribution and Subrogation. In case
any payment is made on account of the Obligations by any Guarantor or is
received or collected on account of the Obligations from any Guarantor or its
property:
          (a) (i) If such payment is made by a Borrower or from its property,
then, if and to the extent such payment is made on account of Obligations
arising from or relating to a Loan made to such Borrower or a Letter of Credit
issued for account of such Borrower, such Borrower shall not be entitled (A) to
demand or enforce reimbursement or contribution in respect of such payment from
any other Guarantor or (B) to be subrogated to any claim, interest, right or
remedy of any Secured Party against any other Person, including any other
Guarantor or its property.

11



--------------------------------------------------------------------------------



 



          (b) If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of the
Obligations, (A) to demand and enforce reimbursement for the full amount of such
payment from the US Borrower (with respect to any payment on the US Borrower
Obligations) or the Canadian Borrower (with respect to any payment on the
Canadian Borrower Obligations) and (B) to demand and enforce contribution in
respect of such payment from each other Guarantor which has not paid its fair
share of such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Guarantor pays its
fair share of the unreimbursed portion of such payment. For this purpose, the
fair share of each Guarantor as to any unreimbursed payment shall be determined
based on an equitable apportionment of such unreimbursed payment among all
Guarantors based on the relative value of their assets and any other equitable
considerations deemed appropriate by the court.
          (c) If and whenever (after payment in full of the Obligations) any
right of reimbursement or contribution becomes enforceable by any Guarantor
against any other Guarantor under Sections 2.2(a) and 2.2(b), such Guarantor
shall be entitled, subject to and upon payment in full of the Obligations, to be
subrogated (equally and ratably with all other Guarantors entitled to
reimbursement or contribution from any other Guarantor as set forth in this
Section 2.2) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement. Such
right of subrogation shall be enforceable solely against the Guarantors, and not
against the Secured Parties, and neither the Administrative Agent nor any other
Secured Party shall have any duty whatsoever to warrant, ensure or protect any
such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any Collateral for any purpose related to any such right of subrogation.
If subrogation is demanded by any Guarantor, then (after payment in full of the
Obligations) the Administrative Agent shall deliver to the Guarantors making
such demand, or to a representative of such Guarantors or of the Guarantors
generally, an instrument satisfactory to the Administrative Agent transferring,
on a quitclaim basis without any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent.
          (d) All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Guarantor as
to any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, no Guarantor shall demand or receive any collateral security,
payment or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Guarantor in any bankruptcy
case or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations. If any such payment or distribution is received by
any Guarantor, it shall be held by such Guarantor in trust, as trustee of an
express trust for the benefit of the Secured Parties, and shall forthwith be
transferred and delivered by such Guarantor to the Administrative Agent, in the
exact form received and, if necessary, duly endorsed.

12



--------------------------------------------------------------------------------



 



          (e) The obligations of the Guarantors under the Loan Documents,
including their liability for the Obligations and the enforceability of the
security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. The
invalidity, insufficiency, unenforceability or uncollectibility of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Guarantor or its property. The Secured Parties make no
representations or warranties in respect of any such right and shall have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.
          (f) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to Section 2.2(d) and (ii) neither the Administrative Agent nor any other
Secured Party shall ever have any duty or liability whatsoever in respect of any
such right, except as provided in Section 2.2(c).
          2.3. Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
restated, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the requisite Lenders under the Credit Agreement or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.
          2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between any of the Borrowers and any of the
Guarantors, on the one hand, and the Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any of the Borrowers or any of the Guarantors with respect
to the Borrower Obligations.

13



--------------------------------------------------------------------------------



 



Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance hereunder) which may at any time be available
to or be asserted by any of the Borrowers or any other Person against any
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of such Borrower or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrowers of
the Borrower Obligations or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any Borrower, any Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Borrower, any Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Borrower, any Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
          2.5. Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
          2.6. Payments. Each Guarantor hereby guarantees that payments
hereunder with respect to the US Borrower Obligations will be paid to the
Administrative Agent without set-off or counterclaim in Dollars in immediately
available funds at the office of the Administrative Agent located at the Payment
Office specified in the Credit Agreement and that payments hereunder with
respect to the Canadian Borrower Obligations will be paid to the Canadian Agent
without set-off or counterclaim in Canadian Dollars in immediately available
funds at the office of the Canadian Agent located at the Canadian Payment Office
specified in the Credit Agreement.
          2.7. Withholding Taxes. Any and all payments by any Guarantor under
this Agreement or any other Loan Document shall be made, in full, without
set-off or counterclaim and free and clear of and without deduction or
withholding for or on account of any Taxes unless such Guarantor is required by
law to make payment subject to such Taxes. If any Guarantor

14



--------------------------------------------------------------------------------



 



shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable hereunder, such Guarantor shall make such deductions or
withholdings, and such Guarantor shall pay the full amount deducted or withheld
to the relevant taxing or other authority in accordance with applicable laws. If
any Taxes (except for Taxes imposed on or measured by the net income of each
Secured Party by the jurisdiction under the laws of which it is organized or
carries on business or any political subdivisions thereof) or amounts in respect
thereof must be deducted or withheld from any amounts payable or paid by such
Guarantor hereunder, such Guarantor shall pay such additional amounts as may be
necessary to ensure that each Secured Party receives a net amount equal to the
full amount which it would have received had payment (including of any
additional amounts payable under this Section 2) not been made subject to such
Taxes.
SECTION 3. GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
          (a) Each Grantor hereby assigns and transfers to the Administrative
Agent, and hereby grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, a security interest in, all of the personal property of
such Grantor, including, without limitation, the following property, in each
case, wherever located and now owned or at any time hereafter acquired, created
or developed by such Grantor or in which such Grantor now has or at any time in
the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Deposit Accounts;
     (iv) all Documents;
     (v) all Equipment;
     (vi) all General Intangibles;
     (vii) all Instruments;
     (viii) Insurance;
     (ix) all Intellectual Property;
     (x) all Inventory;
     (xi) all Investment Property;

15



--------------------------------------------------------------------------------



 



          (xii) all Letter of Credit Rights;
          (xiii) all Money;
          (xiv) all Vehicles;
          (xv) all Goods not otherwise described above;
          (xvi) any Collateral Account;
          (xvii) all books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and other electronic storage media
and related data processing software and similar items that at any time evidence
or contain information relating to any of the Collateral or are otherwise
necessary or helpful in the collection thereof or realization thereupon;
          (xviii) Commercial Tort Claims now or hereafter described in
Schedule 8; and
          (xix) to the extent not otherwise included, all other property of the
Grantor and all Proceeds, products, accessions, rents and profits of any and all
of the foregoing and all collateral security, Supporting Obligations and
guarantees given by any Person with respect to any of the foregoing.
               Notwithstanding anything to the contrary in this Agreement, none
of the Excluded Assets shall constitute Collateral.
               (b) Notwithstanding anything herein to the contrary, (i) each
Grantor shall remain liable for all obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to the
Administrative Agent or any Secured Party, (ii) each Grantor shall remain liable
under each of the agreements included in the Collateral, including, without
limitation, any Receivables, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Administrative Agent nor any Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related thereto nor shall the
Administrative Agent nor any Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to any Receivables, Pledged Partnership Interests or Pledged
LLC Interests and (iii) the exercise by the Administrative Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

16



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Arrangers, the Administrative Agent, the Canadian Agent,
the Syndication Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor (and each Loan Party, if applicable) hereby
represents and warrants to the Secured Parties that:
          4.1. Representations in Credit Agreement. In the case of each Loan
Party, the representations and warranties set forth in Section 4 of the Credit
Agreement as they relate to such Loan Party or to the Loan Documents to which
such Loan Party is a party, each of which is hereby incorporated herein by
reference, are true and correct, in all material respects (without duplication
of any materiality qualifier contained therein), except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date, and the Secured Parties shall be entitled to rely on each
of them as if they were fully set forth herein, provided that each reference in
each such representation and warranty to any Borrower’s knowledge shall, for the
purposes of this Section 4.l, be deemed to be a reference to such Loan Party’s
knowledge.
          4.2. Title; No Other Liens. Such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as Grantor under a security agreement entered
into by another Person, except for Permitted Liens. No financing statement,
mortgage or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement.
          4.3. Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (i) upon completion of the filings and other actions
specified on Schedule 3 (all of which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the
Administrative Agent in duly completed and duly executed form, as applicable
(except, with respect to Vehicles and Deposit Accounts, to the extent required
to be so delivered pursuant to the terms of the Loan Documents), and may be
filed by the Administrative Agent at any time) and payment of all filing fees,
will constitute valid fully perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof and (ii) are prior to all other
Liens on the Collateral except for Permitted Liens. Without limiting the
foregoing, each Grantor has taken all actions necessary or desirable, including
without limitation those specified in Section 5.2 to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any portion of the Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Entitlements,
Commodity Accounts or Securities Accounts (each as defined in the UCC), (ii)
establish the Administrative Agent’s “control” (within the meaning of
Section 9-104 of the UCC) over all Deposit Accounts, (iii) in the event such
Grantor obtains any Letter of Credit Rights, establish the Administrative
Agent’s “control” (within the meaning of Section 9-107 of the UCC) over all such
Letter of Credit Rights, (iv) in the event such Grantor obtains any

17



--------------------------------------------------------------------------------



 



Electronic Chattel Paper, establish the Administrative Agent’s control (within
the meaning of Section 9-105 of the UCC) over all such Electronic Chattel Paper
and (v) in the event such Grantor obtains any “transferable records” (as defined
in UETA), establish the Administrative Agent’s “control” (within the meaning of
Section 16 of the Uniform Electronic Transaction Act as in effect in the
applicable jurisdiction (“UETA”)) over all such “transferable records” under and
as defined in UETA.
          4.4. Name; Jurisdiction of Organization, etc. On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational i.d. number, if any, and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4. Each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as specified on Schedule 4, it has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business or its corporate structure in any way (e.g. by merger, consolidation,
change in corporate form or otherwise) within the past five years and has not
within the last five years become bound (whether as a result of merger or
otherwise) as Grantor under a security agreement entered into by another Person,
which has not heretofore been terminated.
          4.5. Inventory and Equipment. (a) On the date hereof, the Inventory
and the Equipment (other than mobile goods) are kept at the locations listed in
Schedule 5. Within the five years preceding execution of this agreement, such
Grantor has not changed the location of its Equipment and Inventory except as
otherwise disclosed in Schedule 5.
          (b) any Inventory now or hereafter produced by any Grantor included in
the Collateral have been and will be produced in compliance with the
requirements of the Fair Labor Standards Act, as amended; and
          (c) none of the Inventory or Equipment is in the possession of an
issuer of a negotiable document (as defined in Section 7-104 of the UCC)
therefor or is otherwise in the possession of any bailee or warehouseman.
          4.6. Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
          4.7. Investment Property. (a) Schedule 2 hereto (as such schedule may
be amended from time to time) sets forth under the headings “Pledged Stock”,
“Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust
Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by any Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such Schedule. Schedule 2 hereto (as such schedule
may be amended from time to time) sets forth under the heading “Pledged Debt
Securities” or “Pledged Notes” all of the Pledged Debt Securities and Pledged
Notes owned by any Grantor and all of such Pledged Debt Securities and Pledged
Notes has been duly authorized, authenticated or issued, and delivered and is
the legal,

18



--------------------------------------------------------------------------------



 



valid and binding obligation of the issuers thereof enforceable in accordance
with their terms and is not in default and constitutes all of the issued and
outstanding inter-company indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor.
Schedule 2 hereto (as such schedule may be amended from time to time) sets forth
under the headings “Securities Accounts,” “Commodities Accounts,” and “Deposit
Accounts” respectively, all of the Securities Accounts, Commodities Accounts and
Deposit Accounts in which each Grantor has an interest. Each Grantor is the sole
entitlement holder or customer of each such account, and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having “control” (within the meanings of
Sections 8-106, 9-106 and 9-104 of the UCC) over, or any other interest in, any
such Securities Account, Commodity Account or Deposit Account or any securities,
commodities or other property credited thereto.
          (b) The shares of Pledged Equity Interests pledged by such Grantor
hereunder constitute all of the issued and outstanding shares of all classes of
the Capital Stock of each Issuer owned by such Grantor or, in the case of
Excluded Foreign Subsidiary Voting Stock, if less, 65% of the outstanding
Excluded Foreign Subsidiary Voting Stock of each relevant Issuer.
          (c) All the shares of the Pledged Equity Interests have been duly and
validly issued and are fully paid and nonassessable.
          (d) None of the Pledged LLC Interests nor Pledged Partnership
Interests are or represent interests in issuers that are: (i) registered as
investment companies, (ii) are dealt in or traded on securities exchanges or
markets or (iii) have opted to be treated as “securities” under Article 8 of the
Uniform Commercial Code other than (x) the Pledged LLC Interests consisting of
Omni Waste of Osceola County LLC and Freedom Recycling Holdings, LLC, each of
which are “securities” under Article 8 of the Uniform Commercial Code or
(y) such other Pledged LLC Interests or Pledged Partnership Interests as to
which such Grantor shall have notified the Administrative Agent thereof and
delivered to the Administrative Agent certificated securities representing such
Pledged LLC Interests and Pledged Partnership Interests.
          (e) Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property and Deposit Accounts pledged by
it hereunder, free of any and all Liens or options in favor of, or claims of,
any other Person, except Permitted Liens, and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.
          (f) Each Issuer that is not a Grantor hereunder has executed and
delivered to the Administrative Agent an Acknowledgment and Agreement, in
substantially the form of Exhibit A, to the pledge of the Pledged Securities
pursuant to this Agreement.
          4.8. Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Tangible
Chattel Paper which has not been delivered to the Administrative Agent or
constitutes Electronic Chattel Paper that has not been subjected to the control
(within the meaning of Section 9-105 of the UCC) of the Administrative Agent.

19



--------------------------------------------------------------------------------



 



          (b) None of the obligors on any Receivables in excess of $500,000 per
fiscal year individually or $2,000,000 in the aggregate (or such higher amount
as the Administrative Agent may reasonably agree to) is a Governmental Authority
except obligors or Receivables as to which such Grantor has obtained all
necessary consents to assignment required by the Federal Assignment of Claims
Act or any similar state or local law.
          (c) To the knowledge of each Grantor, each material Receivable (i) is
and will be the legal, valid and binding obligation of the Account Debtor in
respect thereof, representing an unsatisfied obligation of such Account Debtor,
(ii) is and will be enforceable in accordance with its terms, (iii) is not and
will not be subject to any setoffs, defenses, taxes, counterclaims (except with
respect to refunds, returns and allowances in the ordinary course of business
with respect to damaged merchandise or defective services) and (iv) is and will
be in compliance with all applicable laws and regulations.
          4.9. Intellectual Property. (a) Schedule 6 lists all registered
Intellectual Property owned by such Grantor in its own name on the date hereof,
and all Patent Licenses, Copyright Licenses and Trademark Licenses. Except as
set forth in Schedule 6, or as could not reasonably be expected to have a
Material Adverse Effect, such Grantor is the exclusive owner of the entire and
unencumbered right, title and interest in and to all of the Intellectual
Property owned by such Grantor, subject only to the license terms of the
licensing or franchise agreements referred to in paragraph (c) below.
          (b) On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and neither the
operation of such Grantor’s business as currently conducted or as contemplated
to be conducted nor the use of any Intellectual property in connection therewith
materially conflicts with, infringes, misappropriates, dilutes, misuses or
otherwise violates the intellectual property rights of any other Person.
          (c) Except as set forth in Schedule 6, (i) none of the material
Intellectual Property owned by such Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor, and (ii) there are no other agreements, obligations, orders or
judgments which affect the use of any material Intellectual Property owned by
such Grantor.
          (d) The rights of such Grantor in or to the material Intellectual
Property owned by such Grantor do not materially conflict with or infringe upon
the rights of any third party, and no claim has been asserted that the use of
such Intellectual Property does or may so infringe upon the rights of any third
party. To the knowledge of such Grantor, there is currently no infringement or
unauthorized use of any item of material Intellectual Property owned by such
Grantor.
          (e) No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity or
enforceability of, or such Grantor’s rights in, any Intellectual Property in any
respect that could reasonably be expected to have a Material Adverse Effect.
Such Grantor is not aware of any uses of any item of material Intellectual
Property owned by such Grantor that could reasonably be expected to lead to such

20



--------------------------------------------------------------------------------



 



item becoming invalid or unenforceable including, without limitation,
unauthorized uses by third parties and uses which were not supported by the
goodwill of the business connected with Trademarks and Trademark Licenses.
          (f) No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property owned by such Grantor or such
Grantor’s ownership interest therein, (ii) alleging that any services provided
by, processes used by, or products manufactured or sold by such Grantor
materially infringe any patent, trademark, copyright, or any other right of any
third party, (iii) alleging that any material Intellectual Property is being
licensed, sublicensed or used in violation of any patent, trademark, copyright
or any other right of any third party, or (iv) which, if adversely determined,
would have a material adverse effect on the value of any Intellectual Property
owned by such Grantor. To the knowledge of such Grantor, no Person is engaging
in any activity that infringes upon the material Intellectual Property owned by
such Grantor or upon the rights of such Grantor therein. Except as set forth in
Schedule 6 hereto, such Grantor has not granted any license, release, covenant
not to sue, non-assertion assurance, or other right to any Person with respect
to any part of the registered Intellectual Property owned by such Grantor. The
consummation of the transactions contemplated by this Agreement will not result
in the termination or impairment of any of the material Intellectual Property
owned by such Grantor or used by such Grantor in the operation of its business.
          (g) With respect to each material Copyright License, Trademark License
and Patent License: (i) such license is valid and binding and in full force and
effect and represents the entire agreement between the respective licensor and
licensee with respect to the subject matter of such license; (ii) such license
will not cease to be valid and binding and in full force and effect on terms
identical to those currently in effect as a result of the rights and interests
granted herein, nor will the grant of such rights and interests constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license; (iii) such Grantor has not received any
notice of termination or cancellation under such license; (iv) such Grantor has
not received any notice of a breach or default under such license, which breach
or default has not been cured; (v) such Grantor has not granted to any other
third party any rights, adverse or otherwise, under such license; and (vi) such
Grantor is not in breach or default in any material respect, and no event has
occurred that, with notice and/or lapse of time, would constitute such a breach
or default or permit termination, modification or acceleration under such
license.
          (h) Except as set forth in Schedule 6, such Grantor has performed all
acts and has paid all required fees and taxes to maintain each and every item of
material registered Intellectual Property in full force and effect and to
protect and maintain its interest therein. Such Grantor has used proper
statutory notice in connection with its use of each material Patent, Trademark
and Copyright included in the Intellectual Property.
          (i) None of the material Trade Secrets of such Grantor has been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person; (ii) no employee, independent contractor or agent
of such Grantor has misappropriated any trade secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor; and (iii) no employee, independent
contractor

21



--------------------------------------------------------------------------------



 



or agent of such Grantor is in default or breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s material Intellectual Property.
          (j) Such Grantor has made all filings and recordations necessary to
adequately protect its interest in its material Intellectual Property including,
without limitation, recordation of its interests in the Patents and Trademarks
with the United States Patent and Trademark Office and in corresponding national
and international patent offices, and recordation of any of its interests in the
Copyrights with the United States Copyright Office and in corresponding national
and international copyright offices.
          (k) Such Grantor has taken all steps to use consistent standards of
quality in the manufacture, distribution and sale of all products sold and
provision of all services provided under or in connection with any item of
material Intellectual Property and has taken all steps to ensure that all
licensed users of any kind of material Intellectual Property use such consistent
standards of quality.
          (l) No Grantor is subject to any settlement or consents, judgment,
injunction, order, decree, covenants not to sue, non-assertion assurances or
releases that would impair the validity or enforceability of, or such Grantor’s
rights in, any material Intellectual Property.
          4.10. Vehicles. Schedule 7 is a complete and correct list of all
Vehicles owned by such Grantor as of September 30, 2008.
          4.11. Letter of Credit Rights. No Grantor is a beneficiary or assignee
under any letter of credit except, after the Closing Date as to which such
Grantor has provided the Administrative Agent with written notice thereof..
          4.12. Commercial Tort Claims. No Grantor has any commercial tort
claims except, after the Closing Date as to which such Grantor has provided the
Administrative Agent with written notice thereof.
SECTION 5. COVENANTS
          Each Grantor (and each Loan Party, if applicable) covenants and agrees
with the Secured Parties that, from and after the date of this Agreement until
the Obligations (other than Obligations in respect of any Specified Hedge
Agreement) shall have been paid in full, no Letter of Credit shall be
outstanding (except Letters of Credit which have been supported with any letter
of credit or cash collateralized in accordance with Section 10.15(c) of the
Credit Agreement) and the Commitments shall have terminated or expired:
          5.1. Covenants in Credit Agreement. Each Loan Party shall take, or
shall refrain from taking, as the case may be, each action that is necessary to
be taken or not taken, as the case may be, so that no Default or Event of
Default is caused by the failure to take such action or to refrain from taking
such action by such Loan Party or any of its Subsidiaries.

22



--------------------------------------------------------------------------------



 



          5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Deposit Accounts. (a) If any of the
Collateral is or shall become evidenced or represented by any Instrument,
Certificated Security, Negotiable Document or Tangible Chattel Paper, such
Instrument (other than checks received in the ordinary course of business),
Certificated Security, Negotiable Documents or Tangible Chattel Paper shall be
promptly delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.
          (b) If any of the Collateral is or shall become “Electronic Chattel
Paper” such Grantor shall ensure that (i) a single authoritative copy exists
which is unique, identifiable, unalterable (except as provided in clauses (iii),
(iv) and (v) of this paragraph), (ii) that such authoritative copy identifies
the Administrative Agent as the assignee and is communicated to and maintained
by the Administrative Agent or its designee, (iii) that copies or revisions that
add or change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) that each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy and
not the authoritative copy and (v) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.
          (c) If any of the Collateral is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall cause the Issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such Uncertificated Security, upon original issue or registration of transfer
or (ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent.
          (d) Each Grantor shall maintain Securities Entitlements, Securities
Accounts and Deposit Accounts only with financial institutions that have agreed
to comply with entitlement orders and instructions issued or originated by the
Administrative Agent without further consent of such Grantor, such agreement to
be substantially in form and substance reasonably acceptable to the
Administrative Agent.
          (e) If any of the Collateral is or shall become evidenced or
represented by a Commodity Contract, such Grantor shall cause the Commodity
Intermediary with respect to such Commodity Contract to agree in writing with
such Grantor and the Administrative Agent that such Commodity Intermediary will
apply any value distributed on account of such Commodity Contract as directed by
the Administrative Agent without further consent of such Grantor, such agreement
to be in form and substance reasonably acceptable to the Administrative Agent.
          (f) In addition to and not in lieu of the foregoing, if any Issuer of
any Investment Property is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Grantor
shall take such additional actions, including, without limitation, causing the
issuer to register the pledge on its books and records, as may be necessary or
advisable or as may be reasonably requested by the Administrative Agent, under
the laws of such jurisdiction to insure the validity, perfection and priority of
the security interest of the Administrative Agent.

23



--------------------------------------------------------------------------------



 



          5.3. Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable insurance companies, insurance on all its
property (including, without limitation, all Inventory, Equipment and Vehicles)
in at least such amounts and against at least such risks as are usually insured
against in the same general area by similarly situated companies engaged in the
same or a similar business and consistent with past practices of such Grantor;
and furnish to the Administrative Agent with copies for each Secured Party, upon
written request, full information as to the insurance carried; provided that in
any event such Grantor will maintain, (i) property and casualty insurance on all
real and personal property on an all risks basis (including the perils of flood
and quake and loss by fire, explosion and theft), covering the repair or
replacement cost of all such property and consequential loss coverage for
business interruption and extra expense (which shall include construction
expenses and such other business interruption expenses as are otherwise
generally available to similar businesses), and (ii) public liability insurance.
All such insurance with respect to such Grantor shall be provided by insurers or
reinsurers which (x) in the case of United States insurers and reinsurers, have
an A.M. Best policyholders rating of not less than A- with respect to primary
insurance and B+ with respect to excess insurance and (y) in the case of
non-United States insurers or reinsurers, the providers of at least 80% of such
insurance have either an ISI policyholders rating of not less than A, an A.M.
Best policyholders rating of not less than A- or a surplus of not less than
$500,000,000 with respect to primary insurance, and an ISI policyholders rating
of not less than BBB with respect to excess insurance, or, if the relevant
insurance is not available from such insurers, such other insurers as the
Administrative Agent may approve in writing. All insurance shall (i) provide
that the Administrative Agent shall receive at least 30 days prior written
notice of any cancellation thereof or material reduction in amount or material
change in coverage thereof, (ii) if reasonably requested by the Administrative
Agent, include a breach of warranty clause and (iii) be reasonably satisfactory
in all other respects to the Administrative Agent.
          (b) Such Grantor will deliver to the Administrative Agent on behalf of
the Secured Parties, (i) on the Closing Date, a recently dated certificate
showing the amount and types of insurance coverage as of such date, (ii) upon
request of any Secured Party from time to time, full information as to the
insurance carried, (iii) promptly following receipt of notice from any insurer,
a copy of any notice of cancellation or material change in coverage from that
existing on the Closing Date, (iv) forthwith, notice of any cancellation or
nonrenewal of coverage by such Grantor, and (v) promptly after such information
is available to such Grantor, full information as to any claim for an amount in
excess of $1,000,000 with respect to any property and casualty insurance policy
maintained by such Grantor. Each Secured Party shall be named as additional
insured on all such liability insurance policies of such Grantor and the
Administrative Agent shall be named as loss payee on all property and casualty
insurance policies of such Grantor.
          5.4. Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good

24



--------------------------------------------------------------------------------



 



faith by appropriate proceedings, reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein.
          5.5. Maintenance of Perfected Security Interest; Further
Documentation.(a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest (except with respect to Vehicles
and Deposit Accounts, solely to the extent required to be so perfected pursuant
to the terms of the Loan Documents) having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.
          (b) Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Investment Property, Deposit Accounts and
any other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, including without limitation,
executing and delivering and causing the relevant depositary bank or securities
intermediary to execute and deliver a Control Agreement in form and substance
reasonably satisfactory to the Administrative Agent.
          5.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc.
(a) Such Grantor will not, except upon 15 days’ prior written notice to the
Administrative Agent and delivery to the Administrative Agent of duly authorized
and, where required, executed copies of all additional financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:
(i) without limiting the prohibitions on mergers involving the Grantors
contained in the Credit Agreement, change its legal name, jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.4; or (ii) change its legal name,
identity or structure to such an extent that any financing statement filed by
the Administrative Agent in connection with this Agreement would become
misleading.
          (b) Such Grantor shall not permit any of the Inventory or Equipment
(other than mobile goods) to be kept at a location other than those listed in
Schedule 5; unless such Grantor delivers within 15 days a written supplement to
Schedule 5 showing any additional location at which Inventory or Equipment
(other than mobile goods) shall be kept.

25



--------------------------------------------------------------------------------



 



          5.7. Notices. Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of the occurrence of any event which could
reasonably be expected to have a material adverse effect on the aggregate value
of the Collateral or on the security interests created hereby.
          5.8. Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any stock or other ownership certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock or other Pledged Equity Interest of
any Issuer, whether in addition to, in substitution of, as a conversion of, or
in exchange for, any shares of or other ownership interests in the Pledged
Securities, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly endorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations. Any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged Securities shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.
          (b) Without the prior written consent of the Administrative Agent,
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any stock, partnership interests, limited liability company
interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, any of
the Investment Property or Proceeds thereof or any interest therein (except, in
each case, pursuant to a transaction expressly permitted by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement, (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof or
any interest therein or (v) without the prior written consent of the
Administrative Agent, cause or permit any Issuer of any Pledged Partnership
Interests or Pledged LLC Interests which are not securities (for purposes

26



--------------------------------------------------------------------------------



 



of the UCC) on the date hereof to elect or otherwise take any action to cause
such Pledged Partnership Interests or Pledged LLC Interests to be treated as
securities for purposes of the UCC; provided, however, notwithstanding the
foregoing, if any Issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action in violation of the foregoing in this clause
(v), such Grantor shall promptly notify the Administrative Agent in writing of
any such election or action and, in such event, shall take all steps necessary
or advisable to establish the Administrative Agent’s “control” thereof.
          (c) In the case of each Grantor which is an Issuer, such Issuer
(i) agrees that it will be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and will comply with such terms insofar as such
terms are applicable to it and (ii) acknowledges that the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Pledged Securities issued by it. In addition, each Grantor which
is either an Issuer or an owner of any Pledged Security hereby consents to the
grant by each other Grantor of the security interest hereunder in favor of the
Administrative Agent and to the transfer of any Pledged Security to the
Administrative Agent or its nominee following an Event of Default and to the
substitution of the Administrative Agent or its nominee as a partner, member or
shareholder of the Issuer of the related Pledged Security.
          5.9. Receivables.(a) Other than in the ordinary course of business
consistent with its past practice and so long as no Event of Default shall have
occurred and be continuing, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable other than in the ordinary course of
business consistent with its past practice or (v) amend, supplement or modify
any Receivable in any manner that could adversely affect the value thereof.
          (b) Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.
          (c) Each Grantor shall perform and comply in all material respects
with all of its obligations with respect to the Receivables.
          5.10. Intellectual Property.(a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark
and take all necessary steps to ensure that all licensed users of such Trademark
maintain as in the past such quality, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement and
the Intellectual Property Security

27



--------------------------------------------------------------------------------



 



Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
          (b) Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
          (c) Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.
          (d) Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
          (e) Such Grantor (either itself or through licensees) will use proper
statutory notice in connection with the use of each material Patent, Trademark
and Copyright included in the Intellectual Property.
          (f) Such Grantor will notify the Administrative Agent immediately if
it knows, or has reason to know, that any application or registration relating
to any material Intellectual Property may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.
          (g) Promptly upon such Grantor’s acquisition or creation of any
copyrightable work, invention, trademark or other similar property that is
material to the business of Grantor, apply for registration thereof with the
United states Copyright Office, the United States Patent and Trademark Office
and other appropriate office. Whenever such Grantor, either by itself or through
any agent, employee, licensee or designee, shall file an application for the
registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Administrative Agent within five Business Days
after the last day of the fiscal quarter in which such filing occurs. Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in any Copyright, Patent, Trademark or other Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

28



--------------------------------------------------------------------------------



 



          (h) Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of material Intellectual Property, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the United States Patent and Trademark Office and the
United States Copyright Office, the filing of applications for renewal or
extension, the filing of affidavits of use and affidavits of incontestability,
the filing of divisional, continuation, continuation-in-part, reissue, and
renewal applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.
          (i) Such Grantor (either itself or through licensees) will not,
without the prior written consent of the Administrative Agent, discontinue use
of or otherwise abandon any Intellectual Property, or abandon any application or
any right to file an application for letters patent, trademark, or copyright,
unless such Grantor shall have previously determined that such use or the
pursuit or maintenance of such Intellectual Property is no longer desirable in
the conduct of such Grantor’s business and that the loss thereof could not
reasonably be expected to have a Material Adverse Effect and, in which case,
such Grantor shall give prompt notice of any such abandonment to the
Administrative Agent in accordance herewith.
          (j) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and take such actions as such
Grantor shall reasonably deem appropriate including, without limitation, suing
for infringement, misappropriation or dilution, seeking injunctive relief where
appropriate and recovering any and all damages for such infringement,
misappropriation or dilution.
          (k) Such Grantor agrees that, should it obtain an ownership interest
in any item of Intellectual Property which is not now a part of the Collateral
(the “After-Acquired Intellectual Property”), (i) the provisions of Section 3
shall automatically apply thereto, (ii) any such After-Acquired Intellectual
Property, and in the case of trademarks, the goodwill of the business connected
therewith or symbolized thereby, shall automatically become part of the
Intellectual Property Collateral, (iii) it shall give prompt (and, in any event
within five Business Days after the last day of the fiscal quarter in which such
Grantor acquires such ownership interest) written notice thereof to the
Administrative Agent in accordance herewith, and (iv) it shall promptly and take
the actions specified in Section 5.10(m).
          (l) Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in substantially the form of
Exhibit B-1 in order to record the security interest granted herein to the
Administrative Agent for the ratable benefit of the Secured Parties with the
United States Patent and Trademark Office, the United States Copyright Office,
and any other applicable Governmental Authority.

29



--------------------------------------------------------------------------------



 



          (m) Such Grantor agrees to execute an After-Acquired Intellectual
Property Security Agreement with respect to its After-Acquired Intellectual
Property in substantially the form of Exhibit B-2 in order to record the
security interest granted herein to the Administrative Agent for the ratable
benefit of the Secured Parties with the United States Patent and Trademark
Office, the United States Copyright Office, and any other applicable
Governmental Authority.
          (n) Such Grantor shall take all steps reasonably necessary to protect
the secrecy of all material Trade Secrets, including, without limitation,
entering into confidentiality agreements with employees and labeling and
restricting access to secret information and documents.
          5.11. Vehicles.(a) No Vehicle shall be removed from the state which
has issued the certificate of title or ownership therefor for a period in excess
of four months, except that up to 5% of the total number of Vehicles may be so
removed as consistent with the Loan Parties’ past practices at any time.
          (b) With respect to any Vehicle owned by a Grantor, at the reasonable
request of the Administrative Agent, take such action (or cause its Subsidiaries
to take such action), including endorsing certificates of title or executing
applications for transfer of title, as is reasonably required by the
Administrative Agent to enable it to properly perfect and protect its Lien on
such Vehicles and to transfer the same upon an Event of Default; provided that
the Administrative Agent shall not register its security interest in such
certificates of title or applications for transfer of title until an Event of
Default has occurred.
SECTION 6. REMEDIAL PROVISIONS
          6.1. Certain Matters Relating to Receivables. (a) The Administrative
Agent shall have the right to make test verifications of the Receivables (which
verifications shall be (in the name of the applicable Grantor only unless a
Default or Event of Default has occurred and is continuing) in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time, after the occurrence and during the continuance of a Default or
Event of Default, upon the Administrative Agent’s request and at the expense of
the relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Receivables.
          (b) The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables and each Grantor hereby agrees to continue to collect
all amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense; provided, however, that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to

30



--------------------------------------------------------------------------------



 



the Administrative Agent if required, in a Collateral Account maintained under
the sole dominion and control of the Administrative Agent, subject to withdrawal
by the Administrative Agent for the account of the Secured Parties only as
provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
          (c) At any time after the occurrence and during the continuance of an
Event of Default, at the Administrative Agent’s request, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables, including, without limitation, all original orders, invoices and
shipping receipts.
          6.2. Communications with Obligors; Grantors Remain Liable.(a) The
Administrative Agent may at any time communicate with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables; provided that such communication
shall be in the name of the applicable Grantor unless a Default or Event of
Default exists and is continuing.
          (b) After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may notify, or require any Grantor to notify,
the Account Debtor or counterparty on any Receivable of the security interest of
the Administrative Agent therein and may, upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivables directly to the
Administrative Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
          6.3. Pledged Securities. (a) Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Equity Interests
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate rights with

31



--------------------------------------------------------------------------------



 



respect to the Pledged Securities; provided, however, that no vote shall be cast
or corporate or other ownership right exercised or other action taken which, in
the Administrative Agent’s reasonable judgment, would impair the Collateral or
which would be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document.
          (b) If an Event of Default shall occur and be continuing: (i) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right, but shall be
under no obligation, to exercise or refrain from exercising such voting and
other consensual rights and (ii) the Administrative Agent shall have the right,
without notice to any Grantor, to transfer all or any portion of the Investment
Property to its name or the name of its nominee or agent. In addition, the
Administrative Agent shall have the right at any time, without notice to any
Grantor, to exchange any certificates or instruments representing any Investment
Property for certificates or instruments of smaller or larger denominations. In
order to permit the Administrative Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder each Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and each Grantor acknowledges that the Administrative
Agent may utilize the power of attorney set forth herein.
          (c) Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.
          6.4. Proceeds to be Turned Over To Administrative Agent. In addition
to the rights of the Secured Parties specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, Cash Equivalents,
checks and other near-cash items shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly endorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

32



--------------------------------------------------------------------------------



 



          6.5. Application of Proceeds. At such intervals as may be agreed upon
by the Borrowers and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may (notwithstanding the provisions of
Section 2.12 of the Credit Agreement) apply all or any part of the net Proceeds
(after deducting fees and expenses as provided in Section 6.6) constituting
Collateral realized through the exercise by the Administrative Agent of its
remedies hereunder, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:
     First, to the Administrative Agent, to pay incurred and unpaid fees and
expenses of the Secured Parties under the Loan Documents;
     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
     Third, to the Administrative Agent, for application by it towards
prepayment of the Obligations not then due and owing, pro rata among the Lenders
according to the amounts of the Obligations then held by the Lenders; and
     Fourth, any balance of such Proceeds remaining after the Obligations shall
have been paid in full, no Letters of Credit shall be outstanding (unless such
Letters of Credit have been supported with a letter of credit or cash
collateralized in accordance with Section 10.15(c) of the Credit Agreement) and
the Commitments shall have terminated or expired shall be paid over to the
Borrowers or to whomsoever may be lawfully entitled to receive the same.
          6.6. Code and Other Remedies. (a) If an Event of Default shall occur
and be continuing, the Administrative Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which

33



--------------------------------------------------------------------------------



 



right or equity is hereby waived and released. Each purchaser at any such sale
shall hold the property sold absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely effect the
commercial reasonableness of any sale of the Collateral. Each Grantor agrees
that it would not be commercially unreasonable for the Administrative Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall have the right to enter onto the property where any Collateral is
located and take possession thereof with or without judicial process.
          (b) The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Secured Parties hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.
          (c) In the event of any Disposition of any of the material
Intellectual Property pursuant to the Secured Parties’ rights hereunder, the
goodwill of the business connected with

34



--------------------------------------------------------------------------------



 



and symbolized by any Trademarks subject to such Disposition shall be included,
and the applicable Grantor shall supply the Administrative Agent or its designee
with such Grantor’s know-how and expertise, and with documents and things
embodying the same, relating to the manufacture, distribution, advertising and
sale of products or the provision of services relating to any material
Intellectual Property subject to such Disposition, and such Grantor’s customer
lists and other records and documents relating to such Intellectual Property and
to the manufacture, distribution, advertising and sale of such products and
services.
          6.7. Registration Rights. (a) If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Equity
Interests or the Pledged Debt Securities pursuant to Section 6.6, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Equity Interests or the Pledged Debt Securities, or that portion thereof
to be sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity Interests or the Pledged Debt Securities, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Equity Interests or the Pledged Debt
Securities, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto. Each Grantor agrees to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Administrative Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
          (b) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Equity Interests or the
Pledged Debt Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Equity Interests or the Pledged Debt
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
          (c) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Equity Interests or the Pledged Debt Securities
pursuant to this Section 6.7 valid and binding and

35



--------------------------------------------------------------------------------



 



in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that, to the extent permitted by law, each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and, to the extent permitted by law, such Grantor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement or a defense of payment.
          6.8. Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.
SECTION 7. THE ADMINISTRATIVE AGENT
          7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

36



--------------------------------------------------------------------------------



 



     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement; provided, however, that unless
an Event of Default has occurred and is continuing or time is of the essence,
the Administrative Agent shall not exercise this power without first making
demand on the Grantor and the Grantor failing to promptly comply therewith.
          (c) The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Base Rate Loans under the Credit Agreement, from the
date of payment by the Administrative Agent to the date

37



--------------------------------------------------------------------------------



 



reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
          7.2. Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a court of competent jurisdiction to have resulted directly from their own gross
negligence or willful misconduct in breach of a duty owed to such Grantor.
          7.3. Execution of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the New York UCC and any other applicable law,
the Administrative Agent is authorized to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or maintain the perfection of the security interests of the Administrative Agent
under this Agreement. Each Grantor agrees that such financing statements may
describe the collateral in the same manner as described in the Security
documents or as “all assets” or “all personal property” of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned or such
other description as the Administrative Agent, in its sole judgment, determines
is necessary or advisable. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
          7.4. Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with

38



--------------------------------------------------------------------------------



 



respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
          7.5. Appointment of Co-Collateral Agents. At any time or from time to
time, in order to comply with any Requirement of Law, the Administrative Agent
may appoint another bank or trust company or one of more other persons, either
to act as co-agent or agents on behalf of the Secured Parties with such power
and authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Administrative Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent);
provided, however, that no such co-agent or separate agent shall be authorized
to take any action with respect to any Collateral unless and except to the
extent authorized in writing by the Administrative Agent.
SECTION 8. MISCELLANEOUS
          8.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, restated, supplemented or otherwise modified
except in accordance with Section 10.1 of the Credit Agreement and unless in
writing and signed by the Administrative Agent.
          8.2. Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor (other than any Borrower)
shall be addressed to such Guarantor at its notice address set forth on Schedule
1.
          8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
          8.4. Enforcement Expenses; Indemnification. (a) Each Loan Party agrees
to pay or reimburse each Secured Party for all its costs and expenses incurred
in collecting against such Loan Party under the guarantee contained in Section 2
or otherwise enforcing or preserving any rights under this Agreement and the
other Loan Documents to which such Loan Party is a party, including, without
limitation, the fees and disbursements of counsel (including the

39



--------------------------------------------------------------------------------



 



allocated fees and expenses of in-house counsel) to each Secured Party and of
counsel to the Administrative Agent.
          (b) Each Loan Party agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or similar taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
          (c) Each Loan Party agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrowers
would be required to do so pursuant to Section 10.5 of the Credit Agreement.
          (d) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
          (e) Each Loan Party agrees that the provisions of Section 2.20 of the
Credit Agreement are hereby incorporated herein by reference, mutatis mutandis,
and each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.
          8.5. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Loan Party and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Loan Party
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.
          8.6. Set-Off. Each Loan Party hereby irrevocably authorizes each
Secured Party at any time and from time to time while an Event of Default shall
have occurred and be continuing, without notice to such Loan Party or any other
Loan Party, any such notice being expressly waived by each Loan Party, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Loan
Party, or any part thereof in such amounts as such Secured Party may elect,
against and on account of the obligations and liabilities of such Loan Party to
such Secured Party hereunder, in any currency, whether arising hereunder, under
the Credit Agreement or any other Loan Document whether or not any Secured Party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Secured Party shall notify such Loan
Party promptly of any such set-off and the application made by such Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Secured Party under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Secured Party may have. The rights of the Secured Parties under this Section 8.6
are subject to the adjustment provisions of Section 10.7(a) of the Credit
Agreement applicable to Lenders thereunder.

40



--------------------------------------------------------------------------------



 



          8.7. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
          8.8. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          8.9. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          8.10. Integration. This Agreement and the other Loan Documents
represent the agreement of the Loan Parties, the Administrative Agent and the
other Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by any
Secured Party relative to the subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.
          8.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN APPLICATION OF A
DIFFERENT GOVERNING LAW.
          8.12. Submission to Jurisdiction; Waivers. Each Loan Party hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

41



--------------------------------------------------------------------------------



 



     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          8.13. Acknowledgments. Each Loan Party hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) no Secured Party has any fiduciary relationship with or duty to
any Loan Party arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Loan Parties, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Loan Parties and the Secured Parties.
          8.14. Additional Guarantors. Each Subsidiary of either Borrower that
is required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.
          8.15. Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Specified Hedge Agreements that have not been terminated) shall have been paid
in full, the Commitments have been terminated or expired and no Letters of
Credit shall be outstanding except Letters of Credit which have been supported
with another letter of credit or cash collateralized in accordance with
Section 10.15(c) of the Credit Agreement, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties. At the request and sole expense of
any Loan Party following any such termination, the Administrative Agent shall
deliver to such Loan Party any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Loan Party such documents as such
Loan Party shall reasonably request to evidence such termination.
          (b) If any of the Collateral shall be Disposed of by any Loan Party in
a transaction permitted by the Credit Agreement, then the Administrative Agent,
at the request and sole expense of such Loan Party, shall execute and deliver to
such Loan Party all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrowers, a Subsidiary Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Subsidiary

42



--------------------------------------------------------------------------------



 



Guarantor shall be Disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrowers shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the Disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrowers stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents and that the
Proceeds of such Disposition will be applied in accordance therewith.
          (c) Each Loan Party acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Administrative Agent subject to such Loan Party’s rights
under Section 9-509(d)(2) of the New York UCC.
          8.16. WAIVER OF JURY TRIAL. EACH LOAN PARTY AND THE ADMINISTRATIVE
AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
          8.17. Pledged ULC Shares Limitation. Notwithstanding any provisions to
the contrary contained in this Agreement, the Credit Agreement, any other Loan
Document or any other document or agreement among all or some of the parties
hereto, each Grantor is as of the date of this Agreement the sole registered and
beneficial owner of all Pledged ULC Shares as described in Schedule 2 to this
Agreement and will remain so until such time as such Pledged ULC Shares are
fully and effectively transferred into the name of the Administrative Agent, any
other Secured Party or any other person on the books and records of such ULC.
Nothing in this Agreement, the Credit Agreement, any other Loan Document or any
other document or agreement delivered among all or some of the parties hereto is
intended to or shall constitute the Administrative Agent, any other Secured
Party or any person other than a Grantor to be a member or shareholder of any
ULC until such time as written notice is given to the applicable Grantor and all
further steps are taken so as to register the Administrative Agent, any other
Secured Party or any person as holder of the Pledged ULC Shares. The granting of
the pledge and Security Interest pursuant to the Loan Documents does not make
the Administrative Agent, any other Secured Party a successor to any Grantor as
a member or shareholder of any ULC, and neither the Administrative Agent, any
other Secured Party nor any of their respective successors or assigns hereunder
shall be deemed to become a member or shareholder of any ULC by accepting this
Agreement or exercising any right granted herein unless and until such time, if
any, when the Administrative Agent, any other Secured Party or any successor or
assign therof expressly becomes a registered member or shareholder of any ULC.
Each pledgor of Pledged ULC Shares pursuant to the Loan Documents shall be
entitled to receive and retain for its own account any dividends or other
distributions if any, in respect of the Collateral, and shall have the right to
vote such Pledged ULC Shares and to control the direction, management and
policies of the ULC issuing such Pledged ULC Shares to the same extent as such
pledgor would if such Pledged ULC Shares were not pledged to the Administrative
Agent, any other Secured Party or to any other person pursuant hereto. To the
extent any provision hereof would have the effect of constituting the
Administrative Agent or any other Secured Party to be a member or shareholder

43



--------------------------------------------------------------------------------



 



of any ULC prior to such time, such provision shall be severed herefrom and
ineffective with respect to the relevant Pledged ULC Shares without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Collateral other
than Pledged ULC Shares. Notwithstanding anything herein to the contrary (except
to the extent, if any, that the Administrative Agent, any other Secured Party or
any of their successors or assigns hereafter expressly becomes a registered
member or shareholder of any ULC), neither the Administrative Agent, any other
Secured Party nor any of their respective successors or assigns shall be deemed
to have assumed or otherwise become liable for any debts or obligations of any
ULC. Except upon the exercise by the Administrative Agent, any other Secured
Party or other persons of rights to sell or otherwise dispose of Pledged ULC
Shares or other remedies following the occurrence and during the continuance of
an Event of Default, each pledgor of such Pledged ULC Shares shall not cause or
permit, or enable any ULC in which it holds Pledged ULC Shares to cause or
permit, the Administrative Agent or any other Secured Party to: (a) be
registered as member or shareholder of such ULC; (b) have any notation entered
in its favour in the share register of such ULC; (c) be held out as member or
shareholder of such ULC; (d) receive, directly or indirectly, any dividends,
property or other distributions from such ULC by reason of the Administrative
Agent, or any other Secured Party or other person holding a security interest in
the Pledged ULC Shares; or (e) act as a member or shareholder of such ULC, or
exercise any rights of a member or shareholder of such ULC, including the right
to attend a meeting of such ULC or vote the shares of such ULC.
[Remainder of page intentionally left blank]

44



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Agreement
to be duly executed and delivered as of the date first above written.

            WASTE SERVICES, INC.
      By:           Name:           Title:           WASTE SERVICES (CA) INC.
      By:           Name:           Title:           WASTE SERVICES OF ARIZONA,
INC.
      By:           Name:           Title:           WASTE SERVICES OF FLORIDA,
INC.
      By:           Name:           Title:           JACKSONVILLE FLORIDA
LANDFILL, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            OMNI WASTE OF OSCEOLA COUNTY LLC
      By:           Name:           Title:           SLD LANDFILL, INC.
      By:           Name:           Title:           SANFORD RECYCLING AND
TRANSFER, INC.
      By:           Name:           Title:           SUN COUNTRY MATERIALS, LLC
      By:           Name:           Title:           TAFT RECYCLING, INC.
      By:           Name:           Title:           CAPITAL ENVIRONMENTAL
HOLDINGS COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            RAM-PAK COMPACTION SYSTEMS LTD.
      By:           Name:           Title:           FREEDOM RECYCLING HOLDINGS,
LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC,
as Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit A to
Guarantee and US Collateral Agreement
FORM OF ACKNOWLEDGMENT AND CONSENT
          The undersigned hereby acknowledges receipt of a copy of the Guarantee
and US Collateral Agreement, dated as of October 8, 2008 (the “Agreement”), made
by the Grantors party thereto for the benefit of Barclays Bank PLC, as
Administrative Agent; capitalized terms used but not defined herein have the
meanings given such terms therein. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:
          1. The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.
          2. The undersigned confirms the statements made in the Agreement with
respect to the undersigned including, without limitation, in Section 4.7 and
Schedule 2.
          3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

              [NAME OF ISSUER]
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
            Address for Notices:
 
             
 
             
 
       
 
  Fax:    
 
       

A-1



--------------------------------------------------------------------------------



 



Exhibit B-1 to
Guarantee and US Collateral Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of
[                    ] (as amended, restated, supplemented or otherwise modified
from time to time, this “Intellectual Property Security Agreement”), is made by
each of the signatories hereto (collectively, the “Grantors”) in favor of
Barclays Bank PLC, as administrative agent (in such capacity, together with its
permitted successors and assigns in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).
          WHEREAS, Waste Services (CA) Inc., an Ontario corporation, and Waste
Services, Inc., a Delaware corporation, have entered into that certain Credit
Agreement, dated as of October 8, 2008 (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”), with
the Lenders from time to time party thereto, Barclays Capital, the investment
banking division of Barclays Bank PLC, and Banc of America Securities LLC, as
joint lead arrangers and joint lead bookrunners, Bank of America, N.A., as
syndication agent, Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as
co-documentation agents, the Administrative Agent and The Bank of Nova Scotia,
as Canadian agent and Canadian collateral agent. Capitalized terms used and not
defined herein have the meanings given such terms in the Credit Agreement.
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered that certain
Guarantee and US Collateral Agreement, dated as of October 8, 2008, in favor of
the Administrative Agent (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Guarantee and US Collateral
Agreement”).
          WHEREAS, under the terms of the Guarantee and US Collateral Agreement,
the Grantors have granted a security interest in certain Property, including,
without limitation, certain Intellectual Property of the Grantors to the
Administrative Agent for the ratable benefit of the Secured Parties, and have
agreed as a condition thereof to execute this Intellectual Property Security
Agreement for recording with the United States Patent and Trademark Office, the
United States Copyright Office, and other applicable Governmental Authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors agree as follows:
          SECTION 1. Grant of Security. Each Grantor hereby grants to the
Administrative Agent for the ratable benefit of the Secured Parties a security
interest in and to all of such Grantor’s right, title and interest in and to the
following (the “Intellectual Property Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:

B-1-1



--------------------------------------------------------------------------------



 



          (a) (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, Internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above (collectively, the “Trademarks”);
          (b) (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto (collectively, the
“Patents”);
          (c) (i) all copyrights, whether or not the underlying works of
authorship have been published, including but not limited to copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the
Copyright Act), and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
mask works registrations and mask works applications, and any renewals or
extensions thereof, including, without limitation, each registration and
application identified in Schedule 1, (ii) the rights to print, publish and
distribute any of the foregoing, (iv) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iv) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(v) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto (“Copyrights”);
          (d) (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing identified in Schedule 1, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations

B-1-2



--------------------------------------------------------------------------------



 



thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto (collectively, the “Trade Secrets”);
          (e) (i) all licenses or agreements, whether written or oral, providing
for the grant by or to any Grantor of: (A) any right to use any Trademark or
Trade Secret, (B) any right to manufacture, use, import, export, distribute,
offer for sale or sell any invention covered in whole or in part by a Patent,
and (C) any right under any Copyright including, without limitation, the grant
of rights to manufacture, distribute, print, publish, copy, import, export,
exploit and sell materials derived from any Copyright including, without
limitation, any of the foregoing identified in Schedule 1, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements and
misappropriations of any of the foregoing, (iii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto; and
          (f) any and all proceeds of the foregoing.
          SECTION 2. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this Intellectual Property Security
Agreement.
          SECTION 3. Execution in Counterparts. This Intellectual Property
Security Agreement may be executed in any number of counterparts (including by
telecopy), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
          SECTION 4. Governing Law. This Intellectual Property Security
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
          SECTION 5. Conflict Provision. This Intellectual Property Security
Agreement has been entered into in conjunction with the provisions of the
Guarantee and US Collateral Agreement and the Credit Agreement. The rights and
remedies of each party hereto with respect to the security interest granted
herein are without prejudice to, and are in addition to those set forth in the
Guarantee and US Collateral Agreement and the Credit Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this Intellectual Property Security Agreement are in conflict with
the Guarantee and US Collateral Agreement or the Credit Agreement, the
provisions of the Guarantee and US Collateral Agreement or the Credit Agreement
shall govern.
[Remainder of page intentionally left blank]

B-1-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this
Intellectual Property Security Agreement to be duly executed and delivered as of
the date first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

State of

      County of                                           , 2004

     Then personally appeared the above named
                                        , as                     
                     of the [COMPANY], and acknowledged the foregoing instrument
to be her free act and deed as                                          of the
[COMPANY], before me,
Notary Public
My commission expires:

B-1-4



--------------------------------------------------------------------------------



 



Schedule 1
COPYRIGHTS
PATENTS
TRADEMARKS
TRADE SECRETS
INTELLECTUAL PROPERTY LICENSES

 



--------------------------------------------------------------------------------



 



Exhibit B-2 to
Guarantee and US Collateral Agreement
FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT
(FIRST SUPPLEMENTAL FILING)
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT (FIRST SUPPLEMENTAL
FILING), dated as of [                     ___, ___] (as amended, restated,
supplemented or otherwise modified from time to time, this “First Supplemental
Intellectual Property Security Agreement”), is made by each of the signatories
hereto (collectively, the “Grantors”) in favor of Barclays Bank PLC, as
administrative agent (in such capacity, together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).
          WHEREAS, Waste Services (CA) Inc., an Ontario corporation, and Waste
Services, Inc., a Delaware corporation, have entered into that certain Credit
Agreement, dated as of October 8, 2008 (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”), with
the Lenders from time to time party thereto, , Barclays Capital, the investment
banking division of Barclays Bank PLC, and Banc of America Securities LLC, as
joint lead arrangers and joint lead bookrunners, Bank of America, N.A., as
syndication agent, Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as
co-documentation agents, the Administrative Agent and The Bank of Nova Scotia,
as Canadian agent and Canadian collateral agent. Capitalized terms used and not
defined herein have the meanings given such terms in the Credit Agreement.
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered that certain
Guarantee and US Collateral Agreement, dated as of October 8, 2008, in favor of
the Administrative Agent (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Guarantee and US Collateral
Agreement”).
          WHEREAS, under the terms of the Guarantee and US Collateral Agreement,
the Grantors have granted a security interest in certain Property, including,
without limitation, certain Intellectual Property, including but not limited to
After-Acquired Intellectual Property of the Grantors to the Administrative Agent
for the ratable benefit of the Secured Parties, and have agreed as a condition
thereof to execute this First Supplemental Intellectual Property Security
Agreement for recording with the United States Patent and Trademark Office, the
United States Copyright Office, and other applicable Governmental Authorities.
          WHEREAS, the Intellectual Property Security Agreement was recorded
against certain United States Intellectual Property at [INSERT REEL/FRAME
NUMBER] [IF SECOND OR LATER SUPPLEMENTAL, ADD PRIOR REEL/FRAME NUMBERS].
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors agree as follows:

B-2-1



--------------------------------------------------------------------------------



 



          SECTION 1. Grant of Security. Each Grantor hereby grants to the
Administrative Agent for the ratable benefit of the Secured Parties a security
interest in and to all of such Grantor’s right, title and interest in and to the
following (the “Intellectual Property Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:
          (a) (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, Internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above (collectively, the “Trademarks”);
          (b) (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto (collectively, the
“Patents”);
          (c) (i) all copyrights, whether or not the underlying works of
authorship have been published, including but not limited to copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the
Copyright Act), and all works of authorship and other intellectual property
rights therein (including, but not limited to, Business Software, as defined in
the Intellectual Property Agreement), all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, mask works registrations and mask
works applications, and any renewals or extensions thereof, including, without
limitation, each registration and application identified in Schedule 1, (ii) the
rights to print, publish and distribute any of the foregoing, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (v) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto (“Copyrights”);

B-2-2



--------------------------------------------------------------------------------



 



          (d) (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Trade
Secrets”);
          (e) (i) all licenses or agreements, whether written or oral, providing
for the grant by or to any Grantor of: (A) any right to use any Trademark or
Trade Secret, (B) any right to manufacture, use, import, export, distribute,
offer for sale or sell any invention covered in whole or in party by a Patent,
and (C) any right under any Copyright including, without limitation, the grant
of rights to manufacture, distribute, print, publish, copy, import, export,
exploit and sell materials derived from any Copyright including, without
limitation, any of the foregoing identified in Schedule 1, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements and
misappropriations of any of the foregoing, (iii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto; and
          (f) any and all proceeds of the foregoing.
          SECTION 2. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this First Supplemental Intellectual
Property Security Agreement.
          SECTION 3. Execution in Counterparts. This First Supplemental
Intellectual Property Security Agreement may be executed in any number of
counterparts (including by telecopy), each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
          SECTION 4. Governing Law. This First Supplemental Intellectual
Property Security Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.
          SECTION 5. Conflict Provision. This First Supplemental Intellectual
Property Security Agreement has been entered into in conjunction with the
provisions of the Guarantee and US Collateral Agreement and the Credit
Agreement. The rights and remedies of each party hereto with respect to the
security interest granted herein are without prejudice to, and are in addition
to those set forth in the Guarantee and US Collateral Agreement and the Credit
Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Intellectual Property
Security Agreement are in conflict with the

B-2-3



--------------------------------------------------------------------------------



 



Guarantee and US Collateral Agreement or the Credit Agreement, the provisions of
the Guarantee and US Collateral Agreement or the Credit Agreement shall govern.
[Remainder of page intentionally left blank]

B-2-4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this
Intellectual Property Security Agreement to be duly executed and delivered as of
the date first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

State of

      County of                                           , 2004

          Then personally appeared the above named
                                        , as                
                          of the [COMPANY], and acknowledged the foregoing
instrument to be her free act and deed as
                                         of the [COMPANY], before me,
Notary Public
My commission expires:

B-2-5



--------------------------------------------------------------------------------



 



Schedule 1
COPYRIGHTS
PATENTS
TRADEMARKS
TRADE SECRETS
INTELLECTUAL PROPERTY LICENSES

 



--------------------------------------------------------------------------------



 



Annex 1 to
Guarantee and US Collateral Agreement
          ASSUMPTION AGREEMENT, dated as of [                    , ___], made by
                                         , a
                                         corporation (the “Additional
Guarantor”), in favor of Barclays Bank PLC, as administrative agent (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Administrative Agent”) for (i) the banks and other financial institutions
and entities (the “Lenders”) parties to the Credit Agreement referred to below,
and (ii) the other Secured Parties (as defined in the Guarantee and US
Collateral Agreement (as hereinafter defined)). All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
          WHEREAS, Waste Services (CA) Inc., an Ontario corporation (the “US
Borrower”), Waste Services, Inc., a Delaware corporation (the “Canadian
Borrower” and, together with the US Borrower, the “Borrowers”), the Lenders from
time to time party thereto, , Barclays Capital, the investment banking division
of Barclays Bank PLC, and Banc of America Securities LLC, as joint lead
arrangers and joint lead bookrunners, Bank of America, N.A., as syndication
agent, Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as
co-documentation agents, the Administrative Agent and The Bank of Nova Scotia,
as Canadian agent and Canadian collateral agent, have entered into that certain
Credit Agreement, dated as of October 8, 2008 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrowers and
certain of their respective Affiliates (other than the Additional Guarantor)
have entered into the Guarantee and US Collateral Agreement, dated as of
October 8, 2008 (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Guarantee and US Collateral Agreement”) in
favor of the Administrative Agent for the benefit of the Secured Parties;
          WHEREAS, the Credit Agreement requires the Additional Guarantor to
become a party to the Guarantee and US Collateral Agreement; and
          WHEREAS, the Additional Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and US
Collateral Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and US Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Guarantor, as provided in Section 8.14
of the Guarantee and US Collateral Agreement, hereby becomes a party to the
Guarantee and US Collateral Agreement as a Guarantor thereunder with the same
force and effect as if originally named therein as a Guarantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder. [If such Additional
Guarantor

 



--------------------------------------------------------------------------------



 



is a US Subsidiary, add: In addition, by executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 8.14 of
the Guarantee and US Collateral Agreement, hereby becomes a party to the
Guarantee and US Collateral Agreement as a Grantor thereunder with the same
force and effect as if originally named therein as a Grantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in Schedules
[                                        ]1 to the Guarantee and US Collateral
Agreement.] The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section [If such Additional
Guarantor is not a US Subsidiary: 4.1] [If such Additional Guarantor is a US
Subsidiary: 4] of the Guarantee and US Collateral Agreement is true and correct
as to such Guarantor on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

            [ADDITIONAL GUARANTOR]
      By:           Name:           Title:        

 

1   Refer to each Schedule which needs to be supplemented.

2



--------------------------------------------------------------------------------



 



Execution Version
     
 
CANADIAN COLLATERAL AGREEMENT
made by
WASTE SERVICES (CA) INC.
CAPITAL ENVIRONMENTAL HOLDINGS COMPANY
and
RAM-PAK COMPACTION SYSTEMS LTD.
in favor of
THE BANK OF NOVA SCOTIA
as Canadian Collateral Agent
Dated as of October 8, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 – DEFINED TERMS
    2  
 
       
1.1 Definitions
    2  
1.2 Other Definitional Provisions
    8  
 
       
SECTION 2 – [RESERVED]
    9  
 
       
SECTION 3 – GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
    9  
 
       
3.1 Grant of Security Interest; Continuing Liability Under Collateral
    9  
 
       
SECTION 4 – REPRESENTATIONS AND WARRANTIES
    10  
 
       
4.1 Representations in Credit Agreement; Grantor Representations
    11  
4.2 Title; No Other Liens
    11  
4.3 Perfected First Priority Liens
    11  
4.4 Name; Jurisdiction of Organization, Etc
    11  
4.5 Inventory and Equipment
    12  
4.6 Farm Products
    12  
4.7 Investment Property
    12  
4.8 Receivables
    13  
4.9 Intellectual Property
    13  
4.10 Motor Vehicles
    15  
 
       
SECTION 5 – COVENANTS
    16  
 
       
5.1 Covenants in Credit Agreement
    16  
5.2 Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts
    16  
5.3 Maintenance of Insurance
    16  
5.4 Payment of Obligations
    17  
5.5 Maintenance of Perfected Security Interest; Further Documentation
    18  
5.6 Changes in Locations, Name, Jurisdiction of Incorporation, Etc
    18  
5.7 Notices
    18  
5.8 Investment Property
    19  
5.9 Receivables
    20  
5.10 Intellectual Property
    20  
 
       
SECTION 6 – REMEDIAL PROVISIONS
    23  
 
       
6.1 Certain Matters Relating to Receivables
    23  
6.2 Communications with Obligors; Grantors Remain Liable
    23  

i



--------------------------------------------------------------------------------



 



         
6.3 Pledged Securities
    24  
6.4 Proceeds to be Turned Over To Canadian Collateral Agent
    25  
6.5 Application of Proceeds
    25  
6.6 PPSA and Other Remedies
    26  
6.7 Distribution Rights
    27  
6.8 Deficiency
    28  
6.9 Appointment of Receiver
    29  
 
       
SECTION 7 – THE CANADIAN COLLATERAL AGENT
    29  
 
       
7.1 Canadian Collateral Agent’s Appointment as Attorney-in-Fact, Etc
    29  
7.2 Duty of Canadian Collateral Agent
    31  
7.3 Execution of Financing Statements
    31  
7.4 Authority of Canadian Collateral Agent
    32  
7.5 Appointment of Co-Collateral Agents
    32  
 
       
SECTION 8 – MISCELLANEOUS
    32  
 
       
8.1 Amendments in Writing
    32  
8.2 Notices
    32  
8.3 No Waiver by Course of Conduct; Cumulative Remedies
    33  
8.4 Enforcement Expenses; Indemnification
    33  
8.5 Judgment Currency
    33  
8.6 Successors and Assigns
    34  
8.7 Permitted Liens
    34  
8.8 Set-Off
    34  
8.9 Counterparts
    35  
8.10 Severability
    35  
8.11 Section Headings
    35  
8.12 Integration
    35  
8.13 Governing Law
    35  
8.14 Submission to Jurisdiction; Waivers
    35  
8.15 Acknowledgments
    36  
8.16 Acknowledgement of fondé de pouvoir
    36  
8.17 Additional Grantors
    36  
8.18 Releases
    37  
8.19 Waiver Of Jury Trial
    37  

SCHEDULES
Schedule 1 – Notice Addresses of Grantors
Schedule 2 – Description of Pledged Investment Property
Schedule 3 – Exact Legal Name, Location of Jurisdiction of Organization and
Chief Executive Office

ii



--------------------------------------------------------------------------------



 



Schedule 4 – Location of Inventory and Equipment
Schedule 5 – Intellectual Property
Schedule 6 – Motor Vehicles
EXHIBITS
Exhibit A – Form of Acknowledgement and Consent
Exhibit B-1 – Form of Intellectual Property Security Agreement
Exhibit B-2 – Form of After-Acquired Intellectual Property Security Agreement
ANNEXES
Annex 1 – Assumption Agreement

iii



--------------------------------------------------------------------------------



 



CANADIAN COLLATERAL AGREEMENT
     CANADIAN COLLATERAL AGREEMENT, dated as of October 8, 2008, made by WASTE
SERVICES (CA) INC., an Ontario corporation (the “Canadian Borrower”), CAPITAL
ENVIRONMENTAL HOLDINGS COMPANY, a Nova Scotia corporation, and RAM-PAK
COMPACTION SYSTEMS LTD., a Canada corporation (each a “Grantor” and, together
with the Canadian Borrower and any other entity that may become a party hereto
as provided in Section 8.15 herein, the “Grantors”), in favor of THE BANK OF
NOVA SCOTIA, as Canadian collateral agent (in such capacity, together with its
permitted successors and assigns in such capacity, the “Canadian Collateral
Agent”) for (i) the banks and other financial institutions or entities (the
“Lenders”) from time to time party to the Credit Agreement, dated as of
October 8, 2008 (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among the Canadian
Borrower, Waste Services, Inc., a Delaware corporation (the “US Borrower” and,
together with the Canadian Borrower, the “Borrowers”), the Lenders from time to
time party thereto, Barclays Capital, the investment banking division of
Barclays Bank PLC, and Banc of America Securities LLC, as joint lead arrangers
and joint lead bookrunners (collectively, in such capacities, the “Arrangers”),
Bank of America, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as
co-documentation agents (collectively, in such capacities, the “Co-Documentation
Agents”), Barclays Bank PLC, as administrative agent (in such capacity, together
with its permitted successors and assigns in such capacity, the “Administrative
Agent”), and The Bank of Nova Scotia, as Canadian agent (n such capacity,
together with its permitted successors and assigns in such capacity, the
“Canadian Agent”) and Canadian Collateral Agent, and (ii) the other Secured
Parties (as hereinafter defined).
WITNESSETH:
     A. WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;
     B. WHEREAS, each Borrower is a member of an affiliated group of companies
that includes each Grantor;
     C. WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrowers to make valuable
transfers to one or more of the Grantors in connection with the operation of
their respective businesses;
     D. WHEREAS, the Borrowers and the Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
     E. WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Canadian Collateral Agent for the ratable benefit of the Secured Parties;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and to induce the
Arrangers, the Administrative Agent, the Canadian Agent, the Canadian Collateral
Agent, the Syndication Agent and the Lenders to enter into the Credit Agreement
and to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Canadian Collateral
Agent, for the ratable benefit of the Secured Parties, as follows:
SECTION 1 – DEFINED TERMS
1.1 Definitions
     (a) Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and all terms defined in the PPSA (as defined herein) (including, without
limitation, “chattel paper”, “consumer goods”, “document of title”, “equipment”,
“goods”, “instrument”, “inventory”, “investment property”, “proceeds”,
“financing statement” and “financing change statement”), and not otherwise
defined in this Agreement, shall have the meanings specified therein.
     (b) The following terms shall have the following meanings:
     “Account Debtor”: any entity that is or that may become obligated to any
Grantor under, or with respect to, an Account.
     “Account”: all accounts and book debts and generally all debts, dues,
claims, choses in action, and demands of every kind and nature howsoever arising
or secured, including under letters of credit and advices of credit, which are
now due, owing, or accruing, or growing due to, or owned by, any Grantor.
     “Administrative Agent”: as defined in the preamble hereto.
     “Agreement”: this Canadian Collateral Agreement, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.
     “Arrangers”: as defined in the preamble hereto.
     “Borrowers”: as defined in the preamble hereto.
     “Canadian Agent”: as defined in the preamble hereto.
     “Canadian Borrower”: as defined in the preamble hereto.
     “Canadian Collateral Agent”: as defined in the preamble hereto.
     “Co-Documentation Agents”: as defined in the preamble hereto.
     “Collateral”: as defined in Section 3.1(a).
     “Collateral Account”: (i) any collateral account established by the
Canadian Collateral Agent as provided in Section 6.1 or 6.4 or (ii) any cash
collateral account established as provided in Section 8 of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



     “Copyright Licenses”: any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 5),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, print, publish, copy, import, export, distribute,
exploit and sell materials derived from any Copyright.
     “Copyrights”: (i) all domestic and foreign copyrights, whether or not the
underlying works of authorship have been published, including but not limited to
copyrights in software and databases and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 5, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Copyright Licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringements thereof), and (v) all other
rights of any kind whatsoever accruing thereunder or pertaining thereto.
     “Deposit Account”: any demand, time, savings, passbook or like account
maintained with a depository institution and shall include, without limitation,
all of the accounts listed on Schedule 2 hereto under the heading “Deposit
Accounts” (as such schedule may be amended from time to time) together, in each
case, with all funds held therein and all certificates or instruments
representing any of the foregoing.
     “Excluded Assets”: (i) the last day of the term of any lease, but upon the
enforcement of the security interest hereunder, the applicable Grantor shall
stand possessed of such last day in trust to assign the same to any Person
acquiring such term, (ii) consumer goods, and (iii) any Intangible to the extent
the grant by the relevant Grantor of a security interest pursuant to this
Agreement in such Grantor’s right, title and interest in such Intangible is
(w) prohibited by legally enforceable provisions of any permit, contract,
agreement, instrument or indenture governing such Intangible, (x) would give any
other party to such permit, contract, agreement, instrument or indenture a
legally enforceable right to terminate its obligations thereunder, (y) is
permitted only with the consent of another party, if the requirement to obtain
such consent is legally enforceable and such consent has not been obtained, or
(z) would for other reasons be held by a court not to constitute property
capable of being subject to a security interest; provided, however, that such
security interest shall attach immediately to (i) any portion of such Intangible
that does not result in any of the consequences specified above and (ii) to the
Excluded Assets listed in clause (iii) above upon written notice thereof by the
Canadian Collateral Agent to the Grantors following the occurrence of an Event
of Default.
     “Financial Administration Act (Canada)”: R.S.C. 1985, c. F-11.
     “Grantor” and “Grantors”: as defined in the preamble hereto.

3



--------------------------------------------------------------------------------



 



     “Industrial Design”: (i) all industrial designs, design patents and other
designs, all registrations and recordings thereof and all applications in
connection therewith including all registrations, recordings and applications
identified in Schedule 5, and (ii) all records thereof and all reissues,
extensions or renewals thereof.
     “Industrial Design License”: means any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any industrial
design, including, without limitation, any of the foregoing referred to in
Schedule 5.
     “Insurance”: shall mean (i) all insurance policies covering any or all of
the Collateral (regardless of whether the Canadian Collateral Agent is the loss
payee thereof), and (ii) any key man life insurance policies.
     “Intangibles”: has the meaning given to it in the PPSA, including, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Hedge Agreements and all contracts, agreements, instruments
and indentures and all licenses, permits, concessions, franchises and
authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under
Canadian, multinational, or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Industrial Design
Licenses, the Industrial Designs, the Trade Secrets and the Trade Secret
Licenses, and all rights to sue at law or in equity for any past, present and
future infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to a Group Member.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 1(1) of the PPSA, and (ii) whether
or not constituting “investment property” as so defined, all Pledged Notes, all
Pledged Equity Interests, all Pledged Security Entitlements and all Pledged
Commodity Contracts.
     “Issuers”: the collective reference to each issuer of a Pledged Security.
     “Motor Vehicles”: has the meaning given to it in the PPSA, including,
without limitation, the vehicles listed on Schedule 6 and all tires and other
appurtenances to any of the foregoing.

4



--------------------------------------------------------------------------------



 



     “Obligations”: with respect to any Grantor, all obligations and liabilities
of such Grantor which may arise under or in connection with this Agreement
(including, without limitation, Section 2 of the Guarantee and US Collateral
Agreement and, in the case of the Canadian Borrower, the Credit Agreement) or
any other Loan Document to which such Grantor is a party, in each case whether
on account of primary obligations, guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Secured Party that are
required to be paid by such Grantor pursuant to the terms of this Agreement or
any other Loan Document). Notwithstanding the foregoing, for purposes of
Sections 6.5 and 8.18, the term “Obligations” shall include all Obligations of
the Loan Parties under and as defined in the Loan Documents, including the
Obligations of the Borrowers under the Credit Agreement.
     “Patent License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use, import, export,
distribute or sell any invention covered in whole or in part by a Patent,
including, without limitation, any of the foregoing referred to in Schedule 5.
     “Patents”: (i) all domestic and foreign patents, patent applications and
patentable inventions, including, without limitation, each issued patent and
patent application identified in Schedule 5, all certificates of invention or
similar property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Patent Licenses entered into in connection therewith, payments arising out of
any other sale, lease, license or other disposition thereof and damages and
payments for past, present or future infringement thereof), and (v) all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon and all other rights
of any kind whatsoever accruing thereunder or pertaining thereto.
     “Pledged Alternative Equity Interests”: shall mean all interests of any
Grantor in participation or other interests in any equity or profits of any
business entity and the certificates, if any, representing such interests and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests.
     “Pledged Commodity Contracts”: all commodity contracts listed on Schedule 2
(as such schedule may be amended from time to time) and all other commodity
contracts to which any Grantor is party from time to time.
     “Pledged Debt Securities”: all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 2, (as such schedule may be amended from time to time)
together with any other certificates, options, rights or

5



--------------------------------------------------------------------------------



 



security entitlements of any nature whatsoever in respect of the debt securities
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect.
     “Pledged Equity Interests”: shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests, Pledged Trust Interests and Pledged
Alternative Equity Interests.
     “Pledged LLC Interests”: shall mean all interests of any Grantor now owned
or hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.
     “Pledged Notes”: all promissory notes now owned or hereafter acquired by
any Grantor including, without limitation, those listed on Schedule 2 (as such
schedule may be amended from time to time), and all Intercompany Notes at any
time issued to any Grantor.
     “Pledged Partnership Interests”: shall mean all interests of any Grantor
now owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing.
     “Pledged Securities”: the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.
     “Pledged Security Entitlements”: all security entitlements with respect to
the financial assets listed on Schedule 2 (as such schedule may be amended from
time to time) and all other security entitlements of any Grantor.
     “Pledged Stock”: shall mean all shares of capital stock now owned or
hereafter acquired by such Grantor, including, without limitation, all shares of
capital stock described on Schedule 2 hereto under the heading “Pledged Stock”
(as such schedule may be amended from time to time), and the certificates, if
any, representing such shares and any interest of such Grantor in the entries on
the books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing.

6



--------------------------------------------------------------------------------



 



     “Pledged Trust Interests”: shall mean all interests of any Grantor now
owned or hereafter acquired in a business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended from time to
time) and the certificates, if any, representing such trust interests and any
interest of such Grantor on the books and records of such trust or on the books
and records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests and any other warrant, right or option to acquire any of the
foregoing.
     “PPSA”: means the Personal Property Security Act, including the Regulations
thereto, as in effect from time to time in the Province of Ontario, provided
that, if perfection or the effect of perfection or non-perfection or the
priority of any Lien on the Collateral is governed by the personal property
security legislation or other applicable legislation with respect to personal
property security as in effect in a jurisdiction other than Ontario, “PPSA”
means the Personal Property Security Act or such other applicable legislation as
in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
     “Receivable”: all Accounts and any other right to payment for goods or
other property sold, leased, licensed, assigned, or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an instrument or
chattel paper and whether or not it has been earned by performance. References
herein to “Receivables” shall include collateral securing such Receivable.
     “Secured Parties”: collectively, the Arrangers, the Administrative Agent,
the Canadian Collateral Agent, the Canadian Agent, the Syndication Agent, the
Lenders and, with respect to any Specified Hedge Agreement, any Qualified
Counterparty that has agreed to be bound by the provisions of Section 9 of the
Credit Agreement as if it were a Lender party thereto; provided that no
Qualified Counterparty shall have any rights in connection with the management
or release of any Collateral or the obligations of any Grantor under this
Agreement.
     “Syndication Agent”: as defined in the preamble hereto.
     “Taxes”: all present and future taxes, surtaxes, duties, levies, imposts,
rates, fees, assessments, withholdings and other charges of any nature
(including income, corporate, capital (including large corporations), net worth,
sales, consumption, use, transfer, goods and services, value-added, stamp,
registration, franchise, withholding, payroll, employment, health, education,
excise, business, school, property, occupation, customs, anti-dumping and
countervail taxes, surtaxes, duties, levies, imposts, rates, fees, assessments,
withholdings and other charges) imposed by any Governmental Authority, together
with any fines, interest, penalties or other additions on, to, in lieu of, for
non-collection of or in respect of these taxes, surtaxes, duties, levies,
imposts, rates, fees, assessments, withholdings and other charges.
     “Trademark License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 5.

7



--------------------------------------------------------------------------------



 



     “Trademarks”: (i) all domestic and foreign trademarks, service marks, trade
names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, and all goodwill associated therewith, trademark and service mark
registrations, and applications for trademark or service mark registrations and
any renewals thereof, including, without limitation, each registration and
application identified in Schedule 5, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Trademark Licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above.
     “Trade Secret License”: any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trade Secret,
including, without limitation, any of the foregoing referred to in Schedule 5.
     “Trade Secrets”: (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing referred to in Schedule 5, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments arising out of the sale, lease,
license, assignment or other disposition thereof, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of any Grantor accruing thereunder or pertaining thereto.
     “US Borrower”: as defined in the preamble hereto.
1.2 Other Definitional Provisions
     (a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

8



--------------------------------------------------------------------------------



 



     (d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
unconditional, final and irrevocable payment in full, in immediately available
funds, of all of the Obligations.
SECTION 2 – [RESERVED]
SECTION 3 – GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
3.1 Grant of Security Interest; Continuing Liability Under Collateral
     (a) Each Grantor hereby assigns and transfers to the Canadian Collateral
Agent, and hereby grants to the Canadian Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in all of the personal
property of such Grantor, including, without limitation, the following personal
property, in each case, wherever located and now owned or at any time hereafter
acquired, created or developed by such Grantor, or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

  (i)   all Accounts;     (ii)   all chattel paper;     (iii)   all Deposit
Accounts (and all cash, cheques and other negotiable instruments, funds and
other evidences of payment held therein);     (iv)   all documents of title;    
(v)   all equipment of whatever kind and wherever situated;     (vi)   all
Intangibles;     (vii)   all instruments;     (viii)   Insurance;     (ix)   all
Intellectual Property, (except that, such grant and assignment shall be by way
of security interest only and not an absolute assignment);     (x)   all
inventory of whatever kind and wherever situated;     (xi)   all Investment
Property;     (xii)   all money;     (xiii)   all Motor Vehicles;     (xiv)  
all other personal property;

9



--------------------------------------------------------------------------------



 



  (xv)   any Collateral Account;

  (xvi)   all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and     (xvii)   to
the extent not otherwise included, all other personal property of the Grantor
and all proceeds, products, accessions, rents and profits of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing.

     Notwithstanding anything to the contrary in this Agreement, none of the
Excluded Assets shall constitute Collateral.
     (b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Canadian Collateral
Agent or any Secured Party, (ii) each Grantor shall remain liable under each of
the agreements included in the Collateral, including, without limitation, any
Receivables, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, to perform all of the obligations undertaken by it thereunder all
in accordance with and pursuant to the terms and provisions thereof and neither
the Canadian Collateral Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Canadian
Collateral Agent nor any Secured Party have any obligation to make any inquiry
as to the nature or sufficiency of any payment received by it or have any
obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to any Receivables, Pledged Partnership Interests or Pledged
LLC Interests, and (iii) the exercise by the Canadian Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.
     (c) Each Grantor acknowledges that value has been given and agrees that the
security interest granted hereby will attach when such Grantor signs this
Agreement and such Grantor has any rights in the Collateral and it has not
agreed to postpone the time for attachment of the Liens granted hereunder.
SECTION 4 – REPRESENTATIONS AND WARRANTIES
     To induce the Arrangers, the Administrative Agent, the Canadian Agent, the
Canadian Collateral Agent, the Syndication Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrowers thereunder, each Grantor hereby represents
and warrants to the Secured Parties that:

10



--------------------------------------------------------------------------------



 



4.1 Representations in Credit Agreement; Grantor Representations.
     In the case of each Grantor, the representations and warranties set forth
in Section 4 of the Credit Agreement as they relate to such Grantor or to the
Loan Documents to which such Grantor is a party, each of which is hereby
incorporated herein by reference, are true and correct, in all material respects
(without duplication of any materiality qualifier contained therein), except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date, and the Secured Parties
shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Borrowers’ knowledge shall, for the purposes of this Section 4.1, be deemed
to be a reference to such Grantor’s knowledge.
4.2 Title; No Other Liens.
     Such Grantor owns each item of the Collateral free and clear of any and all
Liens or claims, including, without limitation, liens arising as a result of
such Grantor becoming bound (as a result of merger, amalgamation, or otherwise)
as Grantor under a security agreement entered into by another Person, except for
Permitted Liens.
4.3 Perfected First Priority Liens.
     The security interests granted pursuant to this Agreement (i) constitute
valid, fully perfected security interests in all of the Collateral in favor of
the Canadian Collateral Agent, for the ratable benefit of the Secured Parties,
as collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof, and (ii) are prior to all other Liens on the Collateral
except for Permitted Liens.
4.4 Name; Jurisdiction of Organization, Etc.
     On the date hereof, such Grantor’s exact legal name (as indicated on the
public record of such Grantor’s jurisdiction of formation or organization),
jurisdiction of organization, organizational identification number, if any, and
the location of such Grantor’s chief executive office or domicile (for purposes
of the Québec Civil Code), as the case may be, are specified on Schedule 3. Each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as specified on Schedule 3, it has not changed its
name, jurisdiction of organization, chief executive office or domicile (for
purposes of the Québec Civil Code), as the case may be, or its corporate
structure in any way (e.g., by merger, consolidation, amalgamation, change in
corporate form or otherwise) within the past three years and has not within the
last three years become bound (whether as a result of merger, amalgamation, or
otherwise) as Grantor under a security agreement entered into by another Person,
which has not heretofore been terminated, other than Permitted Liens.

11



--------------------------------------------------------------------------------



 



4.5 Inventory and Equipment.
     (a) On the date hereof, all inventory and equipment (other than mobile
goods or equipment that is customarily kept at customer locations) are kept at
the locations listed on Schedule 4; and
     (b) none of the inventory or equipment is in the possession of an issuer of
a negotiable document in respect of such inventory or equipment or is otherwise
in the possession of any bailee or warehouseman.
4.6 Farm Products.
     None of the Collateral constitutes, or is the proceeds of, farm products.
4.7 Investment Property.
     (a) Schedule 2 hereto (as such schedule may be amended from time to time)
sets forth under the headings “Pledged Stock”, “Pledged LLC Interests,” “Pledged
Partnership Interests” and “Pledged Trust Interests,” respectively, all of the
Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged
Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
schedule. Schedule 2 hereto (as such schedule may be amended from time to time)
sets forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of
the Pledged Debt Securities and Pledged Notes owned by any Grantor and all of
such Pledged Debt Securities and Pledged Notes has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof enforceable in accordance with their terms and
is not in default and constitutes all of the issued and outstanding
inter-company indebtedness evidenced by an instrument or certificated security
of the respective issuers thereof owing to such Grantor. Schedule 2 hereto (as
such schedule may be amended from time to time) sets forth under the headings
“Securities Accounts,” “Commodities Accounts,” and “Deposit Accounts”
respectively, all of the securities accounts, commodities accounts and deposit
accounts in which each Grantor has an interest. Each Grantor is the sole
entitlement holder or customer of each such account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the Canadian
Collateral Agent pursuant hereto) having the right to obtain dominion or control
over, or any other interest in, any securities account, commodity account or
deposit account or any securities, commodities or other property credited
thereto;
     (b) The shares of Pledged Equity Interests pledged by such Grantor
hereunder constitute all of the issued and outstanding shares of all classes of
the Capital Stock of each Issuer owned by such Grantor.
     (c) All the shares of the Pledged Equity Interests have been duly and
validly issued and are fully paid and nonassessable.

12



--------------------------------------------------------------------------------



 



     (d) None of the Pledged LLC Interests nor Pledged Partnership Interests are
or represent interests in issuers that are: (i) registered as investment
companies, or (ii) are dealt in or traded on securities exchanges or markets.
     (e) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except Permitted Liens.
     (f) Each Issuer that is not a Grantor hereunder has executed and delivered
to the Canadian Collateral Agent an Acknowledgement and Consent Agreement, in
substantially the form of Exhibit A, in respect of the pledge of the Pledged
Securities pursuant to this Agreement.
     (g) No Grantor has granted “control” within the meaning of such term under
Section 1(2) of the PPSA over any Investment Property to any Person other than
the Canadian Collateral Agent.
4.8 Receivables.
     (a) No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any instrument or chattel paper which has not been
delivered to the Canadian Collateral Agent.
     (b) None of the obligors on any Receivables in excess of US$500,000 per
fiscal year individually or US$2,000,000 in the aggregate (or such higher amount
as the Canadian Collateral Agent may reasonably agree to) is a Governmental
Authority except obligors or Receivables as to which such Grantor has in
compliance with Section 6.14 of the Credit Agreement obtained all necessary
consents to assignment required by the Financial Administration Act (Canada) or
any other applicable law.
     (c) To the knowledge of each Grantor, each material Receivable (i) is and
will be the legal, valid and binding obligation of the Account Debtor in respect
thereof, representing an unsatisfied obligation of such Account Debtor, (ii) is
and will be enforceable in accordance with its terms, (iii) is not and will not
be subject to any setoffs, defenses, taxes, counterclaims (except with respect
to refunds, returns and allowances in the ordinary course of business with
respect to damaged merchandise or defective services) and (iv) is and will be in
compliance with all applicable laws and regulations.
4.9 Intellectual Property.
     (a) Schedule 5 lists all registered Intellectual Property owned by such
Grantor in its own name on the date hereof. Except as set forth in Schedule 5,
or as could not reasonably be expected to have a Material Adverse Effect, such
Grantor is the exclusive owner of the entire and unencumbered right, title and
interest in and to all of the Intellectual Property owned by such Grantor,
subject only to the license terms of the licensing or franchise agreements
referred to in paragraph (c) below.
     (b) On the date hereof, all Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and neither the operation of
such Grantor’s business as

13



--------------------------------------------------------------------------------



 



currently conducted or as contemplated to be conducted nor the use of any
material Intellectual Property in connection therewith materially conflicts
with, infringes, misappropriates, dilutes, misuses, or otherwise violates the
intellectual property rights of any other Person.
     (c) Except as set forth in Schedule 5, on the date hereof (i) none of the
material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor, and (ii) there are no other agreements, obligations, orders or
judgments which affect the use of any material Intellectual Property owned by
such Grantor.
     (d) The rights of such Grantor in or to the material Intellectual Property
owned by such Grantor do not materially conflict with or infringe upon the
rights of any third party, and no claim has been asserted that the use of such
Intellectual Property does or may infringe upon the rights of any third party.
To the knowledge of such Grantor, there is currently no infringement or
unauthorized use of any item of material Intellectual Property owned by such
Grantor.
     (e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity or enforceability
of, or such Grantor’s rights in, any material Intellectual Property in any
respect that could reasonably be expected to have a Material Adverse Effect.
Such Grantor is not aware of any uses of any item of material Intellectual
Property owned by such Grantor that could reasonably be expected to lead to such
item becoming invalid or unenforceable including, without limitation,
unauthorized uses by third parties and uses which were not supported by the
goodwill of the business connected with Trademarks and Trademark Licenses.
     (f) No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property owned by such Grantor or such
Grantor’s ownership interest therein, (ii) alleging that any services provided
by, processes used by, or products manufactured or sold by such Grantor
materially infringe any patent, trademark, copyright, industrial design, or any
other right of any third party, (iii) alleging that any material Intellectual
Property is being licensed, sublicensed or used in violation of any patent,
trademark, copyright, industrial design, or any other right of any third party,
or (iv) which, if adversely determined, would have a material adverse effect on
the value of any Intellectual Property owned by such Grantor. To the knowledge
of such Grantor, no Person is engaging in any activity that infringes upon the
material Intellectual Property owned by such Grantor or upon the rights of such
Grantor therein. Except as set forth in Schedule 5 hereto, such Grantor has not
granted any license, release, covenant not to sue, non-assertion assurance, or
other right to any Person with respect to any part of the registered
Intellectual Property owned by such Grantor. The consummation of the
transactions contemplated by this Agreement will not result in the termination
or impairment of any of the material Intellectual Property owned by such Grantor
or used by such Grantor in the operation of its business.
     (g) With respect to each material Copyright License, Trademark License,
Industrial Design License and Patent License: (i) such license is valid and
binding and in full force and effect and represents the entire agreement between
the respective licensor and licensee with respect to the subject matter of such
license; (ii) such license will not cease to be valid and

14



--------------------------------------------------------------------------------



 



binding and in full force and effect on terms identical to those currently in
effect as a result of the rights and interests granted herein, nor will the
grant of such rights and interests constitute a breach or default under such
license or otherwise give the licensor or licensee a right to terminate such
license; (iii) such Grantor has not received any notice of termination or
cancellation under such license; (iv) such Grantor has not received any notice
of a breach or default under such license, which breach or default has not been
cured; (v) such Grantor has not granted to any other third party any rights,
adverse or otherwise, under such license; and (vi) such Grantor is not in breach
or default in any material respect, and no event has occurred that, with notice
and/or lapse of time, would constitute such a breach or default or permit
termination, modification or acceleration under such license.
     (h) Except as set forth in Schedule 5, such Grantor has performed all acts
and has paid all required fees and taxes to maintain each and every item of
material registered Intellectual Property in full force and effect and to
protect and maintain its interest therein.
     (i) None of the material Trade Secrets of such Grantor has been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person; (ii) no employee, independent contractor or agent
of such Grantor has misappropriated any Trade Secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor; and (iii) no employee, independent
contractor or agent of such Grantor is in default or breach of any term of any
employment agreement, nondisclosure agreement, assignment of inventions
agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s material
Intellectual Property.
     (j) Such Grantor has made all filings and recordations necessary to
adequately protect its interest in its Intellectual Property including, without
limitation, recordation of its interests in the Patents, Copyrights, Industrial
Designs and Trademarks with the Canadian Intellectual Property Office and any
other applicable laws.
     (k) Such Grantor has taken all steps to use consistent standards of quality
in the manufacture, distribution and sale of all products sold and provision of
all services provided under or in connection with any item of material
Intellectual Property and has taken all steps to ensure that all licensed users
of any kind of material Intellectual Property use such consistent standards of
quality.
     (l) No Grantor is subject to any settlement or consents, judgment,
injunction, order, decree, covenants not to sue, non-assertion assurances or
releases that would impair the validity or enforceability of, or such Grantor’s
rights in, any material Intellectual Property.
4.10 Motor Vehicles.
     Schedule 6 is a complete and correct list (including vehicle identification
numbers) of all Motor Vehicles owned by such Grantor as of September 30, 2008.

15



--------------------------------------------------------------------------------



 



SECTION 5 – COVENANTS
     Each Grantor covenants and agrees with the Secured Parties that, from and
after the date of this Agreement until the Obligations (other than Obligations
in respect of any Specified Hedge Agreement) shall have been paid in full, no
Letter of Credit shall be outstanding (except Letters of Credit which have been
supported with another letter of credit or cash collateralized in accordance
with Section 10.15(c) of the Credit Agreement) and the Commitments shall have
terminated or expired:

5.1   Covenants in Credit Agreement.

     Each Grantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Grantor or any of its
Subsidiaries.

5.2   Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts.

     (a) If any of the Collateral is or shall become evidenced or represented by
any instrument, certificated security, negotiable document or chattel paper,
such instrument (other than cheques received in the ordinary course of
business), certificated security, negotiable documents or chattel paper shall be
promptly delivered to the Canadian Collateral Agent, duly endorsed in a manner
satisfactory to the Canadian Collateral Agent, to be held as Collateral pursuant
to this Agreement.
     (b) If any of the Collateral is or shall become evidenced or represented by
an uncertificated security, such Grantor shall cause the Issuer, or the
applicable securities intermediary, thereof either (i) to register the Canadian
Collateral Agent as the registered owner of such uncertificated security, upon
original issue or registration of transfer, or (ii) to agree in writing with
such Grantor and the Canadian Collateral Agent that such Issuer, or the
applicable securities intermediary, will comply with instructions with respect
to such uncertificated security originated by the Canadian Collateral Agent
without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Canadian Collateral Agent.
     (c) In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of Canada, each Grantor shall take such
additional actions, including, without limitation, causing the issuer to
register the pledge on its books and records, as may be necessary or advisable
or as may be reasonably requested by the Canadian Collateral Agent, under the
laws of such jurisdiction to insure the validity, perfection and priority of the
security interest of the Canadian Collateral Agent.

5.3   Maintenance of Insurance.

     (a) Such Grantor will maintain, with financially sound and reputable
insurance companies, insurance on all its property (including, without
limitation, all inventory, equipment and Motor Vehicles) in at least such
amounts and against at least such risks as are usually

16



--------------------------------------------------------------------------------



 



insured against in the same general area by similarly situated companies engaged
in the same or a similar business and consistent with past practices of such
Grantor; and furnish to the Canadian Collateral Agent with copies for each
Secured Party, upon written request, full information as to the insurance
carried; provided that in any event such Grantor will maintain, (i) property and
casualty insurance on all real and personal property on an all risks basis
(including the perils of flood and quake and loss by fire, explosion and theft),
covering the repair or replacement cost of all such property and consequential
loss coverage for business interruption and extra expense (which shall include
construction expenses and such other business interruption expenses as are
otherwise generally available to similar businesses), and (ii) public liability
insurance. All such insurance with respect to such Grantor shall be provided by
such insurers or reinsurers which have either an ISI policyholders rating of not
less than A, an A.M. Best policyholders rating of not less than A or a surplus
of not less than $500,000,000 with respect to primary insurance, and an ISI
policyholders rating of not less than BBB with respect to excess insurance, or,
if the relevant insurance is not available from such insurers, such other
insurers as the Canadian Collateral Agent may approve in writing. All insurance
shall (i) provide that the Canadian Collateral Agent shall receive at least
30 days’ prior written notice of any cancellation thereof, (ii) if reasonably
requested by the Canadian Collateral Agent, include a breach of warranty clause
and (iii) be reasonably satisfactory in all other respects to the Canadian
Collateral Agent.
     (b) Such Grantor will deliver to the Canadian Collateral Agent on behalf of
the Secured Parties, (i) on the Closing Date, a recently dated certificate
showing the amount and types of insurance coverage as of such date, (ii) upon
request of any Secured Party from time to time, full information as to the
insurance carried, (iii) promptly following receipt of notice from any insurer,
a copy of any notice of cancellation or material change in coverage from that
existing on the Closing Date, (iv) forthwith, notice of any cancellation or
nonrenewal of coverage by such Grantor, and (v) promptly after such information
is available to such Grantor, full information as to any claim for an amount in
excess of US$1,000,000 with respect to any property and casualty insurance
policy maintained by such Grantor. Each Secured Party shall be named as
additional insured on all such liability insurance policies of such Grantor and
the Canadian Collateral Agent shall be named as loss payee on all property and
casualty insurance policies of such Grantor and such Grantor shall promptly
furnish or cause to be furnished to the Canadian Collateral Agent certificates
and endorsements evidencing that the requirements of this Section 5.3 have been
satisfied.
5.4 Payment of Obligations.
     Such Grantor will pay and discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all Taxes imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

17



--------------------------------------------------------------------------------



 



5.5 Maintenance of Perfected Security Interest; Further Documentation.
     (a) Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest (to the extent required to be so
perfected pursuant to the terms of the Loan Documents) having at least the
priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever.
     (b) Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Canadian Collateral Agent may reasonably request, all in reasonable detail.
     (c) At any time and from time to time, upon the written request of the
Canadian Collateral Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Canadian
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing
statements or financing change statements under the PPSA (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby.
5.6 Changes in Locations, Name, Jurisdiction of Incorporation, Etc.
     (a) Such Grantor will not, except upon 15 days’ prior written notice to the
Canadian Collateral Agent and delivery to the Canadian Collateral Agent of duly
authorized and, where required, executed copies of all additional financing
statements, financing change statements and other documents reasonably requested
by the Canadian Collateral Agent to maintain the validity, perfection and
priority of the security interests provided for herein: (i) without limiting the
prohibitions on mergers involving the Grantors contained in the Credit
Agreement, change its legal name, jurisdiction of organization or the location
of its chief executive office or domicile (for purposes of the Québec Civil
Code) from that referred to in Section 4.4; or (ii) change its legal name,
identity or structure to such an extent that any financing statement filed by
the Canadian Collateral Agent in connection with this Agreement would become
misleading.
     (b) Such Grantor shall not permit any inventory or equipment (other than
mobile goods or equipment that is customarily kept at customer locations) to be
kept at a location other than those listed on Schedule 4, unless such Grantor
delivers a written supplement to Schedule 4 showing any additional location at
which inventory or equipment (other than mobile goods or equipment that is
customarily kept at customer locations) shall be kept within 15 days of
establishing such location.
5.7 Notices.
     Such Grantor will advise the Canadian Collateral Agent promptly, in
reasonable detail, of the occurrence of any event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

18



--------------------------------------------------------------------------------



 



5.8 Investment Property.
     (a) If such Grantor shall become entitled to receive or shall receive any
stock or other ownership certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Capital Stock or other Pledged Equity Interest of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of or other ownership interests in the Pledged Securities, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Secured Parties, hold the same in trust for the Secured Parties and deliver the
same forthwith to the Canadian Collateral Agent in the exact form received, duly
endorsed by such Grantor to the Canadian Collateral Agent, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Grantor, to be held by the Canadian Collateral Agent, subject to the terms
hereof, as additional collateral security for the Obligations. Any sums paid
upon or in respect of the Pledged Securities upon the liquidation or dissolution
of any Issuer shall be paid over to the Canadian Collateral Agent to be held by
it hereunder as additional collateral security for the Obligations, and in case
any distribution of capital shall be made on or in respect of the Pledged
Securities or any property shall be distributed upon or with respect to the
Pledged Securities pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Canadian Collateral Agent, be delivered to the Canadian Collateral
Agent to be held by it hereunder as additional collateral security for the
Obligations. If any sums of money or property so paid or distributed in respect
of the Pledged Securities shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Canadian Collateral
Agent, hold such money or property in trust for the Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Obligations.
     (b) Without the prior written consent of the Canadian Collateral Agent,
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any stock, partnership interests, limited liability company
interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, any of
the Investment Property or Proceeds thereof or any interest therein (except, in
each case, pursuant to a transaction expressly permitted by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement, or (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Canadian Collateral
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof or any interest therein.
     (c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, and (ii) acknowledges that the terms of Sections 6.3(c)and
6.7 shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Sections 6.3(c) or 6.7 with respect to the Pledged
Securities

19



--------------------------------------------------------------------------------



 



issued by it. In addition, each Grantor which is either an Issuer or an owner of
any Pledged Security hereby consents to the grant by each other Grantor of the
security interest hereunder in favor of the Canadian Collateral Agent and to the
transfer of any Pledged Security to the Canadian Collateral Agent or its nominee
following an Event of Default and to the substitution of the Canadian Collateral
Agent or its nominee as a partner, member or shareholder of the Issuer of the
related Pledged Security.
5.9 Receivables.
     (a) Other than in the ordinary course of business consistent with its past
practice and so long as no Event of Default shall have occurred and be
continuing, such Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable other than in the ordinary course of business consistent with its
past practice, or (v) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof.
     (b) Such Grantor will deliver to the Canadian Collateral Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.
     (c) Each Grantor shall perform and comply in all material respects with all
of its obligations with respect to the Receivables.
5.10 Intellectual Property.
     (a) Such Grantor (either itself or through licensees) will (i) continue to
use each material Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogues, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (ii) maintain as in the past the quality of
products and services offered under such Trademark and take all necessary steps
to ensure that all licensed users of such Trademark maintain as in the past such
quality, (iii) use such Trademark and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Canadian Collateral Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement and
the Intellectual Property Security Agreement, and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.
     (b) Such Grantor (either itself or through licensees) will not do any act,
or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
     (c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright, and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become

20



--------------------------------------------------------------------------------



 



invalidated or otherwise impaired. Such Grantor will not (either itself or
through licensees) do any act whereby any material portion of the Copyrights may
fall into the public domain.
     (d) Such Grantor (either itself as through licensees) will not do any act,
or omit to do any act, whereby any material Industrial Design may become
forfeited, abandoned or dedicated to the public.
     (e) Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
     (f) Such Grantor will notify the Canadian Collateral Agent immediately if
it knows, or has reason to know, that any application or registration relating
to any material Intellectual Property may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the Canadian Intellectual Property Office or
with any other Governmental Authority, court or tribunal in any other
jurisdiction) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
     (g) Promptly upon such Grantor’s acquisition or creation of any
copyrightable work, invention, trademark or other similar property that is
material to the business of Grantor, apply for registration thereof with the
Canadian Intellectual Property Office and any other appropriate office. Whenever
such Grantor, either by itself or through any agent, employee, licensee or
designee, shall file an application for the registration of any Intellectual
Property with the Canadian Intellectual Property Office, or any similar office
or agency in any other country or any political subdivision thereof, such
Grantor shall report such filing to the Canadian Collateral Agent within five
Business Days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Canadian Collateral Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Canadian Collateral Agent may request to evidence
the Secured Parties’ security interest in any Copyright, Patent, Trademark,
Industrial Design, or other Intellectual Property and the goodwill and
Intangibles of such Grantor relating thereto or represented thereby.
     (h) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding involving the Canadian Intellectual
Property Office, or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of material
Intellectual Property, including, without limitation, the payment of required
fees and taxes, the filing of responses to office actions issued by the Canadian
Intellectual Property Office, the filing of applications for renewal or
extension, the filing of affidavits of use and affidavits of incontestability,
the filing of divisional, continuation, continuation-in-part, reissue, and
renewal applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

21



--------------------------------------------------------------------------------



 



     (i) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Canadian Collateral Agent, discontinue use of or
otherwise abandon any Intellectual Property, or abandon any application or any
right to file an application for letters patent, trademark, copyright or
industrial design, unless such Grantor shall have previously determined that
such use or the pursuit or maintenance of such Intellectual Property is no
longer desirable in the conduct of such Grantor’s business and that the loss
thereof could not reasonably be expected to have a Material Adverse Effect and,
in which case, such Grantor shall give prompt notice of any such abandonment to
the Canadian Collateral Agent in accordance herewith.
     (j) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Canadian Collateral Agent after it learns thereof and take such actions as such
Grantor shall reasonably deem appropriate, including, without limitation, suing
for infringement, misappropriation or dilution, seeking injunctive relief where
appropriate and recovering any and all damages for such infringement,
misappropriation or dilution.
     (k) Such Grantor agrees that, should it obtain an ownership interest in any
item of Intellectual Property which is not now a part of the Collateral (the
“After-Acquired Intellectual Property”), (i) the provisions of Section 3 shall
automatically apply thereto, (ii) any such After-Acquired Intellectual Property,
and in the case of trademarks, the goodwill of the business connected therewith
or symbolized thereby, shall automatically become part of the Intellectual
Property Collateral, (iii) it shall give prompt (and, in any event within five
Business Days after the last day of the fiscal quarter in which such Grantor
acquires such ownership interest) written notice thereof to the Canadian
Collateral Agent in accordance herewith, and (iv) it shall promptly take the
actions specified in Section 5.11(m).
     (l) Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in substantially the form of
Exhibit B-1 in order to record the security interest granted herein to the
Canadian Collateral Agent for the ratable benefit of the Secured Parties with
the Canadian Intellectual Property Office and any other applicable Governmental
Authority.
     (m) Such Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its After-Acquired Intellectual Property in
substantially the form of Exhibit B-2 in order to record the security interest
granted herein to the Canadian Collateral Agent for the ratable benefit of the
Secured Parties with the Canadian Intellectual Property Office and any other
applicable Governmental Authority.
     (n) Such Grantor shall take all steps reasonably necessary to protect the
secrecy of all material Trade Secrets, including, without limitation, entering
into confidentiality agreements with employees and labeling and restricting
access to secret information and documents.

22



--------------------------------------------------------------------------------



 



SECTION 6 – REMEDIAL PROVISIONS
6.1 Certain Matters Relating to Receivables.
     (a) The Canadian Collateral Agent shall have the right to make test
verifications of the Receivables (which verifications shall be in the name of
the applicable Grantor only unless a Default or Event of Default exists and is
continuing) in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Canadian Collateral Agent may require in connection with such test
verifications. At any time and from time to time, after the occurrence and
during the continuance of a Default or Event of Default, upon the Canadian
Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Canadian Collateral Agent to furnish to the Canadian Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.
     (b) The Canadian Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables and each Grantor hereby agrees to continue to collect
all amounts due or to become due to such Grantor under the Receivables and
diligently exercise each material right it may have under any Receivable at its
own expense; provided, however, that the Canadian Collateral Agent may curtail
or terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Canadian Collateral Agent
at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Canadian Collateral Agent if required, in a Collateral Account maintained under
the sole dominion and control of the Canadian Collateral Agent, subject to
withdrawal by the Canadian Collateral Agent for the account of the Secured
Parties only as provided in Section 6.5, and (ii) until so turned over, shall be
held by such Grantor in trust for the Secured Parties, segregated from other
funds of such Grantor. Each such deposit of proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
     (c) At any time after the occurrence and during the continuance of an Event
of Default, at the Canadian Collateral Agent’s request, each Grantor shall
deliver to the Canadian Collateral Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original orders, invoices
and shipping receipts.
6.2 Communications with Obligors; Grantors Remain Liable.
     (a) The Canadian Collateral Agent may at any time communicate with obligors
under the Receivables to verify with them to the Canadian Collateral Agent’s
satisfaction the existence, amount and terms of any Receivables; provided that
such communication shall be in the name of the applicable Grantor unless a
Default or Event of Default exists and is continuing

23



--------------------------------------------------------------------------------



 



     (b) After the occurrence and during the continuance of an Event of Default,
the Canadian Collateral Agent may notify, or require any Grantor to notify, the
Account Debtor or counterparty on any Receivable of the security interest of the
Canadian Collateral Agent therein and may, upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivables directly to the Canadian
Collateral Agent;
     (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables (or any agreement giving rise
thereto) to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by any Secured Party of any
payment relating thereto, nor shall any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
6.3 Pledged Securities.
     (a) Unless an Event of Default shall have occurred and be continuing and
the Canadian Collateral Agent shall have given notice to the relevant Grantor of
the Canadian Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Equity Interests and all payments made
in respect of the Pledged Notes, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Securities; provided, however, that no vote
shall be cast or corporate or other ownership right exercised or other action
taken which, in the Canadian Collateral Agent’s reasonable judgment, would
impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.
     (b) If an Event of Default shall occur and be continuing: (i) all rights of
each Grantor to exercise or refrain from exercising the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Canadian Collateral Agent who shall thereupon have the sole right, but shall be
under no obligation, to exercise or refrain from exercising such voting and
other consensual rights, and (ii) the Canadian Collateral Agent shall have the
right, without notice to any Grantor, to transfer all or any portion of the
Investment Property to its name or the name of its nominee or agent. In
addition, the Canadian Collateral Agent shall have the right at any time,
without notice to any Grantor, to exchange any certificates or instruments
representing any Investment Property for certificates or instruments of smaller
or larger denominations. In order to permit the Canadian Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions

24



--------------------------------------------------------------------------------



 



which it may be entitled to receive hereunder each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Canadian
Collateral Agent all proxies, dividend payment orders and other instruments as
the Canadian Collateral Agent may from time to time reasonably request and each
Grantor acknowledges that the Canadian Collateral Agent may utilize the power of
attorney set forth herein.
     (c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Canadian Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Canadian Collateral Agent.
6.4 Proceeds to be Turned Over To Canadian Collateral Agent.
     In addition to the rights of the Secured Parties specified in Section 6.1
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, all proceeds received by any Grantor consisting of cash, Cash
Equivalents, cheques, instruments, and other near-cash items shall be held by
such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Canadian Collateral Agent in the exact form received by such Grantor
(duly endorsed by such Grantor to the Canadian Collateral Agent, if required).
All proceeds received by the Canadian Collateral Agent hereunder shall be held
by the Canadian Collateral Agent in a Collateral Account maintained under its
sole dominion and control. All proceeds while held by the Canadian Collateral
Agent in a Collateral Account (or by such Grantor in trust for the Secured
Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.
6.5 Application of Proceeds.
     At such intervals as may be agreed upon by the Borrowers and the Canadian
Collateral Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at the Canadian Collateral Agent’s election, the
Canadian Collateral Agent may, notwithstanding the provisions of Section 2.12 of
the Credit Agreement, apply all or any part of the net proceeds (after deducting
fees and expenses as provided in Section 6.6) constituting Collateral realized
through the exercise by the Canadian Collateral Agent of its remedies hereunder,
whether or not held in any Collateral Account, in payment of the Obligations in
the following order:
     First, to the Canadian Collateral Agent, to pay incurred and unpaid fees
and expenses of the Secured Parties under the Loan Documents;
     Second, to the Canadian Collateral Agent, for application by it towards
payment of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;

25



--------------------------------------------------------------------------------



 



     Third, to the Canadian Collateral Agent, for application by it towards
prepayment of the Obligations, pro rata among the Lenders according to the
amounts of the Obligations then held by the Lenders; and
     Fourth, any balance of such proceeds remaining after the Obligations shall
have been paid in full, no Letters of Credit shall be outstanding (unless such
Letters of Credit have been supported by another letter of credit or cash
collateralized in accordance with Section 10.15(c) of the Credit Agreement) and
the Commitments shall have terminated or expired shall be paid over to the
Borrowers or to whomsoever may be lawfully entitled to receive the same.
6.6 PPSA and Other Remedies.
     (a) If an Event of Default shall occur and be continuing, the Canadian
Collateral Agent, on behalf of the Secured Parties, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the PPSA or its rights under any
other applicable law or in equity. Without limiting the generality of the
foregoing, the Canadian Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, license, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Each Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Canadian Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Canadian Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Canadian Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral. The Canadian
Collateral Agent may specifically disclaim or modify any warranties of title or
the like. This procedure will not be considered to adversely effect the
commercial reasonableness of any sale of the Collateral. Each Grantor agrees
that it would not be commercially unreasonable for the Canadian Collateral Agent
to dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types

26



--------------------------------------------------------------------------------



 



included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Canadian Collateral Agent arising by reason of the fact that
the price at which any Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale, even if the
Canadian Collateral Agent accepts the first offer received and does not offer
such Collateral to more than one offeree. Each Grantor further agrees, at the
Canadian Collateral Agent’s request, to assemble the Collateral and make it
available to the Canadian Collateral Agent at places which the Canadian
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Canadian Collateral Agent shall have the right to enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process.
     (b) The Canadian Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Secured Parties hereunder, including,
without limitation, reasonable legal fees and disbursements, to the payment in
whole or in part of the Obligations and only after such application and after
the payment by the Canadian Collateral Agent of any other amount required by any
provision of law, need the Canadian Collateral Agent account for the surplus, if
any, to any Grantor. If the Canadian Collateral Agent sells any of the
Collateral upon credit, the Grantor will be credited only with payments actually
made by the purchaser and received by the Canadian Collateral Agent and applied
to indebtedness of the purchaser. In the event the purchaser fails to pay for
the Collateral, the Canadian Collateral Agent may resell the Collateral and the
Grantor shall be credited with proceeds of the sale. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise by them of any
rights hereunder.
     (c) In the event of any Disposition of any of the material Intellectual
Property pursuant to the Secured Parties’ rights hereunder, the goodwill of the
business connected with and symbolized by any Trademarks subject to such
Disposition shall be included, and the applicable Grantor shall supply the
Canadian Collateral Agent or its designee with such Grantor’s know-how and
expertise, and with documents and things embodying the same, relating to the
manufacture, distribution, advertising and sale of products or the provision of
services relating to any material Intellectual Property subject to such
Disposition, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property and to the manufacture, distribution,
advertising and sale of such products and services.
6.7 Distribution Rights.
     (a) If the Canadian Collateral Agent shall determine to exercise its right
to sell any or all of the Pledged Equity Interests or the Pledged Debt
Securities pursuant to Section 6.6, and if in the opinion of the Canadian
Collateral Agent it is necessary or advisable to have the Pledged Equity
Interests or the Pledged Debt Securities, or that portion thereof to be sold, or
qualified for distribution by prospectus under the provisions of the Securities
Act (Ontario) or other applicable legislation of any other jurisdiction with an
analogous in purpose or effect (such Act and any similar legislation as from
time to time in effect being called the “Securities Laws”), the relevant

27



--------------------------------------------------------------------------------



 



Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Canadian Collateral Agent, necessary or advisable to
qualify the Pledged Equity Interests or the Pledged Debt Securities, or that
portion thereof to be sold, or distributed by prospectus under the provisions of
the Securities Laws, and (ii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Canadian Collateral Agent, are necessary
or advisable, all in conformity with the requirements of the Securities Laws and
the rules and regulations of the Ontario Securities Commission or any similar
Governmental Authority applicable thereto. Each Grantor agrees to cause such
Issuer to comply with the provisions of the applicable Securities Laws.
     (b) Each Grantor recognizes that the Canadian Collateral Agent may be
unable to effect a public sale of any or all the Pledged Equity Interests or the
Pledged Debt Securities, by reason of certain prohibitions contained in the
Securities Laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Canadian
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Equity Interests or the Pledged Debt Securities for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Laws, even if such Issuer would agree to do so.
     (c) Each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests or the Pledged Debt Securities pursuant
to this Section 6.7 valid and binding and in compliance with the Securities Laws
any and all other applicable Requirements of Law. Each Grantor further agrees
that a breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Secured Parties that, to the extent permitted by law,
the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Grantor, and, to the
extent permitted by law, such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred and is continuing under the
Credit Agreement or a defense of payment.
6.8 Deficiency.
     Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay its
Obligations and the fees and disbursements of any legal counsel employed by any
Secured Party to collect such deficiency.

28



--------------------------------------------------------------------------------



 



6.9 Appointment of Receiver
     The Canadian Collateral Agent may appoint or reappoint any person, persons,
or entity, whether officer(s), employee(s) or agent(s) of the Canadian
Collateral Agent, to be a receiver, receiver-manager or receiver and manager
(each, a “Receiver”) of all or any part of the Collateral and may remove any
Receiver so appointed and appoint another in its stead. Any Receiver shall, to
the extent permitted by applicable law, so far as concerns responsibility for
its acts, be deemed to be the agent of the Grantors and not an agent of the
Canadian Collateral Agent or any other Secured Party. None of the Canadian
Collateral Agent or any other Secured Party shall be in any way responsible for
any misconduct, negligence or nonfeasance on the part of such Receiver or its
servants, agents or employees. Subject to the provisions of the instrument
appointing it, any Receiver shall have all of the powers and rights as have been
granted to the Canadian Collateral Agent under this Section 6 or as otherwise
provided by law. To facilitate the foregoing powers, any such Receiver may, to
the exclusion of all others, enter upon, use and occupy all premises owned or
occupied by any Grantors wherein Collateral may be situate, maintain Collateral
upon such premises, borrow money on a secured or an unsecured basis and use
Collateral directly in carrying on any Grantor’s business or otherwise as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by the Canadian Collateral Agent, all money received from time to time
by such Receiver in carrying out its appointment shall be received in trust for
and be paid over to the Canadian Collateral Agent.
SECTION 7 – THE CANADIAN COLLATERAL AGENT
7.1 Canadian Collateral Agent’s Appointment as Attorney-in-Fact, Etc.
     (a) Each Grantor hereby irrevocably constitutes and appoints the Canadian
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Canadian Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

  (i)   in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Canadian Collateral Agent for the purpose of collecting any and all such moneys
due under any Receivable or with respect to any other Collateral whenever
payable;     (ii)   in the case of any Intellectual Property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Canadian Collateral Agent may request to evidence the Secured
Parties’ security interest in

29



--------------------------------------------------------------------------------



 



      such Intellectual Property and the goodwill and Intangibles of such
Grantor relating thereto or represented thereby;

  (iii)   pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;     (iv)   execute, in connection with any sale provided for in
Section 6.6 or 6.7, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and     (v)   (1) direct
any party liable for any payment under any of the Collateral to make payment of
any and all moneys due or to become due thereunder directly to the Canadian
Collateral Agent or as the Canadian Collateral Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Canadian Collateral Agent may deem
appropriate; (7) assign any Copyright, Patent, Industrial Design or Trademark
(along with the goodwill of the business to which any such Copyright, Patent,
Industrial Design, or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Canadian Collateral Agent
shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Canadian Collateral Agent were
the absolute owner thereof for all purposes, and do, at the Canadian Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Canadian Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.     (vi)   Anything in this
7.1(a) to the contrary notwithstanding, the Canadian Collateral Agent agrees
that, except as provided in Section 7.1(b), it will not exercise any rights
under the power of attorney provided for in this Section 7.1(a) unless an Event
of Default shall have occurred and be continuing.

     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Canadian Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement;

30



--------------------------------------------------------------------------------



 



provided, however, that unless an Event of Default has occurred and is
continuing or time is of the essence, the Canadian Collateral Agent shall not
exercise this power without first making demand on the Grantor and the Grantor
failing to promptly comply therewith.
     (c) The expenses of the Canadian Collateral Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Canadian Prime Rate Loans under the Credit
Agreement, from the date of payment by the Canadian Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Canadian Collateral Agent on demand.
     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
7.2 Duty of Canadian Collateral Agent.
     The Canadian Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
the PPSA or otherwise, shall be to deal with it in the same manner as the
Canadian Collateral Agent deals with similar property for its own account.
Neither the Canadian Collateral Agent, nor any other Secured Party, nor any of
their respective officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be liable for failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a court of competent jurisdiction to have resulted directly from their own gross
negligence or willful misconduct in breach of a duty owed to such Grantor.
7.3 Execution of Financing Statements.
     Pursuant to the PPSA and any other applicable law, each Grantor authorizes
the Canadian Collateral Agent to file or record financing statements or
financing change statements, and amendments thereto, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Canadian Collateral Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interests of
the Canadian Collateral Agent under this Agreement. Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Security Documents or as “all assets” or “all present and
after-acquired property” of the undersigned, whether now owned or hereafter
existing or acquired by the undersigned or such other

31



--------------------------------------------------------------------------------



 



description as the Canadian Collateral Agent, in its sole judgment, determines
is necessary or advisable. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
7.4 Authority of Canadian Collateral Agent.
     Each Grantor acknowledges that the rights and responsibilities of the
Canadian Collateral Agent under this Agreement with respect to any action taken
by the Canadian Collateral Agent or the exercise or non-exercise by the Canadian
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Canadian Collateral Agent and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Canadian
Collateral Agent and the Grantors, the Canadian Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
7.5 Appointment of Co-Collateral Agents.
     At any time or from time to time, in order to comply with any Requirement
of Law, the Canadian Collateral Agent may appoint another bank or trust company
or one of more other persons, either to act as co-agent or agents on behalf of
the Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and which may be specified in the
instrument of appointment (which may, in the discretion of the Canadian
Collateral Agent, include provisions for indemnification and similar protections
of such co-agent or separate agent); provided, however, that any such co-agent
or separate agent shall not be authorized to take any action with respect to the
Collateral unless and except to the extent authorized in writing by the Canadian
Collateral Agent.
SECTION 8 – MISCELLANEOUS
8.1 Amendments in Writing.
     None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.1 of the
Credit Agreement and unless in writing and signed by the Canadian Collateral
Agent.
8.2 Notices.
     All notices, requests and demands to or upon the Canadian Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1.

32



--------------------------------------------------------------------------------



 



8.3 No Waiver by Course of Conduct; Cumulative Remedies.
     No Secured Party shall by any act (except by a written instrument pursuant
to Section 8.1), delay, indulgence, omission or otherwise, be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of any Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by any Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which such Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
8.4 Enforcement Expenses; Indemnification.
     (a) Each Grantor agrees to pay or reimburse each Secured Party for all its
costs and expenses incurred in enforcing or preserving any rights under this
Agreement and the other Loan Documents to which such Grantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Secured Party and
of counsel to the Canadian Collateral Agent.
     (b) Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or similar taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
     (c) Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrowers would be required
to do so pursuant to Section 10.5 of the Credit Agreement.
     (d) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
8.5 Judgment Currency
     (a) If, for the purpose of obtaining or enforcing judgment against a
Grantor in any court in any jurisdiction, it becomes necessary to convert into
any other currency (the “Judgment Currency”) an amount due under this Agreement
in any currency (the “Obligation Currency”) other than the Judgment Currency,
the conversion shall be made at the rate of exchange prevailing on the Business
Day immediately preceding the date of actual payment of the amount due, in the
case of any proceeding in the courts of the State of New York, the Province of
Ontario, or in the courts of any other jurisdiction that will give effect to
such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made being referred to as
the “Judgment Conversion Date”).

33



--------------------------------------------------------------------------------



 



     (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 8.5(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
of the amount due in immediately available funds, the applicable Grantor shall
pay such additional amount (if any, but in any event not a lesser amount) as may
be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date. Any amount due from a Grantor under this Section 8.5 shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Agreement. The term “rate of
exchange” in this Section 8.5 means the rate of exchange at which the Canadian
Collateral Agent, on the relevant date at or about 12:00 noon (New York time),
would be prepared to sell, in accordance with its normal course foreign currency
exchange practices, the Obligation Currency against the Judgment Currency.
8.6 Successors and Assigns.
     This Agreement shall be binding upon the successors and assigns of each
Grantor and shall inure to the benefit of the Secured Parties and their
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Canadian Collateral Agent.
8.7 Permitted Liens.
     The inclusion of reference to Permitted Liens in this Agreement or in any
other Loan Document is not intended to subordinate and shall not subordinate,
and shall not be interpreted as subordinating, any Lien created by this
Agreement or by any other Loan Document to any Permitted Lien.
8.8 Set-Off.
     Each Grantor hereby irrevocably authorizes each Secured Party at any time
and from time to time while an Event of Default shall have occurred and be
continuing, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to set-off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder, in any currency,
whether arising hereunder, under the Credit Agreement or any other Loan
Document, whether or not any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Secured Party under this
Section are in

34



--------------------------------------------------------------------------------



 



addition to other rights and remedies (including, without limitation, other
rights of set-off), which such Secured Party may have.
8.9 Counterparts.
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
8.10 Severability.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.11 Section Headings.
     The Section headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
8.12 Integration.
     This Agreement and the other Loan Documents represent the agreement of the
Grantors, the Canadian Collateral Agent and the other Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Secured Party relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Loan Documents.
8.13 Governing Law
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO AND THE LAWS OF CANADA
APPLICABLE THEREIN.
8.14 Submission to Jurisdiction; Waivers.
     Each Grantor hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of (a) the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof, and (b) the courts of the Province
of Ontario, and appellate courts from any thereof;

35



--------------------------------------------------------------------------------



 



     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Canadian Collateral Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
8.15 Acknowledgments.
     Each Grantor hereby acknowledges that:
     (a) it has received a copy of the Credit Agreement and a copy of this
Agreement;
     (b) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (c) no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
     (d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
8.16 Acknowledgement of fondé de pouvoir.
     Each of the Grantors hereby acknowledges that any bond issued by any
Grantor, or any Borrower, and purchased, acquired, or otherwise held by or
pledged to the Canadian Collateral Agent in its capacity as fondé de pouvoir
pursuant to Section 9.1 of the Credit Agreement, shall constitute a title of
indebtedness, as such term is used in Article 2692 of the Civil Code of Québec.
8.17 Additional Grantors.
     Each Subsidiary of a Group Member, which Subsidiary is organized under the
laws of Canada or any province thereof and that is required to become a party to
this Agreement pursuant to Section 6.10 of the Credit Agreement shall become a
Grantor for all purposes of this

36



--------------------------------------------------------------------------------



 



Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.
8.18 Releases.
     (a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Obligations in respect of Specified Hedge Agreements
that have not been terminated) shall have been paid in full, the Commitments
have been terminated or expired and no Letters of Credit shall be outstanding,
except Letters of Credit which have been supported with another letter of credit
or cash collateralized in accordance with Section 10.15(c) of the Credit
Agreement, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Canadian Collateral Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Canadian Collateral Agent shall deliver to such Grantor any Collateral held
by the Canadian Collateral Agent hereunder, and execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.
     (b) If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then the Canadian Collateral
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrowers, a Grantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Grantor
shall be Disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrowers shall have delivered to the Canadian Collateral
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the Disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrowers
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents and that the Proceeds of such Disposition will be applied
in accordance therewith.
     (c) Each Grantor acknowledges that it is not authorized to file any
financing statement or financing change statement or amendment or termination
statement with respect to any financing statement or financing change statement
originally filed in connection herewith without the prior written consent of the
Canadian Collateral Agent, subject to such Grantor’s rights under the PPSA.
8.19 Waiver Of Jury Trial
     EACH GRANTOR AND THE CANADIAN COLLATERAL AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

37



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
duly executed and delivered as of the date first above written.

            WASTE SERVICES (CA) INC.
      By:           Name:           Title:           CAPITAL ENVIRONMENTAL
HOLDINGS COMPANY
      By:           Name:           Title:           RAM-PAK COMPACTION SYSTEMS
LTD.
      By:           Name:           Title:      

39



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA,
as Canadian Collateral Agent
      By:           Name:           Title:      

40



--------------------------------------------------------------------------------



 



         

Exhibit A – Form of Acknowledgement and Consent
ACKNOWLEDGMENT AND CONSENT
     The undersigned hereby acknowledges receipt of a copy of the Canadian
Collateral Agreement dated as of October 8, 2008 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the
“Agreement”), made by the Grantors parties thereto for the benefit of The Bank
of Nova Scotia, as Canadian Collateral Agent; capitalized terms used but not
defined herein have the meanings given such terms therein. The undersigned
agrees for the benefit of the Canadian Collateral Agent and the other Secured
Parties as follows:
     1. The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
     2. The undersigned confirms the statements made in the Agreement with
respect to the undersigned including, without limitation, in Section 4.7 and
Schedule 2.
     3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) and 6.7 of the Agreement.

              [NAME OF ISSUER]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  Address   for Notices:
 
             
 
             
 
       
 
  Fax:    
 
       

CANADIAN COLLATERAL AGREEMENT

A-1



--------------------------------------------------------------------------------



 



Exhibit B-1 – Form of Intellectual Property Security Agreement
INTELLECTUAL PROPERTY SECURITY AGREEMENT
     This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of
[                    ] (as amended, restated, supplemented or otherwise modified
from time to time, the “Intellectual Property Security Agreement”), is made by
each of the signatories hereto (collectively, the “Grantors”) in favor of The
Bank of Nova Scotia, as Canadian collateral agent (in such capacity, together
with its permitted successors and assigns in such capacity, the “Canadian
Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement
referred to below).
     WHEREAS, Waste Services (CA) Inc., an Ontario corporation (the “Canadian
Borrower”), and Waste Services, Inc., a Delaware corporation (the “US Borrower”,
and together with the Canadian Borrower, the “Borrowers”), have entered into a
Credit Agreement, dated as of October 8, 2008 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), with the several banks and other financial institutions or entities
(the “Lenders”) from time to time party thereto, Barclays Capital, the
investment banking division of Barclays Bank PLC, and Banc of America Securities
LLC, as Arrangers, Bank of America, N.A., as Syndication Agent, Bosic Inc.,
SunTrust Bank and The Bank of Nova Scotia, as Co-Documentation Agents, Barclays
Bank PLC, as Administrative Agent, and The Bank of Nova Scotia, as Canadian
Agent and Canadian Collateral Agent. Capitalized terms used and not defined
herein have the meanings given such terms in the Credit Agreement.
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered that certain
Canadian Collateral Agreement, dated as of October 8, 2008, in favor of the
Canadian Collateral Agent (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Canadian Collateral Agreement”).
     WHEREAS, under the terms of the Canadian Collateral Agreement, the Grantors
have granted a security interest in certain Property, including, without
limitation, certain Intellectual Property of the Grantors to the Canadian
Collateral Agent for the ratable benefit of the Secured Parties, and have agreed
as a condition thereof to execute this Intellectual Property Security Agreement
for recording with the Canadian Intellectual Property Office and other
applicable Governmental Authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors agree as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Canadian
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in and to all of such Grantor’s right, title and interest in and to the
following (the “Intellectual Property Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:
CANADIAN COLLATERAL AGREEMENT

B-1-1



--------------------------------------------------------------------------------



 



     (a) (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, Internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above (collectively, the “Trademarks”);
     (b) (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto (collectively, the
“Patents”);
     (c) (i) all copyrights, whether or not the underlying works of authorship
have been published, including but not limited to copyrights in software and
databases, and all works of authorship and other intellectual property rights
therein, all copyrights of works based on, incorporated in, derived from or
relating to works covered by such copyrights, all right, title and interest to
make and exploit all derivative works based on or adopted from works covered by
such copyrights, and all copyright registrations and copyright applications, and
any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the rights to print,
publish and distribute any of the foregoing, (iii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (v) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto (“Copyrights”);
     (d) all industrial designs, design patents and other designs, all
registrations and recordings thereof and all applications in connection
therewith including all registrations, recordings and applications identified in
Schedule 1, (ii) all records thereof and all reissues, extensions or renewals
thereof, (iii) the right to sue or otherwise recover for any and all past,
present and future infringements and misappropriations thereof, (iv) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements thereof), and (v) all other
CANADIAN COLLATERAL AGREEMENT

B-1-2



--------------------------------------------------------------------------------



 



rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto (“Industrial Designs”);
     (e) (i) all trade secrets and all confidential and proprietary information,
including know-how, manufacturing and production processes and techniques,
inventions, research and development information, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing identified in Schedule 1, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Trade
Secrets”);
     (f) (i) all licenses or agreements, whether written or oral, providing for
the grant by or to any Grantor of: (A) any right to use any Trademark or Trade
Secret, (B) any right to manufacture, use, import, export, distribute, offer for
sale or sell any invention covered in whole or in part by a Patent, (C) any
right under any Copyright including, without limitation, the grant of rights to
manufacture, distribute, exploit and sell materials derived from any Copyright
including, without limitation, any of the foregoing identified in Schedule 1,
and (D) any right under any Industrial Design, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations of any of the foregoing, (iii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto; and
     (g) any and all proceeds of the foregoing.
     SECTION 2. Recordation. Each Grantor authorizes and requests that the
Canadian Intellectual Property Office record this Intellectual Property Security
Agreement.
     SECTION 3. Execution in Counterparts. This Intellectual Property Security
Agreement may be executed in any number of counterparts (including by telecopy),
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
     SECTION 4. Governing Law. This Intellectual Property Security Agreement
shall be governed by, and construed and interpreted in accordance with, the law
of the Province of Ontario and the laws of Canada applicable therein.
     SECTION 5. Conflict Provision. This Intellectual Property Security
Agreement has been entered into in conjunction with the provisions of the
Canadian Collateral Agreement and the Credit Agreement. The rights and remedies
of each party hereto with respect to the security interest granted herein are
without prejudice to, and are in addition to those set forth in the Canadian
Collateral Agreement and the Credit Agreement, all terms and provisions of which
are
CANADIAN COLLATERAL AGREEMENT

B-1-3



--------------------------------------------------------------------------------



 



incorporated herein by reference. In the event that any provisions of this
Intellectual Property Security Agreement are in conflict with the Canadian
Collateral Agreement or the Credit Agreement, the provisions of the Canadian
Collateral Agreement or the Credit Agreement shall govern.
[SIGNATURE PAGE FOLLOWS]
CANADIAN COLLATERAL AGREEMENT

B-1-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

CANADIAN COLLATERAL AGREEMENT

B-1-5



--------------------------------------------------------------------------------



 



Schedule 1
COPYRIGHTS
PATENTS
TRADEMARKS
INDUSTRIAL DESIGNS
TRADE SECRETS
INTELLECTUAL PROPERTY LICENSES
CANADIAN COLLATERAL AGREEMENT

B-1-6



--------------------------------------------------------------------------------



 



Exhibit B-2 – Form of After-Acquired Intellectual Property Security Agreement
AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT
(FIRST SUPPLEMENTAL FILING)
     This INTELLECTUAL PROPERTY SECURITY AGREEMENT (FIRST SUPPLEMENTAL FILING),
dated as of                     , ___, (as amended, restated, supplemented or
otherwise modified from time to time, the “First Supplemental Intellectual
Property Security Agreement”), is made by each of the signatories hereto
(collectively, the “Grantors”) in favor of The Bank of Nova Scotia, as Canadian
collateral agent (in such capacity, together with its permitted successors and
assigns in such capacity, the “Canadian Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).
     WHEREAS, Waste Services (CA) Inc., an Ontario corporation (the “Canadian
Borrower”), and Waste Services, Inc., a Delaware corporation (the “US Borrower”,
and together with the Canadian Borrower, the “Borrowers”), have entered into a
Credit Agreement, dated as of October 8, 2008 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), with the several banks and other financial institutions or entities
(the “Lenders”) from time to time party thereto, Barclays Capital, the
investment banking division of Barclays Bank PLC, and Banc of America Securities
LLC, as Arrangers, Bank of America, N.A., as Syndication Agent, Bosic Inc.,
SunTrust Bank and The Bank of Nova Scotia, as Co-Documentation Agents, Barclays
Bank PLC, as Administrative Agent, and The Bank of Nova Scotia, as Canadian
Agent and Canadian Collateral Agent. Capitalized terms used and not defined
herein have the meanings given such terms in the Credit Agreement.
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered that certain
Canadian Collateral Agreement, dated as of October 8, 2008, in favor of the
Canadian Collateral Agent (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Canadian Collateral Agreement”).
     WHEREAS, under the terms of the Canadian Collateral Agreement, the Grantors
have granted a security interest in certain Property, including, without
limitation, certain Intellectual Property, including but not limited to
After-Acquired Intellectual Property of the Grantors to the Canadian Collateral
Agents for the ratable benefit of the Secured Parties, and have agreed as a
condition thereof to execute this First Supplemental Intellectual Property
Security Agreement for recording with the Canadian Intellectual Property Office
and other applicable Governmental Authorities.
     WHEREAS, the Intellectual Property Security Agreement was recorded against
certain intellectual property at [INSERT DATE INITIAL INTELLECTUAL PROPERTY
AGREEMENT WAS FILED] [IF SECOND OR LATER SUPPLEMENTAL, ADD ADDITIONAL DATES].
CANADIAN COLLATERAL AGREEMENT

B-2-1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors agree as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Canadian
Collateral Agent for the ratable benefit of the Secured Parties a security
interest in and to all of such Grantor’s right, title and interest in and to the
following (the “Intellectual Property Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:

  (a)   (i) all trademarks, service marks, trade names, corporate names, company
names, business names, trade dress, trade styles, logos, or other indicia of
origin or source identification, Internet domain names, trademark and service
mark registrations, and applications for trademark or service mark registrations
and any new renewals thereof, including, without limitation, each registration
and application identified in Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above (collectively, the “Trademarks”);     (b)   (i) all patents, patent
applications and patentable inventions, including, without limitation, each
issued patent and patent application identified in Schedule 1, (ii) all
inventions and improvements described and claimed therein, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (v) all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, and extensions thereof, all improvements thereon and all
other rights of any kind whatsoever of such Grantor accruing thereunder or
pertaining thereto (collectively, the “Patents”);     (c)   (i) all copyrights,
whether or not the underlying works of authorship have been published, including
but not limited to copyrights in software and databases, and all works of
authorship and other intellectual property rights therein (including, but not
limited to, Business Software, as defined in the Intellectual Property
Agreement), all copyrights of works based on, incorporated in, derived from or
relating to works covered by such copyrights, all right, title and interest to
make and exploit all derivative works based on or adopted from works covered by
such copyrights, and all copyright registrations and copyright applications, and
any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the rights to print,
publish and distribute

CANADIAN COLLATERAL AGREEMENT

B-2-2



--------------------------------------------------------------------------------



 



      any of the foregoing, (iii) the right to sue or otherwise recover for any
and all past, present and future infringements and misappropriations thereof,
(iv) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (v) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto (“Copyrights”);     (d)   all industrial designs, design patents and
other designs, all registrations and recordings thereof and all applications in
connection therewith including all registrations, recordings and applications
identified in Schedule 1, (ii) all records thereof and all reissues, extensions
or renewals thereof, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(“Industrial Designs”);     (e)   (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, (ii) the right to sue or otherwise recover for any and all past,
present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(collectively, the “Trade Secrets”);     (e)   (i) all licenses or agreements,
whether written or oral, providing for the grant by or to any Grantor of:
(A) any right to use any Trademark or Trade Secret, (B) any right to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered in whole or in part by a Patent, (C) any right under any
Copyright including, without limitation, the grant of rights to manufacture,
distribute, print, publish, copy, import, export, exploit and sell materials
derived from any Copyright including, without limitation, any of the foregoing
identified in Schedule 1, and (D) any right under any Industrial Design,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations of any of the foregoing, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future

CANADIAN COLLATERAL AGREEMENT

B-2-3



--------------------------------------------------------------------------------



 



      infringements thereof), and (iv) all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto; and     (f)   any and
all proceeds of the foregoing.

     SECTION 2. Recordation. Each Grantor authorizes and requests that the
Canadian Intellectual Property Office and any other applicable government
officer record this First Supplemental Intellectual Property Security Agreement.
     SECTION 3. Execution in Counterparts. This First Supplemental Intellectual
Property Security Agreement may be executed in any number of counterparts
(including by telecopy), each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
     SECTION 4. Governing Law. This First Supplemental Intellectual Property
Security Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the Province of Ontario and the laws of Canada
applicable therein.
     SECTION 5. Conflict Provision. This First Supplemental Intellectual
Property Security Agreement has been entered into in conjunction with the
provisions of the Canadian Collateral Agreement and the Credit Agreement. The
rights and remedies of each party hereto with respect to the security interest
granted herein are without prejudice to, and are in addition to those set forth
in the Canadian Collateral Agreement and the Credit Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this Intellectual Property Security Agreement are in conflict with
the Canadian Collateral Agreement or the Credit Agreement, the provisions of the
Canadian Collateral Agreement or the Credit Agreement shall govern.
[SIGNATURE PAGE FOLLOWS]
CANADIAN COLLATERAL AGREEMENT

B-2-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:        

CANADIAN COLLATERAL AGREEMENT

B-2-5



--------------------------------------------------------------------------------



 



Schedule 1
COPYRIGHTS
PATENTS
TRADEMARKS
INDUSTRIAL DESIGNS
TRADE SECRETS
INTELLECTUAL PROPERTY LICENSES
CANADIAN COLLATERAL AGREEMENT

B-2-6



--------------------------------------------------------------------------------



 



Annex 1 – Assumption Agreement
     ASSUMPTION AGREEMENT, dated as of                     , 200___, made by
                                         , a
                                         corporation (the “Additional Grantor”),
in favor of The Bank of Nova Scotia, as Canadian collateral agent (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Canadian Collateral Agent”) for (i) the several banks and other financial
institutions or entities (the “Lenders”) party to the Credit Agreement referred
to below, and (ii) the other Secured Parties (as defined in the Canadian
Collateral Agreement (as hereinafter defined)). All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Waste Services (CA) Inc., an Ontario corporation (the “Canadian
Borrower”), and Waste Services, Inc., a Delaware corporation (the “US Borrower”,
and together with the Canadian Borrower, the “Borrowers”), have entered into a
Credit Agreement, dated as of October 8, 2008 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), with the several banks and other financial institutions or entities
(the “Lenders”) from time to time party thereto, Barclays Capital, the
investment banking division of Barclays Bank PLC, and Banc of America Securities
LLC, as Arrangers, Bank of America, N.A., as Syndication Agent, Bosic Inc.,
SunTrust Bank and The Bank of Nova Scotia, as Co-Documentation Agents, Barclays
Bank PLC, as Administrative Agent, and The Bank of Nova Scotia, as Canadian
Agent and Canadian Collateral Agent;
     WHEREAS, in connection with the Credit Agreement, the Borrowers and certain
of their respective Affiliates (other than the Additional Grantor) have entered
into the Canadian Collateral Agreement, dated as of October 8, 2008 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Canadian Collateral Agreement”), in favor of the Canadian Collateral Agent for
the benefit of the Secured Parties;
     WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Canadian Collateral Agreement; and
     WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Canadian Collateral
Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. Canadian Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.15 of the
Canadian Collateral Agreement, hereby becomes a party to the Canadian Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
CANADIAN COLLATERAL AGREEMENT

Annex-1-1



--------------------------------------------------------------------------------



 



added to the information set forth in Schedules                     1 to the
Canadian Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Canadian Collateral Agreement is true and correct as to such Grantor on
and as the date hereof (after giving effect to this Assumption Agreement) as if
made on and as of such date.
     2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO
AND THE LAWS OF CANADA APPLICABLE THEREIN.
     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:        

 

1   Refer to each Schedule which needs to be supplemented.

CANADIAN COLLATERAL AGREEMENT

Annex-1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-1
GUARANTEE AND US COLLATERAL AGREEMENT
[To be provided separately.]

A-1-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
CANADIAN COLLATERAL AGREEMENT
[To be provided separately.]

A-2-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
     This Compliance Certificate is delivered to you pursuant to Section 6.2(b)
of the Credit Agreement, dated as of October 8, 2008 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among Waste Services (CA) Inc., an Ontario corporation (the
“Canadian Borrower”), Waste Services, Inc., a Delaware corporation (the “US
Borrower” and together with the Canadian Borrower, the “Borrowers”), the several
banks and other financial institutions or entities from time to time party
thereto (the “Lenders”), Barclays Capital, the investment banking division of
Barclays Bank PLC, and Banc of America Securities LLC, as joint lead arrangers
and joint lead bookrunners (collectively, in such capacities, the “Arrangers”),
Bank of America, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as
co-documentation agents (collectively, in such capacities, the “Co-Documentation
Agents”), Barclays Bank PLC, as administrative agent (in such capacity, together
with its permitted successors and assigns in such capacity, the “Administrative
Agent”), and The Bank of Nova Scotia, as Canadian agent (in such capacity,
together with its permitted successors and assigns in such capacity, the
“Canadian Agent”) and Canadian collateral agent (in such capacity, together with
its permitted successors and assigns in such capacity, the “Canadian Collateral
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.
     1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Vice President-Finance] of the US Borrower.
     2. I have reviewed and am familiar with the contents of this Certificate.
     3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Group Members during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].
     4. Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 7.1 of the Credit Agreement.
     IN WITNESS WHEREOF, I execute this Certificate this [___] day of
[                    ].

            WASTE SERVICES, INC.
      By:           Name:           Title:      

B-1



--------------------------------------------------------------------------------



 



         

Attachment 1 to
EXHIBIT B
[Financial Statements]
[Attached hereto.]

B-2



--------------------------------------------------------------------------------



 



Attachment 2
to EXHIBIT B
     The information described herein is as of                      ___, 200_,
and pertains to the period from                      ___, 20___to
                     ___, 20___.
[Set forth Covenant Calculations]

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CLOSING DATE CERTIFICATE
     Pursuant to Section 5.1(i) of the Credit Agreement, dated as of October 8,
2008 (the “Credit Agreement”; terms defined therein being used herein as therein
defined), among Waste Services (CA) Inc., an Ontario corporation (the “Canadian
Borrower”), Waste Services, Inc., a Delaware corporation (the “US Borrower” and
together with the Canadian Borrower, the “Borrowers”), the several banks and
other financial institutions or entities from time to time party thereto (the
“Lenders”), Barclays Capital, the investment banking division of Barclays Bank
PLC, and Banc of America Securities LLC, as joint lead arrangers and joint lead
bookrunners (collectively, in such capacities, the “Arrangers”), Bank of
America, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as co-documentation
agents (collectively, in such capacities, the “Co-Documentation Agents”),
Barclays Bank PLC, as administrative agent (in such capacity, together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
and The Bank of Nova Scotia, as Canadian agent (in such capacity, together with
its permitted successors and assigns in such capacity, the “Canadian Agent”) and
Canadian collateral agent (in such capacity, together with its permitted
successors and assigns in such capacity, the “Canadian Collateral Agent”), the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF COMPANY] (the
“Company”) hereby certifies as follows:
          1. The representations and warranties of the Company set forth in each
of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the date hereof with the same effect as if made on the date hereof except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) as of such earlier date.
          2. [                    ] is the duly elected and qualified Corporate
Secretary of the Company and the signature set forth for such officer below is
such officer’s true and genuine signature.
          3. No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Loans to be made and/or Letters of
Credit to be issued on the date hereof. [Borrower only]
          The undersigned Corporate Secretary of the Company certifies as
follows:
          4. There are no liquidation or dissolution proceedings pending or, to
my knowledge, threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.
          5. The Company is a [corporation] [limited liability company] duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.
          6. Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Company on
[                                        ]; such resolutions

C-1



--------------------------------------------------------------------------------



 



have not in any way been amended, modified, revoked or rescinded, have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect and are the only corporate proceedings of the
Company now in force relating to or affecting the matters referred to therein.
          7. Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Limited Liability Company Agreement] of the Company as in effect on
the date hereof.
          8. Attached hereto as Annex 3 is a true and complete copy of the
[Certificate] [Articles] of [Incorporation][Formation] of the Company as in
effect on the date hereof, and such certificate has not been amended, repealed,
modified or restated.
          9. The following persons are now duly elected and qualified officers
of the Company holding the offices indicated next to their respective names
below, and such officers have held such offices with the Company at all times
since the date indicated next to their respective titles to and including the
date hereof and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Company each of the
Loan Documents to which it is a party and any certificate or other document to
be delivered by the Company pursuant to the Loan Documents to which it is a
party:

                          Name   Office     Date     Signature  
 
                       

     IN WITNESS WHEREOF, the Company has caused this certificate to be executed
by the following officers duly authorized, as of the date set forth below.

     
 
   
Name:
  Name:
Title:
  Title:

Date: October 8, 2008

C-2



--------------------------------------------------------------------------------



 



ANNEX 1
[Board Resolutions]

C-3



--------------------------------------------------------------------------------



 



ANNEX 2
[By-Laws][Limited Liability Company Agreement]

C-4



--------------------------------------------------------------------------------



 



ANNEX 3
[Certificate][Articles] of [Incorporation][Formation]

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF US MORTGAGE
[To be provided separately.]

D-1-1



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF CANADIAN MORTGAGE
[To be provided separately.]

D-2-1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption Agreement (the “Assignment”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

         
1.
  Assignor:                                           
 
       
2.
  Assignee:                                            [and is an
affiliate/Related Fund/Control Investment Affiliate1]
 
       
3.
  Borrowers:   Waste Services (CA) Inc. and Waste Services, Inc.
 
       
4.
  Administrative Agent:   Barclays Bank PLC, as the administrative agent under
the Credit Agreement
 
       
5.
  Credit Agreement:   Credit Agreement, dated as of October 8, 2008 among Waste
Services (CA) Inc., an Ontario corporation (the “Canadian Borrower”), Waste
Services, Inc., a Delaware corporation (the “US Borrower” and together with the
Canadian Borrower, the “Borrowers”), the Lenders from time to time party
thereto, Barclays Bank PLC, as administrative agent, and the other agents party
thereto
 
       
6.
  Assigned Interest:    

 

1   Select as applicable

E-1



--------------------------------------------------------------------------------



 



                  Aggregate Amount of   Amount of   Percentage Assigned    
Commitment/Loans   Commitment/Loans   of Facility Assigned   for all Lenders  
Assigned   Commitment/Loans2                     3   $                      
$                                           %                       
$                       $                                           %
                       $                       $                      
                    %

Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
7. Notice and Wire Instructions:

              [NAME OF ASSIGNOR]   [NAME OF ASSIGNEE]
 
            Notices:   Notices:
 
           
 
           
 
           
 
           
 
           
 
           
 
  Attention:       Attention:
 
  Telecopier:       Telecopier:
 
            with a copy to:   with a copy to:
 
           
 
           
 
           
 
           
 
           
 
           
 
  Attention:       Attention:
 
  Telecopier:       Telecopier:
 
            Wire Instructions:   Wire Instructions:

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Credit Commitment”, “Term Loan Commitment”,
etc.)

E-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
            Title:
 
            ASSIGNEE     [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Title:    

          [Consented to and] Accepted:    
 
        BARCLAYS BANK PLC,     as Administrative Agent    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        [Accepted:    
 
        THE BANK OF NOVA SCOTIA,     as Canadian Agent    
 
       
By:
       
 
       
Name:
       
Title:]
       
 
        [Consented to:]    
 
        [WASTE SERVICES, INC.    
 
       
By:
       
 
       
Name:
       
Title:]
       
 
        [WASTE SERVICES (CA) INC.    
 
       
By:
       
 
       
Name:
       
Title:]
       

E-3



--------------------------------------------------------------------------------



 



          [Consented to:]    
 
        [[                                        ],     as Issuing Lender    
 
       
By:
       
 
       
Name:
       
Title:]
       
 
        [Consented to:]    
 
        [[                                        ],     as Swing Line Lender  
 
 
       
By:
       
 
       
Name:
       
Title:]
       

E-4



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

1.   Representations and Warranties.

  1.1   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of any Borrower, any
of their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of their respective Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.     1.2  
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

E-5



--------------------------------------------------------------------------------



 



2.   Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows: from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

3.   General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]

E-6



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF LEGAL OPINION OF AKIN GUMP STRAUSS HAUER & FELD LLP
[To be provided separately.]

F-1-1



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF LEGAL OPINION OF BLAKES, CASSELS & GRAYDON LLP
[To be provided separately.]

F-2-1



--------------------------------------------------------------------------------



 



EXHIBIT F-3
FORM OF LEGAL OPINION OF STEWART MCKELVEY
[To be provided separately.]

F-3-1



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF TERM NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

      $[                    ]   New York, New York                         ,
200_

     FOR VALUE RECEIVED, the undersigned, [Waste Services, Inc., a Delaware
corporation] [Waste Services (CA) Inc., an Ontario corporation] (the
“[US][Canadian] Borrower”), hereby unconditionally promises to pay to
[                                        ] (the “Lender”) or its registered
assigns at the Payment Office specified in the Credit Agreement (as hereinafter
defined) in lawful money of [the United States][Canada] and in immediately
available funds, the principal amount of (a)
[[                                        ] DOLLARS ($[                    ])]
[[                                        ] CANADIAN DOLLARS
(Cdn.$[                    ])], or, if less, (b) the unpaid principal amount of
the [Canadian][US][Incremental] Term Loan made by the Lender pursuant to
Section 2.1 of the Credit Agreement. The principal amount shall be paid in the
amounts and on the dates specified in Section 2.3 of the Credit Agreement. The
[US][Canadian] Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.16 of the Credit Agreement.
     The holder of this Note is authorized to endorse on the schedules annexed
hereto and made a part hereof or on a continuation thereof which shall be
attached hereto and made a part hereof the date, Type and amount of the Term
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each conversion of all or a portion
thereof to another Type, each continuation of all or a portion thereof as the
same Type and, in the case of Eurodollar Loans, the length of each Interest
Period with respect thereto. Each such endorsement shall constitute prima facie
evidence of the accuracy of the information endorsed. The failure to make any
such endorsement or any error in any such endorsement shall not affect the
obligations of the [US][Canadian] Borrower in respect of the Term Loan.
     This Note (a) is one of the Term Notes referred to in the Credit Agreement,
dated as of October 8, 2008 (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Credit Agreement”), among the [US
Borrower, Waste Services (CA) Inc., an Ontario corporation][the Canadian
Borrower, Waste Services, Inc., a Delaware corporation], the Lender, the other
banks and financial institutions or entities from time to time party thereto,
Barclays Capital, the investment banking division of Barclays Bank PLC, and Banc
of America Securities LLC, as joint lead arrangers and joint lead bookrunners,
Bank of America, N.A., as syndication agent, Bosic Inc., SunTrust Bank and The
Bank of Nova Scotia, as co-documentation agents, Barclays Bank PLC, as
administrative agent, and The Bank of Nova Scotia, as Canadian agent and
Canadian collateral agent, (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan

G-1-1



--------------------------------------------------------------------------------



 



Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
     Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            [WASTE SERVICES, INC.
      By:           Name:           Title:]           [WASTE SERVICES (CA), INC.
      By:           Name:           Title:]      

G-1-2



--------------------------------------------------------------------------------



 



         

Schedule A
to Term Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                  Amount       Amount of Base Rate            
Amount of Base Rate   Converted to   Amount of Principal of   Loans Converted to
  Unpaid Principal Balance     Date   Loans   Base Rate Loans   Base Rate Loans
Repaid   Eurodollar Loans   of Base Rate Loans   Notation Made By              
                                                                               
                                                                               
                                                                               
     

G-1-3



--------------------------------------------------------------------------------



 



Schedule B
to Term Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                      Amount Converted   Interest Period and  
Amount of Principal   Amount of Eurodollar   Unpaid Principal         Amount of
  to Eurodollar   Eurodollar Rate with   of Eurodollar Loans   Loans Converted
to   Balance of   Notation Date   Eurodollar Loans   Loans   Respect Thereto  
Repaid   Base Rate Loans   Eurodollar Loans   Made By                          
                                                                               
                                                                               
                                                                               
                                 

G-1-4



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

      $                       New York, New York                         , 200_

     FOR VALUE RECEIVED, the undersigned, [Waste Services, Inc., a Delaware
corporation] [Waste Services (CA) Inc., an Ontario corporation] (the
“[US][Canadian] Borrower”), hereby unconditionally promises to pay to
[                                        ] (the “Revolving Credit Lender”) or
its registered assigns at the Payment Office specified in the Credit Agreement
(as hereinafter defined) in lawful money of [the United States][Canada] and in
immediately available funds, on the US Revolving Credit Termination Date the
principal amount of (a) [[                                        ] DOLLARS
($[                    ])] [[                                        ] CANADIAN
DOLLARS (Cdn.$[                    ])], or, if less, (b) the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Revolving Credit
Lender to the [US][Canadian] Borrower pursuant to Section 2.4 of the Credit
Agreement. The [US][Canadian] Borrower further agrees to pay interest in like
money at such Payment Office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 2.16 of the
Credit Agreement.
     The holder of this Note is authorized to endorse on the schedules annexed
hereto and made a part hereof or on a continuation thereof which shall be
attached hereto and made a part hereof the date, Type and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in any such endorsement shall not affect the obligations of the
[US][Canadian] Borrower in respect of any Revolving Credit Loan.
     This Note (a) is one of the Revolving Credit Notes referred to in the
Credit Agreement, dated as of October 8, 2008 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among the [US Borrower, Waste Services (CA) Inc., an Ontario
corporation][the Canadian Borrower, Waste Services, Inc., a Delaware
corporation], the Lender, the other banks and financial institutions or entities
from time to time party thereto, Barclays Capital, the investment banking
division of Barclays Bank PLC, and Banc of America Securities LLC, as joint lead
arrangers and joint lead bookrunners, Bank of America, N.A., as syndication
agent, Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as
co-documentation agents, Barclays Bank PLC, as administrative agent, and The
Bank of Nova Scotia, as Canadian agent and Canadian collateral agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as

G-2-1



--------------------------------------------------------------------------------



 



provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.
     Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            [WASTE SERVICES, INC.
      By:           Name:           Title:]           [WASTE SERVICES (CA), INC.
      By:           Name:           Title:]      

G-2-2



--------------------------------------------------------------------------------



 



         

Schedule A
to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                  Amount       Amount of Base Rate            
Amount of Base Rate   Converted to   Amount of Principal of   Loans Converted to
  Unpaid Principal Balance     Date   Loans   Base Rate Loans   Base Rate Loans
Repaid   Eurodollar Loans   of Base Rate Loans   Notation Made By              
                                                                               
                                                                               
                                                                               
     

G-2-3



--------------------------------------------------------------------------------



 



Schedule B
to Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                      Amount Converted   Interest Period and  
Amount of Principal   Amount of Eurodollar   Unpaid Principal         Amount of
  to Eurodollar   Eurodollar Rate with   of Eurodollar Loans   Loans Converted
to   Balance of   Notation Date   Eurodollar Loans   Loans   Respect Thereto  
Repaid   Base Rate Loans   Eurodollar Loans   Made By                          
                                                                               
                                                                               
                                                                               
                                 

G-2-4



--------------------------------------------------------------------------------



 



[Schedule C
to Canadian Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BANKERS’ ACCEPTANCES

                                                  Amount of Bankers’            
        Interest Period and   Amount of Principal   Acceptances   Unpaid
Principal             Amount   Canadian Prime Rate   of   Converted to   Balance
        Amount of Bankers’   Converted to   with   Bankers’   Canadian Prime
Rate   of Bankers’   Notation Made Date   Acceptances   Bankers’ Acceptances  
Respect Thereto   Acceptances Repaid   Loans   Acceptances   By                
                                                                               
                                                                               
                                                                               
                                           

]

G-2-5



--------------------------------------------------------------------------------



 



[Schedule D
to Canadian Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF CANADIAN PRIME RATE LOANS

                                      Amount of Principal                    
Amount Converted   of Canadian Prime   Amount of Canadian   Unpaid Principal    
    Amount of   to Canadian Prime   Loans   Prime Rate   Balance of        
Canadian Prime Rate   Rate   Rate   Loans Converted to   Canadian Prime Rate  
Notation Date   Loans   Loans   Repaid   Bankers’ Acceptance   Loans   Made By  
                                                                               
                                                                               
                                                                               
                 

]

G-2-6



--------------------------------------------------------------------------------



 



EXHIBIT G-3
FORM OF SWING LINE NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

      $                       New York, New York                         , 200_

     FOR VALUE RECEIVED, the undersigned, [Waste Services, Inc., a Delaware
corporation] [Waste Services (CA) Inc., an Ontario corporation] (the
“[US][Canadian] Borrower”), hereby unconditionally promises to pay
[                                        ] (the “US Swing Line Lender”) or its
registered assigns at the US Payment Office specified in the Credit Agreement
(as herein defined) in lawful money of [the United States][Canada] and in
immediately available funds, on the Revolving Credit Termination Date the
principal amount of (a) [[                                        ] DOLLARS
($[                    ])] [[                                        ] CANADIAN
DOLLARS (Cdn.$[                    ])], or, if less, (b) the aggregate unpaid
principal amount of all Swing Line Loans made by the Swing Line Lender to the
[US][Canadian] Borrower pursuant to Section 2.6 of the Credit Agreement. The
[US][Canadian] Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.16 of such Credit Agreement.
     The holder of this Note is authorized to endorse on the schedules annexed
hereto and made a part hereof or on a continuation thereof which shall be
attached hereto and made a part hereof the date and amount of each Swing Line
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the [US][Canadian] Borrower in respect of any
Swing Line Loan.
     This Note (a) is the Swing Line Note referred to in the Credit Agreement,
dated as of October 8, 2008 (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Credit Agreement”), among the [US
Borrower, Waste Services (CA) Inc., an Ontario corporation][the Canadian
Borrower, Waste Services, Inc., a Delaware corporation], the Lender, the other
banks and financial institutions or entities from time to time party thereto,
Barclays Capital, the investment banking division of Barclays Bank PLC, and Banc
of America Securities LLC, as joint lead arrangers and joint lead bookrunners,
Bank of America, N.A., as syndication agent, Bosic Inc., SunTrust Bank and The
Bank of Nova Scotia, as co-documentation agents, Barclays Bank PLC, as
administrative agent, and The Bank of Nova Scotia, as Canadian agent and
Canadian collateral agent, (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties

G-3-1



--------------------------------------------------------------------------------



 



and assets in which a security interest has been granted, the nature and extent
of the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.
     Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            [WASTE SERVICES, INC.
      By:           Name:           Title:]           [WASTE SERVICES (CA), INC.
      By:           Name:           Title:]      

G-3-2



--------------------------------------------------------------------------------



 



         

Schedule A
to Swing Line Note
LOANS AND REPAYMENTS OF SWING LINE LOANS

                      Amount of   Amount of Principal of Swing Line   Unpaid
Principal Balance of Swing     Date   Swing Line Loans   Loans Repaid   Line
Loans   Notation Made By                                                        
                                                                               
                                           

G-3-3



--------------------------------------------------------------------------------



 



EXHIBIT G-4
FORM OF DISCOUNT NOTE
Cdn$ [                    ] Date:
          FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
[                    ], [                    ], to or to the order of
[                                        ] (the “Holder”), the sum of Cdn$
[                    ] with no interest thereon.
          The undersigned hereby waives presentment, protest and notice of every
kind and waives any defences based upon indulgences which may be granted by the
Holder to any party liable hereon and any days of grace.
          This promissory note evidences a BA Equivalent Loan, as defined in the
Credit Agreement, dated as of October 8, 2008 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among Waste Services, Inc., a Delaware corporation (the “US
Borrower”), Waste Services (CA) Inc., an Ontario corporation (the “Canadian
Borrower”), the several banks and financial institutions or entities from time
to time party thereto (the “Lenders”), Barclays Capital, the investment banking
division of Barclays Bank PLC, and Banc of America Securities LLC, as joint lead
arrangers and joint lead bookrunners (collectively, in such capacities, the
“Arrangers”), Bank of America, N.A., as syndication agent (in such capacity, the
“Syndication Agent”), Bosic Inc., SunTrust Bank and The Bank of Nova Scotia, as
co-documentation agents (collectively, in such capacities, the “Co-Documentation
Agents”), Barclays Bank PLC, as administrative agent (in such capacity, together
with its permitted successors and assigns in such capacity, the “Administrative
Agent”), and The Bank of Nova Scotia, as Canadian agent (in such capacity,
together with its permitted successors and assigns in such capacity, the
“Canadian Agent”) and Canadian collateral agent (in such capacity, together with
its permitted successors and assigns in such capacity, the “Canadian Collateral
Agent”), and constitutes indebtedness to the Holder arising under the BA
Equivalent Loan. Payment of this note shall be made at the offices of
[                    ] at [                    ], Toronto, Ontario. Capitalized
terms used and not defined herein have the meaning given to them in the Credit
Agreement.

                  WASTE SERVICES (CA) INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

G-4-1



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF EXEMPTION CERTIFICATE
     Reference is made to the Credit Agreement, dated as of October 8, 2008 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among Waste Services (CA) Inc., an Ontario
corporation (the “Canadian Borrower”), Waste Services, Inc., a Delaware
corporation (the “US Borrower” and together with the Canadian Borrower, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto (the “Lenders”), Barclays Capital, the
investment banking division of Barclays Bank PLC, and Banc of America Securities
LLC, as joint lead arrangers and joint lead bookrunners (collectively, in such
capacities, the “Arrangers”), Bank of America, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), Bosic Inc., SunTrust Bank and The Bank
of Nova Scotia, as co-documentation agents (collectively, in such capacities,
the “Co-Documentation Agents”), Barclays Bank PLC, as administrative agent (in
such capacity, together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), and The Bank of Nova Scotia, as Canadian
agent (in such capacity, together with its permitted successors and assigns in
such capacity, the “Canadian Agent”) and Canadian collateral agent (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Canadian Collateral Agent”). Capitalized terms used herein that are not
defined herein shall have the meanings ascribed to them in the Credit Agreement.
[                                        ] (the “Non-U.S. Lender”) is providing
this certificate pursuant to Section 2.21(f) of the Credit Agreement. The
Non-U.S. Lender hereby represents and warrants that:
     1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans
or the obligations evidenced by Note(s) in respect of which it is providing this
certificate.
     2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:
          (a) the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
          (b) the Non-U.S. Lender has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;
     3. The Non-U.S. Lender is not a 10-percent shareholder of the US Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and
     4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
     We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this Exemption Certificate,
the undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall so inform the US Borrower in writing within
thirty days of such change and (b) the undersigned shall furnish the US Borrower
a properly completed and currently effective certificate in either

H-1



--------------------------------------------------------------------------------



 



the calendar year in which payment is to be made by the US Borrower to the
undersigned, or in either of the three calendar years preceding such payment.
     IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

            [NAME OF NON-U.S. LENDER]
      By:           Name:           Title:        

Date:

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LENDER ADDENDUM
     Reference is made to the Credit Agreement, dated as of October 8, 2008 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among Waste Services (CA) Inc., an Ontario
corporation (the “Canadian Borrower”), Waste Services, Inc., a Delaware
corporation (the “US Borrower” and together with the Canadian Borrower, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto (the “Lenders”), Barclays Capital, the
investment banking division of Barclays Bank PLC, and Banc of America Securities
LLC, as joint lead arrangers and joint lead bookrunners (collectively, in such
capacities, the “Arrangers”), Bank of America, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), Bosic Inc., SunTrust Bank and The Bank
of Nova Scotia, as co-documentation agents (collectively, in such capacities,
the “Co-Documentation Agents”), Barclays Bank PLC, as administrative agent (in
such capacity, together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), and The Bank of Nova Scotia, as Canadian
agent (in such capacity, together with its permitted successors and assigns in
such capacity, the “Canadian Agent”) and Canadian collateral agent (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Canadian Collateral Agent”). Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
     Upon execution and delivery of this Lender Addendum by the parties hereto
as provided in Section 10.17 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitments set forth in Schedule 1
hereto, effective as of the Closing Date.
     THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.
[Signature page to follow]

I-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this 8th day of October, 2008.

                            Name of Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

          Accepted and agreed:    
 
        WASTE SERVICES, INC.    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        WASTE SERVICES (CA), INC.    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        BARCLAYS BANK PLC, as     Administrative Agent    
 
       
By:
       
 
       
Name:
       
Title:
       

I-2



--------------------------------------------------------------------------------



 



COMMITMENTS AND NOTICE ADDRESS

             
1.
  Name of Lender:        
 
  Notice Address:  
 
   
 
     
 
   
 
     
 
   
 
  Attention:  
 
   
 
  Telephone:  
 
   
 
  Facsimile:  
 
   
 
     
 
   
 
            2.   Revolving Credit US/CA Commitment:    
 
            3.   Revolving Credit CA Commitment:    
 
            4.   US Term Loan Commitment:    
 
            5.   Canadian Term Loan Commitment:    
 
            6.   Swing Line Commitment:    

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF BORROWING NOTICE
[Date]
[Barclays Bank PLC,
     as Administrative Agent
745 Seventh Avenue
New York, New York 10019
Attention: [                    ]]
[The Bank of Nova Scotia,
as Canadian Agent
[                    ]
[                    ]
Attention: [                    ]]
[Waste Services, Inc.]
[Waste Services (CA) Inc.]
Ladies and Gentlemen:
          Pursuant to Section [2.2(a)] [2.5(a)][2.7(a)] of that certain Credit
Agreement, dated as of October 8, 2008 (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used but not defined herein having the meanings given such
terms in the Credit Agreement), among Waste Services (CA) Inc., an Ontario
corporation (the “Canadian Borrower”), Waste Services, Inc., a Delaware
corporation (the “US Borrower” and together with the Canadian Borrower, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time party thereto (the “Lenders”), Barclays Capital, the
investment banking division of Barclays Bank PLC, and Banc of America Securities
LLC, as joint lead arrangers and joint lead bookrunners (collectively, in such
capacities, the “Arrangers”), Bank of America, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), Bosic Inc., SunTrust Bank and The Bank
of Nova Scotia, as co-documentation agents (collectively, in such capacities,
the “Co-Documentation Agents”), Barclays Bank PLC, as administrative agent (in
such capacity, together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), and The Bank of Nova Scotia, as Canadian
agent (in such capacity, together with its permitted successors and assigns in
such capacity, the “Canadian Agent”) and Canadian collateral agent (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Canadian Collateral Agent”), the [US][Canadian] Borrower hereby gives the
Administrative Agent [and the Canadian Agent] irrevocable notice that the
[US][Canadian] Borrower hereby requests a [US][Canadian][Term Loan] [Revolving
Credit [US/CA][CA] Loan] [Swing Line Loan] under the Credit Agreement, and in
that connection sets forth below the information relating to such
[US][Canadian][Term Loan] [Revolving Credit [US/CA][CA] Loan] [Swing Line Loan]:

  1.   The Business Day of the proposed [US][Canadian][Term Loan] [Revolving
Credit [US/CA][CA] Loan] [Swing Line Loan] is [                     ___, ___].

J-1



--------------------------------------------------------------------------------



 



  2.   The Type of the proposed [US][Canadian][Term Loan] [Revolving Credit
[US/CA][CA] Loan] [Swing Line Loan] is a [Base Rate Loan] [Canadian Prime Rate
Loan] [Eurodollar Loan] [Bankers’ Acceptance].     3.   The aggregate amount of
the proposed [US][Canadian][Term Loan] [Revolving Credit [US/CA][CA] Loan]
[Swing Line Loan] is $[                    ].     4.   [The initial Interest
Period for each [Eurodollar Loan] [Bankers’ Acceptance] made as part of the
proposed [US][Canadian][Term Loan] [Revolving Credit [US/CA][CA] Loan] [Swing
Line Loan] is  [___] month[s].]

          The [US][Canadian] Borrower hereby certifies that the following
statements are true and correct on the date hereof, and will be true and correct
on the date of the proposed [US][Canadian][Term Loan] [Revolving Credit
[US/CA][CA] Loan] [Swing Line Loan]:
          (a) Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents is true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the date hereof as if made on and as of the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) as of such earlier date.
          (b) No Default or Event of Default has occurred and is continuing on
the date hereof, or would result from the proposed [US][Canadian][Term Loan]
[Revolving Credit [US/CA][CA] Loan] [Swing Line Loan] or the application of the
proceeds thereof.
          (c) The incurrence of Indebtedness represented by the proposed
borrowing by the [US][Canadian] Borrower is permitted under the Senior
Subordinated Notes.
          The US Borrower [and the Canadian Borrower] agrees that, if prior to
the time of the proposed [US][Canadian][Term Loan] [Revolving Credit [US/CA][CA]
Loan] [Swing Line Loan] any of the foregoing certifications shall cease to be
true and correct, the US Borrower [and the Canadian Borrower] shall forthwith
notify the Administrative Agent [and the Canadian Agent] thereof in writing (any
such notice, a “Non-Compliance Notice”). Except to the extent, if any, that
prior to the time of the proposed [US][Canadian][Term Loan] [Revolving Credit
[US/CA][CA] Loan] [Swing Line Loan], the US Borrower [and the Canadian Borrower]
shall deliver a Non-Compliance Notice to the Administrative Agent [and the
Canadian Agent], each of the foregoing certifications shall be deemed to be made
additionally on the date of the proposed [US][Canadian][Term Loan] [Revolving
Credit [US/CA][CA] Loan] [Swing Line Loan] as if made on such date.

J-2



--------------------------------------------------------------------------------



 



            Very truly yours,


WASTE SERVICES, INC.
      By:           Name:           Title:           WASTE SERVICES (CA) INC.
      By:           Name:           Title:      

J-3



--------------------------------------------------------------------------------



 



         

EXHIBIT K
FORM OF SOLVENCY CERTIFICATE
     I, [                    ], the Chief Financial Officer of Waste Services,
Inc., a Delaware corporation (the “US Borrower”), and Waste Services (CA) Inc.,
an Ontario corporation (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), hereby certify that I am the Chief Financial Officer
of each Borrower, the direct or indirect parent of each other Loan Party, and
that I am familiar with the properties, businesses, assets, finances and
operations of each Borrower and each other Loan Party and I am duly authorized
to execute this certificate on behalf of the Loan Parties pursuant to
Section 5.1(s) of the Credit Agreement, dated as of October 8, 2008 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used but not defined herein having the
meanings given such terms in the Credit Agreement), among the Borrowers, the
Lenders from time to time party thereto, Barclays Capital, the investment
banking division of Barclays Bank PLC, and Banc of America Securities LLC, as
joint lead arrangers and joint lead bookrunners (collectively, in such
capacities, the “Arrangers”), Bank of America, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), Bosic Inc., SunTrust Bank and The Bank
of Nova Scotia, as co-documentation agents (collectively, in such capacities,
the “Co-Documentation Agents”), Barclays Bank PLC, as administrative agent (in
such capacity, together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), and The Bank of Nova Scotia, as Canadian
agent (in such capacity, together with its permitted successors and assigns in
such capacity, the “Canadian Agent”) and Canadian collateral agent (in such
capacity, together with its permitted successors and assigns in such capacity,
the “Canadian Collateral Agent”).
     I further certify that I am generally familiar with the properties,
business and assets of the Loan Parties and have carefully reviewed the Loan
Documents and the contents of this Certificate and, in connection herewith, have
reviewed such other documentation and information and have made such
investigation and inquiries as I have deemed necessary and prudent therefor.
     I understand that the Agents and the Lenders are relying on the truth and
accuracy of this Certificate in connection with the transactions contemplated by
the Loan Documents.
     I do hereby further certify that:
     1. On the date hereof, before and after giving effect to the transactions
contemplated by the Credit Agreement and the other Loan Documents, the fair
value of the property of each Loan Party is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such Loan
Party;
     2. On the date hereof, before and after giving effect to the transactions
contemplated by the Credit Agreement and the other Loan Documents, the present
fair saleable value of the assets of each Loan Party is not less than the amount
that will be required to pay the probable liability of such Loan Party on its
debts as they become absolute and matured; and
     3. The Loan Parties do not intend to and do not believe that they will
incur debts or liabilities that will be beyond their ability to pay such debts
and liabilities as they mature

1



--------------------------------------------------------------------------------



 



     4. On the date hereof, before and after giving effect to the transactions
contemplated by the Credit Agreement and the other Loan Documents, the Loan
Parties are not engaged in business or a transaction, and are not about to
engage in business or a transaction, for which its property would constitute
unreasonably small capital;
     provided, that, for the purposes of clauses 1, 2 and 3 above, liabilities
shall not include long-term intercompany debt. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can be reasonably be expected to become an actual or matured liability.
[The remainder of this page intentionally left blank.]

K-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Solvency
Certificate as of the date first written above.

            WASTE SERVICES, INC.
      By:           Name:           Title:   Chief Financial Officer       
WASTE SERVICES (CA) INC.
      By:           Name:           Title:   Chief Financial Officer     

K-3